             Case 3:16-bk-02232-JAF       Doc 150      Filed 08/13/19     Page 1 of 111



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


In re:
                                                        Case No. 3:16-bk-02232-JAF

PREMIER EXHIBITIONS, INC., et al.,1                     Chapter 11 (Jointly Administered)

              Debtors.


 FINAL APPLICATION FOR ALLOWANCE AND PAYMENT OF COMPENSATION
AND REIMBURSEMENT OF EXPENSES OF LANDAU GOTTFRIED & BERGER LLP
AS COUNSEL TO THE OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS
OF RMS TITANIC, INC. FOR SERVICES RENDERED AND FOR REIMBURSEMENT
    OF EXPENSES INCURRED DURNG THE PERIOD FROM AUGUST 31, 2016
                       THROUGH AUGUST 12, 2019

Name of Applicant:                         Landau Gottfried & Berger LLP

Services Provided to:                       Official Committee of Equity Security Holders of
                                            Premier Exhibitions, Inc.

Date of Retention:                         August 31, 2016

Period for this Application:               August 31, 2016 to August 12, 2019

Amount of Compensation Sought:              $1,509,319.00, plus an estimated $1,500 for fees
                                            incurred through the confirmation hearing.

Amount of Expense Reimbursement:           $46,928.27

Amount of Original Retainer:               $0                   Current Balance: N/A

Blended Hourly Rate this Application:      $473.27              Cumulative: $538.45

This is a(n):            interim    X      final application.

Disclose the following for each prior application2:

1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC
(3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075);
Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs Unearthed
Corp. (7309). The Chapter 11 case of RMS Titanic, Inc. (3162) was dismissed by Court Order entered
March 11, 2019 (Doc. 1336). The Debtors’ service address is 3045 Kingston Court, Suite I, Peachtree
Corners, Georgia 30071.



49814097;1
                           Case 3:16-bk-02232-JAF              Doc 150       Filed 08/13/19            Page 2 of 111




                                             Requested                             Approved                       Paid              Holdback
 Filed          Period         Fees        Hrs.      Rate        Exps.         Fees        Exps.           Fees        Exps.
12/16/16       8/31/16-     $189,901.00   363.90   $531.78     $4,302.37    $189,901.00 $4,302.37       $180,286.00 $5,269.44      $37,980.20
  Doc.         11/30/16
  383
6/02/17        12/1/16-     $334,802.00   620.60     $508.76   $12,652.33   $334,802.00   $12,652.33    $333,170.00   $12,652.33   $66,960.40
  Doc.         4/30/17
  610
9/26/17        05/01/17-    $204,467.00   369.40     $551.60   $6,507.89    $205,259.00   $6,507.89     $164,207.20   $6,507.89    $41,051.80
  Doc.         08/31/17
  760
2/16/18        09/01/17-    $177,616.00   326.00     $534.24   $5,933.52        $0           $0         $142,092.80   $5,933.52    $35,523.20
  Doc.         12/31/17
  949
12/07/18       01/01/18-    $547,492.00   1,006.90   $534.03   $16,615.92       $0           $0         $153,988.00   $5,344.10    $109,498.42
  Doc.         10/31/18
  1275
 Total                      $1,454,278    2,686.80   $532.08   $46,012.03   $729,962.00   $23,462.59    $973,744.00   $35,707.28   $291,014.02




           2
             These sums total less than the total fees set forth on the invoices attached as Exhibit A. Upon final
           review of the invoices, LGB has written off an additional $1,407.90.


                                                                       2
           49814097;1
              Case 3:16-bk-02232-JAF           Doc 150        Filed 08/13/19     Page 3 of 111



       Sixth Interim and Final Fee Application of Landau Gottfried & Berger LLP
  Counsel to the Official Committee of Equity Security Holders of Premier Exhibitions, Inc.
                            (August 31, 2016 to August 12, 2019)

                                  Position;                                                    Total
        Name                    Experience;             Hourly Rate       Total Hours       Compensation
                               Concentration
                             Partner; admitted in
                             1976; Bankruptcy,
 Peter J. Gurfein                                         $565.00              2,285.60     $1,291,364.00
                              Restructuring and
                                  Litigation
                             Partner; admitted in
                             1986; Bankruptcy,
Jon L. R Dalberg                                          $510.00              329.60        $168,096.00
                              Restructuring and
                                  Litigation
                             Associate; admitted
                             2010; Bankruptcy,
       Roye Zur                                           $380.00               63.50        $24,130.00
                             Restructuring, and
                                 Litigation

                             Associate; admitted
Rachel A. Franzoia          2013; Bankruptcy and              $325              29.00            $9,425.00
                               Restructuring


 Adenice Mendes                    Paralegal              $200.00               25.90            $5,180.00



Michael Mocciaro                   Paralegal              $200.00               15.50            $3,100.00



      Erik Meza                    Paralegal              $160.00               54.00            $8,640.00


                                                          3
       TOTAL                                                  $538.45          2,803.10     $1,509,319.00




 3
     The blended rate excluding paraprofessionals is $551.40.


                                                      3
 49814097;1
             Case 3:16-bk-02232-JAF         Doc 150     Filed 08/13/19    Page 4 of 111



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


In re:
                                                         Case No. 3:16-bk-02232-JAF

PREMIER EXHIBITIONS, INC., et al.,4                      Chapter 11 (Jointly Administered)

              Debtors.


 FINAL APPLICATION FOR ALLOWANCE AND PAYMENT OF COMPENSATION
AND REIMBURSEMENT OF EXPENSES OF LANDAU GOTTFRIED & BERGER LLP
AS COUNSEL TO THE OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS
   OF RMS TITANIC, INC. FOR SERVICES RENDERED FROM AUGUST 31, 2016
                        THROUGH AUGUST 12, 2019


          Landau Gottfried & Berger LLP (the “Applicant”), as counsel to the Official Committee

of Equity Security Holders (the “Equity Committee”) of Premier Exhibitions, Inc.5, pursuant to

Sections 330 and 331 of Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the

“Bankruptcy Code”) and Rule 2016(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and the United States Trustee Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under Section 330 of the Bankruptcy

Code effective January 30, 1996 (the "U.S. Trustee Guidelines"), and the Order Granting Motion

to Establish Procedures to Permit Monthly Payment of Interim Fee Applications of Chapter 11

Professionals (the "Interim Compensation Order") (Doc. 141), for the final allowance of

compensation rendered and reimbursement of expenses incurred in connection with such

4
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: RMS Titanic, Inc. (3162); Premier Exhibitions, Inc. (4922); Premier
Exhibitions Management, LLC (3101); Arts and Exhibitions International, LLC (3101); Premier
Exhibitions International, LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising,
LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Chapter 11 case of RMS Titanic, Inc. (3162)
was dismissed by Court Order entered March 11, 2019 (Doc. 1336). The Debtors’ service address is 3045
Kingston Court, Suite I, Peachtree Corners, Georgia 30071.
5
    The Equity Committee was disbanded as of February 6, 2019.


                                                   4
49814097;1
              Case 3:16-bk-02232-JAF        Doc 150     Filed 08/13/19    Page 5 of 111



services for the inclusive period of August 31, 2016 through and including August 12, 2019 (the

"Final Compensation Period"), and in support thereof respectfully represents as follows:

                                      I.    INTRODUCTION

A.     Background


         1.    On June 14, 2016 (the “Petition Date”), the Debtors each filed a voluntary petition in

this Court for relief under chapter 11 of the Bankruptcy Code, commencing the above-captioned

case (the “Bankruptcy Case”). The Debtors continue to manage and operate their business as

debtors in possession under Bankruptcy Code sections 1107 and 1108.

         2.    On August 24, 2016, the United States Trustee appointed the Equity Committee and

designated the following members to serve: (i) Jonathan Heller; (ii) Lawndale Capital

Management, LLC ("Lawndale") c/o Andrew Shapiro; (iii) Ian Jacobs; (iv) ACK Investments,

LLC c/o Thomas J. Kraus; and (v) Frank Gerber.

         3.    At its organizational meeting, the Equity Committee elected Lawndale's Andrew

Shapiro as Chairman of the Equity Committee.

         4.    Also, on August 24, 2016, the United States Trustee appointed the Creditors'

Committee and designated the following members to serve: (i) B.E. Capital Management Fund

LP c/o Thomas Braziel; (ii) Dalian Hoffen Biotechnique, Co. Ltd. c/o Ezra B. Jones; and (iii)

TSX Operating Co., LLC c/o James Sana.

         5.    On August 31, 2016, the Equity Committee selected Landau Gottfried & Berger LLP

("LGB") and Akerman LLP (“Akerman”) as counsel to represent it during the pendency of the

Debtors' Chapter 11 jointly administered cases.

         6.    On October 14, 2016, the Court entered an order authorizing the Equity




                                                   5
49814097;1
              Case 3:16-bk-02232-JAF       Doc 150     Filed 08/13/19     Page 6 of 111



Committee’s employment of Applicant as the Equity Committee’s general bankruptcy counsel

nunc pro tunc to August 31, 2016. [Docket No. 277]

         7.    On or about September 2, 2016, the Creditors' Committee selected Storch Amini &

Munves PC and Thames Markey & Heekin, P.A. as counsel to represent it during the pendency

of the Debtors' Chapter 11 jointly administered cases.

         8.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

The statutory predicates for the relief sought herein are Section 1103(a) and (b) of the

Bankruptcy Code and Bankruptcy Rules 2014 and 5002.

B.     Retention of LGB and Billing History

         9.    7.   On July 15, 2016, the Debtors filed a Motion to Establish Procedures to Permit

Monthly Payment of Interim Fee Applications of Chapter 11 Professionals (Doc. 89), and on

August 17, 2016, the Bankruptcy Court entered the Interim Compensation Order, which provides

that professionals retained with authority of the Court may request monthly compensation of

80% of their fees and 100% of their expenses.

         10. On September 15, 2016, the Equity Committee filed the Application of Committee

of Equity Security Holders of Premier Exhibitions, Inc. for Order Authorizing Retention and

Employment of LGB as Counsel, Nunc Pro Tunc to August 31, 2016 (Doc. 195) (the "Retention

Application").

         11. On October 14, 2016, the Court entered the Order Authorizing Retention and

Employment of LGB as Counsel to Committee of Equity Security Holders of Premier

Exhibitions, Inc., Nunc Pro Tunc to August 31, 2016 (Doc. 277).

         12. On December 16, 2016, LGB filed its First Application (the "First Application") for

the allowance of compensation for professional services rendered and reimbursement of

expenses incurred during the period from August 31, 2016 through and including November 30,

2016 (Doc. 383).

         13. On February 10, 2017, LGB filed its Supplement (Doc. 463) to the First Application.


                                                  6
49814097;1
             Case 3:16-bk-02232-JAF       Doc 150     Filed 08/13/19    Page 7 of 111




         14. LGB attended and participated in the hearing on February 23, 2017, on the (i) First

Interim Applications for Allowance and Payment of Compensation and Reimbursement of

Expenses of Landau Gottfried & Berger LLP and Akerman LLP as Counsel to the Official

Committee of Equity Security Holders of RMS Titanic, Inc. for Services Rendered from August

31, 2016 through November 30, 2016 and Reimbursement for Certain Fees Advanced Prior to

Retention by the Equity Committee (Doc. 383 and Doc. 384).

         15. On February 28, 2017, the Court entered its Order Allowing Compensation and

Reimbursement of Expenses of LGB (Doc. 507).
         16. On June 2, 2017, LGB filed its Second Application (the "Second Application") for

the allowance of compensation for professional services rendered and reimbursement of

expenses incurred during the period from December 1, 2016 through and including April 30,

2017 (Doc. 610).

         17. On July 18, 2017, the Court entered its Order Allowing Compensation and

Reimbursement of Expenses of LGB (Doc. 659).

         18. On September 25, 2017, LGB filed its Third Application for the allowance of

compensation for professional services rendered and reimbursement of expenses incurred during

the period from May 1, 2017 through and including August 31, 2017 (Doc. 760).

         19. On November 7, 2017, the Court entered its Order Allowing Compensation and

Reimbursement of Expenses of LGB (Doc. 806).

         20. On February 16, 2018, LGB filed its Fourth Application (the "Fourth Application")

for the allowance of compensation for professional services rendered and reimbursement of

expenses incurred during the period from September 1, 2017 through and including December

31, 2017 (Doc. 949). The Fourth Application is pending.

         21. On December 7, 2018, LGB filed its Fifth Application (the "LGB Fifth Interim Fee

Application") for the allowance of compensation for professional services rendered and

reimbursement of expenses incurred during the period from January 1, 2018 through and

including October 31, 2018 (Doc. 1275) and Akerman filed its Fifth Application (the "Akerman

                                                 7
49814097;1
             Case 3:16-bk-02232-JAF       Doc 150      Filed 08/13/19     Page 8 of 111




Fifth Interim Fee Application") for the allowance of compensation for professional services

rendered and reimbursement of expenses incurred during the period from January 1, 2018

through and including October 31, 2018 (Doc. 1276).

         22. On December 21, 2018, the Official Committee of Unsecured Creditors (the

"Creditors' Committee") filed an Objection to Landau Gottfried & Berger LLP's and Akerman

LLP's Fifth Interim Fee Applications (Doc. 1289) (the "Objection").
         23. This Application is Applicant’s sixth interim and final application for approval and

allowance of compensation and reimbursement of expenses and also supplements Applicant’s

Fifth Interim Fee Application. Applicant makes this final application pursuant to Sections 330

and 331 of the Bankruptcy Code. No prior application has been made to this or any other court

for the relief requested herein other than Applicant’s prior interim fee applications.

         24. In accordance with the Interim Compensation Order, LGB submitted monthly fee

statements to the U.S. Trustee, seeking interim compensation and reimbursement of expenses.

During the time period November 1, 2018, through and including August 12, 2019 (the "Sixth

Interim Compensation Period"), LGB submitted the following fee statements:

                (a)     On December 13, 2018, pursuant to the Interim Compensation Order,
                LGB served its twenty-seventh fee statement for the period from November 1,
                2018 through November 30, 2018 (the "Twenty-Seventh Fee Statement"). The
                Twenty-Seventh Fee Statement sought payment of 80% of the invoiced amount of
                $8,004.00 as compensation for services rendered and the reimbursement of
                $528.66 in expenses;
                (b)      On January 15, 2019, pursuant to the Interim Compensation Order, LGB
                served its twenty-eighth statement for the period from December 1, 2018 through
                December 31, 2018 (the "Twenty-Eighth Fee Statement"). The Twenty-Eighth
                Fee Statement sought payment of 80% of the invoiced amount of $7,053.00 as
                compensation for services rendered and the reimbursement of $198.30 in
                expenses;
                (c)      On February 15, 2019, pursuant to the Interim Compensation Order,
                LGB served its twenty-ninth statement for the period from January 1, 2019
                through January 31, 2019 (the "Twenty-Ninth Fee Statement"). The Twenty-
                Ninth Fee Statement sought payment of 80% of the invoiced amount of $2,373.00


                                                 8
49814097;1
             Case 3:16-bk-02232-JAF       Doc 150     Filed 08/13/19     Page 9 of 111



                as compensation for services rendered and the reimbursement of $30.00 in
                expenses;
                (d)       On March 12, 2019, pursuant to the Interim Compensation Order, LGB
                served its thirtieth statement for the period from February 1, 2019 through
                February 28, 2019 (the "Thirtieth Fee Statement"). The Thirtieth Fee Statement
                sought payment of 80% of the invoiced amount of $10,170.00 as compensation
                for services rendered and the reimbursement of $129.28 in expenses;
                (e)      On April 15, 2019, pursuant to the Interim Compensation Order, LGB
                served its thirtieth-first fee statement for the period from March 1, 2019 through
                March 31, 2019 (the "Thirty-First Fee Statement") The Thirty-First Fee Statement
                sought payment of 80% of the invoiced amount of $1,525.50 as compensation for
                services rendered and the reimbursement of $0 in expenses;
                (f)      On May 15, 2019, pursuant to the Interim Compensation Order, LGB
                served its thirtieth-second fee statement for the period from April 1, 2019 through
                April 30, 2019 (the "Thirty-Second Fee Statement" and collectively with the
                Twenty-Seventh Fee Statement, the Twenty-Eighth Fee Statement, the Twenty-
                Ninth Fee Statement, the Thirtieth Fee Statement, the Thirty-First Fee Statement,
                the “Sixth Interim Fee Statements). The Thirty-Second Fee Statement sought
                payment of 80% of the invoiced amount of $2,316.50 as compensation for
                services rendered and the reimbursement of $0 in expenses.
         25. On May 15, 2019, the Court entered the Order Vacating Order Granting Motion to

Establish Procedures to Permit Monthly Payment of Interim Fee Applications of Chapter 11

Professionals (Doc. 1347). LGB did not submit monthly fee statements thereafter. During the

period May 1, 2019 through August 12, 2019, LGB incurred fees in the aggregate amount of

$23,599.00 and expenses in the aggregate amount of $30.00, for which no compensation has

been received. In total, during the Period November 1, 2018 through August 12, 2019 (the

“Sixth Interim Period”), LGB incurred fees aggregating $55,041.00 and expenses aggregating

$916.24,

         26. On August 7, 2019, Applicant provided the United States Trustee with redacted

invoices for August 31, 2016 through October 31, 2018 in Legal Electronic Data Exchange

Standard (LEDES) format. Applicant will provide its invoices from November 1, 2018 through

August 12, 2019 to the United Trustee in LEDES format shortly after filing this Application.
         27.   As of the filing of this Application, LGB has not received any payments toward the


                                                 9
49814097;1
             Case 3:16-bk-02232-JAF         Doc 150   Filed 08/13/19     Page 10 of 111



Sixth Interim Fee Statements all of which remains unpaid and outstanding.

         28. LGB has not entered into any agreement, express or implied, with any other party for
the purpose of sharing fees or other compensation to be paid for professional services rendered in
these jointly administered cases. LGB has negotiated discounts on rates and fees sought and to
the extent those negotiations resulted in agreements, such agreements have been or will be
disclosed in the Bankruptcy Case.

         29. No promises have been received by LGB or any member thereof as to compensation

in connection with these jointly administered cases other than in accordance with the provisions

of the Bankruptcy Code.

                                      II.     CASE STATUS


         30. On October 19, 2018, the Court entered the Order (A) Approving Asset Purchase

Agreement; (B) Authorizing Sale of the Transferred Assets Free and Clear of all Liens, Claims,

Encumbrances and Interests; (C) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Leases in Connection Therewith; (D) Approving Settlement With the

PacBridge Parties; and (E) Granting Related Relief (Doc. 1232).

         31. On October 30, 2018, the Court entered the Agreed Order Granting Motion of the

Official Committee of Equity Security Holders to Establish Document Retention Protocols (Doc.

1247). This order required the Debtors to preserve and to instruct its relevant personnel to retain

and preserve information, documents, and records relevant to the adversary proceeding Official

Committee of Equity Security Holders of Premier Exhibitions, Inc. v Mark A. Sellers, et al.;

Adversary Proceeding No. 18-ap-00064-PMG (the “D&O Litigation”). On January 22, 2019, the

Debtors filed the Debtors’ Motion to Vacate the Agreed Order Granting Motion of the Official

Committee of Equity Holders to Establish Document Retention Protocols and Request For

Hearing (Doc. 1294). On March 3, 2019, Mark C. Healy (the “Responsible Person”) of Michael

Moeker & Associates, Inc. as the Limited Responsible Party (the “Responsible Person”) (See

paragraph 14, below) filed an Objection To Debtors’ Motion To Vacate The Agreed Order

Granting Motion Of The Official Committee Of Equity Security Holders To Establish Document

                                                 10
49814097;1
             Case 3:16-bk-02232-JAF      Doc 150     Filed 08/13/19     Page 11 of 111




Retention Protocols (Doc. 1331). On April 5, 2019, the Court entered an Order Denying

Debtors’ Motion To Vacate The Agreed Order Granting Motion Of The Official Committee Of

Equity Security Holders To Establish Document Retention Protocols (Doc. 1342).

         32. On November 30, 2018, Applicant filed the Equity Committee’s Emergency Motion

To Compel Compliance With The Agreement Regarding Confidentiality And Privilege Between

The Debtors And The Official Committee Of Equity Security Holders (Doc. 1271), in order to

resolve a dispute with the Debtors over termination of a certain Confidentiality Agreement

between the Debtors and the Equity Committee. The resolution of that dispute was a prerequisite
to disbanding the Equity Committee. On January 25, 2019, the Court entered the Order On

Emergency Motion To Compel Compliance With The Agreement Regarding Confidentiality And

Privilege Between The Debtors And The Official Committee Of Equity Security Holders (Doc.

1297), granting the Equity Committee’s emergency motion, as set forth therein.

         33. On January 24, 2019, the Debtors filed a Consent Motion for an Order Appointing a

Responsible Person as Substitute Plaintiff in the Adversary Proceeding Against certain of the

Debtors’ Former Directors and Officers (Doc. 1296). The Consent Motion sought appointment

of Mark C. Healy (the “Responsible Person”) of Michael Moecker & Associates, Inc. as the

Limited Responsible Party to serve as a non-trustee fiduciary for the Debtors, solely in the

capacity as substitute plaintiff in the D&O Litigation.

         34. On January 25, 2019, the Court entered a Consent Order Granting Motion to Appoint

a Responsible Person as Substitute Plaintiff in the Adversary Proceeding Against Certain of the

Debtors Current and Former Directors and Officers (Ad. Pro Doc. 25).

         35. On January 29, 2019, the Creditors Committee filed a Verified Statement of Official

Committee of Unsecured Creditors Pursuant to Rule 2019. (Doc. 1309).

         36. On February 6, 2019, at the request of the Equity Committee, the U.S. Trustee filed

the United States Trustee’s Notice of Disbanding Official Committee of Equity Security Holders

(Doc. 1311).

         37. On February 12, 2019, the Responsible Person filed an Application (I) To Approve

                                                11
49814097;1
             Case 3:16-bk-02232-JAF        Doc 150      Filed 08/13/19      Page 12 of 111




Employment Of Robert P. Charbonneau, Esq., And The Law Firm Of Agentis, PLLC, As Special

Litigation Counsel To The Responsible Person; (II) To Modify The Terms Of Said Employment;

And (III) To Approve The Terms Of The Agreement Between Robert P. Charbonneau, Esq., And

The Law Firm Of Agentis, PLLC, And Jason S. Mazer, Esq., And The Law Firm Of Cimo Mazer

Mark, PLLC, As Co-Special Litigation Counsel, (Doc. 1312) and the Application To Approve

Employment Of Jason S. Mazer, Esq., And The Law Firm Of Cimo Mazer Mark, PLLC, As Co-

Special Litigation Counsel To The Responsible Person (Doc. 1314), to prosecute the D&O

Litigation on behalf of the Responsible Person. The Court entered orders approving these
applications on March 14, 2019 (Doc. 1338 and Doc. 1339). A pretrial conference is currently

scheduled for September 4, 2019, at 10:00 a.m. in the D&O Litigation.

         38. The sale to Premier Acquisitions Holdings, LLC (“PAHL”), as contemplated by the

Asset Purchase Agreement (and subsequently amended by the Second Amendment) closed on

Wednesday, February 13, 2019 (Doc. 1319).

         39. On March 5, 2019, the Debtors filed a Consent Motion for Entry of an Order

Dismissing the Chapter 11 Case of Debtor RMS Titanic, Inc. and Amending the Order Granting

Motion for Joint Administration of Chapter 11 Cases (the “Dismissal Order”) (Doc. 1332). On

March 11, 2019, the Court entered an Order Dismissing Chapter 11 Case Of Debtor RMS

Titanic, Inc. And Amending Order Granting Motion For Joint Administration Of Chapter 11

Cases (Doc. 1336).

         40. On May 15, 2019, the Debtors filed a Chapter 11 Plan of Liquidation of the Debtors

Under Chapter 11 of the Bankruptcy Code (Doc. 81)6 and a Disclosure Statement to Accompany

Plan of Liquidation of the Debtors Under Chapter 11 of the Bankruptcy Code (Doc. 82), together

with Motion For Entry Of An Order (I) Preliminarily Approving The Adequacy Of The

Disclosure Statement, (II) Approving The Solicitation And Notice Procedures With Respect To

Confirmation Of The Debtors’ Proposed Chapter 11 Plan, (III) Approving The Forms Of Notices
6
 These docket entries appear in the case In re Premier Exhibitions, Inc., 3:16-bk-2232-JAF as the new
“Lead Case” after dismal of In re RMS Titanic, Inc.


                                                  12
49814097;1
             Case 3:16-bk-02232-JAF       Doc 150      Filed 08/13/19      Page 13 of 111




And Ballot In Connection Therewith, (IV) Scheduling Certain Dates With Respect Thereto, And

(V) Granting Related Relief (Doc. 83). At a hearing on that Motion on June 4, 2019, the Court

approved the Disclosure Statement on an interim basis. A hearing has been scheduled for

September 12, 2019, for the final hearing on the Disclosure Statement and on the confirmation of

the Debtors’ Chapter 11 Plan of Liquidation.

                                  III. FINAL APPLICATION
         41. Applicant submits this Application, pursuant to Sections 328, 330, 331 and 503(b) of

the Bankruptcy Code, Bankruptcy Rule 2016 and the Guidelines of the United States Trustee

(the “Guidelines”). The Applicant requests an interim and final award of legal fees incurred by

the Applicant for services rendered as counsel to the Equity Committee during the period

November 1, 2018 through and including August 12, 2019 (the “Sixth Interim Period”) in the

amount of $55,041.00 and reimbursement for actual and necessary expenses in the amount of

$916.24. 7

         42. The fees sought by Applicant for the Sixth Interim Period reflect an aggregate of

116.30 hours of attorney and paraprofessional time spent and recorded in performing services for

the Equity Committee during the Sixth Interim Compensation Period, at a blended average

hourly rate of $473.27 for both professionals and paraprofessionals.

         43. This request is the Applicant's Final Application to the Court for compensation and

reimbursement of expenses for services rendered as counsel to the Equity Committee. No

understanding exists between the Applicant and any other person for the sharing of


7
  In Applicant’s Fifth Interim Application, for the period January 1, 2018 through and including October
31, 2018 (the “Fifth Interim Compensation Period”), Applicant sought an interim award of legal fees
incurred during the Fifth Interim Period in the amount of $547,492.00 and reimbursement for the actual
and necessary expenses incurred by the Applicant during the Fifth Interim Compensation Period in the
amount of $16,615.92. In section V, below, Applicant provides supplemental information and support
for approval of the Fifth Interim Fee Award.


                                                  13
49814097;1
             Case 3:16-bk-02232-JAF     Doc 150     Filed 08/13/19     Page 14 of 111



compensation sought by the Applicant, except among the partners and associates of the

Applicant.

         44. Pursuant to this Application, Applicant is seeking (A) final approval and allowance

of the First Interim Payment, the Second Interim Payment, the Third Interim Payment, and the

Fourth Interim Payment; and (B) final approval, allowance, and payment of fees and expenses

incurred in the Fifth and Sixth Interim Periods in the aggregate amount of $620,065.16,

comprised of $602,533.00 in unpaid fees and $17,532.16 in unpaid expenses, and (C) final

allowance $1,509,319.00 in fees and $46,928.27 in expenses incurred by Applicant, for an

aggregate sum of $1,556,247.27 in fees and expenses incurred by Applicant during the pendency

of the Debtors’ bankruptcy cases, plus an estimated $1,500.00 for fees incurred through the

confirmation hearing, for an aggregate sum of $1,557,747.27.

         45. Applicant maintains computerized records of the time expended in the rendering of

the professional services required by the Equity Committee. These records are maintained in the

ordinary course of Applicant’s business. For the convenience of the Court and parties in interest,

a billing summary for the Sixth Interim Compensation Period is attached as part of the cover

sheet, setting forth the name of each attorney and paraprofessional for whose work on this case

compensation is sought, each attorney’s year of bar admission, the aggregate amount of time

expended by each such attorney or paraprofessional, the hourly billing rate for each such

attorney or paraprofessional at Applicant’s current billing rates and an indication of the

individual amounts requested as part of the total amount of compensation requested. In addition,

set forth in the billing summary is additional information indicating whether each attorney is a

partner or associate, the number of years each attorney has held such position, and each

attorney’s area of concentration. The compensation requested by Applicant is based on the



                                               14
49814097;1
             Case 3:16-bk-02232-JAF      Doc 150     Filed 08/13/19     Page 15 of 111



customary compensation charged by comparably skilled practitioners in cases other than cases

under the Bankruptcy Code.

         46. Attached hereto as Composite Exhibit A are invoices from November 1, 2018

through August 12, 2019, broken down in tenths of an hour by project category, based on the

Guidelines, setting forth a detailed description of services performed by each attorney and

paraprofessional as well as a detailed list of expenses incurred in connection with the

performance of professional services on behalf of the Equity Committee for the Fifth Interim

Compensation Period.

         47. LGB also maintains computerized records of all expenses incurred in connection

with the performance of professional services. A summary of the amounts and categories of

expenses for which reimbursement is sought for the Sixth Interim Compensation Period is

attached hereto as Exhibit B.

               IV.   SUMMARY OF PROFESSIONAL SERVICES RENDERED


         48. To provide an orderly summary of the services rendered on behalf of the Equity

Committee by Applicant, and in accordance with the Guidelines, Applicant has established the

following separate project billing categories in connection with this case:

         (a) 0020 – Preparation

         (b) 0022 – Research

         (c) 0055 – Asset Disposition

         (d) 0057 – Asset Analysis & Recovery and Asset Disposition

         (e) 0060 – Chapter 11

         (f) 0061 – Claims Administration & Objection

         (g) 0062 – Committee Communications


                                                15
49814097;1
             Case 3:16-bk-02232-JAF       Doc 150     Filed 08/13/19    Page 16 of 111




         (h) 0065 – Employment & Fee Application

         (i) 0069 – Leases & Executory Contracts

         (j) 0070 – Litigation/Adversary Proceeding

         (k) 0074 – Secured Claims & Liens

         (l) 0081 – Case Administration

         (m) 0212 - Financing

         (n) 0213 – Litigation

         (o) 0455 – Travel
         (p) A120 – Communication with Client(s)

         (q) B151 – Communication with Equity Holders


         49. The following summary is intended to highlight a number of the services rendered by

Applicant in the separate project billing categories where Applicant has expended a considerable

number of hours on behalf of the Equity Committee, and it is not meant to be a detailed

description of all of the work performed. Detailed descriptions of the day-to-day services

provided by Applicant during the Sixth Interim Compensation Period and the time expended

performing such services in each project billing category are fully set forth in Exhibit A hereto.

         (a) B130 - Asset Disposition

         50. After approval of the Asset Purchase Agreement by the Bankruptcy Court by order

entered October 19, 2018, Applicant monitored the approval process for the sale of RMST stock

to PAHL pending in the United States District Court for the Eastern District of Virginia (the

“Admiralty Court”) in the case RMST v The Wrecked and Abandoned Vessel . . . believed to be

the RMS Titanic, in rem, Civil Action No. 2:93-cv-902.

         51. The Debtors had filed a motion in the Admiralty Court on June 29, 2018 to Approve

Asset Purchase Agreement And Authorize The Sale Of 100% Of RMST’s Stock To Premier

                                                16
49814097;1
              Case 3:16-bk-02232-JAF    Doc 150     Filed 08/13/19   Page 17 of 111



Acquisition Holdings LLC (“PAHL”) or Other Qualified Purchaser As Approved By The

Bankruptcy Court (Adm. Ct. Doc. 448). On December 17, 2018, the Admiralty Court heard

argument in support of the sale to PAHL and requested additional evidence and support from

PAHL. On December 21, 2108, the Admiralty Court approved the sale of RMST stock to

PAHL. (Adm Ct. Doc. 540).

         52. On February 19, 2019, the Debtors filed the Notice of Filing Assets and Amendment

to Asset Purchase Agreement (Doc. 1318) and Amended Notice of Closing of Sale of

Substantially All of the Debtors' Assets and Amendment to Asset Purchase Agreement (Doc.

1319).

             (b) B151 - Communications with Equity Holders and Equity Committee Members

         53. Applicant continued to report regularly to the Equity Committee and its members

and to respond to inquiries from the Committee and its members respecting the status of the sale

and status of the D&O Litigation. Applicant issued regular case status update memos to the

Committee members. In addition, Applicant organized and attended regular committee meetings,

organized the agenda for each Committee meeting, distributed materials to be covered at each

meeting, conducted the meetings, and prepared minutes of each meeting.

         54. In particular, Applicant advised the Committee on the fiduciary obligations of the

Committee and its members under the Confidentiality Agreement entered between the

Committee and the Debtors and the termination of that agreement pursuant to its terms.

Applicant also advised the Committee on the status of the D&O Litigation in the event the

Committee were to disband, and steps required to substitute a new plaintiff in the D&O

Litigation for the Committee upon its disbanding.




                                               17
49814097;1
             Case 3:16-bk-02232-JAF      Doc 150     Filed 08/13/19    Page 18 of 111




         (c) B160 - Employment and Fee Application

         55. Applicant prepared its Sixth Interim Fee Application for the months of November

1,2018 through August 9, 2019 and also submitted monthly fee requests under the Court’s

Interim Compensation Order for the same time period. Counsel also prepared a Supplement to

the Fifth Interim Fee Application and Interrogatories and Request for Production of Documents

to the Creditors' Committee in connection with the Objection to the LGB Fifth Interim Fee

Application.

         (d) B192 - Litigation/Adversary Proceeding
         56. Applicant reviewed and provided comments to a proposed consent order authorizing

payment of defense costs under certain D&O insurance policies to authorize payment to

defendants in the D&O Litigation. Applicant also conferred with counsel prosecuting the D&O

Litigation with respect to the consent motion and consent order appointing the Responsible

Person and substituting the Responsible Person as plaintiff in the D&O Litigation.

         (e) B110 - Case Administration

         57. Applicant monitored all aspects of the bankruptcy cases on behalf of the Equity

Committee and represented equity holder’s interest in connection with the bankruptcy case. In

that capacity. Applicant maintained regular communication with the Debtors and their

professionals and with the counsel to the Creditors Committee.

         58. During the Sixth Interim Period, Applicant researched disbanding the Equity

Committee and determined the steps necessary to satisfy the fiduciary duties of Committee

members in so doing. Applicant conferred with Debtors’ counsel respecting termination of the

Confidentiality Agreement pursuant to its terms. Applicant drafted a proposed stipulation with

the Debtors concerning the termination of the Confidentiality Agreement and thereafter

negotiated with Debtors’ counsel to resolve disputes respecting the termination of that

agreement. Having failed to resolve the dispute, Applicant filed an Emergency Motion To

Compel Compliance With The Agreement Regarding Confidentiality And Privilege Between The

Debtors And The Official Committee Of Equity Security Holders (Doc. 1271) and attended the

                                                18
49814097;1
             Case 3:16-bk-02232-JAF        Doc 150      Filed 08/13/19      Page 19 of 111




hearing on that motion. Thereafter the Court entered the Order On Emergency Motion To

Compel Compliance With The Agreement Regarding Confidentiality And Privilege Between The

Debtors And The Official Committee Of Equity Security Holders (Doc. 1297) setting forth the

terms for termination of the Confidentiality Agreement.

         59. In connection with satisfying the Committee’s fiduciary duties and in connection

with disbanding the Committee, Applicant also negotiated with Debtors’ counsel for

appointment of Mark C. Healy as Responsible Person to substitute for the Equity Committee as

plaintiff in the D&O Litigation. Upon entry of the order appointing the Responsible Person and
termination of the Confidentiality Agreement, Applicant sought action from the United States

Trustee to disband the Equity Committee. The U.S. Trustee did so by filing the United States

Trustee’s Notice Of Disbanding Official Committee Of Equity Security Holders, filed February 6,

2019 (Doc. 1311).

         60. Applicant also maintained and updated the website established on behalf of the

Equity Committee and the Creditors Committee as required under Code §1102(b)(3) and this

Court’s Order Granting The Motion Of The Official Committee Of Equity Security Holders For

An Order Clarifying Of The Obligations Of The Committee Under 11 U.S.C. § 1102(B)(3)

(Docket 272). Upon disbanding of the Equity Committee, Applicant posted notice on the

website that the Equity Committee had been disbanded and ceased further updates to the

website.8

         61. Applicant also continued to monitor the Debtors’ pending case in the Admiralty

Court and reported to the Committee on the Admiralty Court’s ultimate approval of the sale of

RMST stock to the purchaser under the Asset Purchase Agreement.

         62. Applicant received inquiries from time to time from equity security holders who

were among the Equity Committee’s constituency and responded to questions from equity
8
 At the time that the Equity Committee disbanded, the Committees’ joint website had been accessed by
more than 2,800 individual users in more than 15,543 individual sessions. After disbanding of the Equity
Committee, the Creditors Committee did not maintain the website and it has not been updated since the
Equity Committee was disbanded.


                                                  19
49814097;1
             Case 3:16-bk-02232-JAF      Doc 150       Filed 08/13/19   Page 20 of 111




holders concerning the status of the chapter 11 case and the Equity Committee’s role in the case.

The professional fees rendered incurred by Applicant during the Sixth Interim Compensation

period by project billing categories are as follows:


Project Billing Category                                            Hours             Fees

0055 – Asset Disposition                                            2.00              $1,130.00

0060 – Chapter 11                                                   4.40              $2,486.00

0062 – Committee Communications                                     9.20              $5,198.00

0065 – Employment & Fee Application                                 90.10             $41,453.00

0070 – Litigation/Adversary Proceeding                              0.40              $226.00

0081 – Case Administration                                          10.20             $4,548.00

Total                                                               116.30            $55,041.00


    V.   SUPPLEMENT TO FIFTH INTERIM APPLICATIONS FOR COMPENSATION

                              AND RESPONSE TO OBJECTION9



         63. In its Objection, the Creditors' Committee raised questions about certain actions

taken by LGB and Akerman as counsel to the Equity Committee. If litigated, LGB and Akerman

would demonstrate that the Objection should be overruled and the Fifth Interim Fee Applications
should be approved in their entirety.

         64. This Bankruptcy Case has been active and unusual, with a very extensive record and

has addressed a number of complex issues. The entire case record is incorporated herein by

reference.

         65. Soon after commencement of these Chapter 11 cases, the Debtors filed Debtors'


9
  Based on a tentative settlement of fee related issues, Applicant has excluded the bulk of
argument, record, and case law in opposition to the Objection. To the extent it may become
relevant in the future, Applicant will supplement this Application and respond in more detail to
the Objection.


                                                 20
49814097;1
             Case 3:16-bk-02232-JAF         Doc 150       Filed 08/13/19      Page 21 of 111




Motion for Order Pursuant to Bankruptcy Code Sections 105 and 363 and Bankruptcy Rules

6003, 6004, and 9014 Authorizing the Debtors to Market and Sell Certain Titanic Artifacts Free

and Clear of Liens, Claims, and Interests (Doc. 28) (the "Initial Sale Motion"). Beginning on the

filing date and continuing thereafter through the course of these Chapter 11 cases, the status of

the French Artifacts (as defined herein) as property of the estate has been the subject of

numerous pleadings.10 As noted in the Initial Sale Motion, "RMST has never sold an artifact, nor

has any other entity ever legally recovered or sold artifacts from the wreck site of the Titanic.

Nevertheless, there exists a fertile market for the sale of Titanic-related artifacts and memorabilia
saved by survivors of the tragedy or culled from the surface waters by rescuers.” ¶ 23. Indeed,

the Court has heard testimony from Arlan Ettinger, President of Guernsey’s auction house, as to

the significant value of even a handful of selected artifacts from the French Collection were they

to be sold at public auction. See Declaration of Arlan Ettinger, Docs. 1179 and 1184, and

Transcript of the August 30, 2018 hearing, at pp. 112-113. 11

         66. On August 17, 2016, RMS Titanic, Inc. filed its Adversary Complaint against the

French Republic thereby initiating the adversary proceeding entitled RMS Titanic, Inc. v. French

Republic a/k/a Republic of France, Adversary Proceeding No. 3:16-ap-00183-PMG (the "French

Adversary Proceeding"). In the French Adversary Proceeding, RMST sought a declaratory

judgment pursuant to Bankruptcy Rule 7001(9) that France had no interest in approximately

2,100 artifacts from the Titanic wreck site (the "French Artifacts"). On September 29, 2017, the
10
   The status of the French Artifacts as property of the Debtors' estate and as separate from the so-called
American Artifacts was set forth in the Initial Sale Motion, has been further set forth in subsequent
pleadings, and most recently, in the Debtors' pleadings filed in RMST v The Wrecked and Abandoned
Vessel …, believed to be the RMS Titanic, in rem, CV No. 2:93-cv-902, pending in the U.S. District Court
for the Eastern District of Virginia, E.D.VA. Docket 455.
11
   The value of the individual artifacts has been the subject of numerous news articles reporting the sale
of such artifacts. Reference to some of the more recent sales of Titanic artifacts may be viewed at the
following links: https://www.catawiki.com/stories/4897-5-most-expensive-titanic-objects-that-survived-
and-sold; http://time.com/4088454/titanic-cracker-auction/; and https://www.ksat.com/lifestyle/brandy-
flask-given-to-titanic-passenger-sells-for-almost-100k.




                                                    21
49814097;1
             Case 3:16-bk-02232-JAF     Doc 150      Filed 08/13/19    Page 22 of 111




Court entered a Final Default Judgment in favor of RMST and against the French Republic in the

French Adversary Proceeding. All filings in the French Adversary Proceeding are incorporated

herein by reference.

         67. On December 16, 2016, the Debtors filed a Second Motion for Extension of

Exclusivity (Doc. 382).

         68. On January 3, 2017, Euclid Investments LP and Euclid Claims Recovery LLC filed

an Objection (Doc. 404) to the Debtor's Exclusivity Motion.

         69. On January 11, 2017, the Court entered the Order Granting Debtors' Second Motion
for Extension of Exclusivity and Denying the Motion of Euclid Investments LP and Euclid Claims

Recovery LLC for Entry of Order Terminating Debtors Exclusive Periods to File Chapter 11

Plan and Solicit Acceptances Thereof (Doc. 418).

         70. In January 2018, the Debtors, the Equity Committee, and the Creditors' Committee

met and agreed to pursue mediation to resolve the Debtors' Cases (the "Plan Mediation"). On

February 26 and 27, 2018, mediation was held in Atlanta, Georgia, with Edward Dobbs as

mediator. Over two days the parties mediated but were unable to reach agreement on a

consensual Chapter 11 plan or other exit strategy. The mediation closed without resolution and

the Debtors re-embarked upon a process to sell the Debtors or their assets.

         71. On June 1, 2018, the Equity Committee filed a Disclosure Statement (Doc. 1044)

(the "Equity Committee Disclosure Statement") and Chapter 11 Plan of Reorganization (Doc.

1045) (the "Equity Committee Plan"). The Equity Committee Disclosure Statement and Equity

Committee Plan are incorporated by reference herein. A hearing on the Equity Committee

Disclosure Statement was held on August 30, 2018.

         72. On June 15, 2018, the Debtors filed a Motion for an Order (A) Approving Asset

Purchase Agreement; (B) Authorizing Sale of the Transferred Assets Free and Clear of All Liens,

Claims, Encumbrances and Interests; (C) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Leases in Connection Therewith; (D) Approving Settlement with The

PacBridge Parties; and (E) Granting Related Relief (Doc. 1055) (the "Sale Motion"). The

                                                22
49814097;1
             Case 3:16-bk-02232-JAF        Doc 150      Filed 08/13/19      Page 23 of 111




purchasers under the Purchase Agreement were a group of investors that included funds

affiliated with Alta Fundamental, funds affiliated with Apollo, and the PacBridge Parties

comprised of PacBridge and three secured lenders to the Debtors. These investors purchased the

assets through a newly created entity, Premier Acquisitions Holdings, LLC (“PAHL”). A

hearing on the Bid Procedures under the Sale Motion also was held August 30, 2018.

         73. On the day of hearings on the Disclosure Statement and the Bid Procedures, in order

to defeat the Equity Committee Plan, PAHL increased its offered purchase price for the Debtors

by $2 million which, PAHL asserted, would result in general unsecured creditors receiving
payment of 80% of the allowed amount of their claims. Based upon the purported increase in

purchase price and the representations by the PAHL, the largest unsecured creditor in the case,

holding in excess of 33% of the total general unsecured claims (i.e. a so-called “blocking

position”), stated to the Court that the largest creditor supported the sale to PAHL and would

vote against the Equity Committee Plan. The Court thereupon did not approve the Equity

Committee’s Disclosure Statement.12

         74. The sale to PAHL was approved at a hearing on the Sale Motion on October 18,

2018.

         75. On October 19, 2018, the Court entered the Order (A) Approving Asset Purchase

Agreement; (B) Authorizing Sale of the Transferred Assets Free and Clear of All Liens, Claims,

Encumbrances and Interests; (C) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Leases in Connection Therewith; (D) Approving Settlement with the

PacBridge Parties; and (E) Granting Related Relief (Doc. 1232) (the "Sale Order"). The Sale

Motion and Sale Order are incorporated by reference herein. The sale closed on or about

February 13, 2019 (Doc. 1319).



12
   Although PAHL did increase its purchase price by $2 million in order to defeat the Equity Committee
Plan, according to the Debtors’ Disclosure Statement [Docket 82] general unsecured creditors are likely
to receive no more than 63.5% of the allowed amount of their claims.


                                                   23
49814097;1
             Case 3:16-bk-02232-JAF        Doc 150       Filed 08/13/19     Page 24 of 111




A.     Evaluation Of Services Rendered – First Colonial And Pettibone Considerations


         76. This Application and Applciant’s prior interim fee present in summary fashion an

overview of the services performed by LGB and Akerman as counsel to the Equity Committee

for which they seek compensation. The time entries attached as exhibits report the daily tasks

performed by LGB and Akerman broken down into one-tenth of an hour increments.

         77. The full range of services and the expertise brought to bear on the issues that arose in

the case may not be fully understood just through a review of those time entries. The issues

were complex, and circumstances often required LGB and Akerman to respond under time
pressures.

         78. American Benefit Life Ins. Co. v. Baddock (In re First Colonial Corp.), 544 F.2d

1291 (5th Cir. 1977)13, enumerates twelve factors a bankruptcy court should evaluate in

awarding fees. First Colonial remains applicable in the Eleventh Circuit to the determination of

reasonableness of fees to be awarded under the Bankruptcy Code. Grant v. George Schumann

Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990); Collier on Bankruptcy, 330.05[2] [a] at 330-

33 through 330-37 (L. King 15th ed. 1991); see also Bonner v. City of Prichard, 661 F.2d 1206,

1209 (11th Cir. 1981). The twelve factors are:
                 (1) The time and labor required;


                 (2) The novelty and difficulty of the questions presented;


                 (3) The skill required to perform the legal services properly;


                 (4) The preclusion from other employment by the attorney due to acceptance of

                 the case;


13
  The Fee Objection relies upon In re Pettibone, 74 B.R. 293 (Bankr. N.D. Ill. 1987), which recites the
same criteria as First Colonial and notes that the criteria are derived from the ABA Code of Professional
Responsibility, DR 2-106.


                                                    24
49814097;1
             Case 3:16-bk-02232-JAF        Doc 150       Filed 08/13/19    Page 25 of 111



                  (5) The customary fee for similar work in the community;


                  (6) Whether the fee is fixed or contingent;


                  (7) The time limitations imposed by the client or circumstances;


                  (8) The amount involved and results obtained;


                  (9) The experience, reputation and ability of the attorneys;


                  (10) The undesirability of the case;


                  (11) The nature and length of the professional relationship with the client; and


                  (12) Awards in similar cases.


First Colonial, 544 F.3d at 1298-99.


  1.         Time, Nature and Extent of Services Rendered, Results Obtained, and Related

             First Colonial Factors

         79. The narrative of services performed set forth above and in LGB’s prior Fee Interim

Applications, together with the exhibits attached thereto, details the time, nature and extent of the

professional services that LGB and Akerman rendered in representing the Equity Committee as

fiduciaries for equity security holders of Premier during this Bankruptcy case. The total number

of hours expended, 2,803.10 hours for LGB, were expended in representing the Equity

Committee's interests on a great variety of legal issues that confronted the Equity Committee in

this case during the period covered by the Fifth Interim Fee Applications. The services rendered

were necessary services that aided in the administration of the case and helped the Equity

Committee fulfill its statutory functions under 11 U.S.C. § 1103(c), including (1) consulting with

the debtor in possession and the Creditors Committee concerning the administration of the case


                                                   25
49814097;1
             Case 3:16-bk-02232-JAF       Doc 150     Filed 08/13/19      Page 26 of 111




and formulation of a Chapter 11 plan; (2) investigating the acts, conduct, assets, liabilities and

financial condition of the debtor; (3) advising the Equity Committee on the foregoing and

responding to equity holders’ inquiries respecting the Chapter 11 case; and (4) performing

services relating to the foregoing.

       2. Novelty and Difficulty of Questions Presented

         80. Throughhout this Bankrutpcy Case, LGB and Akerman were required to deal with

many complex issues that were unique to this bankruptcy case because of the unusual nature of

the Debtors' assets and its business operations, the multiple jurisdictions having an interest in the
estate and its assets, and the arcane areas of legal expertise that the Equity Committee's counsel

were required to address. These included bankruptcy law, admiralty, international law and

service of process, insurance coverage, and corporate law, to name a few. LGB and Akerman

spent significant time evaluating various exit strategies, negotiating with other interested parties,

reviewing and preparing pleadings in support of the Equity Committee's interests, and

developing a Chapter 11 plan that would satisfy all creditors and interest holders. In doing so,

consideration was required of each of the various aspects of the case noted above.

  3. Skill Requisite to Perform Services Properly

         81. In representing the Equity Committee, LGB and Akerman brought to the case

decades of practice, experience, and expertise in the areas of bankruptcy, commercial law,

debtor-creditor rights, mediation, secured transactions, litigation, and negotiation, among others.

As a result, LGB and Akerman were "up to speed" on most of the issues arising in the case and

able to provide a high level of representation in an economical manner.



   4. Preclusion from Other Employment by Attorney Due to Acceptance of Case

         82. The time spent by LGB and Akerman is set forth in the Exhibits A to the respective

Applications. While LGB and Akerman were not precluded from taking on additional work for

other clients because of this representation, the time spent on this matter could have been spent

on matters for which LGB and Akerman would have been compensated at the same or greater

                                                 26
49814097;1
             Case 3:16-bk-02232-JAF     Doc 150     Filed 08/13/19     Page 27 of 111




hourly wage but on a current basis.

     5. Customary Fee

         83. The hourly rate charged by LGB and by Akerman are set forth in their respective

Applications. The hourly rates range from $175 to $565 for Akerman's professionals and from

$160 to $565 for LGB's professionals, which is below the range of hourly rates customary for

professionals of similar skill and experience. LGB and Akerman each discounted a significant

amount from their professionals’ standard billing rates. The reduction from LGB’s standard rate

billing aggregated approximately $63,000, about a 10% reduction in fees from standard billing
rates. Additionally, in the exercise of billing judgment, LGB and Akerman have written off

more than $100,000 for work performed as professionals for the Equity Committee.14 Moreover,

in dividing up responsibility for the representation, LGB and Akerman were aware of the lower

billing rates charged by Akerman's Florida offices, and directed work to the Akerman firm, as

appropriate.

         84. The standard or customary hourly rate charged for professionals who worked on this

case for the Equity Committee are listed below alongside the discounted rate billed by these

firms.
                 Landau Gottfried & Berger LLP Hourly Rates
                 Name                   Discounted Rate  Customary Rate as of 2016
                 Peter Gurfein          $565             $590
                 Jon L. R. Dalberg      $510             $530


                 Akerman LLP Hourly Rates
                  Name               Discounted Rate          Customary Rate as of 2016
                 Jacob A. Brown      $400                     $475
                 Jennifer S. Meehan  $175                     $260
                 Brian P. Miller     $565                     $755
                 Esther L. Moreno    $540                     $545


14
   At the beginning of its representation, LGB agreed not to seek reimbursement for travel time
to Florida for Court appearances.


                                               27
49814097;1
             Case 3:16-bk-02232-JAF      Doc 150      Filed 08/13/19    Page 28 of 111




   6. Whether Fee is Fixed or Contingent

         85. Insofar as compensation in this matter is subject to the approval of the Court, LGB's

and Akerman's fees are contingent. The Court should consider this factor, which militates in

favor of a fee award in the amount requested.

   7. Time Limitations Imposed by Client or Other Circumstances

         86. This case required professionals to meet deadlines required under the Bankruptcy

Code or by the necessity to respond to pleadings which occasionally imposed serious time

constraints on LGB and Akerman. The deadlines confronted by the Equity Committee included
bar dates, limitations on insurance coverage, and the usual press of business in bankruptcy

reorganization cases.

   8. Experience, Reputation and Ability of Attorneys
         87. LGB and Akerman are established and respected law firms and their partners,

associates, and other staff working on this case are recognized for their experience and expertise

in bankruptcy cases. The attorneys leading this representation have extensive experience in

bankruptcy cases nationwide and are leaders in their respective bankruptcy bars.


   9. "Undesirability" of Case

         88. This case is not undesirable. LGB and Akerman appreciate the opportunity to appear

before this Court in this case.

 10. Nature and Length of Professional Relationship with Client

         89. LGB and Akerman have represented the Equity Committee since its appointment in

August 2016.

  11. Awards in Similar Cases

         90. The amount requested by LGB and by Akerman is reasonable in terms of awards in

cases of similar magnitude and complexity. Moreover, all fees were incurred in providing

necessary representation to the Equity Committee and were reasonably performed in furtherance



                                                 28
49814097;1
             Case 3:16-bk-02232-JAF       Doc 150      Filed 08/13/19     Page 29 of 111




of the Equity Committee's statutory functions under the Bankruptcy Code. The compensation

that the Equity Committee's Counsel request comports with the mandate of the Bankruptcy

Code, which directs that services be evaluated in light of comparable services performed in non-

bankruptcy cases in the community.

B.     Argument

         91. The Objection is riddled with numerous unsubstantiated allegations that are false.

Virtually all the statements and allegations in the Objection are conjecture. Not one statement or

allegation in the Objection that is material to the issues of the Fifth Interim Fee Application or
would be material to this Application has any record support.

         92.   The case law cited by the Creditors' Committee is largely inapposite and those cases

that do apply to the record in this case do not support the Creditors' Committee's legal arguments.

         93. Rather, the revisionist history set forth in the Objection is unsubstantiated and not

grounded in legal precedent. If litigated, the Objection should be overruled in its entirety.
                           VI.   REIMBURSEMENT OF EXPENSES

         94. Applicant has incurred a total of $916.24 in expenses in connection with representing

the Equity Committee during the Sixth Interim Compensation Period. Applicant records all

expenses incurred in connection with the performance of professional services.

         95. In connection with the reimbursement of expenses, Applicant’s policy is to charge its

clients in all areas of practice for expenses, other than fixed and routine overhead expenses,

incurred in connection with representing its clients. The expenses charged to Applicant’s clients

include, among other things, mail and express mail charges, special or hand delivery charges,

photocopying charges, computerized research and transcription costs.

         96.   Applicant has charged the Equity Committee for these expenses at rates consistent

with those charged to Applicant’s other bankruptcy clients, which rates are equal to or less than

the rates charged by Applicant to its non-bankruptcy clients. In providing or obtaining from

                                                  29
49814097;1
             Case 3:16-bk-02232-JAF        Doc 150     Filed 08/13/19     Page 30 of 111



third parties services which are reimbursable by clients, Applicant does not include in such

reimbursable amount any costs of investment, equipment or capital outlay.

          97. Throughout this Bankrutpcy Case, Applicant has been keenly aware of cost
considerations and has tried to minimize the expenses charged to the estate.

                          VII. REQUEST FOR FEE ENHANCEMENT

          98. The Equity Committee and its counsel expended substantial time and effort to

investigate and pursue standing to bring the D&O Litigation. In doing so, they faced vigorous

objections from the Debtors and the Creditors Committee. Ultimatly, the Equity Committee

succeeded in being granted standing and commenced the advesdrsay proceeding, Mark C. Healy

of Michael Moecker & Associates, Inc. in his capacity as Court-Appointed Responsible Person v.

Mark A. Sellers, et al. (the “D&O Litigation”), which is being prosecuted by Mark Healy as

successor to the Equity Committee.

          99. To the extent there is recovery in the D&O Litigation, LGB believes the record in

this Bankruptcy Case supports a fee enhancement for the work done that resulted in the D&O

Litigation and suggests such fee enhancement be payment of either (i) the full, non-discounted

rates for all professionals' time spent investigating the claims in the D&O Litigation and

pursuing standing of the same, (ii) or a percentage of the net recovery in the D&O Litigation.15

                             VIII. FINAL COMPENSATION PERIOD

          100.By this final application, Applicant seeks the final review and allowance of

compensation for its professional services rendered on behalf of the Equity Committee, and

reimbursement of its expenses incurred in connection with services, for the Final Compensation

Period, which includes and subsumes the First, Second, Third, Fourth, Fifth, and Sixth Interim


15
     This request will be withdrawn if the tentative settlement is approved.


                                                  30
49814097;1
             Case 3:16-bk-02232-JAF     Doc 150       Filed 08/13/19   Page 31 of 111



Compensation Periods. Applicant relies upon the detail and description of such services and

expenses as included within its First Application (Doc. 383), Supplement to the First Application

(Doc. 463), Second Application (Doc. 610), Third Application (Doc. 760), Fourth Application

(Doc. 949), and Fifth Interim Fee Application (Doc. 1275), the contents of which Applciant

incorporates herein.

         101.In summary, the aggregate compensation for services and fee reimbursement for

which Applicant seeks allowance is set forth below:

                                  Fees               Costs                       Total
First                      $189,901.00           $4,302.37                 $194,203.37
Application
(Doc. 383)
Second                     $334,802.00          $12,652.33                 $347,454.33
Application
(Doc. 610)
Third                      $204,467.00           $6,507.89                 $210,974.89
Application
(Doc. 760)
Fourth                     $177,616.00           $5,933.52                 $183,549.52
Application
(Doc. 949)
Fifth
Application
(Doc. 1275)                $547,492.00          $16,615.92               $564,107.9292
Sixth
Application
Period                      $55,041.00             $916.24                  $55,957.24
Total
Compensation
and Expenses
for Final
Allowance    $1,509,319.001,509,319.00 $46,928.2746,928.27 $1,556,247.27921,556,247.27


                        IX.   ALLOWANCE OF COMPENSATION

         102.The professional services rendered by Applicant have required a high degree of

professional competence and expertise to address, with skill and dispatch, the numerous issues

requiring evaluation and action by the Equity Committee. Applicant respectfully submits that

the services rendered to the Equity Committee were performed efficiently, effectively and


                                               31
49814097;1
             Case 3:16-bk-02232-JAF       Doc 150      Filed 08/13/19     Page 32 of 111



economically, and that the results obtained to-date have benefited the Equity Committee and the

Debtors’ estates generally.

         103.The allowance of interim compensation for services rendered and reimbursement of

expenses in bankruptcy cases is expressly provided for in Section 331 of the Bankruptcy Code:

         Any professional person . . . may apply to the court not more than once every 120 days
         after an order for relief in a case under this title, or more often if the court permits, for
         such compensation for services rendered . . . as is provided under Section 330 of this
         Title. 11 U.S.C. § 331.


         104.With respect to the level of compensation, Section 330(a)(1)(A) of the Bankruptcy

Code provides, in pertinent part, that the Court may award to a professional person, "reasonable

compensation for actual, necessary services rendered." Section 330(a)(3)(A), in turn, provides

that:

         In determining the amount of reasonable compensation to be awarded, the court
         shall consider the nature, the extent, and the value of such services, taking into
         account all relevant factors, including –

                 (A)      the time spent on such services;

                 (B)      the rates charged for such services;

                 (C)    whether the services were necessary to the administration of, or
                        beneficial at the time at which the service was rendered toward the
                        completion of, a case under this title;

                 (D)    whether the services were performed within a reasonable amount
                        of time commensurate with the complexity, importance, and nature
                        of the problem, issue, or task addressed; and

                 (E)    whether the compensation is reasonable based on the customary
                        compensation charged by comparably skilled practitioners in cases
                        other than cases under this title.

11 U.S.C. § 330(a)(3)(A).

         105.The congressional policy expressed above provides for adequate compensation in

order to continue to attract qualified and competent professionals to bankruptcy cases. Stroock &

                                                  32
49814097;1
             Case 3:16-bk-02232-JAF      Doc 150     Filed 08/13/19     Page 33 of 111



Stroock & Lavan v. Hillsborough Holdings Corp. (In re Hillsborough Holdings Corp.), 127 F.3d

1398, 1403-04 (11th Cir. 1997) (“Congress determined, it appears, that on average the gain to the

estate of employing able, experienced, expert counsel would outweigh the expense to the estate

of doing so, and that unless the estate paid competitive (market) sums it could not retain such

counsel on a regular basis.”) (citations and quotations omitted).

         106.A bankruptcy court may compensate a party that makes a "substantial contribution"

to a chapter 11 case by approving payment to that party by the debtor of the fees and expenses

incurred by that party.    Section 503(b)(3)(D) of the Bankruptcy Code reflects a policy of

encouraging meaningful participation in chapter 11 by interested parties while "keeping fees and

administrative expenses to a minimum so as to preserve as much of the estate as possible for the

creditors." Ott v. United States, 419 U.S. 43, 53 (1974). Here, the Equity Holders engaged

counsel to promote the establishment of an equity committee that would represent the interests of

all equity holders. The Debtors have repeatedly established that there exists substantial equity

value over and above amounts needed to pay creditors in full. In recognition that equity holders

have substantial interests at risk in this case, the U. S. Trustee did appoint an Equity Committee.

Thus, the efforts of these Equity Holders led directly to the establishment of the Equity

Committee, a clear and substantial benefit in this case.

         107.The total time spent on behalf of the Equity Committee by Applicant’s attorneys and

paraprofessionals during the Fifth Interim Compensation Period was 1,006.80 hours, which has a

fair market value of $547,492.10.       As shown by the Fifth Fee Application’s Exhibit A,

Applicant’s services were rendered economically and without unnecessary duplication of efforts.

In addition, the work involved, and thus the time expended, was carefully assigned in

consideration of the experience and expertise required for each particular task.



                                                33
49814097;1
             Case 3:16-bk-02232-JAF      Doc 150       Filed 08/13/19   Page 34 of 111



                                           X.     NOTICE


         108.Notice of this Application has been given to the United States Trustee, counsel for

the Debtors, counsel for the Creditors' Committee, counsel for Lange Feng, Haiping Zou, and

Jihie Zhang, and to those parties on the Debtors' Master Service List, in accordance with the

Order Granting Debtors' Motion for an Order Pursuant to 11 U.S.C. § 105(a) and Rule 2002

Establishing Notice Procedures (Doc. 140). In light of the nature of the relief requested herein,

the Equity Committee requests that such notice be deemed adequate and sufficient


                                     XI.        CONCLUSION

       WHEREFORE, LGB respectfully requests the Court to enter an order, substantially in the

form attached hereto as Exhibit C, (a) allowing LGB (i) interim compensation for professional

services rendered as co-counsel for the Equity Committee during the Sixth Interim

Compensation Period in the amount of $55,041.00, (ii) reimbursement of expenses incurred in

connection with rendering such services in the aggregate amount of $916.24, for (iii) a total

award of $55,957.24; (b) authorizing and directing the Debtors to pay LGB $55,957.24; (c)

upon such allowance of compensation and reimbursement of expenses rendered during the Sixth

Interim Compensation Period, the final allowance of compensation for services rendered during

the Final Compensation Period in the amount of $1,509,319.00, and reimbursement of expenses

incurred in connection with the rendition of such services in the amount of $46,928.27, plus the

$1,500.00 for estimated fees and expenses through the confirmation hearing, for a total award of

$1,557,747.27; (d) an enhancement in the amount of either (i) the difference between the

discounted rates and non-discounted rates for all professionals' time spent investigating the

claims in the D&O Litigation and pursuing standing of the same, or (ii) a percentage of the net

recovery in the D&O Litigation; and (e) granting such further relief as is just.

                                                  34
49814097;1
             Case 3:16-bk-02232-JAF   Doc 150      Filed 08/13/19   Page 35 of 111



Dated: August 13, 2019                     LANDAU GOTTFRIED & BERGER LLP

                                           By: /s/ Peter J. Gurfein
                                           Peter J. Gurfein
                                           1801 Century Park East, Suite 700
                                           Los Angeles, California 90067
                                           (310) 557-0050
                                           (310) 557-0056 (Facsimile)
                                           pgurfein@lgbfirm.com
                                           -and-


                                           AKERMAN LLP
                                           By: /s/ Jacob A. Brown
                                           Jacob A. Brown
                                           Florida Bar No. 170038
                                           50 North Laura Street, Suite 3100
                                           Jacksonville, Florida 32202
                                           (904) 798-3700
                                           (904) 798-3730 (Facsimile)
                                           Jacob.brown@akerman.com




                                           35
49814097;1
             Case 3:16-bk-02232-JAF     Doc 150    Filed 08/13/19    Page 36 of 111




                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
with the Clerk of the Court using CM/ECF on August 13, 2019. I also certify that the foregoing
document is being served this day on the following counsel of record via transmission of
Electronic Filing generated by CM/ECF:

David W. Baddley, Esq.                       Jay B. Verona, Esq.
U.S. Securities and Exchange Commission      Shumaker, Loop & Kendrick, LLP
Office of Reorganization                     101 E. Kennedy Blvd., Suite 2800
950 E. Paces Ferry Road, NE, Suite 900       Tampa, FL 33602
Atlanta GA 30326                             (813) 229-7600
(404) 842-7625                               jverona@slk-law.com
atlreorg@sec.gov                             Attorneys for George F. Eyde
Attorneys for U.S. Securities and Exchange   Orlando, LLC and Louis J. Eyde
Commission                                   Orlando, LLC

Jill E. Kelso, Esq.                          Scott M. Grossman, Esq.
Miriam G. Suarez, Esq.                       Greenberg Traurig
Office of the United States Trustee          401 East Las Olas Boulevard, Suite 2000
Middle District of Florida                   Fort Lauderdale, FL 33301
400 W. Washington Street, Suite 1100         (954) 768-5212
Orlando FL 32801                             grossmansm@gtlaw.com
(407) 648-6301 ext. 150                      Attorneys for Lang Feng, Haiping Zou,
scott.e.bomkamp@usdojgov                     Jihe Zhang, and High Nature Holdings
Attorneys for Guy G. Gebhardt,               Limited
Acting U.S. Trustee for Region 21

Ari Newman, Esq.                             Jason B. Burnett, Esq.
Greenberg Traurig, P.A.                      Alexandria V. Hill, Esq.
333 S.E. 2nd Avenue, Suite 4400              GrayRobinson, P.A.
Miami, FL 33131                              50 N. Laura Street, Suite 1100
(305) 579-0500                               Jacksonville, FL 32202
newmanar@gtlaw.com                           (904) 598-9929
Attorneys for Lang Feng, Haiping Zou,        jason.burnett@gray-robinson.com
Jihe Zhang, and High Nature Holdings         alexandria.hill@gray-robinson.com
Limited                                      Attorneys for 417 Fifth Avenue Real Estate,
                                             LLC




                                              36
49814097;1
             Case 3:16-bk-02232-JAF    Doc 150     Filed 08/13/19    Page 37 of 111




Andrew T. Jenkins, Esq.                      Theodore B. Randles, Esq.
Bush Ross, P.A.                              U.S. Dept. of Justice
P.O. Box 3913                                1100 L Street NW, Suite 10060
Tampa, FL 33601-3913                         Washington, DC 20005
(813) 224-9255                               (202) 307-3242
ajenkins@bushross.com                        Theodore.B.Randles@usdoj.gov
Attorneys for Bank of America, N.A           Attorneys for the United States Department of
                                             Commerce, National Oceanic and Atmospheric
                                             Administration

Kathy A. Jorrie, Esq.                        Brian D. Equi, Esq.
Pillsbury Winthrop Shaw Pittman LLP          Goldberg Segalla, LLP
725 S. Figueroa Street, Suite 2800           121 S. Orange Avenue, Suite 1500
Los Angeles, CA 90017                        Orlando, FL 32801
(213) 488-7251                               (407) 458-5608
Kathy.jorrie@pillsburylaw.com                bequi@goldbergsegalla.com
Attorneys for AEG Live, Inc.                 salamina@goldbergsegalla.com
                                             sherndon@goldbergsegalla.com
                                             Attorneys for Structure Tone, Inc.

J. Ellsworth Summers, Jr., Esq.              Norman P. Fivel, Esq.
Burr Forman, LLP                             Assistant Attorney General
50 N. Laura Street, Suite 3000               Office of the New York State Attorney General
Jacksonville, FL 32202                       Civil Recoveries Bureau, Bankruptcy Litigation Unit
(904) 232-7200                               The Capitol
esummers@burr.com                            Albany, NY 12224-0341
Attorneys for Michael J. Little              (518) 776-2264
                                             norman.fivel@ag.ny.gov
                                             Attorneys for New York Dept. of Taxation
                                             and Finance

D. Marcus Braswell, Jr., Esq.                Chris Broussard, Esq.
Sugarman & Susskind, P.A.                    Suzy Tate, Esq.
100 Miracle Mile, Suite 300                  Suzy Tate, P.A.
Coral Gables, FL 33134                       14502 N. Dale Mabry Highway, Suite 200
(305) 529-2801                               Tampa, FL 33618
mbraswell@sugarmansusskind.com               (813) 264-1685
Attorneys for Theatrical Protective Union,   cbrouss@suzytate.com
Local No. One, IATSE                         suzy@suzytate.com
                                             Attorneys for The Armada Group GP, Inc.




                                              37
49814097;1
             Case 3:16-bk-02232-JAF    Doc 150     Filed 08/13/19    Page 38 of 111




Richard R. Thames, Esq.                      Avery Samet, Esq.
Thames Markey & Heekin, P.A.                 Jeffrey Chubak, Esq.
50 N. Laura Street, Suite 1600               Storch Amini & Munves PC
Jacksonville, FL 32202                       140 East 45th Street, 25th Floor
(904) 358-4000                               New York, NY 10017
rrt@tmhlaw.net                               (212) 490-4100
rah@tmhlaw.net                               asamet@samlegal.com
Attorneys for Official Committee of          jchubak@samlegal.com
Unsecured Creditors                          Attorneys for Official Committee of
                                             Unsecured Creditors

Peter J. Gurfein, Esq.
Roye Zur, Esq.
Landau Gottfried & Berger LLP
1801 Century Park East, Suite 700
Los Angeles, CA 90067
(310) 557-0050
pgurfein@lgbfirm.com
rzur@lgbfirm.com
Attorneys for Official Committee of Equity
Security Holders of Premier Exhibitions,
Inc.


Via U.S. Mail

A-1 Storage and Crane                        ABC Imaging
2482 197th Avenue                            1155 21st Street NW
Manchester, IA 52057                         Suite M400
                                             Washington, DC 20036

A.N. Deringer, Inc.                          ATS, Inc.
PO Box 11349                                 1900 W. Anaheim Street
Succursale Centre-Ville                      Long Beach, CA 90813
Montreal, QC H3C 5H1

Broadway Video                               CBS Outdoor/Outfront Media
30 Rockefeller Plaza                         185 US Highway 48
54th Floor                                   Fairfield, NJ 07004
New York, NY 10112




                                              38
49814097;1
             Case 3:16-bk-02232-JAF   Doc 150   Filed 08/13/19   Page 39 of 111




Dentons Canada LLP                        Enterprise Rent-A-Car Canada
250 Howe Street                           709 Miner Avenue
20th Floor                                Scarborough, ON M1B 6B6
Vancouver, BC V6C 3R8

Expedia, Inc.                             George Young Company
10190 Covington Cross Drive               509 Heron Drive
Las Vegas, NV 89144                       Swedesboro, NJ 08085

Gowling Lafleuer Henderson                Hoffen Global Ltd.
550-2300 Burrard Street                   305 Crosstree Lane
Vancouver, BC V6C 2B5                     Atlanta, GA 30328

Kirvin Doak Communications                MNP LLP
5230 W. Patrick Lane                      15303 - 31st Avenue
Las Vegas, NV 89118                       Suite 301
                                          Surrey, BC V3Z 6X2

Morris Visitor Publications               NASDAQ Stock Market, LLC
PO Box 1584                               805 King Farm Blvd.
Augusta, GA 30903                         Rockville, MD 20850

National Geographic Society               NYC Dept. of Finance
1145 - 17th Avenue NW                     PO Box 3646
Washington, DC 20036                      New York, NY 10008

PacBridge Limited Partners                Pallet Rack Surplus, Inc.
22/F Fung House                           1981 Old Covington Cross Road NE
19-20 Connaught Road                      Conyers, GA 30013
Central Hong Kong

Ramparts, Inc.                            Screen Actors Guild
d/b/a Luxor Hotel and Casino              1900 Broadway
3900 Las Vegas Blvd. South                5th Floor
Las Vegas, NV 89119                       New York, NY 10023

Seaventures, Ltd.                         Sophrintendenza Archeologica
5603 Oxford Moor Blvd.                    di Napoli e Pompei
Windemere, FL 34786                       Piazza Museo 19
                                          Naples, Italy 80135




                                           39
49814097;1
             Case 3:16-bk-02232-JAF     Doc 150   Filed 08/13/19    Page 40 of 111




Syzygy3, Inc.                               Time Out New York
1350 6th Avenue                             475 Tenth Avenue
2nd Floor                                   12th Floor
New York, NY 10019                          New York, NY 10018

TPL                                         TSX Operating Co.
3340 Peachtree Road                         70 West 40th Street
Suite 2140                                  9th Floor
Atlanta, GA 30326                           New York, NY 10018

Verifone, Inc.                              Sam Weiser
300 S. Park Place Blvd.                     565 Willow Road
Clearwater, FL 33759                        Winnetka, IL 60093

WNBC - NBC Universal Media                  United States Attorney’s Office
30 Rockefeller Center                       Middle District of Florida
New York, NY 10112                          300 N. Hogan Street, Suite 700
                                            Jacksonville, FL 32202

Jonathan B. Ross, Esq.                      Christine R. Etheridge, Esq.
Gowling WLG (Canada) LLP                    Bankruptcy Administration
550 Burrard Street, Suite 2300, Bentall 5   Wells Fargo Vendor Financial Services, LLC
Vancouver, BC V6C 2B5                       PO Box 13708
                                            Macon, GA 31208

TSX Operating Co., LLC                      Dallian Hoffen Biotechnique Co., Ltd.
c/o James Sanna                             c/o Ezra B. Jones
70 W. 40th Street                           305 Crosstree Lane
New York, NY 10018                          Atlanta, GA 30328
Creditor Committee                          Creditor Committee

B.E. Capital Management Fund LP
Thomas Branziel
205 East 42nd Street, 14th Floor
New York, NY 10017
Creditor Committee


                                             /s/ Jacob A. Brown
                                             Attorney




                                             40
49814097;1
Case 3:16-bk-02232-JAF   Doc 150   Filed 08/13/19   Page 41 of 111




               EXHIBIT A
                                                     Case 3:16-bk-02232-JAF              Doc 150      Filed 08/13/19       Page 42 of 111


                                                                             First Interim Fee Application
                                                                          August 31, 2016 - November 30, 2016


  Entry      Fee/Exp.     Timekeeper          Task                                        Hours
                                                       Task Matter           Rate                        Amount                                               Narrative
  Date         Type          Name             Code                                        Worked
9/1/2016    Fee         Mocciaro, Michael    0020    Preparation                200.00         0.10               0.00 Created list of individuals to share case Dropbox.

                                                                                                                      Reviewed docket and prepared list of all Motions and Applications and associated
9/14/2016   Fee         Mocciaro, Michael    0020    Preparation                200.00         0.60            120.00 documents for review by PG. Eventual result of work to be uploaded onto DropBox
                                                                                                                      for case, the documents to be organized by their associated subject matters.
                                                                                                                      Reviewed notes and made clarifications/corrections re Meeting of Equity Committee
9/15/2016   Fee         Mocciaro, Michael    0020    Preparation                200.00         0.40               0.00
                                                                                                                      for use by PG in creation of Meeting Minutes.
                                                                                                                      Organize pleadings and documents relating to [redacted] for analysis including
9/7/2016    Fee         Gurfein, Peter J.    0022    Research                   565.00         0.80            452.00
                                                                                                                      [redacted] and forward same to B Miller.
                                                                                                                       Research E.D. VA pleadings in RMST salavge award and rights of RMST with respect
9/7/2016    Fee         Gurfein, Peter J.    0022    Research                   565.00         3.10           1,751.50 to French Artifacts, American Artifacts and scope of interests assertable under
                                                                                                                       Covenants and Conditions relating to Subject Titanic Artifacts Collection.
                                                                                                                       Conference call J Brown and B Miller re: [redacted] (.6); review documents
9/12/2016   Fee         Gurfein, Peter J.    0022    Research                   565.00         3.30           1,864.50 accumulated in Dropbox account re: history of corporate management and
                                                                                                                       underlying facts behind merger with DinoKing (2.7).
9/14/2016   Fee         Gurfein, Peter J.    0022    Research                   565.00         2.20           1,243.00 Review SEC filings re: merger issues and analysis of [redacted].
                                                                                                                      Researched and prepared document to be used on Equity Committee website with
                                                                                                                      information on Premier Exhibitions company information, including a listing and
9/16/2016   Fee         Mocciaro, Michael    0022    Research                   200.00         1.00            200.00 biographies of officers and directors, company timeline, a listing of current and past
                                                                                                                      exhibitions with descriptions, and information on Premier Exhibitions subsidaries RMS
                                                                                                                      Titanic and Arts & Exhibitions International.
11/8/2016   Fee         Franzoia, Rachel A   0022    Research                   325.00         2.40            780.00 Legal research regarding [redacted].

11/9/2016   Fee         Franzoia, Rachel A   0022    Research                   325.00         1.90            617.50 Additional research re: [redacted].

                                                     Asset Analysis &                                                 Review and analysis of Debtors' motion for authority to create a Canadian subsidiary
9/1/2016    Fee         Gurfein, Peter J.    0057    Recovery and Asset         565.00         1.20            678.00 to enter a joint venture to expolit intellectual property assets (1.1); email J Brown
                                                     Disposition                                                      re: timing for service and filing for opposition to joint venture motion (.1).

                                                                                                                       Conference call S Weiser, A Shapiro, B Miller re: development of facts pertaining to
                                                     Asset Analysis &
                                                                                                                       Debtors' operations prepetition and pre and post merger (1.5); conference calll B
9/22/2016   Fee         Gurfein, Peter J.    0057    Recovery and Asset         565.00         2.00           1,130.00
                                                                                                                       Miller and A Shapiro re: recap of call with S Weiser and development of theories of
                                                     Disposition
                                                                                                                       recovery under secruties laws and D&O claims (.5).
                                                     Asset Analysis &
                                                                                                                         Research re FSIA and methods of serving foreign governments under that Act and
9/25/2016   Fee         Zur, Roye            0057    Recovery and Asset         380.00         2.30            874.00
                                                                                                                         the Hague Convention (0.8); draft memo to P. Gurfein re same (1.5).
                                                     Disposition
                                                     Asset Analysis &
                                                                                                                         Conference call M Little, E Summers, and A Shapiro re: interview respecting
10/6/2016   Fee         Gurfein, Peter J.    0057    Recovery and Asset         565.00         0.30            169.50
                                                                                                                         corporate governance (.2); confer with B Miller re conference with M Little (.1).
                                                     Disposition
                                                     Asset Analysis &                                                 Email from B Waigner re: series of communications from the French embassy
10/7/2016   Fee         Gurfein, Peter J.    0057    Recovery and Asset         565.00         0.40            226.00 respecting service of complaint upon Republic of France (.2); telephone call B Miller
                                                     Disposition                                                      re: [redacted] (.2).
                                                     Asset Analysis &
10/11/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         0.30            169.50 Confer with B Miller re: status of his research and [redacted].
                                                     Disposition
                                                     Asset Analysis &
                                                                                                                         Review memos from B Miller re:[redacted] (1.6); confer with B Miller re: [redacted]
10/21/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         1.90           1,073.50
                                                                                                                         (.2); telephone call A Shapiro re: memos respecting [redacted] (.1).
                                                     Disposition
                                                     Asset Analysis &
                                                                                                                         Review e-mail and attachments from P. Gurfein regarding financial information and
10/23/2016 Fee          Dalberg, Jon L.R.    0057    Recovery and Asset         510.00         0.30            153.00
                                                                                                                         projections received from Debtors/Dinoking Tech.
                                                     Disposition
                                                     Asset Analysis &                                                 Confer with J Brown re: filng motion to extend bar date (.1); email exchange B Miller
10/24/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         0.70            395.50 re: legal memo for Equity Committee re: [redacted] (.1); review revised memo re
                                                     Disposition                                                      [redacted] (.4) and distirbute same to Equity Committee (.1).
                                                     Asset Analysis &
10/27/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         1.20            678.00 Review memo re: [redacted] (1.1); email B Miller re: [redacted] (.1).
                                                     Disposition
                                                                                                                       Review and analysis of letters to Board and Officers preserving claims under D&O
                                                                                                                       policies (1.1); email exchange B Miller and J Brown re: revisions to demand letters
                                                     Asset Analysis &                                                  (.2); confer with A Shapiro re: demand letters (.1); telephone call B Miller ere:
10/31/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         2.20           1,243.00 revisions to demand letters (.2); revise demand letters, redline revisions, and
                                                     Disposition                                                       circulate for comment to B Miller, A Shapiro, and J Brown (.3); confer with R Zur re:
                                                                                                                       execution and delivery of demand letters under D&O policies (.1); supervise
                                                                                                                       execution and issuance of demand letters under D&O policies (.2).
                                                     Asset Analysis &
11/4/2016   Fee         Gurfein, Peter J.    0057    Recovery and Asset         565.00         1.00            565.00 Conference call B Miller, B Murphy, A Shapiro re: [redacted].
                                                     Disposition
                                                                                                                       Telephone call with J. Chubak re: Bar Date Motion and Equity Committee
                                                     Asset Analysis &                                                  investigation of potential claims (.2); review Teneo draft presentation to Equity
11/7/2016   Fee         Gurfein, Peter J.    0057    Recovery and Asset         565.00         2.60           1,469.00 Committee re: [redacted] (.8); confer with B. Williams, B. Murphy, J. deKoe, and J.
                                                     Disposition                                                       Brown re: review and revisions to Teneo presentation to Equity Committee re:
                                                                                                                       [redacted] (1.3); email memo to A. Shapiro re: [redacted] (.3).
                                                     Asset Analysis &                                                 Review Debtors' motion for entry of defualt and motion for entry of default judgment
11/8/2016   Fee         Gurfein, Peter J.    0057    Recovery and Asset         565.00         0.40            226.00 in RMST v France (.3); email D. Blanks re: service issues in connection with service
                                                     Disposition                                                      upon France and response to letter from France re: improper service (.1).
                                                     Asset Analysis &
                                                                                                                         Review issues re: proper service upon France and service by Debtors per filed
11/10/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         0.40            226.00
                                                                                                                         certificate of service in connection with letter form France re: improper service (.4).
                                                     Disposition
                                                     Asset Analysis &
11/11/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         0.80            452.00 Review and revise motion to intervene in RMST v France adversary proceeding (.8).
                                                     Disposition
                                                     Asset Analysis &
                                                                                                                         Conference call B. Williams, B. Murphy, J. deKoe, J. Brown re: [redacted] (.5);
11/14/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         0.90            508.50
                                                                                                                         review revised presentation to Committee by Teneo re: [redacted] (.4).
                                                     Disposition
                                                     Asset Analysis &                                                  Research re: service upon Republic of France (1.1); confer with service K. Shreefer
11/17/2016 Fee          Gurfein, Peter J.    0057    Recovery and Asset         565.00         1.90           1,073.50 re: service upon France of motion to intervene (.4); email R. Zur and J Brown. re:
                                                     Disposition                                                       service upon foreign sovereign (.4).
                                             Case 3:16-bk-02232-JAF              Doc 150      Filed 08/13/19       Page 43 of 111


                                                                     First Interim Fee Application
                                                                  August 31, 2016 - November 30, 2016


                                                                                                              Emails Allied interpretation services re: French translation of pleadings (.1); emails
                                                                                                              Legal Language Service re: translation of pleadings and service upon Republic of
                                             Asset Analysis &                                                 France (.1); email J. Henshall re: service of D&O claims demand letter upon insurers
11/18/2016 Fee    Gurfein, Peter J.   0057   Recovery and Asset         565.00         1.10            621.50 and individuals named in letter (.2); confer with J. Brown re: revisions to intervention
                                             Disposition                                                      motion and forwarding draft to Debtors' counsel before filing (.1); orgainze folder re:
                                                                                                              asset valuaitons of Titanic artifacts (.3); confer with Legal Language Services re:
                                                                                                              service of Motion to Intervene on Republic of France (.3).
                                             Asset Analysis &                                                 Email K. Shreefer re: transmitting pleadings for service upon France (.2); email
11/21/2016 Fee    Gurfein, Peter J.   0057   Recovery and Asset         565.00         0.40            226.00 exchange B. Miller and M. Mocciaro re: [redacted] (.1); email exchange B. Miller re:
                                             Disposition                                                      [redacted] (.1).
                                             Asset Analysis &
                                                                                                                 Telephone call B. Miller re:[redacted] (.5); email exchange J. Chubak re: Equity
11/22/2016 Fee    Gurfein, Peter J.   0057   Recovery and Asset         565.00         0.60            339.00
                                                                                                                 Committee motion to intervene in French adversary proceeding (.1).
                                             Disposition
                                                                                                               Review docket and pleadings from Middle Dsitrict of Flordia relating to French claims
                                             Asset Analysis &
                                                                                                               in salvage case pending in Disitrict Court (.9); email memo to A Shapiro and J Brown
11/30/2016 Fee    Gurfein, Peter J.   0057   Recovery and Asset         565.00         1.80           1,017.00
                                                                                                               re: analysis of French claim in slavage case (.3); review and organize due diligence
                                             Disposition
                                                                                                               list for discovery in D&O claims (.6).
9/26/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.70            357.00 Research regarding [redacted].

9/27/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         2.30           1,173.00 Continued case research regarding [redacted].

9/27/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         3.50           1,785.00 Research regarding [redacted].

9/28/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         1.20            612.00 Research regarding [redacted].

9/30/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.20            102.00 E-correspondence with P. Gurfein regarding Debtors' Motion to Extend Exclusivity.

                                                                                                                 Conference with P. Gurfein regarding opposition to Debtors' Motion to Extend Plan
9/30/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.30            153.00
                                                                                                                 exclusivity; strategy regarding same.
9/30/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.50            255.00 Review and analyse Debtors' Motion to extend plan exclusivity.

9/30/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.80            408.00 Download and review authorities cited in Debtors' motion to extend plan exclusivity.

9/30/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         2.00           1,020.00 Research regarding [redacted].

10/4/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         2.10           1,071.00 Research regarding 11th Circuit authority [redacted].
                                                                                                              E-correspondence with P. Gurfein regarding opposition to Debtors' emergency
10/5/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.20            102.00
                                                                                                              motion to extend exclusivity.
                                                                                                              Conference with P. Gurfein regarding Debtors' application for emergency hearing on
10/5/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.20            102.00
                                                                                                              motion to extend exclusivity.
10/5/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.40            204.00 Review and aanalyse Debtors' emergency motion for order extending exclusivity.
                                                                                                              Review Debtor's emergency motion to extend exclusivity (.3); research and analysis
10/5/2016   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         0.80            452.00 of case law respecting [redacted] (.4); confer with J. Dalberg re: opposition to
                                                                                                              emergency motion to extend exclusivity (.1).
10/5/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         4.10           2,091.00 Research and draft opposition to Debtors' emergency motion to extend exclusivity.
                                                                                                              Review e-mail from P. Gurfein regarding Committee's opposition to Debtors'
10/6/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.20            102.00 emergency motion to extend exclusivity and Debtors' application to employ a chief
                                                                                                              reorganization offficer and strastegy with respect to same.
                                                                                                              Conference with M. Mocciaro regarding service of opposition to Debtors' emergency
10/6/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.20            102.00
                                                                                                              motion to extend exclusivity.
                                                                                                              E-correspondence with P. Gurfein and local counsel regardig service and filing of
10/6/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.20            102.00
                                                                                                              opposition to Debtors' emergency motion to extend exclusivity.
                                                                                                              E-correspondence with P. Gurfein regarding opposition to Debtors' emergency
10/6/2016   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.30            153.00
                                                                                                              motion to extend exclusivity and review revisions to same.
                                                                                                              Review and revise draft opposition to emergency motion to extend exclusivity (1);
10/6/2016   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         1.10            621.50 telephone call J. Brown re: opposition to emergency motion to extend exclusivity and
                                                                                                              filing same (.1).
10/17/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         4.10           2,091.00 Research and draft opposition to Debtor's motion to extend plan exclusivity.
                                                                                                               E-correspondence with P. Gurfein regarding opposition to Debtors' motion to extend
10/18/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.20            102.00
                                                                                                               plan exclusivity.
                                                                                                               Research and draft Committee's opposition to Debtors' motion to extend plan
10/18/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         5.30           2,703.00
                                                                                                               exclusivity.
                                                                                                               E-correspondence with P. Gurfein regarding draft opposition to Debtors' motion to
10/19/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.10              51.00
                                                                                                               extend plan exclusivity.
                                                                                                               E-correspondence with P. Gurfein regarding edits to opposition to Debtors' motion to
10/19/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.20             102.00
                                                                                                               extend plan exclusivity.
10/19/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.30            153.00 Review revised opposition to Debtors' plan exclusivity motion.

                                                                                                                 E-correspondence and conference with P. Gurfein regarding supplemnental research
10/19/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.30            153.00
                                                                                                                 in connection with opposition to Debtors' motion to extend plan exclusivity.

10/19/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan            510.00         0.70            357.00 Research regarding opposition to Debtors' motion to extend plan exclusivity.
                                                                                                                 Work on Equity Committee opposition to extension of exclusivity (2); email J Brown
10/19/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         2.10           1,186.50
                                                                                                                 re: opposition to extension to exclusivity (.1).
10/21/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         1.10            621.50 Finalize and file opposition to Debtors' motion for extension of exclusivity (1.1).
                                                                                                                 Prepare for oral argument re: Equity Committee's opposition to Motion to extend
10/24/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         1.00            565.00
                                                                                                                 exclusivity.
                                                                                                                 Attend hearing re: Debtors' motion to extend exclusivity and argue Equity Committee
10/25/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         1.00            565.00
                                                                                                                 position (.9);review and apporve form of order extending exclusivity for Debtors (.1).

11/4/2016   Fee   Zur, Roye           0060   Chapter 11 Plan            380.00         1.00            380.00 Research re [redacted].

11/10/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         1.40            791.00 Draft outline of issues for inclusion in reorganzation plan.

11/11/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         1.60            904.00 Draft term sheet for plan indicating alternative scenario.

11/15/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         2.10           1,186.50 Research plan issues re: [redacted] (2.1).

11/18/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         1.40            791.00 Work on Plan term sheet.

11/22/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         0.50            282.50 Review draft motion to terminate exclusivity (.5).
                                                                                                                 Reveiw Euclid motion to terminate exclusivity (.5); email Committee re: Euclid motion
11/29/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan            565.00         0.70            395.50
                                                                                                                 to temrinate exclusivity (.2).
                                              Case 3:16-bk-02232-JAF                 Doc 150      Filed 08/13/19       Page 44 of 111


                                                                         First Interim Fee Application
                                                                      August 31, 2016 - November 30, 2016


                                                                                                                   Review plan financing issues and related concerns (.8); outline exit financing issues
11/30/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00         1.30            734.50
                                                                                                                   for discussions with Teneo (.5).
                                                                                                                   Review Armada Group proof of claim (.8); review pleadings underlying Armada
                                                                                                                   Group claim in Disitrct Court case Sellers v Armada Gorup (1.8); memo to Equity
                                              Claims Administration
9/6/2016    Fee   Gurfein, Peter J.    0061                                 565.00         4.00           2,260.00 Committee re: issues involved in Armada Group claim and relationship to Illinois
                                              & Objection
                                                                                                                   District Court litigation and potential for impact on bankrutpcy case (1.3); confer
                                                                                                                   with J Brown re Armada Group claim (.1).
                                              Claims Administration
9/7/2016    Fee   Gurfein, Peter J.    0061                                 565.00         0.20            113.00 Email A Shapiro re analysis of Armada claim and related issues.
                                              & Objection
                                              Claims Administration                                                Review underlying pleadings in Sellers v Armada in connection with proof of claim
9/13/2016   Fee   Gurfein, Peter J.    0061                                 565.00         1.20            678.00
                                              & Objection                                                          filed against Premier.
                                              Claims Administration                                                Research re [redacted] (1.5); prepare motion (1.4); conference with P. Gurfein re
10/20/2016 Fee    Zur, Roye            0061                                 380.00         3.20           1,216.00
                                              & Objection                                                          same (0.3).
                                              Claims Administration
10/21/2016 Fee    Zur, Roye            0061                                 380.00         2.00            760.00 Revise and finalize motion to extend claims bar date.
                                              & Objection
                                                                                                                  Outline issues respecting NY Landlord claim and STI contractor claims for discussion
                                              Claims Administration
11/9/2016   Fee   Gurfein, Peter J.    0061                                 565.00         0.60            339.00 with Committee (.5); telephone J Chubak re: Committee responsibility for landlord
                                              & Objection
                                                                                                                  claim and STI settlement (.1).
                                              Committee                                                           Confer with A Shapiro re: analysis of Joint Venture motion and communincation with
9/6/2016    Fee   Gurfein, Peter J.    0062                                 565.00         0.10             56.50
                                              Communications                                                      equity holders respecting case status.
                                                                                                                   Email A. Shapiro re: status of investigation and report to Committee on securities law
                                                                                                                   and D&O issues for agenda (.1); work on motion clarifying committee
                                                                                                                   communications requirements under section 1102(b)(3) (.6); review and markup
                                              Committee
9/14/2016   Fee   Gurfein, Peter J.    0062                                 565.00         1.90           1,073.50 proposed service agreement with UpShot for service of the Committees' website (.4);
                                              Communications
                                                                                                                   email Committee re: proposed website service contract (.1); distribute agenda and
                                                                                                                   documents for Committee review to committee members together with agenda for
                                                                                                                   September 15 Committee call (.7).
                                              Committee                                                           Prepare for Committee meeting (.6); attend Equity Committee meeting (1.5);
9/15/2016   Fee   Gurfein, Peter J.    0062                                 565.00         2.30           1,299.50
                                              Communications                                                      circulate final approved Bylaws for execution by members of Committee (.2).
                                                                                                                  Draft status memo to Equity Committee re: update on pending matters in
                                              Committee
9/16/2016   Fee   Gurfein, Peter J.    0062                                 565.00         0.90            508.50 Bankruptcy cases (.8); confer with A Shapiro re: financial advisors for Equity
                                              Communications
                                                                                                                  Committee (.1).
                                                                                                                   Draft letter for inclusion in Committee website addressed to equity holders in PRXI
                                                                                                                   (1); emails A Shapiro re: review of letter from Equity Committee to equity holders in
                                                                                                                   PRXI (.1); telephone call with Committee member I Jacobson re: case status and
                                                                                                                   Committee business (.5);email to Committee re: analysis of cash flow projection
                                              Committee
9/19/2016   Fee   Gurfein, Peter J.    0062                                 565.00         3.70           2,090.50 produced by Debtors to Committee counsel (.2); email to Committee members re:
                                              Communications
                                                                                                                   analysis of time sheets provided by Debtors' counsel and payment to counsel under
                                                                                                                   Interim compansation order (.3); email exchange with A Shapiro re: Debtors'
                                                                                                                   intention to retian Dentons as general outside counsel (.2); draft update status
                                                                                                                   memo on open matters under consideration by Equity Committee (1.4).
                                              Committee
9/20/2016   Fee   Gurfein, Peter J.    0062                                 565.00         0.60            339.00 Draft memo to Equity Committee re: status update of pendining matters.
                                              Communications
                                              Committee                                                              Email H Siegel and A Bradley, equity holders, re: service of process upon France
9/21/2016   Fee   Gurfein, Peter J.    0062                                 565.00         1.00            565.00
                                              Communications                                                         (.1); email memo update and status report to Equity Committee (.9).
                                                                                                                     Emails A Shapiro re: correspondance form equity holders re: Commmittee actions in
                                                                                                                     RMST v France (.1); telephpone call with A Shapiro re: Armada claim, website and
                                              Committee
9/22/2016   Fee   Gurfein, Peter J.    0062                                 565.00         0.70            395.50    communication with equity holders, and scheduiling of call with S Weiser (.2);draft
                                              Communications
                                                                                                                     Agenda for September 26 Committee meeting (.3); email excahnge A Shapiro re:
                                                                                                                     revisions or additions to Agenda (.1).
                                                                                                                     Email A Shapiro re: financial advisors and proposed names of advisors for
                                                                                                                     consideration by Committee (.4); draft minutes for September 15 Committee
                                              Committee
9/23/2016   Fee   Gurfein, Peter J.    0062                                 565.00         1.90           1,073.50   meeting (.6); email exchange A Shapiro re: Agenda for Committee call (.2); draft
                                              Communications
                                                                                                                     memo to Equity Committee re: Committee call agenda and documents for
                                                                                                                     consideration by Committee at meeting (.7).
                                              Committee                                                              Memo to Equity Committee re: financial advisors and process for selection of
9/25/2016   Fee   Gurfein, Peter J.    0062                                 565.00         1.00            565.00
                                              Communications                                                         financial advisors.
                                              Committee                                                              Prepare for Committee call (.5); conference call with Equity Committee re: status
9/26/2016   Fee   Gurfein, Peter J.    0062                                 565.00         2.00           1,130.00
                                              Communications                                                         and updates and new business (1.5).
                                              Committee                                                              Email memo to Committee re: open document and information requests to which
9/27/2016   Fee   Gurfein, Peter J.    0062                                 565.00         0.30            169.50
                                              Communications                                                         Debtors have not responded.
                                                                                                                     Memo to Committee updating on status of open pendining matters (1); further email
                                              Committee
9/30/2016   Fee   Gurfein, Peter J.    0062                                 565.00         2.30           1,299.50   memo to Committee re: newly filed application to retain Glass Ratner, application to
                                              Communications
                                                                                                                     retain Dentons, and motion to extend exclusivity (1.3).
                                                                                                                     Memo to Equity Committee re: status of open issues with Debtors and recap of
                                              Committee
11/9/2016   Fee   Gurfein, Peter J.    0062                                 565.00         0.90            508.50    conference call with Debtors, status of discussions re: use of cash collateral and
                                              Communications
                                                                                                                     secured creditors requested order.
                                                                                                                     Draft Committee meeting minutes for 10/11/16 (.8); draft Committee meeting
                                              Committee                                                              minutes for 10/20/16 (.7); draft Committee meeting minutes for Committee meeting
11/15/2016 Fee    Gurfein, Peter J.    0062                                 565.00         2.50           1,412.50
                                              Communications                                                         10/28/16 (.4); draft agenda for Committee meeting on 11/17 (.4); confer with A
                                                                                                                     Shapiro re: agenda and draft minutes of prior meeitngs (.2).
                                                                                                                     Telephone call A Shapiro re: Committee meeting and financial data presentatin (.2);
                                              Committee                                                              prepare for Committee meeting on 11/17 (.8); revise agenda per dicussions with A
11/16/2016 Fee    Gurfein, Peter J.    0062                                 565.00         1.20            678.00
                                              Communications                                                         Shapiro (.1); circulate agenda and meeting minutes to Committee members for
                                                                                                                     meeting on 11/17 (.1).
                                                                                                                     Prepare for Committee meeting (.8); attend Committee meeting by conference call
                                              Committee
11/17/2016 Fee    Gurfein, Peter J.    0062                                 565.00         2.40           1,356.00   (1.5); correct past meeting minutes per corrections at Committee meeting and file
                                              Communications
                                                                                                                     minutes (.1).
                                              Committee                                                              E-correspondence with P. Gurfein and Committee regarding execution of
11/21/2016 Fee    Dalberg, Jon L.R.    0062                                 510.00         0.10              51.00
                                              Communications                                                         Confidentiality Agreement.
                                              Committee                                                              Organize documents for discussion with Committee on Committee call (.4); prepare
11/30/2016 Fee    Gurfein, Peter J.    0062                                 565.00         1.10            621.50
                                              Communications                                                         for Committee conference call (.7).
                                                                                                                     Confer with A Shapiro, Chair of Equity Committee, re: retention of LGB and terms of
                                                                                                                     retention (.2); confer with J Brown confirming terms of retention of Akerman LLP as
                                              Employment & Fee
8/31/2016   Fee   Gurfein, Peter J.    0065                                 565.00         0.40            226.00    local co-counsel with LGB (.1); email memo to A Shapiro confirming terms of
                                              Application
                                                                                                                     retention and idenitifying issues pertaining to retention of professionals by Equity
                                                                                                                     Commity (.2).
                                              Employment    & Fee                                                    Draft application to employ Landau Gottfried & Berger LLP as bankruptcy counsel to
9/1/2016    Fee   Franzoia, Rachel A   0065                                 325.00         1.20            390.00
                                              Application                                                            the equity committee.
                                              Employment    & Fee                                                    Review additional conflicts check (.3); work on Gurfein Affadavit for LGB retention
9/2/2016    Fee   Gurfein, Peter J.    0065                                 565.00         1.10            621.50
                                              Application                                                            appliication (.8).
                                              Employment    & Fee                                                    Review and revise pro hac vice applictaion for admission to Middle Distirct FL of P
9/6/2016    Fee   Gurfein, Peter J.    0065                                 565.00         0.10              56.50
                                              Application                                                            Gurfein and for admission of R Zur (.1)
                                              Employment    & Fee
9/7/2016    Fee   Gurfein, Peter J.    0065                                 565.00         0.10              56.50 Review application for retention of Creditors Committee counsel.
                                              Application
                                              Employment    & Fee
9/7/2016    Fee   Gurfein, Peter J.    0065                                 565.00         0.50            282.50 Finalize retention application and forward to J Brown for review.
                                              Application
                                              Case 3:16-bk-02232-JAF            Doc 150      Filed 08/13/19       Page 45 of 111


                                                                    First Interim Fee Application
                                                                 August 31, 2016 - November 30, 2016


                                              Employment & Fee
9/7/2016    Fee   Gurfein, Peter J.    0065                            565.00         0.80            452.00 Review further conflcits check (.2); review and revise employment application (.6).
                                              Application
                                              Employment & Fee                                                  Finalize LGB retention application and affidavit in support of disinterestedness and
9/15/2016   Fee   Gurfein, Peter J.    0065                            565.00         0.10              56.50
                                              Application                                                       forwad to Akerman for filing (.1).
                                                                                                             Review and assess time entries for Nelson Mullins (.3) Kaleo (.2), and McGuire
                                              Employment & Fee
9/16/2016   Fee   Gurfein, Peter J.    0065                            565.00         0.80            452.00 Woods (.1) in connection with requests for interim compensation; email to Equity
                                              Application
                                                                                                             Committee re; approval of interim compensation to Debtors' law firms (.2).
                                                                                                                Letter to Nelson Mullins re: non-opposition to interim compensation and reservation
                                              Employment & Fee                                                  of rights (.3); letter to Kaleo Legal re: non-opposition to interim compensation and
9/24/2016   Fee   Gurfein, Peter J.    0065                            565.00         0.50            282.50
                                              Application                                                       reservation of rights (.1); letter to McGuire Woods re: non-opposition to interim
                                                                                                                compensation and reservation of rights (.1).
                                              Employment & Fee                                                  Conference with P. Gurfein regarding Debtors' proposed retention of Glass Rattner
9/28/2016   Fee   Dalberg, Jon L.R.    0065                            510.00         0.30            153.00
                                              Application                                                       as CRO (.1); Research [redacted] (.2).
                                              Employment & Fee                                                  Review Debtors' Application to Employ Glass Rattner as CRO; edit same and
9/28/2016   Fee   Dalberg, Jon L.R.    0065                            510.00         0.50            255.00
                                              Application                                                       conference with P. Gurfein regarding same.
                                                                                                                Email D Blanks re: decision to file Glass Ratner retention application (.1); review filed
                                                                                                                application to retain Glass Ratner (.8); review application to retain Dentons under
                                                                                                                Code section 327(e) (.9); research retention under Code section 327(e) (.6); draft
                                              Employment & Fee                                                  information and document requests to Debtor respecting Glass Ratner retention
9/30/2016   Fee   Gurfein, Peter J.    0065                            565.00         4.50           2,542.50
                                              Application                                                       application (1.2); confer with J Chubak re: Dentons retention and document
                                                                                                                requests (.2); letter to D Blanks transmitting information and document requests
                                                                                                                (.5); email A Shapiro re: Dentions retention application and document and
                                                                                                                information requests (.2).
                                              Employment & Fee                                                  Research requirements for employment under Bankruptcy Code Section 327(e) and
10/6/2016   Fee   Franzoia, Rachel A   0065                            325.00         4.50           1,462.50
                                              Application                                                       draft multiple emails to P. Gurfein re. same.
                                              Employment & Fee
10/10/2016 Fee    Mocciaro, Michael    0065                            200.00         0.70            140.00 Reviewed Pre-Bill for September, 2016 for spelling and grammatical errors.
                                              Application
                                                                                                              Telephone call D Blanks re: Debtors' revision to Dentons retention (.1); review
                                              Employment & Fee
10/11/2016 Fee    Gurfein, Peter J.    0065                            565.00         1.80           1,017.00 revised Dentons retention application (.9); research disinterestedness in connection
                                              Application
                                                                                                              with Dentons Canda and Dentons US (.8).
                                                                                                              Review and analysis of Pinkas declaration filed in support of Debtors' application to
                                                                                                              retain Denbtons and compare Pinkas Declaration with requests for information form
                                                                                                              the Equity Committee of September 30, 2016 (1.3); draft email to D Blanks and
                                              Employment & Fee                                                Debtors' counsel respecting failure to respond to September 30 information requests
10/11/2016 Fee    Gurfein, Peter J.    0065                            565.00         4.30           2,429.50
                                              Application                                                     and additional questins that arose form reivew of Pinkas Declaration in support of
                                                                                                              Dentons retention application (.9); work on draft of Equity Committee opposition to
                                                                                                              application to retain Dentoins (US) (2); email B Miller re: additional factual issues in
                                                                                                              connection with opposition to applicatino to retian Dentons (.1).

                                              Employment & Fee                                                  Review time entries in preperation for submission under terms of Interim Fee Order
10/13/2016 Fee    Gurfein, Peter J.    0065                            565.00         0.90            508.50
                                              Application                                                       (.8); confer with J Brown re: submissions of fees under interim order (.1).
                                                                                                                Finalize time entries for submission under terms of interim fee order (.5); email to S
                                              Employment & Fee                                                  Bomkamp, Debtors' Counsel, Unsecured Creditors Committee Counsel, and secured
10/14/2016 Fee    Gurfein, Peter J.    0065                            565.00         0.60            339.00
                                              Application                                                       creditors counsel re: request for payment of interim fees under interim fee order
                                                                                                                (.1).
                                              Employment & Fee                                                  E-correspondence with P. Gurfein regarding request for information in connection
10/17/2016 Fee    Dalberg, Jon L.R.    0065                            510.00         0.20            102.00
                                              Application                                                       with Debtors' retention of Dentons.
                                              Employment & Fee                                                  Conference with P. Bransten to discuss Opposition to Denton Employment
10/17/2016 Fee    Franzoia, Rachel A   0065                            325.00         0.50            162.50
                                              Application                                                       Application.
                                                                                                                Telephone call B Miller re: conflicts arising from Dentons' prepetition work for
                                              Employment & Fee
10/18/2016 Fee    Gurfein, Peter J.    0065                            565.00         1.30            734.50    DinoKing and for Premier (.3); draft inserts to opposition to Dentons retention
                                              Application
                                                                                                                applicatin (1).
                                              Employment & Fee
10/18/2016 Fee    Franzoia, Rachel A   0065                            325.00         4.60           1,495.00 Draft Opposition to Denton Employment Application.
                                              Application
                                              Employment & Fee
10/19/2016 Fee    Gurfein, Peter J.    0065                            565.00         2.20           1,243.00 Work on draft opposition to Debtors' application to retain Dentons (US).
                                              Application
                                                                                                             Work on opposition to retention of Dentons (1.1); review and revise opposiiton to
                                              Employment & Fee                                               Glass Ratner retention (.3); confer with J Brown re: opposition to Glass Ratner
10/20/2016 Fee    Gurfein, Peter J.    0065                            565.00         1.60            904.00
                                              Application                                                    retention (.1); confer with B Miller and J Brown re: opposition to retention of
                                                                                                             Dentons (US)(.1).
                                                                                                             Telephone call O Pinkas re: objection to Dentons retention (.3); telephone call J
                                              Employment & Fee                                               Chubak re: opposition to retention of Dentons (.1); telephone call R Glass re:
10/21/2016 Fee    Gurfein, Peter J.    0065                            565.00         1.40            791.00
                                              Application                                                    opposiiton to retention of Glass Ratner (N/C); finalize and file opposition to Dentons
                                                                                                             retention (.5); finailize and file opposition to Glass Ratner retention (.5).
                                                                                                                Finalize and edit application to retain Teneo Capital as Equity Committee financial
                                              Employment & Fee                                                  advisor (.5); confer with A Shapiro re: CRO Motion (.1); outline issues for inclusion in
10/26/2016 Fee    Gurfein, Peter J.    0065                            565.00         1.40            791.00
                                              Application                                                       CRO MOiton (.6); confer with J Brown re: CRO moiton (.1); confer with B Williams
                                                                                                                re: CRO Moiton (.1).
                                                                                                                Review and revise retention agreement with Teneo (.3); telephone call J Chubak,
                                                                                                                counsel to UCC, re: Equity Committee motion to extend bar date, objection to
                                              Employment & Fee
10/27/2016 Fee    Gurfein, Peter J.    0065                            565.00         0.70            395.50    Dentons, and sharing of Teneo financial advisory services among Committees (.1);
                                              Application
                                                                                                                finalize and superfiling of Teneo engagement (.1); review UCC objection to retnetion
                                                                                                                of Dentons by Debtors (.2).
                                                                                                                Review and mark up time entries in connection with submission of fees per interim
                                              Employment & Fee
11/8/2016   Fee   Gurfein, Peter J.    0065                            565.00         2.20           1,243.00   order (1); research CRO retention issues in connection with employment applications
                                              Application
                                                                                                                of Glass Ratner and Teneo (1.2).
                                                                                                                Prepare time entries for submission per interim fee order (.5); review and comment
                                                                                                                on Akermen time entries (.1); email Teneo re: hearing date for Teneo retnetion
                                              Employment & Fee                                                  application and open issues with Debtors on retention (.2); draft cover letter to
11/10/2016 Fee    Gurfein, Peter J.    0065                            565.00         1.00            565.00
                                              Application                                                       parties required under interim fee order transmitting LGB interim fee requerst (.1);
                                                                                                                confer with Akerman and issue Akerman interim fee request per interim fee order
                                                                                                                (.1).
                                              Employment & Fee                                                  Review Debtors' application to retain Troutman Sanders (.6); outlline issues for
11/16/2016 Fee    Gurfein, Peter J.    0065                            565.00         0.90            508.50
                                              Application                                                       follow-up with Troutmand Sanders (.3).
                                              Employment & Fee                                                  Telephone call J Cavender re: disinterestedness inquiries based upon Troutman
11/18/2016 Fee    Gurfein, Peter J.    0065                            565.00         0.20            113.00
                                              Application                                                       Sanders retention application and declaration in support (.2).
                                                                                                                Review issues for further inquiry in Troutmand Sanders retention application (.4);
                                              Employment & Fee
11/21/2016 Fee    Gurfein, Peter J.    0065                            565.00         0.80            452.00    email J Cavender re: disinterestedness inquiries from Equity Committee (.2); confer
                                              Application
                                                                                                                with A Shapiro re: [redacted] (.2).
                                                                                                                Conference with P. Gurfein re reply in support of Teneo employment application
                                              Employment & Fee
11/22/2016 Fee    Zur, Roye            0065                            380.00         1.00            380.00    (0.2); review opposition filed by Debtors (0.3); analysis of same and research re
                                              Application
                                                                                                                same (0.5).
                                              Employment & Fee                                                  Review fee applications filed by Nelson Mullins (.9); Kaleo Legal (.7); and MCGuire
11/22/2016 Fee    Gurfein, Peter J.    0065                            565.00         2.00           1,130.00
                                              Application                                                       Woods (.3); email J Brown re: [redacted] (.1).
                                              Employment & Fee                                                  Review and revise reply in support of Teneo employment application (0.6); research
11/23/2016 Fee    Zur, Roye            0065                            380.00         1.00            380.00
                                              Application                                                       re same (0.3); conference with P. Gurfein re same (0.1).
                                             Case 3:16-bk-02232-JAF                Doc 150      Filed 08/13/19        Page 46 of 111


                                                                       First Interim Fee Application
                                                                    August 31, 2016 - November 30, 2016


                                             Employment & Fee                                                   Review and revise draft reservation of rights re: response to Debtors' professionals'
11/29/2016 Fee    Gurfein, Peter J.   0065                                565.00         0.10              56.50
                                             Application                                                        fee applicatinons (.1).
                                                                                                                Email exchange J Chubak, R Thames, J Brown re: agreement on Teneo services
                                             Employment & Fee
11/29/2016 Fee    Gurfein, Peter J.   0065                                565.00         0.50            282.50 sharing (.2); attend hearing re: retention of financial advisors for Debtors and for
                                             Application
                                                                                                                Committee (.3)(N/C)
                                             Employment & Fee
11/30/2016 Fee    Zur, Roye           0065                                380.00         2.50            950.00 Draft LGB fee application.
                                             Application
                                             Leases & Executory                                                    Attend hearing (telephonically) re New York Landlord and Structure Tone stay releief
9/8/2016    Fee   Gurfein, Peter J.   0069                                565.00         0.40               0.00
                                             Contracts                                                             motions and mediation.
                                             Leases & Executory                                                    Review mediation order and email to D Blanks re: revisions to mediation order
9/16/2016   Fee   Gurfein, Peter J.   0069                                565.00         0.10              56.50
                                             Contracts                                                             respecting Committees' participation (.1).
                                                                                                                   Review email from B Wainger re: terms under discussion for settlement with NY
                                             Leases & Executory                                                    landlord and Structure Tone, NY contractor (.2); review motion for approval of
9/23/2016   Fee   Gurfein, Peter J.   0069                                565.00         0.50            282.50
                                             Contracts                                                             Orlando lease (.2); email J Chubak re Committees' repsonse to NY landlord and NY
                                                                                                                   contractor settlements (.1).
                                                                                                                   Telephone call J Brown re: equity committee position re: Orlando motion (.1);
                                             Leases & Executory                                                    telephone call J Chubak re: lease motion and secured debt issues (.1); prepare for
9/27/2016   Fee   Gurfein, Peter J.   0069                                565.00         0.70            395.50
                                             Contracts                                                             hearing on Orlando lease motion (.5); attend hearing (telephonically) re: NY lease
                                                                                                                   rejection motion (N/C).
                                                                                                                   Review and comments to D Blanks re: draft order approving Orlando lease (.1);
                                             Leases & Executory
9/28/2016   Fee   Gurfein, Peter J.   0069                                565.00         0.20            113.00    email B Wainger re: settlement discussions with Structure Tone contractor on New
                                             Contracts
                                                                                                                   York lease (.1).
                                             Leases & Executory                                                    Email form B Wainger re: Structure Tone settlement (.1); email to Committee re:
9/29/2016   Fee   Gurfein, Peter J.   0069                                565.00         0.30            169.50
                                             Contracts                                                             Structure Tone settlement and recommendation of counsel (.2).
                                             Litigation/Adversary                                                  Review complaint in RMST v France and analysis of remedies and service of process
9/7/2016    Fee   Gurfein, Peter J.   0070                                565.00         0.90            508.50
                                             Proceeding                                                            for response by Republic of France.
                                             Litigation/Adversary
9/16/2016   Fee   Gurfein, Peter J.   0070                                565.00         0.50            282.50 Review exhibits to status reports filed in District Court salvage awards case (.5).
                                             Proceeding
                                             Litigation/Adversary
9/20/2016   Fee   Gurfein, Peter J.   0070                                565.00         0.10              56.50 Email to D Blanks with questions respecting service on France.
                                             Proceeding
                                                                                                                 Review and analysis of certificate of service by J Sirour, re: service upon France in
                                                                                                                 RMST v France and statustory requirements for service (1.3); confer with D Blanks
                                                                                                                 re: questions relainting to service upon France (.2);email J Chubak re: NOAA and US
                                             Litigation/Adversary
9/21/2016   Fee   Gurfein, Peter J.   0070                                565.00         4.00           2,260.00 Government interest in French Artifacts (.1); review transcript of July 21 hearing re:
                                             Proceeding
                                                                                                                 sale of French Artifacts and procedurals infirmaties of sale motion (.4); research
                                                                                                                 references in sale transacript to covenants and conditions in in specie award to
                                                                                                                 RMST (.9); drfat memo pertaining to service opr process upon France (1.1).
                                             Litigation/Adversary                                               Review research re: service upon France (1.4); draft letter to D Blanks with
9/25/2016   Fee   Gurfein, Peter J.   0070                                565.00         2.20           1,243.00
                                             Proceeding                                                         questions respecting service on France (.8).
                                             Litigation/Adversary                                               Telephone call D Blanks re: issues pertaininng to service upon France (.1); confer
9/26/2016   Fee   Gurfein, Peter J.   0070                                565.00         0.20            113.00
                                             Proceeding                                                         with R Zur re: service upon France (.1).
                                             Litigation/Adversary
9/27/2016   Fee   Gurfein, Peter J.   0070                                565.00         0.10              56.50 Email D Blanks re: response to questions respecting service upon France (.1).
                                             Proceeding
                                                                                                                Conference call L Wedekind and D Blanks re: facts behind service on France and
                                                                                                                legal issues pertainining to propriety of service on France (.5);confer with R Zur re:
                                             Litigation/Adversary
9/28/2016   Fee   Gurfein, Peter J.   0070                                565.00         1.70            960.50 conference call with D Blanks and L Wedekind re: srvice on France (.1); draft memo
                                             Proceeding
                                                                                                                summarizing L Wedekind and D Blanks statements re: service on France and legal
                                                                                                                implications of facts pertaining to service (1.1).
                                             Secured Claims &                                                   Conference with P. Gurfein regarding status of case, anticipated cash collateral use
9/22/2016   Fee   Dalberg, Jon L.R.   0074                                510.00         0.30            153.00
                                             Liens                                                              motion/stipulation and perfection of Feng, Zou and Zhang liens.
                                             Secured Claims &                                                      Review Feng, Zou and Zhang UCC-1 filings, related loan documents and SEC filings
9/22/2016   Fee   Dalberg, Jon L.R.   0074                                510.00         1.10            561.00
                                             Liens                                                                 regarding loan and disbursements; research regarding avoidability of liens.
                                             Secured Claims &
9/28/2016   Fee   Gurfein, Peter J.   0074                                565.00         1.20            678.00 Analysis of secured claims and draft cash collateral motion (1.2).
                                             Liens
                                                                                                                Email D Blanks re: motion to finance insurance premiums; telephone conference
                                                                                                                memo re: analysis of security interest (.5).S Grossman, counsel to secured lenders
                                             Secured Claims &
9/30/2016   Fee   Gurfein, Peter J.   0074                                565.00         1.50            847.50 and J Chubak, counsel to creditors committee re: draft motion to approve use of
                                             Liens
                                                                                                                cash collateral and analysis of secured claims including lien perfection issues (.5);
                                                                                                                memo re: analysis of security interest and perfection of secured lenders (.5).
                                             Secured Claims &                                                      Email exchange S Grossman re: revisions to cash collateral order (.2); telephone call
11/9/2016   Fee   Gurfein, Peter J.   0074                                565.00         0.30            169.50
                                             Liens                                                                 J Chubak re: revisions to proposed cash collateral order (.1).
                                             Secured Claims &                                                      Email J Chubak re: proposed revision to cash collateral order and interests of
11/11/2016 Fee    Gurfein, Peter J.   0074                                565.00         0.20            113.00
                                             Liens                                                                 Commijttees in cash collateral claims (.2).
                                                                                                                   Revise draft cash collateral order (.2); email re: revisions to cash collateral order to S
                                             Secured Claims &
11/14/2016 Fee    Gurfein, Peter J.   0074                                565.00         0.60            339.00    Grossman, D Blanks, J Chubak, R Thames, J Brown (.2); telephone call with J
                                             Liens
                                                                                                                   Chubak re: cash collateral order and cash burn rate (.2).
                                             Secured Claims &                                                      Telephone call S Grossman re: draft cash collateral order and postpetition payments
11/18/2016 Fee    Gurfein, Peter J.   0074                                565.00         0.20            113.00
                                             Liens                                                                 received by purporterd secured creditors.
                                             Secured Claims &                                                      Telepone call with S Grossman re: cash collateral order and re: recovery of
11/21/2016 Fee    Gurfein, Peter J.   0074                                565.00         0.10              56.50
                                             Liens                                                                 postpetition payments to putative secured creditors.
                                                                                                                   Draft outline of isseus to be confronted by Committee with recommendations re:
                                                                                                                   priortization of tasks (.8); review and comment on draft minutes for Committee
                                                                                                                   meeting (.2); draft template for Committee meeting agendas (.1); draft template for
8/31/2016   Fee   Gurfein, Peter J.   0081   Case Administration          565.00         6.20           3,503.00
                                                                                                                   Committee minutes (.1); review docket for schedule of pendining matters and
                                                                                                                   prepare action item for each pendinng matter (.8); draft By-Laws for Equity
                                                                                                                   Committee (2.2).
                                                                                                                   Conference call with Jay Brown of Akerman, P Gurfein and R Zur re going forward
9/1/2016    Fee   Mocciaro, Michael   0081   Case Administration          200.00         0.70               0.00
                                                                                                                   with RMS Titanic Equity Committee.
9/1/2016    Fee   Mocciaro, Michael   0081   Case Administration          200.00         0.20              40.00   Created Schedule of Upcoming Events
                                                                                                                   Participate in conference call with local counsel (J. Brown) and P. Gurfein re selection
9/1/2016    Fee   Zur, Roye           0081   Case Administration          380.00         0.50            190.00
                                                                                                                   of counsel and committee issues.
                                                                                                                   Draft Bylaws for Equity Committee (1); email exchange F Gerber, member of
                                                                                                                   Committee, re: creation of filing system for distribution of documents to Committee
9/1/2016    Fee   Gurfein, Peter J.   0081   Case Administration          565.00         1.30            734.50
                                                                                                                   (.1); Confer with J Brown re: coordination between Committee counsel to avoid
                                                                                                                   duplication of effort (.2).
                                                                                                                   Telephone call with A Shapiro, Committee Chair, re: conversation with Creditors
                                                                                                                   Committee chair T Braziel (.3); Prepare list of financial advisors for consideration of
                                                                                                                   Equity Committee at Committee conference call (.2); prepare for telephone
9/2/2016    Fee   Gurfein, Peter J.   0081   Case Administration          565.00         2.50           1,412.50
                                                                                                                   Committee meeting (.3); attend Equity Committee telephone meeting (1.1); review
                                                                                                                   docket for upcoming court hearings (.1); draft minutes of Equity Committee
                                                                                                                   telephonic meeting (.5).
                                                                                                                   Confer with A Shapiro re: communication from equity holders, pending joint venture
9/3/2016    Fee   Gurfein, Peter J.   0081   Case Administration          565.00         0.10              56.50
                                                                                                                   motion, and intellectual property rights of debtors.
                                                                                                                Organize materials and agenda for conference call with Debtors' counsel (.2); email
9/5/2016    Fee   Gurfein, Peter J.   0081   Case Administration          565.00         0.70            395.50 agenda to D Blanks and B Wainger (.1); confer with A Shapiro re: comments to
                                                                                                                proposed committee bylaws (.1); revise draft Committee Bylaws (.3).
                                              Case 3:16-bk-02232-JAF               Doc 150      Filed 08/13/19       Page 47 of 111


                                                                       First Interim Fee Application
                                                                    August 31, 2016 - November 30, 2016


                                                                                                                   Conference call with Debtors' counsel D Blanks and B Wainger, and J Brown re: case
9/6/2016    Fee   Gurfein, Peter J.    0081   Case Administration         565.00         1.00            565.00
                                                                                                                   status, role of Equity Committee, and pending matters requiring attention (1).

                                                                                                                Email exchange D Blanks re: request by Debtor for meeting with Equity Committee
                                                                                                                and follow-up call with Debtors Counsel and Committees' counsel (.1); emails A
9/7/2016    Fee   Gurfein, Peter J.    0081   Case Administration         565.00         0.30            169.50
                                                                                                                Shapiro and Committee re scheduling call with Daoping Bao and Committee (.1);
                                                                                                                email A Shapiro re selection of Creditors Committee counsel (.1).
                                                                                                                   Conference with P. Gurfein regarding background to case and need for
9/7/2016    Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         0.50            255.00
                                                                                                                   confidentiality agreement with the Debtor.
                                                                                                                 Revise draft of confidentiality agreement (1.8); conference call D Blanks, B Wainger,
9/8/2016    Fee   Gurfein, Peter J.    0081   Case Administration         565.00         2.60           1,469.00 J Brown re: case status, Committee role in case, and meeting with principals (.7);
                                                                                                                 email Committee re: meeting with Daoping Bao and management (.1).

9/8/2016    Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         3.50           1,785.00 Draft confidentiality agreement between Committee and Debtors.
                                                                                                                 E-correspondence with P. Gurfein regarding confidentiality agreement between
9/9/2016    Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         0.20             102.00
                                                                                                                 Debtors and Committee.
                                                                                                                 E-correspondence with P. Gurfein regarding revisions to draft Committee
9/9/2016    Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         0.30             153.00
                                                                                                                 confidentiality agreement.
                                                                                                                 Email exchanges with D Blanks re: call with management and equity committee
                                                                                                                 confirmation and agenda (.1); conference call with A Shapiro, J Heller re: prepare
                                                                                                                 for call with management (.1); Confernece call Daoping Bao and management and
                                                                                                                 members of the Equity Committee and their counsel re:Titanic IP Joint Venture,
9/9/2016    Fee   Gurfein, Peter J.    0081   Case Administration         565.00         2.40           1,356.00
                                                                                                                 Artifact Sale, Business Operations, Renewing leases, Chinese tourist market, Cultural
                                                                                                                 Exchange with China, and general dialog between equity holders and management
                                                                                                                 (2); followup call with A Shapiro re: management call (.2).


                                                                                                                   Research regarding "sunset" clause in Committee confidentiality agreement and
9/9/2016    Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         4.30           2,193.00
                                                                                                                   revise same.
9/11/2016   Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         0.20            102.00    E-correspondence with P. Gurfein regarding confidentiality agreement.
                                                                                                                   E-correspondence and conference with P. Gurfein regarding Confidentiality
9/12/2016   Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         0.20            102.00
                                                                                                                   Agreement, "sunset" clause.
                                                                                                                   Organized computer file folders, taking files and documents from RMS Titanic Folder
9/12/2016   Fee   Mocciaro, Michael    0081   Case Administration         200.00         1.20            240.00
                                                                                                                   to Premier Exhibitions Inc. Equity Committee Folder.
9/12/2016   Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         0.50            255.00    Draft "sunset" clause for Confidentiality Agreement.
                                                                                                                   Telephone conference with J Chubak, R Thames, J Brown re: coordinating
                                                                                                                   Committees and exploration of common interest (.8); conference call among
9/12/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         2.90           1,638.50   Debtors' counsel and Committees' counsel re status of case and discussion of role of
                                                                                                                   Committees (.5); work on draft confidentiality agreement (.8); revise Equity
                                                                                                                   Committee Bylaws (.8).
                                                                                                                   Review email from P. Gurfein re. motion to limit/define disclosure requirements
9/13/2016   Fee   Franzoia, Rachel A   0081   Case Administration         325.00         0.70            227.50
                                                                                                                   under Bankruptcy Code Section 1102(b)(3).
                                                                                                                   Review Creditors Committee motion under Code section 1102(b)(3) re: clarifying
                                                                                                                   communications with constituency (.6); email J Brown re 1102(b)(3) issues and
                                                                                                                   equity Committee interests (.1); further work on confidentiality agreement with
                                                                                                                   Debtors (1); confer with A Shapiro re: confidentiality agreement and requested
                                                                                                                   revisions (.2); emails to J Chubak and R Thames re: coordinating committees
9/13/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         3.50           1,977.50
                                                                                                                   websites (.1) telephone call with T Vandell, UpShot Services, re: operational issues in
                                                                                                                   committee website (.3); draft agenda for next Equity Committee meeting (.5); email
                                                                                                                   A Shapiro re: agenda and meeting minutes (.2); revise Committee meeting minutes
                                                                                                                   (.4); email to Committee members re: updates on status and scheduling of meetings
                                                                                                                   (.1).
                                                                                                                   Draft order granting motion to limit equity committee's disclosure requirements
9/14/2016   Fee   Franzoia, Rachel A   0081   Case Administration         325.00         0.50            162.50
                                                                                                                   under Bankruptcy Code Section 1102(b)(3).
                                                                                                                   Legal research disclosure requirements under Bankruptcy Code Section 1102(b)(3);
9/14/2016   Fee   Franzoia, Rachel A   0081   Case Administration         325.00         5.20           1,690.00
                                                                                                                   draft motion to limit the equity committee's disclosure requirements under same.
                                                                                                                   Asked by PG to listen in and take notes on Conference of Equity Committee. Notes
9/15/2016   Fee   Mocciaro, Michael    0081   Case Administration         200.00         1.50               0.00
                                                                                                                   are to be used by PG for use in Committee Meeting minutes.
                                                                                                                   Email exchange S Bomkamp, OUST, re: 1102(b)(3) motion (.1); email D Blanks re:
9/15/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         0.90            508.50    1102(b)(3) motion (.1); email exchange J Chubak re: website sharing between
                                                                                                                   Committees (.1); review and revise motion under 1102(b)(3) (.6).
                                                                                                                   Telephone call R Tennenbaum, equity holder, re case status (.2); email exchange H
9/16/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         0.40            226.00
                                                                                                                   Siegel, equity holder, re: status of case (.2).
                                                                                                                   Conference call D Blanks, B Wainger, J Brown re: status of case and information
                                                                                                                   respecting Debtors' operations (1); email draft confientiality agreement to B Wainger
9/16/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         1.60            904.00    (.1); email D Blanks re request for addresses to access equity holders (n/c); review
                                                                                                                   and revise motion under 1102(b)(3) (.4); email H Siegel, equity holder, re: case
                                                                                                                   status (.1).
                                                                                                                   Conference call with Creditors Committee counsel and Debtors' counsel re: case
                                                                                                                   status and pending and upcoming matters (.7); review cash flow projections
9/19/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         1.40            791.00    produced by Debtors (.3); email to B Wainger and D Blanks re: questions
                                                                                                                   concernining cash flow projections (.3); review form of order re: mediation and
                                                                                                                   provide comments to D Blanks re: proposed form of order (.1).
9/20/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         0.70            395.50    Draft inserts for Equity Committee website.
                                                                                                                   Telephone call with J Chubak re: French artifacts sale and cash flow projections (.1);
9/21/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         0.20            113.00
                                                                                                                   email D Blanks re: retention of Glass Ratner (.1).
                                                                                                                   Email list of outstanding information and document requests to D Blanks and B
9/22/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         0.20            113.00
                                                                                                                   Wainger.
                                                                                                                   Email from D Blanks re: meeting between Committee and management (.1); review
9/23/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         0.80            452.00    financial information form PEM Monthly Operating Report (.5); email to D Blanks
                                                                                                                   requesting additional financial back-up information (.2).
9/26/2016   Fee   Zur, Roye            0081   Case Administration         380.00         1.30            494.00    Conference call with equity committee and counsel.
                                                                                                                   Email exchange J Henshall re: NOL inquiry response (.1); conference call Debtors'
                                                                                                                   counsel and Committees' counsel re: status of case and update on information
                                                                                                                   requests (1); review documents produced by Debtors of Canadian financial
                                                                                                                   statement of nondebtor entities (.5); review Debtors' draft cash collateral motion
9/26/2016   Fee   Gurfein, Peter J.    0081   Case Administration         565.00         4.20           2,373.00   and order (.3); review note and security agreement and perfection issues pertaining
                                                                                                                   to secured debt (1); review Glass Ratner draft retention agreement (.8); prepare for
                                                                                                                   hearing re: Lease motions of contractor and NY landlord (.4); telephone call J
                                                                                                                   Chubak re: outstanding document requests to Debtors and lease motion and
                                                                                                                   mediation issues (.1).
                                                                                                                   Conference with P. Gurfein regarding strategy: response to anticipated Motion to
9/27/2016   Fee   Dalberg, Jon L.R.    0081   Case Administration         510.00         0.30            153.00
                                                                                                                   Extend Exclusivity.
                                             Case 3:16-bk-02232-JAF               Doc 150      Filed 08/13/19        Page 48 of 111


                                                                      First Interim Fee Application
                                                                   August 31, 2016 - November 30, 2016


                                                                                                                Email exchange with A Shapiro re: selection of financial advisors for the Equity
                                                                                                                Committee (.1); research financial advisory firms and draft request for proposal for
9/27/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         3.30           1,864.50
                                                                                                                financial advisor fo Equity Committee (1.8); review Guernsey solicitation material and
                                                                                                                bid issues (.8); review Inifinity Partners IP agreement (.6)..
                                                                                                               Email with J Henshall and D Blanks and telephone call with J Henshall, CFO, re:public
                                                                                                               access to filed Monthly Operating reports and creditor matrix discrepencies (.1);
9/28/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.40            226.00
                                                                                                               review filed Payroll Journal Report (.2); email D Blanks re: questions raised by review
                                                                                                               of Payroll Journal (.1).
                                                                                                                  Email request for proposal to financial advisors (.6); telephone call A Keil, Moelis, re:
9/28/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.70            395.50
                                                                                                                  decisions respecting proposal to serve as FA to Equity Committee (.1).

                                                                                                               Review and markup draft retention application for Glass Ratner (.8); email D Blanks
9/28/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         1.30            734.50 re: Equity Committee having concerns about Glass Ratner applications (.1); email
                                                                                                               memo to A Shapiro re: concerns about Glass Ratner application and retneiton (.4).

9/29/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.10              56.50 Review motion re: premium financing and confer with R Zur re: same (.1).
                                                                                                                Email exchanges with A Shapiro re: requests for proposal to financial advisors (.1);
                                                                                                                telephone call A Keil re: proposal from Moelis (.1); telephone call M Lessinger, White
                                                                                                                Oak Capital, re: proposal to serve as financial advisor (.1); telephone call with A
                                                                                                                Shapiro re: conversation with Daoping Bao concernining staus of case, M&A
                                                                                                                transactions, and proposals for financial advisors to the Committee (.1); telephone
9/29/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         1.70             960.50
                                                                                                                call T Skillman re: proposal to serve as financial advisor to Committee (.1); telephone
                                                                                                                call A Morrow and A Miller re: proposal to serve as financial advisor to Committee
                                                                                                                (.1); telephone call L Schaefer re: proposal to serve as financial advisor to
                                                                                                                Committee (.1); draft update memo to Committee re: status of pending matters
                                                                                                                before Committee (1).
9/30/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.10              56.50 Telephone call N Luria, SOLIC Capital, re: proposal to serve as FA (.1).
                                                                                                                Review and analyse summary of Debtor's Monthly Operating Reports -- amendments
10/3/2016   Fee   Dalberg, Jon L.R.   0081   Case Administration         510.00         0.30             153.00
                                                                                                                and refiling of same.
                                                                                                                Confer with financial advisors re: submission of proposals to Equity Committee (.4);
                                                                                                                telephone clal D Blanks re: Debtos retention (.1); review Debtons retention
10/4/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         2.50           1,412.50
                                                                                                                application and declaration of D Berson (1); research disinterestedness under Code
                                                                                                                sections 327(e) and 327 (a) (1).
                                                                                                               Attend hearing re: Committee's Motion re section 1102(b)(3) (N/C); Telephone call
                                                                                                               with J Chubak re: Committee's positio n on D&O claims and emergency motoin to
10/5/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.40            226.00 extend exclusivity (.2); confer with A Shapiro and J Brown re: opposition to
                                                                                                               emergency motion extending exclusivity, meeting with Daoping Bao, and Debtors'
                                                                                                               failure to provide requested financial information (.2).
                                                                                                               Email D. Blanks re motions filed by Debtors (.1); telephone call J. Chuback re
                                                                                                               exclusivity and case administration (.1); email D. Blanks re: follow-up to information
10/6/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         1.10            621.50 and document requests (.2); finalize and file opposition to emergency motion (.5);
                                                                                                               email follow-up to D. Blanks and B. Wainger re: outstanding document and
                                                                                                               information requests (.2).
                                                                                                               Emails J Henshall re: response to information requests from Equity Committee (.2);
                                                                                                               email D Blanks re: failure of J Henshall to respond to requests for information and
10/7/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.40            226.00
                                                                                                               data (.1); confer with J Brown re: Rule 2004 exam in lieu of voluntary disclosures by
                                                                                                               Debtors (.1).
                                                                                                                Email exchange with D Blanks and J Chubak re: interim orders respecting exclusivity
                                                                                                                and assumption or rejection of leases (.1); Email D Blanks re: Joint Vnture
                                                                                                                agreement and press release idenitifying limited scope of agreement (.1); Draft
10/10/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         3.60           2,034.00
                                                                                                                minutes of September 26 Committee call (.9); draft agenda for October 11
                                                                                                                Committee call (.5); prepare for Committee conference call (1); letter to D Banks re:
                                                                                                                questions respecting Joint Venutre intellectual property motion and agreement (1).

                                                                                                                Review proposals from financial advisors to serve as financial advisror to Equity
                                                                                                                Committee and circylate proposals to Committee (1.6); email exchange J Henshall
10/11/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         1.80           1,017.00
                                                                                                                and A Shapiro re: Equity Committee's professionals' fees and expenses (.1); review
                                                                                                                financial information provided by J Henshall to Committees (.1).

                                                                                                                Attend Equity Committee Call (1.5); issue letter to D Blanks inquiring about joint
                                                                                                                venture motion and agreement re: intellectual propoerty (.2); emails to financial
10/11/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         2.20           1,243.00 advisor candidates requesting proposals (.3); telephone call A Shapiro re: follow-up
                                                                                                                items form Committee call and retention of financial advisors (.1); email exchange J
                                                                                                                Henshall re: additional information flow form Debtors (.1).

10/12/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         0.60            339.00 Review Debtors' responses to inquiries re: intellectual property agreement (.6).
                                                                                                                  E-correspondence with P. Gurfein regarding Debtors' revisions to form of
10/13/2016 Fee    Dalberg, Jon L.R.   0081   Case Administration         510.00         0.20            102.00
                                                                                                                  confidentiality agreement.
10/13/2016 Fee    Dalberg, Jon L.R.   0081   Case Administration         510.00         0.30            153.00    Review Debtors' revisions to form of confidentiality agreement.
                                                                                                                  Telephone call B Wainger re: revisions to confidentiality agreeemnt (.1); review and
                                                                                                                  further revisions to B Wainger markup of draft confidentiality agreement (.7); email
                                                                                                                  to Committee re: revised confidentiality agreement and recommendation of counsel
10/13/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         2.00           1,130.00   re: entry into revised confidentiality agreement (.4); email Committee re: Debtors'
                                                                                                                  reposnes to Committee inquiries respecting IP agreement entered by Debtors and
                                                                                                                  consideration for further inquiries (.4); confer with A Shapiro re: conversation with
                                                                                                                  Daoping Bao (.4).
                                                                                                                  Conference call with Debtors' management and counsel, Dentons counsel,
                                                                                                                  Unsecured Creditors Committee counsel, and Equity Committee counsel re: Dentons
                                                                                                                  retention, IP Agreement, Glass Ratner retention, Armada claim, Artifacts sales,
10/14/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         1.30            734.50
                                                                                                                  Weisser and Little seperation agreements, and role of Committees (1.1); telephone
                                                                                                                  call J Chubak re: coordination between Committees and issues raised on the call with
                                                                                                                  Daoping Bao (.2).
                                                                                                                  Telephone call D Blanks re: draft cash collateral motion and discovery respecting
                                                                                                                  Debntons application (.1); review 341 transacript and MORs in preperation for 341
10/18/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         5.10           2,881.50
                                                                                                                  meeting of creditors (3.8); Review amended SOFAs and Schedules in preperation for
                                                                                                                  341 meeting of creditors (1.2).
                                                                                                               Respond to inquiries from Financial Advisors re: proposals to serve as financial
                                                                                                               advisor to Committee (.5); telephone call A Shapiro re: intellectual propoerty press
                                                                                                               reelase explaininng scope of agreement and for 8K filing (.1); email exchange J
10/19/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         1.40            791.00 Sanders re: press release in connection with IP agreemnent (.1); review press
                                                                                                               release and 8K issued by Debtors re: IP agreement (.1);email exchange A Shapiro, J
                                                                                                               Sanders, and J Henshall re: press relesase and 8K in connection with IP Agreement
                                                                                                               (.1); prepare for Committee call re: interviews with potential financial advisors (.5).

10/21/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         3.10           1,751.50 Organize files and outline examination at 341 meeting of creditors (3.1).
                                             Case 3:16-bk-02232-JAF               Doc 150      Filed 08/13/19       Page 49 of 111


                                                                      First Interim Fee Application
                                                                   August 31, 2016 - November 30, 2016


                                                                                                                Prepare for 341 meeting of creditors (1); email B Willaims and B Murphy re: Teneo
                                                                                                                as financial advisors abnd issues of confidentiality (.1); review cash flow and
10/24/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         2.20           1,243.00 projections from J Henshall re: DinoKing and Canadian operations (.6); confer with J
                                                                                                                Brown re: filing motion to extend bar date for Equity Committee (.1); review and
                                                                                                                revise motion to extend bar date for Equity Committee (.4).
                                                                                                                  Review and approve proposed orders extending time to assume or reject leases and
                                                                                                                  motion for insurance financing order (.1); prepare for 341 Meeting (.8); attend 341
                                                                                                                  meeting of creditors and examine debtors (1.5); review Debtors' professionals' fees
                                                                                                                  and invoices (.5); confer with A. Shapiro re: Debtors' professional fees (.2); email D.
10/25/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         4.60           2,599.00
                                                                                                                  Blanks and B. Wainger objecting to payment of Debtors' professionals' fees under
                                                                                                                  interim order (.1); email to Committee re: objections to Debtors' professionals fees
                                                                                                                  (.2); memo to Equity Committee re: exclusivity hearing and 341 meeting of creditors
                                                                                                                  (1.2).
                                                                                                                  Confer with J Brown re: analysis of Debtors' professional fees (.1); email S Bomkamp
                                                                                                                  re: requirement for Debtors to file Rule 2015.3 Reports (.1); email J Chubak re:
                                                                                                                  requirement for Debtors to file Rule 2015.3 reports (.1); email to D Blanks and B
10/26/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         1.80           1,017.00   Wainger re: schedule of requests at 341 Meeting (.5); Review and approve
                                                                                                                  insurance financing order (.1); email J Henshall re: NOL inquiry (.1); review Debtors'
                                                                                                                  2014 tax return provided by J Henshall re: NOL availability (.7); confer with A
                                                                                                                  Shapiro re: NOLs in plan of reorgazniation (.1).
                                                                                                                  Conference call with Teneo (B Williams, B Murph7y, J deKoots) re: background of
                                                                                                                  bankrutpcy case, availability of information and documents to analyze Debtors'
10/28/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         1.20            678.00
                                                                                                                  performance and potneitsal areas of inquiry, and initial assignments to financial
                                                                                                                  advisors.
                                                                                                                  Review and finalize nondisclosure agreement between Debtors and Equity
11/2/2016   Fee   Zur, Roye           0081   Case Administration         380.00         0.70            266.00
                                                                                                                  Committee and email same to Equity Committee members.
                                                                                                                  Reveiw and analysis of real property lease schedules and forward same to
11/4/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.20            113.00    Committee (.1); email S. Bomkamp re: requirement for Debtors to file Rule 2015.3
                                                                                                                  Reports (.1).
11/7/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.40            226.00    Reveiw and respond to open issues memo from J. Brown.
                                                                                                                  Email S. Bomkamp and emails with J. Chubak re: Debtors' failure to file Rule 2015.3
11/8/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         1.10            621.50    reports (.1); review DinoKing financials from J. Henshall (.8); confer with B. Williams
                                                                                                                  re: [redacted] (.2).

11/9/2016   Fee   Mocciaro, Michael   0081   Case Administration         200.00         3.00            600.00 Prepared invoice for October, 2016.

                                                                                                                Telephone D. Blanks re: resolution of open issues between Equity Committee and
                                                                                                                Debtors (.1); telephone call A. Shapiro re: [redacted] (.2); conference call Daoping
                                                                                                                Bao, J. Brown, B. Wainger, D. Blanks, A. Shapiro, J. Henshall, and J. Sanders re:
11/9/2016   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         1.80           1,017.00 open issues for resolution of disputes between Equity Committee and Debtors (.7);
                                                                                                                email D. Blanks re: filing of cash collateral order (.1); confer with A. Shapiro and J.
                                                                                                                Brown re: [redacted] (.3); confer with J. Brown re: [redacted] (.2); review
                                                                                                                [redacted] with A. Shapiro (.2).
11/10/2016 Fee    Zur, Roye           0081   Case Administration         380.00         0.30            114.00 Email correspondence with Equity Committee members re nondisclosure agreement.
                                                                                                                  Email correspondence with F. Gerber re nondisclosure agreement (0.2); email
11/11/2016 Fee    Zur, Roye           0081   Case Administration         380.00         0.30            114.00
                                                                                                                  correspondence with T. Kraus re same (0.1).
                                                                                                                  Outline response to Debtors request for case protocal (.3); email exchanges with A.
                                                                                                                  Shapiro re: [redacted] (.2); email exchange Committee re: [redacted] (.1); review
11/11/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         1.70            960.50    filed Rule 2015.3 Reports (.6); email Committee re: filing of Rule 2015.3 Reports by
                                                                                                                  Debtors (.1); email Teneo re: Rule 2015.3 Reports and request for financial anaylsis
                                                                                                                  (.2); outline concerns re: [redacted] (.2).
                                                                                                                  Telephone call with J. Chubak re: bar date notion and class action claim (.1);
                                                                                                                  telephone call B. Wainger re: standstill proposal and bar date motion (.4); email
11/14/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         0.90            508.50    memo to Committee re; conversation with B. Wainger re: case prosecution (.3);
                                                                                                                  email B. Wainger re: reservation of rights re: bar date motion and class action claim
                                                                                                                  (.1).
                                                                                                                  Telephone call J. Chubak re: status of French adversary proceeding, claims
11/16/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         0.30            169.50    objections, D&Opolicies, Troutman Sanders retention, and Teneo financial advisory
                                                                                                                  services jointly shared among Committees (.3).
                                                                                                                  Telephone call B. Wainger re: fee requests and resolution of Equity Committee's
11/18/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         0.50            282.50    motion to extend bar date (.2); telephone call A. Shapiro re: [redacted] (.2);
                                                                                                                  telephone call J. Brown re: [redacted] (.1).
                                                                                                                  Telephone call with J. Chubak re: Equity Committee motion to intervene, cash
                                                                                                                  collateral issues, and Teneo financial advisory services for creditors committee (.1);
                                                                                                                  email exchange B. Wainger re: confidentiality agreement (.1); email confidentiality
                                                                                                                  agreement to Equty Committee with recommendations (.1); email Equity Committee
11/21/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         2.80           1,582.00   re: [redacted] (.1); email Teneo re: [redacted] (.1); email D. Blanks re: DK financial
                                                                                                                  information produced by Debtors and identity of DJM (.1); review and analysis of DK
                                                                                                                  financial information form J. Henshall (1); email B. Wainger re: Teneo information
                                                                                                                  and document requests (.2); review and revise [redacted] prepared by B. Miller and
                                                                                                                  Teneo (1).
                                                                                                                Telephone call with J. Cavender, proposed counsel to Debtors, re: case status and
                                                                                                                retention of financial advisors (.7); review and analysis of Debtors' opposition to
                                                                                                                Equity Committee retention of Teneo as financial advisor (1.2); review Debtors' reply
                                                                                                                to Equity Committee limited opposition to retention of Glass Ratner as financial
                                                                                                                advisor but not as chief restructuring officer (.9); review and analysis of DinoKing
11/22/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         7.70           4,350.50 financials (.9); email B. Williams re: response to Debtors' opposition to Teneo
                                                                                                                retention (.1); email exchange J. Cavender re: Teneo compensation structure (.3);
                                                                                                                draft reply to Debtors' opposition to Teneo retention by Equity Committee (2.4);
                                                                                                                draft protocol for sharing of Teneo services between Equity Committee and Creditors
                                                                                                                Committee (1.1); email J. Brown re: proposed sharing protocol with Creditors
                                                                                                                Committee re: Teneo services (.1).

                                                                                                                Telephone call with B. Williams, B. Murphy, J. deKoe, J. Brown re: [redacted] (.4);
                                                                                                                telephone call J. Cavender re: settlement of dispute over retention of financial
                                                                                                                advisors (.2); work on reply brief to opposition to retention of Teneo (3.4); confer
                                                                                                                with A. Shapiro re: [redacted] (.2); confer with A. Shapiro and J. Brown re:
                                                                                                                [redacted] (.1); confer with B. Murphy re: [redacted] (.2); email A. Shapiro re:
11/23/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         5.40           3,051.00 [redacted] (.2); telephone call J. Cavender re: settlement of dispute over retention
                                                                                                                of financial advisors (.1); draft revisions to Teneo retention agreement as agreed
                                                                                                                with Debtors (.4); confer with Teneo re: proposed revision to Teneo Retention
                                                                                                                Agreement per requests of Debtors (.1); confer with A. Shapiro re: [redacted] (.1);
                                                                                                                email J. Cavender re: proposed revisions to retention agreements and settlement of
                                                                                                                dispute re: retention of financial advisors by Committee and by Debtors (.2).
                                             Case 3:16-bk-02232-JAF                Doc 150      Filed 08/13/19      Page 50 of 111


                                                                       First Interim Fee Application
                                                                    August 31, 2016 - November 30, 2016



                                                                                                                 Email exchanges with J. Cavender re: resolution of retention disputes respecting
                                                                                                                 financial advisors for Equity Committee and for Debtors (.5); email B. Williams and A.
                                                                                                                 Shapiro re: proposed revised terms for retention in connection with resolution of
                                                                                                                 dispute respecting retention of financial advisors (.3); email to J. Cavender with
                                                                                                                 proposed revised language to Teneo retention agreement (.3); email Teneo re:
                                                                                                                 acceptance of revised terms to retention agreement (.2); email J. Cavender re:
                                                                                                                 resolution of dispute and proposed form of documenting agreement respecting
                                                                                                                 retention of financial advisors by Debtors and by Equity Committee (.1); email
11/25/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00         3.80           2,147.00 exchanges J. Cavender re: proposed form of order approving retention of financial
                                                                                                                 advisors and form of revised retainer agreements as exhibits (.3); email memo to A.
                                                                                                                 Shapiro re:[redacted] (.2); email exchange with Teneo agreeing to revised language
                                                                                                                 to be inserted into their retention agreement (.4); draft stipulation document
                                                                                                                 resolution of dispute respecting retention of financial advisors (.6); email J. Cavender
                                                                                                                 re: form of stipulation and exhibits to stipulation to be filed with Court to resolve
                                                                                                                 financial advisors retention dispute (.2); review and approve revised Teneo retention
                                                                                                                 agreement as revised per agreement with Debtors (.3); finalize reply to Debtor's
                                                                                                                 opposition to Teneo retention (.3); file reply to teno retention oppposition (.1).


                                                                                                                 Review revised proposed exhibits to stipulation settling dispute re: financial advisors
                                                                                                                 (.2); draft revised order for retention of Teneo as exhibit for settlement stipulation
                                                                                                                 (.4); email exchange J. Cavender re: stipulation exhibits re: financial advisors dispute
                                                                                                                 (.2); email memo to A. Shapiro re: [redacted] (.2); email exchange J. Cavender re:
11/26/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00         2.10           1,186.50 additonal requested changes from Debtors re: Teneo retention agreement (.4);
                                                                                                                 circulate revised Teneo retention agreement to A. Shapiro for execution (.1); email J
                                                                                                                 Cavender re: further revisions to Glass Ratner retention agreement and to Teneo
                                                                                                                 retention agreement (.2); finalize stipulation and exhibits to stipulation and circulate
                                                                                                                 for execution (.4).
                                                                                                                Review revised Glass Ratner retention agreement (.3); email J. Cavender re: Equity
                                                                                                                Committee appoval of Glass Ratner retnetion agreement as revised (.1); further
                                                                                                                revision to Teneo retention agreement per request of Debtors (.3); email J.
11/27/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00         1.10            621.50 Cavender re: shairng of Teneo services with Creditors Committee (.2); email J
                                                                                                                Chubak and R Thames re: settlement with Debtors over retention of Glass Rtaner
                                                                                                                and of Teneo and agreemnt to share services of Teneo with Creditors Committee
                                                                                                                (.2).
                                                                                                                 Telephone call J Chubak re: Teneo sharing arrangement between Equity and
                                                                                                                 Creditors Committees (.1); email J Cavender and D Blanks re: agreement between
                                                                                                                 committees for sharing of Teneo's services as financial advisors (.1); draft letter
                                                                                                                 agreement re: Equity Committee and Creditors Committee sharing Teneo's services
                                                                                                                 (.7); review and revise markup of shairng agreement from J Chubak (.3); review and
                                                                                                                 edit additional markup from R Thames respecting letter agreement to share Teneo
11/28/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00         4.80           2,712.00 services (.3); email exchange J Chubak and R Thames re: finalizing letter agreement
                                                                                                                 respecting sharing Teneo's sercvices (.1); further revisions to Teneo retention order
                                                                                                                 (.2); email exchange J Cavender approving final revisions to Teneo and Glass Ratner
                                                                                                                 retention agreements (.1); confer with J Cavender re: status of Equity Committee's
                                                                                                                 consideration of Troutman Sanders retention and Debtors' inquiry respecting
                                                                                                                 requirement for Equity Committee to file Rule 2019 statement (.2); email memo to
                                                                                                                 Equity Committee re: [redacted] ( .6); research [redacted] (2.1).
                                                                                                                  Email memo to B Williams re: executed agreement with Creditors Committee
11/30/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00         0.20            113.00
                                                                                                                  respecting shared use of financial advisory services (.2).
9/13/2016   Fee   Gurfein, Peter J.   0213   Litigation                   565.00         1.10            621.50 Review status reports filed by Debtors in District Court salvage award case (1.1).

10/7/2016   Fee   Dalberg, Jon L.R.   0213   Litigation                   510.00         0.20            102.00 E-correspondence with P. Gurfein regarding 2004 exam of Debtors.

10/8/2016   Fee   Dalberg, Jon L.R.   0213   Litigation                   510.00         0.20            102.00 E-correspondence with P. Gurfein regarding 2004 examination: document requests.
                                                                                                                  Review e-mails from P. Gurfein and Committee members regarding issues to be
10/8/2016   Fee   Dalberg, Jon L.R.   0213   Litigation                   510.00         0.30            153.00
                                                                                                                  addressed in preparing document requests under Rule 2004.
10/9/2016   Fee   Dalberg, Jon L.R.   0213   Litigation                   510.00         0.20            102.00 E-correspondence with P. Gurfein regarding 2004 exam of Debtors.

10/11/2016 Fee    Dalberg, Jon L.R.   0213   Litigation                   510.00         0.10              51.00 E-correspondence with J. Maahan regarding rule 2004 exam.
                                                                                                                Conference with P. Gurfein regarding 2004 exam of Debtors: local rules of court
10/11/2016 Fee    Dalberg, Jon L.R.   0213   Litigation                   510.00         0.20            102.00
                                                                                                                regarding same.
                                                                                                                Telephone conference with local counsel to the Committee (J. Meehan) regarding
10/11/2016 Fee    Dalberg, Jon L.R.   0213   Litigation                   510.00         0.30            153.00
                                                                                                                2004 examination, local rules and procedures with respect to same.
10/12/2016 Fee    Dalberg, Jon L.R.   0213   Litigation                   510.00         0.20            102.00 E-correspondence with P. Gurfein regarding draft discovery.

10/12/2016 Fee    Dalberg, Jon L.R.   0213   Litigation                   510.00         3.70           1,887.00 Draft Notice of Rule 2004 Examination and request for production of documents.
                                                                                                                Review and revise letters re claims of equity holders against Board Members (0.5);
10/31/2016 Fee    Zur, Roye           0213   Litigation                   380.00         1.10            418.00 email correspondence with B. Miller and J. Brown re same (0.3); telephone
                                                                                                                conference with P. Gurfein re same (0.3).
11/11/2016 Fee    Zur, Roye           0213   Litigation                   380.00         5.50           2,090.00 Legal research re standard for motion to intervene (2.2); draft motion re same (3.3).

11/15/2016 Fee    Zur, Roye           0213   Litigation                   380.00         0.50            190.00 Email correspondence with P. Gurfein re service on France and research re same.

11/17/2016 Fee    Zur, Roye           0213   Litigation                   380.00         1.00            380.00 Numerous conferences with P. Gurfein re service on France and options for same.
                                                                                                                Work on retention of French bailiff to serve documents on French government,
11/18/2016 Fee    Zur, Roye           0213   Litigation                   380.00         1.50            570.00
                                                                                                                including motion to intervene and exhibit to same.
                                                                                                                Non-working travel time Los Angeles to Jacksonville to attend hearings and Section
10/23/2016 Fee    Gurfein, Peter J.   0455   Travel                       565.00         9.00              0.00
                                                                                                                341 meeting of creditors.
                                             Communication with                                                 Review and analyse e-mails and memo to Committee regarding update on status of
10/1/2016   Fee   Dalberg, Jon L.R.   A120                                510.00         0.20            102.00
                                             Client(s)                                                          case and comments to CRO retention application of the Debtor.
                                                                                                                Email memorandum to Committee re: emergency motions filed by Debtors and
                                             Communication with
10/6/2016   Fee   Gurfein, Peter J.   A120                                565.00         0.80            452.00 search for Committee financial advisors (.5); email memo to Committee re: joint
                                             Client(s)
                                                                                                                venture motion for licensing of intellectual property (.3).
                                             Communication   with
10/7/2016   Fee   Dalberg, Jon L.R.   A120                                510.00         0.30            153.00 E-correspondence with P. Gurfein regarding his status update to Committee.
                                             Client(s)
                                             Communication   with                                               Issue update memo to Equity Committee re: status of matters undertaken by
10/7/2016   Fee   Gurfein, Peter J.   A120                                565.00         1.30            734.50
                                             Client(s)                                                          counsel and status of case events.
                                             Communication   with                                               Telephone call with A Shapiro re: investigation into D&O claims and status of
10/10/2016 Fee    Gurfein, Peter J.   A120                                565.00         0.20            113.00
                                             Client(s)                                                          intellectual property ventures proposed by the Debtors (.2)
                                             Communication   with                                               E-correspondence with P. Gurfein and Committee members regarding update on
10/11/2016 Fee    Dalberg, Jon L.R.   A120                                510.00         0.20            102.00
                                             Client(s)                                                          status of case.
                                                  Case 3:16-bk-02232-JAF                Doc 150          Filed 08/13/19       Page 51 of 111


                                                                           First Interim Fee Application
                                                                        August 31, 2016 - November 30, 2016


                                                                                                                          Telephone call A Shapiro re: calls with Daoping Bao and managment (.2); email
                                                                                                                          Committee re: receipt of proposals form potential financial advisors tot he Committee
                                                  Communication with                                                      (.6); email memo to Committee re: conference call with Debtors' management and
10/14/2016 Fee         Gurfein, Peter J.   A120                                565.00             2.00           1,130.00
                                                  Client(s)                                                               ocunsel and with UCC counsel re: Dentons retention, IP Agreement, Glass Ratner
                                                                                                                          retention, Armada claim, Artifacts sales, Weisser and Little seperation agreements,
                                                                                                                          and role of Committees in case (1.2).
                                                                                                                          Confernece call with Equity Committee re: selection of financial advisors to the
                                                  Communication with
10/20/2016 Fee         Gurfein, Peter J.   A120                                565.00             2.60           1,469.00 Committee (2.4); telephone call A Shapiro, J Brown, B Williams reL negotiaing terms
                                                  Client(s)
                                                                                                                          of retention of Teneo Capital (.2).
                                                  Communication with                                                        Confer with A Shapiro re: conversation with UCC Counsel re: Dentons retention
10/27/2016 Fee         Gurfein, Peter J.   A120                                565.00             0.20             113.00
                                                  Client(s)                                                                 objection and sharing financial advisory services of Teneo with UCC.
                                                  Communication with                                                      Committee conference call re: retention of Teneo, CRO moiotn, and estate causes of
10/28/2016 Fee         Gurfein, Peter J.   A120                                565.00             1.40             791.00
                                                  Client(s)                                                               action covered under D&O policies.
                                                                                                                          Draft minutes for 11/17 meeting (.4); draft agenda for 12/1/16 Committee meeting
                                                                                                                          (.5); email A Shapiro re: case status, Glass Ratner fee issues, agenda for 12/1
                                                                                                                          meeting, and minutes for 12/17 meeting (.3); email excchnage A Shapiro and B
                                                  Communication with
11/29/2016 Fee         Gurfein, Peter J.   A120                                565.00             1.70             960.50 Williams re: DIP financing issues (.2); email memo t Committee re: Teneo retention,
                                                  Client(s)
                                                                                                                          Glass Ratner rettention, and draft order re: sharing services with Creditors
                                                                                                                          Committee (.4); email Committee re: agenda items for December 1 meeting and
                                                                                                                          distribuition of minutes and agenda (.3).

                                                                                                                          Prepare for Equity Committee conference call (.8);confer with A Shapiro, Committee
                                                                                                                          Chair, re: committee organizational issues and process for distribution of documents
                                                                                                                          to Committee (.1); email to A Shapiro re: communication between counsel and
                                                                                                                          equity holders in PRXI (.1); review schedule of pending matters for distribution to
                                                  Communication with                                                      Equity Committee to keep Committee apprised of events pending in Bankruptcy
9/1/2016    Fee        Gurfein, Peter J.   B151                                565.00             2.40           1,356.00
                                                  Equity Holders                                                          Court (.2); draft agenda for September 2 Equity Committee meeting (.4); confer
                                                                                                                          with A Shapiro, Committee Chair, re: meeting agenda (.2); email from A Shapiro re:
                                                                                                                          organization of Creditors Committee and call from Chair of Creditors Committee, T.
                                                                                                                          Braziel (.1); email memo to Equity Committee reporting on status of bankruptcy case
                                                                                                                          and distribution to Committee of Agenda and summary of pending matters (.5).

                                                  Communication with                                                        Telephone call A Bradley, equity holder in PRXI, re: request for communication with
9/6/2016    Fee        Gurfein, Peter J.   B151                                565.00             0.10              56.50
                                                  Equity Holders                                                            Equity Holders and Chapter 11 process.
                                                  Communication with
9/8/2016    Fee        Dalberg, Jon L.R.   B151                                510.00             0.20             102.00 Review e-mail from P. Gurfein to Committee regarding status update.
                                                  Equity Holders
                                                                                                                          Email A Shapiro re: follow-up on Armada claim (.1); email memo to Committee re
                                                  Communication with                                                      status and updates re: communication with Creditors Committee, communication
9/8/2016    Fee        Gurfein, Peter J.   B151                                565.00             1.30             734.50
                                                  Equity Holders                                                          with Debtors' counsel, NY lanldord and contractor claims and mediation, and
                                                                                                                          communication with various equity holders (1.2).
                                                                                                                          Conference call H. Siegel and A. Bradley, shareholders in PRXI and A. Shapiro re
                                                  Communication with                                                      status of case, recommendations for case, and 1102(b)(3) communications with
9/14/2016   Fee        Gurfein, Peter J.   B151                                565.00             1.40             791.00
                                                  Equity Holders                                                          shareholders (1.3); telephone call A. Shapiro re: follow-up to call with. Siegel and
                                                                                                                          Bradley (.1).
                                                  Communication with                                                      Email A Bradley and H Siegel, equity holders, re: joint venture motion and Armada
9/15/2016   Fee        Gurfein, Peter J.   B151                                565.00             0.10              56.50
                                                  Equity Holders                                                          Group proof of claim (.1).
                                                  Communication with
10/6/2016   Fee        Gurfein, Peter J.   B151                                565.00             0.10              56.50 Telephone call Bill Schwartz, Apollo, re: case status and equity recovery (.1).
                                                  Equity Holders
                                                                                                                          Telephone call with R Tennenbaum, equity holder, re: questions about case (.1);
                                                  Communication with
10/10/2016 Fee         Gurfein, Peter J.   B151                                565.00             0.80             452.00 conference call H Siegel, A Bradley, A Shapiro re: status of case and proposed action
                                                  Equity Holders
                                                                                                                          in bankrutpcy court (.7).
                                                  Communication with                                                      CommunicatTelephone call R Tennenbaum, equity holder, re: status of case (.1);
10/13/2016 Fee         Gurfein, Peter J.   B151                                565.00             0.20             113.00
                                                  Equity Holders                                                          telephone call H Siegel, equity holder, re: status of case (.1).
                                                  Communication with                                                        Emauil exchange with H Siegel re: Equity Committee's motion to extend bar date
10/28/2016 Fee         Gurfein, Peter J.   B151                                565.00             0.10              56.50
                                                  Equity Holders                                                            and gearing re: exclusivity.
                                                  Communication with
11/7/2016   Fee        Gurfein, Peter J.   B151                                565.00             0.20             113.00 Telephone call with H Siegel, equity holder, re case status.
                                                  Equity Holders
                                                  Communication with                                                        Communications with Equity Holders H Siegel, A Bradley, and with A Shapiro re: case
11/18/2016 Fee         Gurfein, Peter J.   B151                                565.00             1.00             565.00
                                                  Equity Holders                                                            stauts (1)
                                                  Communication with
11/25/2016 Fee         Gurfein, Peter J.   B151                                565.00             0.10              56.50 Confer with H Siegel re: case status (.1).
                                                  Equity Holders

                                                                                                                            Printed 120 tw-sided copies of Periodic Reports in USCD Case RMS Titanic, Inc. v.
9/13/2016   Expenses                       0004   Photocopies                                                      $19.20
                                                                                                                            The Wrecked and Abandonded Vessel for Review by P. Gurfein.

9/18/2016   Expenses                       0001   CourtCall                                                        $30.00 CourtCall with Hon. Paul Glenn


9/22/2016   Expenses                              Transcript                                                       $49.50 J&J Court Transcripts; Invoice # 2016-01936


10/1/2016   Expenses                       0001   CourtCall                                                        $30.00 Court Call with Hon. Paul Glenn


10/5/2016   Expenses                       0001   CourtCall                                                        $30.00 Court Call with Hon. Paul Glenn

                                                  Third Party Service
10/14/2016 Expenses                        0017                                                                 $1,530.00 UpShot Services LLC; Invoice # 1703 (Service of documents to Equity Holders)
                                                  Fees
                                                  Third Party Service
10/31/2016 Expenses                        0017                                                                   $758.26 UpShot - Invoice 1709 (Service of Documents)
                                                  Fees
                                                                                                                            Travel expense, including, hotel, airline, car rental, and meals for P. Gurfein to
11/14/2016 Expenses                        0058   Travel Expense                                                $1,855.41
                                                                                                                            Jacksonville, Florida


                                                                         Total Fees:                        $190,466.00
                                                                         Total Expenses:                      $4,302.00
                                                                         Total Amount Due:                $ 194,768.00



                                                                        Timekeeper Summary
                                                                             Hour          Rate               Value
                                                  Peter Gurfein             259.50         565             $146,617.50
                                                  Jon L. R. Dalberg          50.50         510              $25,755.00
                                                  Roye Zur                   25.70         380              $9,766.00
                                                  Rachel A. Franzoia         21.50         325              $6,987.50
                                                  Michael Mocciaro           6.70          200              $1,340.00
                                                                        Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19             Page 52 of 111

                                                                                          Second Interim Fee Application
                                                                                         December 1, 2016 - April 30, 2017


  Entry     Fee/Exp.     Timekeeper          Task                                            Hours
                                                         Task Matter              Rate                   Amount                                                              Narrative
  Date        Type          Name             Code                                            Worked
2/28/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        0.10         56.50 Email J. Cavender re: Guernsey's participation in RFP (.1).

2/13/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        0.40       226.00 Telephone call with S. Jaffe re: Guernsey's response to subpoenas and assessment of 2012 artifacts sale efforts (.4).

3/1/2017    Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        0.40       226.00 Review and comment on Bonham's response to RFP (.4).

                                                                                                                    Review revised RFP for auction of Titanic artifacts from J. Cavender (.4); email memo to Committee re: status of
1/26/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        0.60       339.00
                                                                                                                    revisions to RFP (.1); email J. Cavender approving revised RFP (.1).
                                                                                                                    Finalize and issue subpoenas to Guernsey's and to Debtors re: 2012 auction (.6); telephone call with B Wainger re:
2/8/2017    Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        0.70       395.50
                                                                                                                    agreement of Debtors to produce Guernsey's documents relating to auction (.1).
2/21/2017   Fee        Mocciaro, Michael   0055     Asset Disposition               200.00        2.00       400.00 Organize discovery documents received from Guernsey's for review by P. Gurfein.

2/7/2017    Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        0.80       452.00 Review and revise draft subpoena to Guernsey's and to Debtors re: 2012 auction (.8).

                                                                                                                       Review and revise proposed responses to inquiries re: RFP (.2); email J. Cavender et al. re: proposed revised language
2/23/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        0.80       452.00
                                                                                                                       for response to inquiries re: RFP (.2); telephone call with S. Jaffe and A. Ettinger re: Guernsey's 2012 sale efforts (.4).
                                                                                                                    Email memo from B. Murphy re: suggested revisions to RFP (.1); incorporate additional changes into RFP (.6); review
1/24/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        0.90       508.50 docket re: claims transfers (.1); email from J. Cavender re: refer to Committee website in Company's SEC 8k filing re:
                                                                                                                    Monthly Operating Reports (.1).
                                                                                                                    Attend hearing (telephonically) re: default judgment in French adversary proceeding (.8); email Committee re: hearing
3/30/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        1.00       565.00
                                                                                                                    held re: default judgment in French adversary proceeding (.2).
3/31/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        1.00       565.00 Review Debtors' document production relating to Guernsey's sale effort (1).

                                                                                                                    Review Debtors' distirbution of RFP and assess strategy for distribution of RFP to auction houses (.4); research
1/27/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        1.30       734.50 Guernsey's auction sale effort (.6); email memo to A. Shapiro re: auction houses contacted for RFP and responses
                                                                                                                    from auction houses (.2); email Committee re: final Request for Proposal to be circulated to auction houses (.1).
                                                                                                                    Review document production and objections from Debtors re: Guernsey's sale (1); email J. Cavender re: Committee
3/10/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        1.30       734.50 response to Debtors' objections and production (.2); email A. Shapiro re: Guernsey's production and objections to
                                                                                                                    discovery by Debtors (.1).
                                                                                                                    Review redline of RFP (.2); markup RFP per Committee directions (1.2); email RFP revisions to Committee for review
1/20/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        1.50       847.50
                                                                                                                    and comment (.1).
2/21/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        1.60       904.00 Review document production from Guernsey's auction house re: 2012 sale efforts (1.6).
                                                                                                                     Review email correspondence from P. Gurfein to J. Cavender and B. Wainger (0.8); review Guernsey's documents
2/7/2017    Fee        Zur, Roye           0055     Asset Disposition               380.00        3.20      1,216.00
                                                                                                                     (0.9); draft subpoena to Guernsey's and companion subpoena to Debtors (1.5).
                                                                                                                     Review draft proposed responses to inquiries re: RFP (.6); email exchange Committee re: Debtors' proposed
2/22/2017   Fee        Gurfein, Peter J.   0055     Asset Disposition               565.00        2.30      1,299.50
                                                                                                                     responses to inquiries relating to RFP (.3); draft revised response to RFP (1.4).
12/17/2016 Fee         Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.10         56.50 Emails with J. Chubak and B. Wainger re: E D Va case and UNESCO letter analysis.

1/3/2017    Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.10         56.50 Review return of service re: French bailiff service of intervention motion upon Republic of France (.1).

1/18/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.10         56.50 Confer with R. Zur re: meet and confer with Debtors' counsel re: D&O discovery (.1).

1/25/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.10         56.50 Review report from Akerman re: status of discussions with Debtor over D&O discovery (.1).

2/3/2017    Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.10         56.50 Review return of service from France re: Debtors' service upon France in French adversary proceeding (.1).

3/6/2017    Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.10         56.50 Confer with B. Miller re: status of Debtors' and third parties' responses to discovery.

3/21/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.10         56.50 Email B. Miller re: revision to confidentiality agreement re: discovery.

2/7/2017    Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.20         76.00 Telephone conference with J. Lamet and D. Petercsak (JP Morgan counsel) re: 2004 subpoena.

2/7/2017    Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.20         76.00 Email correspondence with J. Lamet re: JP Morgan discovery.
                                                                                                                    Telephone call J. Cavender re: Equity Committee's reply to opposition by Debtors to Committee's intervention and
12/8/2016   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.20       113.00
                                                                                                                    resolution of opposition (.2).
                                                                                                                    Email exchanges with Debtors' counsel re: extension of time for filing request for protective order in connection with
1/11/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.20       113.00
                                                                                                                    D&O subpoenas (.2).
                                                                                                                    Telephone call with B. Wainger re: status of return of service on France and arguments about sufficiency of service
1/17/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.20       113.00
                                                                                                                    (.2).
1/26/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.20       113.00 Review and comment on draft discovery protocols re: D&O discovery from Debtors.
                                                                                                                    Review proposed discovery protocol (.1); confer with R. Zur re: status of discovery negotiations over protocol for
1/30/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.20       113.00
                                                                                                                    response to document demands (1).
                                                                                                                    Email exchange with B. Miller re: [Guernsey's document production and implication on D&O claims investigations]
2/21/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.20       113.00
                                                                                                                    (.2).
12/7/2016   Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.30       114.00 Review changes to reply in support of motion to intervene by J. Brown.

12/15/2016 Fee         Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.30       114.00 Conference with P. Gurfein re: French litigation issues (0.2); email to process server re status (0.1).

1/25/2017   Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.30       114.00 Participate in further meet and confer re: 2004 subpoena.
                                                                                                                       Review email correspondence from D. Petercsak (JP Morgan in house counsel) re: 2004 subpoena (0.1); analysis of
2/2/2017    Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.30       114.00
                                                                                                                       same and email to J. Lamet re: same (0.2).
                                                                                                                       Telephone call J. Brown re: follow-up on intervention motion (.1); telephone call with J. Chubak re: settlement of
12/15/2016 Fee         Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.30       169.50
                                                                                                                       intervention motion and agreed order re: intervention (.1); revise proposed form of order and circulate same (.1).
                                                                                                                    Email exchanges with J. Chubak and R. Thames re: withdrawal of opposition to Equity Committee intervention in
12/16/2016 Fee         Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.30       169.50 French adversary proceeding (.2); email J. Cavender re: withdrawal of opposition to Equity Committee intervention
                                                                                                                    (.1).
                                                                                                                    Email exchanges with B. Wainger re: contacts with counsel to France in RMST v France (.1); review correspondance
1/19/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.30       169.50
                                                                                                                    with counsel to France re: appearance and continuance (.2).
2/16/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.30       169.50 Emails with B. Miller re: response to discovery (.3).
                                                                                                                    Review Board's analysis of S. Weiser loan offer (.1); confer with B. Miller re: claims analysis in light of discovery
4/14/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.30       169.50 documents produced to date (.1); email exchange with A. Shapiro re: Board's analysis of Weiser offer and status of
                                                                                                                    investigation (.1).
1/31/2017   Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.50       190.00 Participate in meet and confer re: discovery from Debtors.

2/2/2017    Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.50       190.00 Review and analysis of Larkin Fowler 2004 subpoena.
                                                                                                                    Confer with B. Miller re: service of subpoenas and re: J. Cavender concerns re: cost of compliance (.1); review letter
12/22/2016 Fee         Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.40       226.00 from Proskauer re: demand letter re: Directors Bernard, Steinberg, and Adams (.2); email B. Miller re: response to
                                                                                                                    Proskauer letter re: former directors and Equity Committee's demand letters (.1).
                                                                                                                    Review email from D. Petercsak re: JP Morgan production (0.4); email correspondence with J. Lamet re: response to
2/13/2017   Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.60       228.00
                                                                                                                    same (0.2).
2/24/2017   Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.60       228.00 Draft lengthy response to JP Morgan re: 2004 subpoena.
                                                                                                                    Email correspondence with J. Meehan re Larkin Fowler subpoena (0.3); draft same (0.2); email correspondence with
2/10/2017   Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.70       266.00
                                                                                                                    M. Mocciaro re: same (0.2).
                                                                                                                    Review letters from Insurance Companies forwarded by J. Cavender re: coverage issues pertaining to potential D&O
12/30/2016 Fee         Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.60       339.00
                                                                                                                    claims (.5); email B. Miller re: assessement of insurance company letters (.1).
                                                                                                                    Review proof of service from French bailiff (0.5); conference re: same with P. Gurfein re same (0.2); email
1/3/2017    Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        0.90       342.00
                                                                                                                    correspondence with LLS re: same (0.2).
                                                                                                                       Revise subpoenas to Debtor and JP Morgan Chase (0.2); telephone conference with B. Miller re: same (0.1); research
12/20/2016 Fee         Zur, Roye           0057     Asset Analysis and Recovery     380.00        1.00       380.00
                                                                                                                       re: service issues (0.3); conference with P. Gurfein re: same (0.2); conference with M. Mocciaro re: same (0.2).

1/20/2017   Fee        Zur, Roye           0057     Asset Analysis and Recovery     380.00        1.00       380.00 Review Debtors' analysis of issues re: sale of French artifacts.

                                                                                                                       Review Creditors Committee opposition to motion to intervene filed by Equity Committee in French adversary
12/3/2016   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.70       395.50
                                                                                                                       proceeding (.4); email memo to Equity Committee re: Creditors Committee opposition to intervention (.3).
                                                                                                                    Review responses from insurance companies to demand letters (.6); confer with B. Miller re: insurance company
1/3/2017    Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.70       395.50
                                                                                                                    denial of coverage (.1).
                                                                                                                    Review responses and objections to Rule 2004 subpoena filed by Debtors in main case (.6); confer with J. Brown re:
1/13/2017   Fee        Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.70       395.50
                                                                                                                    filing of discovery responses and objections (.1).
                                                                                                                    Review documents produced by NOAA in E D Va litigation (.6); email exchange with B. Wainger and J. Chubak re:
12/20/2016 Fee         Gurfein, Peter J.   0057     Asset Analysis and Recovery     565.00        0.80       452.00
                                                                                                                    strategies in the E D Va litigation (.2).
                                                               Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19             Page 53 of 111

                                                                                 Second Interim Fee Application
                                                                                December 1, 2016 - April 30, 2017


                                                                                                           Review draft order re: default judgment in French Adversary Proceeding (.3); confer with J. Brown re: revisions to
4/10/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       0.80        452.00 draft order re: default judgment (.1); telephone call with B. Miller re: status of discovery and analysis of merger and
                                                                                                           D&O related claims (.2); review documentation from discovery respecting pre-merger Board actions (.2).
                                                                                                           Prepare for meet and confer re 2004 subpoena (0.3); telephone conference with B. Miller re: same (0.2); participate in
1/18/2017   Fee   Zur, Roye           0057   Asset Analysis and Recovery   380.00       1.20        456.00
                                                                                                           meet and confer (0.4); telephone conference with P. Gurfein re: same (0.3).
                                                                                                           Review insurance company letters denying coverage (.8); email B. Miller re: insurance company denial of coverage
12/27/2016 Fee    Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       0.90        508.50
                                                                                                           (.1).
                                                                                                           Review Periodic Report submitted to E D Va Distirct Court by Debtors (.8); review Charter for salvage operations with
1/4/2017    Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       0.90        508.50
                                                                                                           respect to NOAA document production (1).
                                                                                                              Review letter from T. Korcher, Proskauer, respecting demand from certain former directors (.2); draft response to T.
1/4/2017    Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.00        565.00
                                                                                                              Korcher demand on behalf of certain directors (.6); confer with B. Miller re: response to T. Korcher demand (.2).
                                                                                                           Attend hearing re: status conference in RMST v France (.1)(N/C); review SEC filing with respect to Armada 2014 offer
1/23/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.00        565.00
                                                                                                           to company (.9); email B. Miller re: review and assessment of SEC filings re: Armada offer (.1).
                                                                                                           Review document production in connection with D&O claims (.6); confer with B. Miller and J. Lamet re: status of
3/22/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.00        565.00
                                                                                                           production and documents relating to insurance coverage (.4).
4/3/2017    Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.00        565.00 Review Debtors' document production re: Guernsey's auction (1).
                                                                                                              Telephone call with J. Brown re: Court's ruling in RMST v France (.1); conference call with Debtors and Creditors
4/26/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.00        565.00
                                                                                                              Committee re: analysis of Court's ruling in RMST v. France and next steps (.9).
1/20/2017   Fee   Zur, Roye           0057   Asset Analysis and Recovery   380.00       1.50        570.00 Review letters received re: sale of French artifacts (0.5); draft memo summarizing same for committee (1.0).

                                                                                                           Confer with R. Zur re: issuance of subpoenas for D&O claims (.1); finalize Rule 2004 subpoenas respecting potential
                                                                                                           D&O claims (.7); supervise issuance of Rule 2004 subpoenas re: D&O claims (.1); email J. Cavender re: Equity
12/21/2016 Fee    Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.30        734.50
                                                                                                           Committee's issuance of Rule 2004 subpoenas (.1); email additional questions to B. Wainger re: French Adversary
                                                                                                           proceeding (.2); telephone call B. Wainger re: additional questions re: French Adversary Proceeding (.1).
                                                                                                           Draft proposed stipulation resolving dispute re: Equity Committee intervention in adversary proceeding (1.1); draft
12/14/2016 Fee    Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.40        791.00
                                                                                                           form of order approving Equity Committee intervention (.3).
                                                                                                           Review Mouralis declaration (.2); email B. Wainger re: Mouralis Declaration in support of default judgment in French
                                                                                                           Adversary Proceeding (.1); review Stewart Declaration in support of default judgment (.2); email J. Lamet and B.
3/20/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.60        904.00 Miller re: status of discovery and production of documents (.1); review and comment on proposed draft confidentiality
                                                                                                           agreement re: discovery (.5); email memo to B. Miller and J. Lamet re: confidentiality agreement and prior
                                                                                                           confidentiality agreement re: production or documents (.5).
                                                                                                           Review and analysis of motion re: default judgment against France (1.5); legal research re: same (0.7); discuss same
3/17/2017   Fee   Zur, Roye           0057   Asset Analysis and Recovery   380.00       2.50        950.00
                                                                                                           with P. Gurfein (0.3).
                                                                                                              Telephone call J. Chubak re: resolving intervention objection and strategy for judgment in RMST v France (.1); review
12/14/2016 Fee    Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.70        960.50
                                                                                                              letter from UNESCO re: Titanic artifacts (.3); and research conventions referenced therein (1.3).
                                                                                                            Review proxy statement in connection with pending discovery and claims analysis in D&O claims recoveries (1.7);
1/16/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.90       1,073.50
                                                                                                            confer with B. Miller re: D&O coverage, indemnity issues, and claims calculation (.2).
                                                                                                            Review letters filed on docket in RMST v France (1); research issues raised in personal letter from French attache (.8);
1/20/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.90       1,073.50
                                                                                                            confer with R. Zur re: letters filed on Court docket (.1).
                                                                                                            Conference call with B. Miller, J. Brown, and J Lamet re: status of claim investigations and insider D&O discovery
3/13/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       1.90       1,073.50 status (.7); meet and confer with J. Cavender and M. Broderick re: insufficiency of Debtors' response to discovery
                                                                                                            requested re: 2012 failed auction (.2); review D&O claims analysis (1).
                                                                                                            Review and markup draft document requests from B. Miller re: D&O claims (.6); email to B. Miller re: comments and
12/9/2016   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       2.00       1,130.00 revisions to document requests relating to D&O claims (.2); research grounds for intervention for settlement purposes
                                                                                                            (1); email J. Cavender and J. Chubak re: settlement of intervention opposition (.2).

                                                                                                              Telephone call with B. Miller re: review of key economic documents identified through discovery in connection with
4/24/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       2.00       1,130.00
                                                                                                              potential claims (.4); review documents from B. Miller in connection with potential claims (1.6).
                                                                                                            Review key financial documents from B. Miller produced in discovery re: D&O claims (1.1); review issues memo from
                                                                                                            A. Shapiro re: financial documents produced in discovery (.2); email exchange with B. Williams and B. Murphy re:
4/25/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       2.00       1,130.00
                                                                                                            analysis of D&O claims (.1); review court's ruling on motion for default judgment in RMST v France (.5); email J.
                                                                                                            Cavender and J. Chubak re: next steps in French Adversary Proceeding (.1).
                                                                                                            Telephone call J. Brown re: reply to Creditors Committee opposition to intervention motion (.2); review case law cited
                                                                                                            in opposition to intervention (1.1); confer with R. Zur re: draft reply to Creditors Opposition (.2); email J. Cavender
                                                                                                            re: proof of service of French adversary motion for default judgment (.1); telephone call J. Cavender re: service upon
12/5/2016   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       2.30       1,299.50
                                                                                                            France of complaint and default motion (.2); email J. Brown and R. Zur re: legal issues re: service upon France and
                                                                                                            standing of Creditors Committee in adversary proceeding (.1); review docket re: claims trading postpetition (.2); email
                                                                                                            J. Brown re: status of French service and reply to intervention opposition (.2).

                                                                                                              Confer with A. Shapiro re: reply brief re: intervention (.2); revisions to reply to opposition to intervene (1.6); confer
                                                                                                              with J. Brown re: filing reply to opposition to intervene (.1); email replies to Creditors Committee opposition and to
12/7/2016   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       2.30       1,299.50
                                                                                                              Debtors' opposition to intervention to J. Cavender and to J. Chubak (.2); telephone call J. Chubak re: issues pertaining
                                                                                                              to Equity Committee's reply to Creditors Committee opposition to intervention (.2).
                                                                                                            Legal research re: debtor's opposition to intervention motion (2.0); draft reply in support of same (1.3) and
12/6/2016   Fee   Zur, Roye           0057   Asset Analysis and Recovery   380.00       3.50       1,330.00
                                                                                                            conference with P. Gurfein re same (0.2).
                                                                                                            Review further key financial documents produced re: D&O claims investigation (1.1); conference call with B. Miller, J.
4/27/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       2.50       1,412.50
                                                                                                            Lamet, B. Williams and B. Murphy re: analysis of D&O claims (1.4).
                                                                                                            Telephone call with J Lamet re: discovery issues relating to D&O claims (.1); review discovery focused on governance
3/14/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       2.70       1,525.50
                                                                                                            and valuation pertaining to D&O claims (2.6).
                                                                                                            Analysis of Court's rulings on title to French Artifacts (2.7); telephone call with B. Miller re: additional subpoenas
4/28/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       2.80       1,582.00
                                                                                                            (0.1).
12/5/2016   Fee   Zur, Roye           0057   Asset Analysis and Recovery   380.00       4.20       1,596.00 Review opposition from creditors' committee to intervention motion and prepare reply to same.
                                                                                                            Review Debtors' opposition to Equity Committee motion to intervene (.6); research relating to Debtors' opposition to
12/6/2016   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       4.10       2,316.50 Equity Committee motion to intervene (.8); work on reply brief to Debtors and Creditors Committee opposition to
                                                                                                            intervention (2.7).
                                                                                                            Review document production from Guernsey's (2.8); review and analysis of Debtors' draft brief in support of entry of
3/17/2017   Fee   Gurfein, Peter J.   0057   Asset Analysis and Recovery   565.00       4.10       2,316.50 default judgment in French Adversary Proceeding (1.1); email exchange with B. Wainger, J. Cavender, and J. Chubak
                                                                                                            re: suggested revisions to brief (.2).
12/14/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein regarding revisions to limited joinder in Euclid motion to terminate exclusivity.
                                                                                                              Review e-correspondence from J. Brown regarding his comments to proposed posting on website regarding plan
1/10/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00
                                                                                                              process.

1/11/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein regarding status of plan discussions with Debtors.


1/17/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 Conference with P. Gurfein and review and edit draft statement for website regarding plan formulation.


1/18/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 Conference with P. Gurfein regarding plan funding; impact of administrative cost burn rate.


2/1/2017    Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein regarding memo to committee and plan conference call.

                                                                                                            E-correspondence with P. Gurfein and A. Shapiro regarding conference call: agenda, updated debtor operating
2/13/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00
                                                                                                            information, etc.
                                                                                                            Review e-mail correspondence with P. Gurfein and certain Committee members regarding update on debtors' efforts
2/15/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00
                                                                                                            to sell artifacts.

2/16/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein regarding draft Chapter 11 plan.

2/17/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 Review e-mail correspondence between B. Williams and P. Gurfein about sale of assets and plan strategy.

2/22/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein regarding meeting to discuss plan issues.

2/23/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein regarding treatment of existing equity in Equity Committee plan.

2/26/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein regarding Committee conference call on Monday.

3/6/2017    Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with R. Franzoia re: research on plan and equity treatment/valuation issues.

3/6/2017    Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein and review revised talking points for today's call.

3/7/2017    Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with R. Franzoia re: her research on plan issues.

3/7/2017    Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with P. Gurfein and R. Franzoia re: R. Franzoia's research on cramdown and stock valuation issues.

3/8/2017    Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       0.10          51.00 E-correspondence with R. Franzoia re: additional research she has uncovered.
                                                                Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19           Page 54 of 111

                                                                                  Second Interim Fee Application
                                                                                 December 1, 2016 - April 30, 2017



3/9/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00 E-correspondence with P. Gurfein re: possible plan support agreement.

3/21/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00 E-correspondence with P. Gurfein re: upcoming conference with Debtors' counsel on plan issues.

3/23/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00 Review e-correspondence from A. Shapiro in connection with Committee conference call.

                                                                                                              Review e-mails from J. Brown, P. Gurfein and B. Williams re: plan negotiations and enforceability of plan support
3/25/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00
                                                                                                              agreements.
3/27/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00 Conference with P. Gurfein re: anticipated Debtors' motion to further extend exclusivity.

3/27/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00 Review e-mail from J. Brown re: plan support agreements.

3/30/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00 E-correspondence with P. Gurfein confirming 30 day consensual extension of Debtors' exclusivity.

                                                                                                              Conference with P. Gurfein re: Debtors' anticipated motion to extend exclusivity; Debtors have requested 30 day
3/30/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00
                                                                                                              consensual extension to facilitate further plan negotiations.

4/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00 Conference with P. Gurfein re: plan negotiations.


4/7/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.10         51.00 E-correspondence with P. Gurfein and J. Brown re: gerrymandering issue.


1/23/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.10         56.50 Confer with J. Dalberg re: plan issues relating to potential proposal for funding for ASM (.1).

                                                                                                            Conference with P. Gurfein and J. Dalberg re. chapter 11 plan issues including the valuation of equity in connection
3/6/2017    Fee   Franzoia, Rachel A   0060   Chapter 11 Plan               325.00       0.30         97.50
                                                                                                            with a cramdown.
                                                                                                            Email exchange with J. Dalberg re. case law on various plan confirmation matters relating to the valuation and
3/9/2017    Fee   Franzoia, Rachel A   0060   Chapter 11 Plan               325.00       0.30         97.50
                                                                                                            treatment of equity.

12/8/2016   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with P. Gurfein regarding Euclid motion to terminate exclusivity.


12/11/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with P. Gurfein regarding limited joinder in Euclid motion to terminate plan exclusivity.


12/13/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 E-correspondence with P. Gurfein regarding limited joinder in motion to terminate exclusivity.

                                                                                                              E-correspondence with J. Brown and P. Gurfein regarding opposition to Debtors' motion to further extend plan
1/4/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                              exclusivity and strategy with respect to same.
1/11/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review e-correspondence with P. Gurfein, A. Shapiro and T. Kraus regarding status of case and plan negotiations.
                                                                                                              E-correspondence with P. Gurfein regarding Debtors' obligations to indemnify directors and officers and review
1/16/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                              materials regarding same forwarded to us from J. Lamet.
1/18/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 E-correspondence with P. Gurfein and review revised plan "to do" list.

1/25/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review update from Teneo on DIP/Exit financing proposals.
                                                                                                              Review e-correspondence from B. Murphy regarding analysis of Great Rock Capital regarding Debtors' attempts to line
2/1/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                              up DIP financing/exit financing.

2/23/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 E-correspondence with P. Gurfein regarding impairment issue (draft proposed language).

                                                                                                              Conference with P. Gurfein regarding term sheet for Equity Committee plan; treatment of professional fee claims and
2/23/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                              general unsecured claims; timing of effective date.
2/24/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 E-correspondence with P. Gurfein regarding status of plan, meeting with Committee.
                                                                                                              E-correspondence with P. Gurfein regarding case law on issue of interaction of state and bankruptcy law with respect
3/1/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                              to plan provisions affecting corporate governance.

3/2/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 E-correspondence with P. Gurfein re: mechanics of plan distributions.

                                                                                                            E-correspondence with P. Gurfein re: conference call with Equity Committee this morning: proposed agenda/talking
3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                            points.
                                                                                                            E-correspondence with P. Gurfein re: Debtors' proposed plan term sheet; cramdown issues with respect to treatment
3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                            of equity.

3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review draft talking points for this morning's telephonic meeting with Committee.

                                                                                                              Further e-mail correspondence with R. Franzoia re: her research on plan issues presented by Debtors' proposed term
3/7/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                              sheet.

3/7/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with R. Franzoia re: her research on cramdown and stock valuation issues research.


3/8/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with R. Franzoia re: plan research.


3/9/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with P. Gurfein re: form of plan support agreement.


3/9/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with P. Gurfein re: plan support agreement.


3/10/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review revised plan term sheet and e-mail from P. Gurfein re: same.


3/10/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review comments of J. Brown to plan term sheet.


3/13/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 E-correspondence with P. Gurfein re: revised DIP terms and today's call with the Equity Committee.


3/16/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review e-mail from P. Gurfein re: status of plan negotiations with J. Chubak and J. Cavender.

3/20/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 E-correspondence with P. Gurfein re: Committee conference call on 23rd and review draft agenda for that meeting.

3/22/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 E-correspondence with P. Gurfein re: tomorrow's call with the Committee; agenda for same.

3/27/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with P. Gurfein re: tomorrow's call among Committee professionals.
                                                                                                              E-correspondence with P. Gurfein re: call among Committee's professionals to deal with plan support agreement
3/27/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00
                                                                                                              proposed by Debtors and related issues and negotiating strategy options.
3/28/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review Memo to Committee re: update on plan negotiations.

4/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review two e-mails and attachments thereto from P. Gurfein re: April 7 conference call with the Committee.

4/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with P. Gurfein re: plan issues.

4/7/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Conference with P. Gurfein re: separate classification of debtholders; gerrymandering issues.

4/12/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review e-mail from B. Murphy with comments to markup of the proposed DIP facility.

4/21/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.20        102.00 Review memo from P. Gurfein re: DIP agreement.

4/17/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.20        113.00 Confer with E. Moreno re: record date for equity holders in connection with plan distributions.
                                                                                                            Telephone call J Chubak re: revisions to language in PSA respecting payment of claims (.1); email J Cavender re:
4/27/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.20        113.00
                                                                                                            revisions to language in PSA relating to payment of claims (.1).
                                                                                                            Telephone call with J. Chubak re: open plan issue (.1); email J. Cavender re: proposed revisions to Plan Support
4/27/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.20        113.00
                                                                                                            Agreement (.1).
12/14/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review changes to limited joinder in Euclid motion to terminate exclusivity.

12/27/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Conference with P. Gurfein regarding Debtors' motion to extend exclusivity.
                                                                                                            E-correspondence with P. Gurfein regarding final version of Equity Committee's opposition to Debtors' motion for
1/3/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                            second extension of plan exclusivity and review same.
                                                                                                            Review and revise proposed language for posting to website regarding plan status and process and conference with P.
1/10/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                            Gurfein regarding same.

1/11/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review memo from P. Gurfein regarding status of plan negotiations and strategy regarding same.

                                                                                                              Telephone conference with P. Gurfein and J. Lamet regarding plan issues and strategies; potential insider claims and
1/16/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                              third party releases in context of plan.
1/16/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review outline of plan issues forwarded to me by P. Gurfein in advance of our plan discussion meeting.
                                                                Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19            Page 55 of 111

                                                                                  Second Interim Fee Application
                                                                                 December 1, 2016 - April 30, 2017


1/24/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review preliminary plan term sheet from P. Gurfein.

1/24/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 E-correspondence and conference with P. Gurfein regarding draft Equity Committee Plan.

2/1/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review Teneo report to be discussed in Committee conference call.

2/1/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review and edit memo from P. Gurfein regarding plan issues.
                                                                                                              E-correspondence with P. Gurfein and Equity Committee members regarding draft letter to Debtors' counsel on DIP
2/9/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                              financing/exit financing issues; review same.
2/10/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review e-mail from P. Gurfein regarding status of negotiations with Debtors and issues going forward.

2/14/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Conference with P. Gurfein regarding Chapter 11 plan.

2/23/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review revised term sheet for Equity Committee plan and e-correspondence with P. Gurfein regarding same.
2/24/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review revised plan term sheet; e-correspondence with P. Gurfein regarding same.
                                                                                                            Conference with P. Gurfein re: plan; interaction between state law and Bankruptcy Code with respect to plan
3/1/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                            provisions effecting changes in board membership and corporate governance generally.
3/1/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review and edit draft plan term sheet.

3/2/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review and edit revised proposed Equity Committee Plan Term Sheet; e-correspondence with P. Gurfein re: same.

3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Conference with P. Gurfein and R. Franzoia re: cramdown issues and research.

                                                                                                            E-correspondence with P. Gurfein and review his revised version of Debtors' proposed plan term sheet to reflect his
3/8/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                            meeting with Debtors' counsel yesterday.
                                                                                                            E-correspondence with P. Gurfein and review his draft memo to Committee summarizing status of negotiations and
3/24/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                            matters addressed in conference call this morning.
3/28/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Conference with P. Gurfein re: secured lender proposal, topics for discussion in tomorrow's call with the Committee.

3/28/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review and analyze proposal of secured lender as outlined to P. Gurfein by Debtors' counsel.
                                                                                                              Telephone conference with P. Gurfein and Committee professionals re: developments and strategy in plan
3/28/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                              negotiations with the Debtors; proposed "support" agreement and toggle plan.
3/30/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review and analyze e-mail from P. Gurfein re: upcoming call with Debtor's professionals on plan issues.

3/31/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 E-correspondence with P. Gurfein and review his summary of today's negotiations with Debtors' professionals.

4/4/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review revised plan term sheet, etc. received from Debtors' counsel.


4/4/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review e-correspondence from P. Gurfein re: plan issues and status of plan negotiations.

4/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 E-correspondence with P. Gurfein and analyze various open issues, substantive and strategic, with respect to plan.

4/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review outline of comments to most recent proposed plan modifications from P. Gurfein.

4/10/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review marked up Chapter 11 DIP agreement.
                                                                                                              Review e-mail from P. Gurfein and attached materials re: Committee conference call tomorrow and status of plan
4/17/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00
                                                                                                              negotiations, etc.
4/18/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review revised plan support agreement received from P. Gurfein.

4/20/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 E-correspondence with P. Gurfein re: comments to DIP loan documents and review revisions to same.

4/25/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.30        153.00 Review e-correspondence from P. Gurfein and revisions to plan support agreement.

1/23/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.30        169.50 Confer with A. Shapiro re: status of discussions with Debtors re: plan of reorganization (.3).
                                                                                                            Email from M. Glade re: problems and concerns re: valuation of going concerns of Premier subsidiaries in connection
1/27/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.30        169.50 with Chapter 11 plan (.1); confer with Teneo re: valuation of Premier subsidiaries (.1); email exchange with B.
                                                                                                            Wainger re: background for AEG interest in PEM (.1).
2/23/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.40        204.00 Conference with P. Gurfein regarding plan issues, including treatment of impaired class.

3/16/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.40        204.00 Conference with P. Gurfein re: J. Chubak's e-mail; my research on equity distribution issues he raises.
                                                                                                              Conference with P. Gurfein re: plan negotiations, including enforceability of a plan support agreement (such as
3/24/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.40        204.00
                                                                                                              proposed by the Debtors) before Florida bankruptcy court.
4/7/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.40        204.00 Review draft bidding procedures received from debtors' counsel.
                                                                                                              Confer with A. Shapiro re: response to Debtors' RFP (.2); telephone call B. Williams re: draft response to Debtors' RFP
12/11/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.40        226.00
                                                                                                              (.2).
3/22/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.40        226.00 Confer with Teneo re: share value and dilution for consideration in connection with agreed chapter 11 plan.
                                                                                                              Add jump cites to limited joinder in Euclid motion to terminate exclusivity and conference with P. Gurfein regarding
12/16/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00
                                                                                                              same.

1/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00 Conference with P. Gurfein regarding potential plan structures, exit financing, strategy.


3/2/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00 Telephone conference with Equity Committee and P. Gurfein re: plan issues.


3/3/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00 Conference with P. Gurfein re: Debtors' proposed plan term sheet.

                                                                                                            Conference with P. Gurfein and R. Franzoia re: treatment of equity in Debtors' proposed plan term sheet, valuation of
3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00
                                                                                                            equity, cram down and "best interests" test.
                                                                                                            Conference call with P. Gurfein and professionals re: plan issues and negotiating strategies for meeting with Debtors
3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00
                                                                                                            counsel tomorrow.
3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00 Research re: cramdown of equity and e-correspondence with P. Gurfein re: same.
                                                                                                            Review e-mails from A. Shapiro, T Kraus, P. Gurfein, B. Williams, I. Jacobs and J. Heller re: plan negotiations with
3/17/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00
                                                                                                            Debtors and Creditors Committee and strategy with respect to same.
                                                                                                            Review and analyze proposed Restructuring support Agreement and revised plan term sheet received from Debtors'
3/29/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00
                                                                                                            counsel
                                                                                                            Review e-memo from J. Brown and authorities cited therein in connection with 11th Circuit standard in
4/10/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.50        255.00
                                                                                                            gerrymandering cases.
                                                                                                            Additional research re. the valuation of equity in connection with a cramdown (0.5); multiple emails to J. Dalberg and
3/7/2017    Fee   Franzoia, Rachel A   0060   Chapter 11 Plan               325.00       1.00        325.00
                                                                                                            P. Gurfein re. same (0.5).
                                                                                                              Telephone conference with B. Wiliams re: analysis of exit financing options and plan issues (.4); email exchanges with
1/16/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.60        339.00
                                                                                                              J. Cavender and M. Glade re: financing teaser and issuance of confidential information memo (.2).

3/3/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.70        357.00 Review and analyze proposed plan term sheet received from Debtors' counsel.

3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.70        357.00 Research re: treatment of equity under Debtors' proposed plan term sheet.
                                                                                                              Email exchange with J. Cavender re: scheduling call to discuss plan and financing issues (.1); revise outline of plan
12/2/2016   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.70        395.50
                                                                                                              issues for discussion with J. Cavender (.6).

1/18/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.70        395.50 Confer with J. Dalberg re: plan outline (.1); research re: rights offering to fund plan (.6).

                                                                                                              Telephone call with J. Chubak re: interest of Maritime Museum in funding and acquisition of collection and Hamburg
                                                                                                              museum potential interest in DIP financing (.3); memo to J. Brown, B. Williams and B. Murphy re: status of
2/15/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.70        395.50
                                                                                                              discussions re: financing and plan issues (.2); email letter to J. Chubak respecting Equity Committee's opposition to
                                                                                                              CIM exit financing scheme (.1); email A. Shapiro re: AEG interest in PEM and treatment in plan of reorganization (.1)..
                                                                                                              Conference call with P. Gurfein and Equity Committee members re: Debtors' proposed plan term sheet; strategy going
3/6/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.80        408.00
                                                                                                              forward.
3/27/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.80        408.00 Conference call with P. Gurfein and Debtors' professionals re: plan.

3/29/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.80        408.00 Research re: opposition to extension of exclusivity.
                                                                                                            Confer with E. Moreno re: securities law issues relating to plan confirmation (.3); confer with J. Chubak re: plan
12/1/2016   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.80        452.00
                                                                                                            issues and case status (.5).
                                                                                                            Review outline of discussion points with J. Cavender re: plan issues (.6); telephone call H. Siegel re: plan exclusivity
12/30/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.80        452.00
                                                                                                            and opposition to Debtors' motion extending exclusivity (.2).
1/24/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.80        452.00 Draft revised plan to do list for further discussions with Debtors' counsel (.8).

                                                                                                              Confer with B. Murphy re: plan support agreement issues (.5); telephone call with J. Chubak re: plan issues and
4/6/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.80        452.00
                                                                                                              Thompson Hine retention (.2); email to J. Chubak with Thompson Hine waiver and consent letter from debtor (.1).
                                                                Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19            Page 56 of 111

                                                                                  Second Interim Fee Application
                                                                                 December 1, 2016 - April 30, 2017


12/8/2016   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.90        459.00 Review and analyze Euclid motion to terminate Debtors' exclusivity.

3/23/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       0.90        459.00 Conference call with Committee and P. Gurfein re: plan issues and negotiating strategies with respect to same.
                                                                                                            Update plan to do list for discussion with J. Cavender and D. Blanks (.8); email to J. Cavender and D. Blanks
1/26/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.90        508.50
                                                                                                            transmitting plan to do list for review and comment (.1).
                                                                                                            Review draft bidding procedures for sale through plan (.8); confer with J. Brown re: research [separate classification]
4/7/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       0.90        508.50
                                                                                                            (.1).
1/16/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.00        510.00 Conference with P. Gurfein on plan issues and strategies.
                                                                                                            Attend conference call with Equity Committee and professionals regarding case status, plan negotiations and
2/3/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.00        510.00
                                                                                                            strategies regarding same.
2/22/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.00        510.00 Conference with P. Gurfein regarding plan term sheet.

2/24/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.00        510.00 Conference call with P. Gurfein and Equity Committee and professionals regarding plan term sheet.
                                                                                                              Conference call with P. Gurfein and Committee re: Chapter 11 plan termsheet and strategy regarding negotiations
3/1/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.00        510.00
                                                                                                              with Debtors and Creditors Committee.
3/13/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.00        510.00 Conference call with Equity Committee and professionals re: status of case and plan negotiations.
3/27/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.00        510.00 Attend conference call with Committee re: plan issues.
                                                                                                            Conference call with P. Gurfein and Committee members re: status of plan negotiations and additional retention by
4/7/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.00        510.00
                                                                                                            debtors of GlassRatner in connection with sale of artifacts.
                                                                                                            Research re: interaction between Bankruptcy Code and state law with respect to Plan provisions affecting corporate
3/1/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.10        561.00
                                                                                                            governance.
                                                                                                            Review and analysis of Teneo's valuation conclusions re: Premier operating subsidiary (.7); email exchange with B.
1/12/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.00        565.00
                                                                                                            Williams re: assessement of valuation conclusions re: Premier operating subsidiary (.3).
                                                                                                            Conference call with W. Sullivan, E. Moreno, J. Brown, B. Williams, B. Murphy, and J. Dalberg re: review of draft plan
2/27/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.00        565.00
                                                                                                            term sheet and addressing legal issues raised in plan and in chapter 11 context (1).
2/28/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.00        565.00 Telephone call with J. Brown re: feedback on Plan term sheet (.2); revise plan term sheet (.8).
                                                                                                            Email exchange with A. Shapiro and B. Miller re: business judgment rule defense (.2); research re: business judgment
3/23/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.00        565.00
                                                                                                            rule (.8).
                                                                                                            Email exchange with Committee members re: share count for purposes of distribution (.3); conference call with J.
3/28/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.00        565.00 Brown, B. Williams, B. Murphy, and J. Dalberg re: responses to Debtors' proposals for plan negotiations (.5); confer
                                                                                                            with J. Chubak re: open plan issues (.2).

2/16/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.20        612.00 Draft Chapter 11 Plan.

                                                                                                            Review e-mail from J. Chubak (forwarded to me by P. Gurfein) re: issues arising in connection with the distribution of
3/16/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.20        612.00 publicly traded shares under a confirmed plan of reorganization, together with Arctic Glacier International case
                                                                                                            attached to the e-mail; additional research re: SEC rules in connection with the same.
                                                                                                            Review and revise draft opposition to Debtors' motion to extend exclusivity (1); email J. Brown draft exclusivity
12/29/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.10        621.50
                                                                                                            opposition for review and comment (.1).

1/17/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.10        621.50 Review case law and memo re: bar orders in Chapter 11 plans (1.1).

                                                                                                              Telephone call with J. Chubak re: open plan issues (.2); markup term sheet re: additional issues in connection with
4/3/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.10        621.50
                                                                                                              payment of unsecured creditors (.3); research interest payments under plan (.6).
                                                                                                            Telephone call with J. Chubak re: exclusivity motion and Rule 2019 issues (.2); telephone call with C. Broussard re:
                                                                                                            exclusivity and plan issues, Armada claim, and potential purchase of assets (.4); review Unsecured Creditors
12/28/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.20        678.00
                                                                                                            Committee opposition to debtors' motion to extend exclusivity (.2); confer with J. Dalberg re: draft of Equity
                                                                                                            Committee opposition to exclusivity (.2); review hearing transcript re: debtors' motion to extend exclusivity (.2).
                                                                                                              Confer with J. Dalberg re: various plan scenarios and prepare options for discussion with Debtors (1); confer with J.
1/16/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.20        678.00
                                                                                                              Brown re: plan considerations relating to research re: releases (.2).
                                                                                                              Telephone call with A. Shapiro re: plan issues and plan sponsorship and financing (.6); conference call with B.
1/30/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.20        678.00
                                                                                                              Williams, B. Murphy, and J. Brown re :plan issues and financing concerns (.6).
                                                                                                              Confer with J. Brown re: reorganization plan strategies and practice issues (.2); conference call with B. Wainger, J.
2/2/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.20        678.00
                                                                                                              Cavender, D. Blanks, and J. Brown re: Plan and case status and issues (1).
                                                                                                              Memo to Committee re: facts pertaining to 2012 sale effort and Guernsey's document production; financing status,
2/21/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.20        678.00   and cash collateral variance report (.9); email exchanges with Committee members re: questions respecting
                                                                                                              Guernsey's document production and 2012 sale effort (.3).
                                                                                                              Conference with J. Dalberg re. 11 U.S.C. Section 1129(b)(7) and the best interest of creditors test (0.2); research re.
3/8/2017    Fee   Franzoia, Rachel A   0060   Chapter 11 Plan               325.00       2.20        715.00
                                                                                                              same (1.5); multiple emails to J. Dalberg re. same (0.5).
                                                                                                              Telephone call with. A Shapiro re: funding for plan implementation and other plan related issues (.4); conference call
1/19/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.30        734.50   with J. Cavender, M. Glade, B. Williams, and B. Murphy re: valuation of entities and funding sources for exit financing
                                                                                                              (.9).
                                                                                                              Review and analyze Debtors' second motion to extend exclusivity and related pleadings (Euclid motion to terminate
12/27/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.50        765.00
                                                                                                              exclusivity, Creditors Committee's Joinder, our own joinder) and consider strategy in opposing Debtors' motion.

2/14/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.50        765.00 Draft Equity Committee plan.

                                                                                                              Attend telephonic meeting of Equity Committee and professionals regarding status of case, development of plan,
2/14/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.50        765.00
                                                                                                              strategy regarding same.
2/22/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.50        765.00 Draft term sheet for Equity Committee plan.

3/9/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.50        765.00 Research re: enforceability of plan support agreements.
                                                                                                            Telephone call with J. Chubak re: plan issues and exclusivity motion (.3); telephone call with J. Brown re: plan issues
12/21/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.40        791.00 and D&O claims analysis (.2); email J. Cavender re: plan discussions (.1); outline plan issues for conference call with
                                                                                                            J. Cavender (.8).
                                                                                                              Email exchanges with M. Glade and J Cavender re: Committee's issuance of request for interst in financing and
1/16/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.40        791.00
                                                                                                              website notice (.2); confer with J. Brown re: results of reseach on plan issues (.2); research re: plan issues (1).
                                                                                                              Prep for conference call with Debtors' professionals re: plan issues (1.3); telephone call with A. Shapiro re: plan issues
3/14/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.40        791.00
                                                                                                              and status (.1).
                                                                                                            Telephone conference with H. Siegel re: oral argument on Euclid's motion to terminate exclusivity (.5); revise
1/4/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.50        847.50 opposition to Debtors' motion to extend exclusivity (.6); telephone call with J. Brown re: Plan meeting in Jacksonville
                                                                                                            with Debtors' counsel (.2); email exchange with Teneo re: provisions for inclusion in Plan (.2).

                                                                                                            Email J. Brown, B. Williams and B. Murphy re: plan strategy and negotiations toward filing plan (.3); conference call
                                                                                                            with J. Cavender, M. Glade, B. Williams, B. Murphy and J. Brown re: plan issues, status of financing, and exiting
2/17/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.50        847.50
                                                                                                            chapter 11 (1); telephone call with J. Cavender re: RFP revisions and reaching out to Aldridge and Sotheby's (.1);
                                                                                                            email B. Murphy, B. Williams, and J. Brown re: conversation with J. Cavender re: RFP (.1).
                                                                                                            Telephone call with J. Chubak re: plan and DIP financing issues (.2); telephone call with J. Cavender re: financing
                                                                                                            issues (.1); telephone call with J. Cavender re: plan meeting and sale motion (.2); email J. Cavender re: plan meeting
2/24/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.50        847.50 and DIP (.1); work on revisions to term sheet re: research results (.5); email W. Sullivan and E. Moreno re: review of
                                                                                                            revisions to plan term sheet re: legal issues (.2); confer with B. Murphy and J. Dalberg re: revisions to term sheet
                                                                                                            (.2).
                                                                                                              Markup talking points memo re: plan issues for negotiation with Debtors (1.2); email B. Williams, B. Murphy, and J.
3/30/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.50        847.50
                                                                                                              Brown re: Plan issues analysis (.1); telephone call with A. Shapiro re: plan issues for negotiation (.2).
                                                                                                            Confer with J. Chubak re: UCC position on open issues in Restructuring Support Agreement (.2); telephone call with J.
                                                                                                            Brown re: status of plan negotiations (.1); confer with A Shapiro re: status of plan negotiations and timing for
4/3/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.50        847.50
                                                                                                            meetings to finalize business issues under discussion with Debtors (.2); review research analysis of valuation issues in
                                                                                                            sales under plans of reorganization (1).
                                                                                                            Letter to J. Cavender re: opposition to sub rosa plan of Debtors involving exit financing (1.3); confer with J. Brown re:
2/13/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.60        904.00 letter to J. Cavender re: exit financing (.1); issue letter to J. Cavender et al. re: exit financing and opposition of Equity
                                                                                                            Committee (.2).
3/13/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.60        904.00 Review issues pertaining to corporate governance provisions of chapter 11 plan and dilution of shares (1.6).

                                                                                                            Telephone call with J. Cavender re: further revisions to Plan Support Agreement (.1); review PSA in connection with
                                                                                                            revisions to defined term "Supporting Committees" (.6); markup PSA for revisions to definitions (.2); email J. Chubak
4/18/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.60        904.00
                                                                                                            and J. Cavender re: suggested revisions to defined term in PSA (.2); draft representation and warranty for inclusion in
                                                                                                            PSA (.4); email J. Chubak and J. Cavender re: proposed revisions to rep and warranty in PSA (.1).
                                                                                                            Conference call with P. Gurfein, Committee's professionals and J. Cavender and Debtor's professionals re: continued
3/31/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       1.80        918.00
                                                                                                            plan negotiations, including proposed "restructuring support agreement."
                                                                                                            Conference call with T. Braziel and J. Chubak re: plan issues and interests of Creditors Committee (1); conference call
2/3/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.70        960.50
                                                                                                            with Teneo, A. Shapiro, and C. DaVino re: plan options (.7).
                                                                                                            Telephone call with J. Chubak re: Plan Support Agreement and Term Sheet (.1); review Plan Support Agreement (.5)
4/25/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.70        960.50 and Plan Term Sheet (.1) and forward comments on both to J. Cavender and J. Chubak (.8); email B. Williams, B.
                                                                                                            Murphy, J. Brown and J. Dalberg re: comments to Plan Support Agreement and open issues on plan negotiations (.2).
                                                                                                             Review revisions to Plan Support Agreement (1); confer with B. Williams and B. Murphy re: valuations and bid
4/4/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       1.80       1,017.00 minimum for plan sale process (.4);review and document on draft motion to extend exclusivity (.3); email J. Cavender
                                                                                                             et al re: requested revisions to motion to extend exclusivity (.1).
                                                                Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19             Page 57 of 111

                                                                                  Second Interim Fee Application
                                                                                 December 1, 2016 - April 30, 2017


12/9/2016   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.10       1,071.00 Research regarding limited joinder in Euclid Motion to terminate plan exclusivity.

12/11/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.10       1,071.00 Research and draft limited joinder in Euclid motion to terminate plan exclusivity.

12/13/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.10       1,071.00 Research and draft limited joinder of equity committee in Euclid motion to terminate debtors' plan exclusivity.

2/23/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.10       1,071.00 Draft Equity Committee plan term sheet.
12/10/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.20       1,122.00 Research and draft limited joinder in Euclid motion to terminate plan exclusivity.
2/14/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.20       1,122.00 Draft Equity Committee Chapter 11 Plan.
2/15/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.20       1,122.00 Draft Equity Committee plan.
3/8/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.20       1,122.00 Further research and analysis of issues related to Debtor's plan proposal.
1/8/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.00       1,130.00 Review pleadings filed by Debtors re: exclusivity and prep for oral argument (2).
12/28/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       2.30       1,173.00 Draft Opposition to Debtors' Second Motion to Extend Exclusivity.
                                                                                                               Research re. the valuation of equity in connection with a cramdown (2.5); read and analyze case law (0.7); email J.
3/6/2017    Fee   Franzoia, Rachel A   0060   Chapter 11 Plan               325.00       3.70       1,202.50
                                                                                                               Dalberg and P. Gurfein re. same (0.5).
                                                                                                               Telephone call with J. Chubak re: plan issues and sale of artifacts and treatment of unsecured claims (.2); email J.
                                                                                                               Chubak re: sale issues and US District Court approval of sales (.1); plan conference call with J. Cavender, M. Glade, B.
2/22/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.20       1,243.00
                                                                                                               Williams, B. Murphy, and J. Brown (.8); confer with J. Dalberg re: revisions to draft plan term sheet (1); confer with J.
                                                                                                               Brown re: status of term sheet for plan (.1).
                                                                                                               Conference call with Committee professionals re: tax and securities law issues to be treated under Chapter 11 Plan
3/1/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.20       1,243.00   (.3); revise draft plan term sheet re: securities law and tax issues (1.4); confer with J. Dalberg re: revisions to term
                                                                                                               sheet (.1); telephone call with J. Cavender re: plan issues and case administration (.4).
                                                                                                               Work on motion for relief from exclusivity (1.4); telephone call with J. Chubak re: exclusivity motion and intervention
12/16/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.30       1,299.50
                                                                                                               motion (.1); review and analysis of Debtors' motion to extend exclusivity (.8).
                                                                                                               Telephone call with A. Shapiro re: post-confirmation issues relating to chapter 11 plan and operations of business post-
                                                                                                               confirmation (.4); email exchange with B. Murphy and B. Williams re: trust structure proposal for plan funding (.2);
1/25/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.30       1,299.50   analysis of Debtors' proposal for funding through grantor trust structure (.8); update and revise plan discussion list
                                                                                                               based upon last conversation and email list to J. Cavender and D. Blanks (.6); review trust structure diagram prepare
                                                                                                               by Troutman Sanders (.3).
                                                                                                             Telephone call with J. Chubak re: open plan issues of concern to Creditors Committee (.2); research securities law
3/20/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.30       1,299.50 issues and treatment of equity under Chapter 11 plan (1.4); email E. Moreno re: securities law issues upon Chapter
                                                                                                             11 plan (.3); draft agenda for plan negotiation conference with Debtors' professionals (.4).
                                                                                                             Telephone call with J. Chubak re: PSA and Term Sheet (.1); email B. Williams re: analysis of PA (.1); review revised
                                                                                                             PSA (.5); email J. Cavender, J. Chubak and J. Brown re: revisions to PSA and Term Sheet (.2); organize documents
4/26/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.30       1,299.50 for call with Debtors re: draft PSA and term sheet (.5); conference call with J. Cavender, D. Blanks and J. Brown,
                                                                                                             financial advisors re: PSA and Term sheet further revisions and open issues (.8); telephone call with J. Chubak re:
                                                                                                             discussions with Debtors re plan issues (.1).
2/21/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.40       1,356.00 Draft Chapter 11 plan term sheet (2.3); confer with J. Dalberg re: plan term sheet (.1).
                                                                                                             Prep. for call re: Chapter 11 plan issues (.5); conference call with Debtors and financial advisors re: plan issues (1.3);
12/8/2016   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.50       1,412.50 confer with B. Williams and B. Murphy re: plan issues raised on call with Debtors (.4); telephone call with A. Shapiro
                                                                                                             re: calls with Debtors re: plan issues and motion to intervene (.3).
                                                                                                               Telephone conference with R. Tennenbaum, equity holder, re: exclusivity motion (.2); prepare for oral argument on
1/4/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.50       1,412.50
                                                                                                               exclusivity motion (1.2); review case law cited by Debtors and by Euclid in exclusivity briefs (1.1).

                                                                                                             Research re: Committee involvement in plan prepration during exclusivity period (1.4); confer with A. Shapiro re:
1/13/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.50       1,412.50 Committee plan activities during exclusivity period (.2); draft revised discussion list for plan discussion with Debtors'
                                                                                                             counsel (.8); email J. Cavender re: discussion list for plan discussions with Debtors (.1).
                                                                                                             Memo to Committee re: Secured Creditors proposal for acquisition of assets, status of DIP financing, and status of
                                                                                                             plan negotiations. (1.6); review secured creditors' acquisition proposal (.3); confer with Teneo re: secured creditors
3/28/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.50       1,412.50
                                                                                                             acquisition proposal (.3); email memo to J. Cavender re: issues pertaining to secured creditors' acquisition proposal
                                                                                                             (.3).
                                                                                                             Confer with J. Dalberg re: plan implementation issues (.1); conference call with J. Cavender, D. Blanks, and J. Brown
1/18/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.60       1,469.00 re: plan negotiations (1); confer with J. Brown re: follow up to plan conference call (.2); telephone call with B.
                                                                                                             Williams re: follow up on plan issues (.2); work on Plan term sheet for discussions with Debtors (1.1).
                                                                                                               Confer with J. Chubak re: plan issues of importance to Equity and Creditors Committees (.1); conference call with J.
                                                                                                               Chubak and J. Cavender re: plan issues (.5); email exchange with J. Chubak re: draft plan term sheet and markup of
                                                                                                               term sheet by Equity Committee (.1); conference call with J. Brown, B. Williams, and B. Murphy re: plan issues and
3/16/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.70       1,525.50
                                                                                                               analysis of Debtors' interests (.5); research re: treatment of equity holders for distributions under plans of
                                                                                                               reorganization and related securities law issues (1.3); email with J. Brown, B. Williams, and B. Murphy re: update on
                                                                                                               plan discussions and result of securities law research (.2).
                                                                                                               Finalize markup of Debtors' draft plan term sheet (.8); draft discussion points re: Debtors' plan term sheet for review
3/10/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       2.80       1,582.00   by Debtors' professionals (1.8); email to Debtors' professionals re: markup of Debtors draft plan term sheet and
                                                                                                               discussion points memo (.2).
12/9/2016  Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       3.20       1,632.00   Research regarding limited joinder of Equity Committee in Euclid motion to terminate debtors' exclusivity.
12/29/2016 Fee    Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       3.20       1,632.00   Draft Opposition to Debtors' Second Motion to extend exlusivity.
3/7/2017    Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       3.20       1,632.00 Review research from R. Franzoia re: plan issues and expand on same to develop approach to equity valuation issues.
                                                                                                             Organize files and documents in connection with preparation for Plan negotiation call (1); conference call with B.
3/24/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.00       1,695.00 Williams, M. Glade, and J. Cavender re: financial issues in connection with plan (1.4); confer with M. Murphy and B.
                                                                                                             Williams re: equity valuation and dilution in connection with plan (.6).
                                                                                                             Conference call A. Shapiro, C. Davino, and B. Williams re: historical perspective of debtors' operations and potential
                                                                                                             recovery strategies (.9); draft response letter to Debtors re: RFP and alternative strategies for financing and for plan
                                                                                                             concepts (1.3); email J. Cavender inquiries respecting secured debt and mortgages (.1); circulate draft letter to
12/27/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.10       1,751.50
                                                                                                             Debtors re: RFP for comment and review by A. Shapiro and B. Williams (.1); telephone call with B. Williams re: recap
                                                                                                             of call with C. Davino (.2); revise RFP letter to Debtors per comments form A. Shapiro and B. Williams (.4); email RFP
                                                                                                             letter to J. Cavender (.1).
1/31/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       3.50       1,785.00 Draft Equity Committee Plan proposal for consideration by Debtors.
                                                                                                             Confer with J. Brown re: open plan issues (.2); conference call Teneo re: plan issues and review of cash flow
12/22/2016 Fee    Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.20       1,808.00 projections and exit financing needs (1); conference call with J. Cavender re: review of plan issues (1); revise outline
                                                                                                             of plan term sheet (1).
                                                                                                             Meet with J. Cavender, D. Blanks, and J. Brown re: reorganization plan and establish process for additional meetings
                                                                                                             and discussions re: development of a plan of reorganization (2); email memo to Committee re: plan discussions and
1/10/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.30       1,864.50
                                                                                                             potential opportunities for reorganization (1); confer with A. Shapiro re: strategies for development of plan of
                                                                                                             reorganization (.3).
                                                                                                             Confer with J. Brown re: plan outline for discussion with Debtors (.2); draft plan discussion outline for call with
                                                                                                             Debtors' counsel (.7); email J. Cavender re: plan discussion outline (.1); conference call with J. Cavender, D. Blanks,
2/9/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.30       1,864.50
                                                                                                             and J. Brown re: plan issues discussion (1); review report re: status of discussions with potential plan sponsors (.4);
                                                                                                             review issues pertaining to valuation of operating entities in connection with plan outline (.9).
                                                                                                               Review proxy statement re: analysis of share distribution and dilution in merger (1.4); conference call with J.
                                                                                                               Cavender, B. Goodman, and H. McDonald re: sale issues and plan issues (.9); draft memo re: open plan issues and
3/27/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.30       1,864.50
                                                                                                               recommended positions for Committee (.9); email memo to J. Brown, B. Williams, and B. Murphy re: plan issues;
                                                                                                               confer with J. Dalberg re: memo re plan issues (.1).
2/15/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       3.70       1,887.00   Draft chapter 11 plan.
                                                                                                               Email memo to J. Brown and Teneo re: outline of plan issues for discussion and decision by Committee (1.1);
                                                                                                               conference call with J. Brown, B. Williams, and B. Murphy re: plan strategies and financing issues (.6); telephone call
2/1/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.40       1,921.00
                                                                                                               with C. Broussard re: plan proposal (.5); memo to A. Shapiro re: plan issues and strategies (1); telephone call with A.
                                                                                                               Shapiro re: memo re: plan strategies (.2).
                                                                                                               Audit recordings of prior hearings on extension of exclusivity in preparation for anticipated renewed motion for
3/28/2017   Fee   Dalberg, Jon L.R.    0060   Chapter 11 Plan               510.00       3.80       1,938.00
                                                                                                               extension of exclusivity by Debtors.
                                                                                                               Markup Debtors' draft term sheet with comments and revisions per Committee direction (1.4); memo re: open plan
3/8/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.70       2,090.50   issues and questions for next meeting with Debtors re; plan negotiations (1.2); research [valuation issues in
                                                                                                               connection with chapter 11 plan] (2.1).
                                                                                                               Organize presentation for call with Debtors' professionals re: plan support agreement (.7); confer with .J Brown re:
                                                                                                               plan issues in 11th Circuit (.1); conference call with J. Cavender, D. Blanks, R. Glass, B. Murphy, and B. Williams re:
                                                                                                               responses to Equity Committee concerns with plan and plan support agreement (1.7); conference call with J.
4/10/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.70       2,090.50
                                                                                                               Cavender, B. Goodman, and J. Chubak re: Creditors Committee concerns with DIP facility proposal and plan issues
                                                                                                               (.9); confer with A. Shapiro re: status of plan negotiations (.2); email E. Moreno re: securities law issues relating to
                                                                                                               plan implementation (.1).
                                                                                                               Prep for plan call (.7); research stock valuation and dilution in connection with treatment of equity (1.5); conference
3/31/2017   Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.80       2,147.00
                                                                                                               call with Debtors' and Committee's professionals re: chapter 11 plan negotiations (1.6).
                                                                                                             Memo to committee summarizing negotiations and highlighting issues for resolution at future meeting and strategy
                                                                                                             for dealing with treatment of interests held by equity holders in chapter 11 plan (2.6); telephone call with J. Brown re:
3/9/2017    Fee   Gurfein, Peter J.    0060   Chapter 11 Plan               565.00       3.90       2,203.50 plan negotiations memo to Committee (.1); telephone call with B. Williams re: plan negotiations memo (.2); research
                                                                                                             [plan related issues and plan support agreement] (.8); confer with J. Dalberg re: [plan support agreement] (.1); email
                                                                                                             B. Miller re: treatment of D&O claims under chapter 11 plan (.1).
                                                               Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19             Page 58 of 111

                                                                                 Second Interim Fee Application
                                                                                December 1, 2016 - April 30, 2017


                                                                                                            Telephone call with J. Chubak re: plan terms and conference call with Debtors' professionals (.4); work on and revise
                                                                                                            plan term sheet per call with J. Chubak and issues raised by Committee (1.3); research plan issues re: [treatment of
3/2/2017    Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       4.00       2,260.00
                                                                                                            publicly traded shares in chapter 11 plan] (.5); review equity holdings and rights issues from SEC filings and proxy
                                                                                                            statement (1.8);
1/27/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       4.50       2,295.00 Draft Equity Committee's Plan proposal for consideration by Debtors.
                                                                                                            Draft talking points for plan negotiations (1.1); confer with B. Murphy and A. Shapiro re: agenda for call with Debtors'
3/15/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       4.20       2,373.00 professionals (.2); telephone call with J. Cavender re: plan process (.1); prep for call with Debtors' professionals re:
                                                                                                            plan (.5); conference call with Debtors and Equity Committee professionals re: plan or plans of reorganization (2.3).
                                                                                                            Draft memo to Equity Committee re: plan discussions with Debtors' counsel and financial advisors (1); confer with B.
                                                                                                            Williams re: notes from 12/8 call with Debtors counsel and financial advisors (.1); email J. Cavender re: Dropbox
                                                                                                            entries for Request for Proposals (.1); confer with B. Williams re: Dropbox Documents (.2); review letter from J.
                                                                                                            Sanders and RFP submitted to Dropbox (1.4); letter to J. Cavender responding to J. Sanders letter and issues
12/9/2016   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       4.40       2,486.00
                                                                                                            pertaining to Debtors' issuance of RFP without conferring with either Committee (.8); email memo to Equity
                                                                                                            Committee re: RFP availability in Dropbox and Sanders letter and correspondence with Debtors' counsel (.5); confer
                                                                                                            with A. Shapiro re: response to Debtors re: RFP (.1); review and comment on email from J. Henshall and to Daoping
                                                                                                            Bao from A. Shapiro (.2).
                                                                                                            Prep for call with Debtors' professionals re: plan negotiations (.7); conference call with J. Brown, B. Williams, J.
                                                                                                            Cavender, D. Blanks, and M. Glade re: chapter 11 plan negotiations (2.1); follow up re: review of issues raised on plan
3/21/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       4.60       2,599.00
                                                                                                            negotiation call (.8); telephone call with J. Cavender re: plan support agreement (.1); research plan support
                                                                                                            agreement (.8); confer with J. Dalberg re: plan support agreement research (.1).
                                                                                                            Confer with H. Siegel re: exclusivity hearing and order and strategy for plan discussion going forward (.2); research
                                                                                                            re: plan confirmation issues (2.2); memo to Equity Committee re: exclusivity hearing, legal and practical issues arising
1/11/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       4.70       2,655.50
                                                                                                            as a result of exclusivity extension, status of discussions with debtors on plan issues, plan options, and
                                                                                                            recommendations (2.1); email exchange T. Kraus re: plan considerations (.2).
                                                                                                              Review and revise further draft motion to terminate exclusivity (1.2); research additional cases re: exclusivity (2);
12/13/2016 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       5.00       2,825.00
                                                                                                              email J. Brown re: filing motion to terminate exclusivity (.1); review suggested additions and revisions to RFP (1.7).

                                                                                                            Work on final plan term sheet (.9); conference call with J. Cavender re: exchange of plan terms sheets and case
                                                                                                            management issues (.2); conference call with C. Davino, A. Shapiro, and B. Murphy re: financing and interest in
                                                                                                            reorganization issues (.5); conference call with J. Brown, B. Williams, and B. Murphy re: final open issues for plan
3/3/2017    Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       5.00       2,825.00 term sheet (.5); email J. Cavender, D. Blanks, M. Glade, and R. Glass re: Equity Committee's proposed plan term
                                                                                                            sheet (.2); review and analysis of Debtors' proposed plan term sheet (1.1); confer with J. Dalberg re: plan terms (.1);
                                                                                                            memo to Committee re: details of Debtors' plan term sheet and issues respecting terms proposed by Debtors (1.3);
                                                                                                            email exchange with J. Cavender re: plan terms sheet discussion, exit financing, and bar date motion (.2).
                                                                                                            Telephone call with B. Williams, B. Murphy, and J. Brown re: plan issues and plan financing (.8); transmit updated
                                                                                                            plan outline to Teneo (.2); telephone call J Cavender and B Wainger re: plan issues (.8); revise and update plan to do
                                                                                                            list based upon conversations with Teneo and debtors (.3); review Debtors' opposition to motion to terminate
1/3/2017    Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       5.20       2,938.00 exclusivity and reply to opposition (.8); telephone call with J. Chubak re: exclusivity motions (.1); revise draft of
                                                                                                            opposition to Debtors motion to extend exclusivity (2); telephone call with J. Cavender re: false statements of debtors
                                                                                                            in opposition to Equity Committee's motion to terminate exclusivity (.1); email J. Brown re: filing opposition to
                                                                                                            excusivity motion (.1).
                                                                                                            Telephone call with J. Brown re: analysis of Debtors' draft plan term sheet (.2); research [cram down provisions as
                                                                                                            they relate to Debtors' draft plan term sheet and Committee's draft plan term sheet] (1.4); confer with J. Dalberg re:
3/6/2017    Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       5.20       2,938.00 plan issues raised by Debtors' term sheet (.6); draft talking points outline for addressing plan issues in conference
                                                                                                            with Debtors' professionals (1.4); confer with J. Brown and B. Murphy re: issues for resolution with Debtors at plan
                                                                                                            meeting (.5); prep for plan meeting with Debtors' professionals (1.1).

                                                                                                            Review additional pleadings filed re: exclusivity motions (.8); review case law from briefs filed in connection with
1/6/2017    Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       5.40       3,051.00 exclusivity heairng (2); draft oral argument for exclusivity hearing (2); confer with J. Dalberg re: draft outline for
                                                                                                            chapter 11 plan (.3); confer with Teneo re: valuation of operating entities in connection with plan discussions (.3).
                                                                                                            Review additional comments to term sheet and revise draft of Equity Committee proposal for joint plan with Debtors
                                                                                                            (3.2);email exchanges with B Murphy re: revisions to plan term sheet (.2); research [securities law issues] raised by
2/23/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       5.40       3,051.00
                                                                                                            plan issues (.8); research [tax and tax related issues] concerning draft plan term sheet (.9); email W. Sullivan and E.
                                                                                                            Moreno re: [tax and securities law issues] in plan term sheet (.3).
12/12/2016 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00       6.20       3,162.00 Research and draft limited joinder in Euclid motion to terminate debtors' plan exclusivity.
                                                                                                            Review draft Restructuring Support Agreement (2.7); analysis of RSA and various plan proposals contained therein
                                                                                                            (1.1); email memo to Committee re: RSA and draft terms sheets (2); review proposal from secured creditors re:
3/29/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       6.80       3,842.00 acquisition of Debtors' operating subsidiaries (.4); email J. Brown re: analysis of secured creditors acquisition proposal
                                                                                                            (.1); email A. Shapiro re: secured creditors acquisition proposal (.1); review Teneo share analysis re: holdings and
                                                                                                            distribution under plan to equity holders (.2); review and execute discovery confidentiality agreement (.2).
                                                                                                            Confer with B. Williams and J. Brown re: meeting issues re: plan negotiations (.5); meeting with J. Cavender, D.
                                                                                                            Blanks, M. Glade, R. Glass, B. Williams, and J. Brown re: plan negotiations between Equity Committee and Debtors
3/7/2017    Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       7.40       4,181.00
                                                                                                            (4.8); confer with A. Shapiro re: plan negotiations and open issues with Debtors (.2); draft memo to Committee re:
                                                                                                            plan negotiations and issues for Committee direction (1.9).
                                                                                                            Organize files and prepare for oral argument re: exclusivity hearing (2); telephone call with E. Moreno re: securities
                                                                                                            law issues in reorganization plan (.3); attend hearing and argue against extension of exclusivity (3.2); email memo to
1/9/2017    Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00       8.20       4,633.00
                                                                                                            Equity Committee re: result of exclusivity hearing (.7); prepare for meeting with Debtors' counsel re: plan or
                                                                                                            reorganziation (2).
                                             Claims Administration &                                        Review order disallowing Armada Group claims (.1); email J Cavender re: Armada Gorup claims and schedule of claims
2/28/2017   Fee   Gurfein, Peter J.   0061                                 565.00       0.20         113.00
                                             Objection                                                      and objectrions (.1).
                                                                                                           Telephone call with J. Cavender re: Image Quest and J Beckman claims continuance and mediation (.1); email to
                                             Claims Administration &
4/12/2017   Fee   Gurfein, Peter J.   0061                                 565.00       0.30        169.50 Committee re: Beckman and Image Quest claim objection continuance and mediation (.1); email J. Cavender and D.
                                             Objection
                                                                                                           Blanks re: Committee agreement to continuance and mediation of Image Quest and Beckman claims (.1).
                                             Claims Administration &                                          Review and comment on Debtors' draft response and opposition to Image Quest's motion for relief from stay (.5);
3/30/2017   Fee   Gurfein, Peter J.   0061                                 565.00       0.60        339.00
                                             Objection                                                        email J. Cavender re: suggested revisions to draft opposition to stay relief motion (.1).
                                                                                                              Attend hearing (telephonically) re: Debtors' objections to claims filed by New York Landlord, Image Quest, and James
                                             Claims Administration &
4/13/2017   Fee   Gurfein, Peter J.   0061                                 565.00       0.60        339.00    Beckman and stay relief motion of Image Quest and Beckman (.5); confer with J. Brown re: Committee's position on
                                             Objection
                                                                                                              Image Quest and Beckman claims and mediation (.1).
                                             Claims Administration &                                          Review underlying claims filed by Armada Group and Image Quest (.8); respond to inquiries re: objection to claims
2/13/2017   Fee   Gurfein, Peter J.   0061                                 565.00       1.10        621.50
                                             Objection                                                        (.3).
                                             Claims Administration &                                          Review objection to Fifth Ave Real Estate LLC claims (.5); review objection to James Beckman claim (.6); review
2/10/2017   Fee   Gurfein, Peter J.   0061                                 565.00       1.50        847.50
                                             Objection                                                        objection to claim of Image Quest (.4).
                                             Claims Administration &                                          Review objections to claims of Image Quest (.7), J. Beekman (.3); and related stay relief motion (.8); draft memo for
3/10/2017   Fee   Gurfein, Peter J.   0061                                 565.00       2.00       1,130.00
                                             Objection                                                        Committee re: claims objections and stay relief motion (.2).
                                                                                                              Email exchanges with A. Shapiro and T. Kraus re: intervention motion, Creditors opposition to intervention, and
12/4/2016   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.20        113.00
                                                                                                              French Artifacts sale issues (.2).
4/14/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.20        113.00 Email exchange with Committee re: status of DIP negotiations and timing for execution of DIP (.2).

4/24/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.20        113.00 Confer with A. Shapiro and Committee members re: topics for business persons' call with management (.2).

4/28/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.20        113.00 Email exchanges with A. Shapiro re: timing for plan negotiations and potential purchaser of Titanic artifacts.

1/4/2017    Fee   Dalberg, Jon L.R.   0062   Committee Communications      510.00       0.30        153.00 Review e-mail from P. Gurfein and attached draft minutes, etc.

3/16/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.30        169.50 Email exchanges with Committee members re: business operations issues.

1/3/2017    Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.40        226.00 Confer with A. Shapiro re: case status and pending motions (.4).
                                                                                                           Email J. Heller re: sale of assets in connection with plan (.2); email I. Jacobs re: sale of artifacts consistent with
1/27/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.40        226.00
                                                                                                           Covenants and Conditions (.2).
                                                                                                           Confer with A. Shapiro re: D&O claims status, plan tem sheet and negotiations with Debtors, and RFP responses to
2/22/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.40        226.00
                                                                                                           inquiries and revisions to draft answers.
                                                                                                           Telephone call with F. Gerber re: committee meetings and plan negotiation status (.1); telephone call with J. Heller re:
                                                                                                           Committee governance issues and status of plan negotiations with Debtors (.1); telephone call with I. Jacobs re:
3/8/2017    Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.40        226.00
                                                                                                           committee governances issues and plan negotiations progress (.1); telephone call with A. Shapiro re: plan
                                                                                                           negotiations status of Committee governance issues (.1).
                                                                                                           Email to Committee re: filed motion to extend exclusivity (.2); email exchanges with Committee members re:
4/5/2017    Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.40        226.00
                                                                                                           exclusivity and Debtors' motion to extend with consent of Equity Committee and Creditors Committee (.2).
2/16/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.50        282.50 Memo to Committee re: fee hearing and Court's commentary on fees (.5).

4/19/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.50        282.50 Confer with A. Shapiro re: case status, sale of assets, plan negotiations, claims analysis.

12/2/2016   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.60        339.00 Telephone call I. Jacobs, committee member, re: recap of Committee call and case status (.6);

1/23/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.60        339.00 Draft memo to Committee re: ASM term sheet, plan financing issues, and draft response to revised RFP (.6).
                                                                                                           Email Committee memo re: cash variance report and Teneo DIP worksheet (.3); email Committee re: 2012 Guernsey's
2/23/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.60        339.00
                                                                                                           auction (.3).
                                                                                                           Revise draft Agenda for March 13 Committee call (.2); email memo to Committee re: March 13 Committee call (.3);
3/10/2017   Fee   Gurfein, Peter J.   0062   Committee Communications      565.00       0.60        339.00
                                                                                                           email A. Shapiro re: Debtors' document production re: Guernsey's (.1).
                                                            Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19             Page 59 of 111

                                                                              Second Interim Fee Application
                                                                             December 1, 2016 - April 30, 2017


                                                                                                           Review and revise memo to Committee re: plan negotiations (.6); email memo to Committee re: plan negotiations
3/26/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       0.70        395.50
                                                                                                           (.1).
3/27/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       0.70        395.50 Memo to Committee re: review and analysis of shares distribution and dilution (.7).
                                                                                                           Telephone call with T. Kraus re: recap of Committee call, Committee meeting and open case issues, leasing issues, the
12/17/2016 Fee    Gurfein, Peter J.   0062   Committee Communications   565.00       0.80        452.00
                                                                                                           RFP, and status of RMST v France (.8).
2/27/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       0.80        452.00 Memo to Committee re: review of Guernsey's document production and assessment of 2012 sale effort.

12/22/2016 Fee    Gurfein, Peter J.   0062   Committee Communications   565.00       0.90        508.50 Email memo to Equity Committee re: status of case and financing issues, D&O Claims, and exclusivity motions.

12/27/2016 Fee    Gurfein, Peter J.   0062   Committee Communications   565.00       0.90        508.50 Email memo to Equity Committee re: RFP response letter and Rule 2019 issues (.9).
                                                                                                        Telephone call with I. Jacobs re: recap of Committee call on April 18 (.5); email exchange with Committee members
4/21/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       0.90        508.50 re: revisions to Glass Ratner extended retention proposal (.2); circulate to Committee draft agenda for business
                                                                                                        persons' call (.2).
4/27/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       0.90        508.50 Memo to Committee re: open issues in Plan negotiations and French Adversary proceeding and next steps.

2/14/2017   Fee   Zur, Roye           0062   Committee Communications   380.00       1.40        532.00 Participate in committee update call.
                                                                                                           Memo to Committee re: case status updates (.8); email to Committee re: proposed revisions to RFP re: sale of Titanic
1/24/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.00        565.00
                                                                                                           artifacts (.2).
                                                                                                           Memo to Equity Committee re: stauts of negotiations with Debtors re: plan and open issues for plan strategies (.9);
2/3/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.10        621.50
                                                                                                           email exchanges with Committee members re: questions relating to plan strategies (.2).
                                                                                                           Memo to Committee re: case staus and updates (1.1); email Committee Meeting Minutes and Agenda to Committee
1/18/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.30        734.50
                                                                                                           for 1/19/17 Committee meeting (.2).
                                                                                                           Email memo to Committee re: status of French Adversary Proceeding and availability of hearing transcripts (.1);
4/4/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.30        734.50    telephone call with A. Shapiro re: assessment of minimum bid requirement (.3); memo to Committee re: open plan
                                                                                                           issues and status of DIP financing terms (.9).
                                                                                                           Memo to Committee re: plan negotiations and status of discussions with Debtors over evidentiary hearing in motion
4/27/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.30        734.50
                                                                                                           for judgment in RMST v. France (1.3).
                                                                                                           Email to A. Shapiro re: review of draft Committee minutes and agenda (.3); memo to Committee re: recommendations
2/1/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.50        847.50
                                                                                                           for plan strategies (1); email exchange Committee re: strategy and discussion topics for plan of reorganization (.2).
                                                                                                        Email to committee transmitting court's ruling on RMST v France motion for default judgment (.2); memo to
4/25/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.50        847.50 Committee re: Court's ruling on RMST v France and implications from ruling and next steps (.9); email to Committee
                                                                                                        re: revised DIP agreement and comments to Debtors re: Bay Point terms (.4).
                                                                                                        Finalize draft agenda for Equity Committee meeting call (.4); confer with J. Brown re: Committee minutes and agenda
12/13/2016 Fee    Gurfein, Peter J.   0062   Committee Communications   565.00       1.60        904.00 (.1); email agenda and minutes to A. Shapiro for comments (.1); email memo to Equity Committee email exchanges
                                                                                                        with J. Cavender and suggested revisions to RFP (1).
3/24/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.60        904.00 Draft memo to Committee re: update on plan negotiations (1.6).
                                                                                                           Memo to Committee re: plan negotiations, analysis of issues under discussion, and strategic decisions required form
3/31/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.60        904.00
                                                                                                           the Committee re: plan negotiations and also re: analysis of DIP proposals.
3/15/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.70        960.50 Memo to Equity Committee re: plan negotiations and analysis of open plan issues (1.7).

12/12/2016 Fee    Gurfein, Peter J.   0062   Committee Communications   565.00       1.80       1,017.00 Draft minutes for December 1 Committee meeting (1.2); draft agenda for December 15 Committee call (.6).

1/16/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.80       1,017.00 Draft minutes for 1/5/17 meeting (1.1); draft agenda for 1/19/17 meeting (.7).

                                                                                                         Review court hearing recording of French adversary proceeding argument and post recordings on Committee website
4/3/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       1.80       1,017.00 (.6); email Committee re: access to French Adversary motion hearing recordings (.1); draft minutes for March 23
                                                                                                         Committee meeting (1.1); email Committee re: status of Financial Advisors and retention of Lincoln International (NC).
                                                                                                           Draft minutes for February 2, 2017 Committee call (.9); draft memo to Committee re: case status including plan
2/10/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.00       1,130.00
                                                                                                           discussions and analysis of claims objections (1.1).
                                                                                                           Email memo to Committee re: plan negotiation status and specific plan issues under discussion (1.1); confer with A.
                                                                                                           Shapiro re: plan specifics (.2); email memo to Committee re: documents reviewed from the Guernsey's production and
3/17/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.00       1,130.00
                                                                                                           relevance to current marketing and plan discussions (.7); email Committee re: engagement of financial advisors
                                                                                                           (.1)(N/C).
                                                                                                           Draft memo to Committee re: plan negotiations, open issues, recommendations re: plan negotiation substance and
3/21/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.00       1,130.00
                                                                                                           strategy.
                                                                                                           Memo to Committee re: DIP Financing and Bid Procedures and related issues pertaining to plan support agreement
4/13/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.00       1,130.00
                                                                                                           (1.8); telephone call with A. Shapiro re: case status (.2).
                                                                                                           Review draft Teneo presentation to Equity Committee (.6); conference call Teneo re: review and comments to Teneo
                                                                                                           draft Committee presentation (.5); confer with A. Shapiro status of case and presentations for Committee call on
12/14/2016 Fee    Gurfein, Peter J.   0062   Committee Communications   565.00       2.10       1,186.50
                                                                                                           December 15 (.5); email to Committee with agenda and minutes and status of open matters in case (.4); email
                                                                                                           Committee re: lease status in Atlanta (.1).
                                                                                                         Review and revise draft minutes for February 2, 2017 Committee call (.2); email A. Shapiro re: draft minutes and
                                                                                                         agenda for February 14 Committee call (.2); Draft Agenda for February 14 Committee call (.4); email Committee re:
2/13/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.10       1,186.50
                                                                                                         status update and meeting materials for February 14 Committee meeting (.3); prep for Committee call (.6); review
                                                                                                         Teneo Committee meeting materials for distribution to Committee members (.4).
                                                                                                           Confer with B. Miller re: conflict issues concerning Committee presentation (.1); prep for Committee call (.6);
2/14/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.20       1,243.00
                                                                                                           Committee call (1.1); Call with Litigation Subcommittee of Equity Committee (.4).
                                                                                                           Prep for Committee call re: plan issues (.6); Committee meeting re: plan issues and direction re: plan term sheet (1);
2/24/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.20       1,243.00
                                                                                                           memo to Committee summarizing issues covered on call and decisions respecting plan term sheet (.6).

2/2/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.30       1,299.50 Prepare for Committee meeting (.8); Attend Equity Committee meeting (1.5).
                                                                                                           Draft minutes for March 2, 2017 Committee meeting (1.4); draft agenda for March 13 Committee meeting (.3); email
                                                                                                           to Committee re: plan negotiations memo (.3); email J. Brown re: comments to March 2 Committee minutes and
3/9/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.30       1,299.50
                                                                                                           memo re: plan negotiations (.2); email A. Shapiro re: draft agenda and minutes for distribution to Committee for
                                                                                                           March 13 Committee call (.1).
                                                                                                           Organize material for Committee call (.7); Equity Committee telephonic meeting (1.3); Telephonic meeting of the
4/18/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.30       1,299.50
                                                                                                           Equity Committee's litigation subcommittee (.3).
                                                                                                           Telehone call with A. Shapiro re: case status, French adversary proceeding, and Debtors DIP financing efforts (.3);
1/17/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.40       1,356.00   conclude draft minutes for January 5 Committee meeting (1.6); draft agenda for next Committee meeting (.4); email
                                                                                                           A. Shapiro re: draft minutes and draft agenda(.1).
                                                                                                           Complete draft for Committee minutes (.9); draft Agenda for 1/5/17 Committee meeting (.4); email A. Shapiro re:
                                                                                                           review of draft minutes and Agenda for 1/5/17 Committee meeting (.2); email memo to Committee members re:
1/4/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.60       1,469.00
                                                                                                           issues to be covered at 1/5/17 Committee call (.5); review Teneo presentation prepared for 1/5/17 Committee call
                                                                                                           (.6).
                                                                                                           Organize files for presentations to Committee (.7); attend committee call (1.6); litigation subcommittee call (.1);
3/2/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.60       1,469.00
                                                                                                           telephone call with A. Shapiro re: follow-up to committee call and plan discussions (.2).
                                                                                                           Prep for Committee call (.8); attend Equity Committee conference call (1.7); telephone call with J. Brown re: follow up
3/23/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.60       1,469.00
                                                                                                           from Committee call (.1).
                                                                                                           Organize materials and presentation for Committee Call (.6); email exchange with A. Shapiro re: Plan discussion
4/7/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.60       1,469.00
                                                                                                           memo (.1); Committee Meeting (1.5); email A. Shapiro re: revised DIP proposal form Bay Point (.4).
                                                                                                         Email Committee re: access to material re: 2012 sale effort (.3); memo to Committee re: potential plan sponsor
                                                                                                         discussions and status of Equity Committee efforts (.5); draft minutes of Committee meetings on February 14 (.8);
2/28/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.70       1,525.50
                                                                                                         draft minutes for Committee call on February 24 (.7); draft minutes for call of Special Litigation Subcommittee on
                                                                                                         February 14 (.4).
                                                                                                         Prep for Committee conference call (.6); confer with B. Murphy and B. Williams re: report to Committee on DIP
3/13/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.80       1,582.00
                                                                                                         financing status (.2); review Teneo report on financing (.2); attend Committee conference call (1.8).
                                                                                                           Email memo to Committee re: additional LOI received for DIP and Exit financing (.3); prepare for Committee meeting
1/19/2017   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.90       1,638.50
                                                                                                           (.6); Committee meeting (1.9); confer with B. Williams re: follow up to Committee call and assignments (.1).
                                                                                                         Draft agenda for April 7 Committee call (.3); finalize minutes from March 23 Committee meeting (.6); memo to
4/6/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       2.90       1,638.50 Committee re: plan negotiations and analysis of open issues (1.8); email Committee re: April 7 Committee meeting
                                                                                                         (.2).
                                                                                                         Prepare for Committee Call (.8); Committee meeting conference call (2); email exchange A. Shapiro re: notice through
12/1/2016   Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       3.00       1,695.00 website of retention of Teneo and tasks to be assigned to Teneo (.1); confer with R. Zur re: posting to Committee
                                                                                                         website (.1).
                                                                                                           Prep for Committee call (.8); review revised Teneo Committee presentation (.4); attend Committee conference call (2).
12/15/2016 Fee    Gurfein, Peter J.   0062   Committee Communications   565.00       3.20       1,808.00


                                                                                                         Memo to Committee re: status of case and RFP responses (.6); finalize draft Committee meeting minutes for February
3/1/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       3.30       1,864.50 14 and 24 and special litigation subcommittee meeting of February 14 (1); draft agenda for March 2 meeting (.2);
                                                                                                         email to Committee re: meeting agenda and issues for discussion (.8); prepare for Committee call (.7).
                                                                                                           Prepare for Committee call (.8); telephone call with Equity Committee (2); follow-up review of open issues and
1/5/2017    Fee   Gurfein, Peter J.   0062   Committee Communications   565.00       3.40       1,921.00
                                                                                                           direction from Committee re: case administration (.6).
                                                              Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19            Page 60 of 111

                                                                                Second Interim Fee Application
                                                                               December 1, 2016 - April 30, 2017


                                                                                                           Email to Committee re: events in RMST v France (.2); email A Shapiro re: status of discussions with Debtors
                                                                                                           professionals re: website notice re: financing (.2); email memo to Committee re: proposed revisions to Request for
1/20/2017   Fee   Gurfein, Peter J.   0062   Committee Communications     565.00       3.50       1,977.50
                                                                                                           Proposal re: auciton of Titanic artifacts (1); draft update memo on overall case status to Committee (1.1); memo to
                                                                                                           Committee summarizing filings in RMST v France and recommended actions in adversray proceeding (1).

                                                                                                           Confer with B. Williams re: financial advisors report to Committee (.1); confer with B. Miller re: D&O claims analysis
                                                                                                           presentation to Committee (.1); draft agenda for April 18 Committee meeting (.6); draft minutes for April 7 Committee
4/17/2017   Fee   Gurfein, Peter J.   0062   Committee Communications     565.00       3.60       2,034.00 meeting (1.2); review report to Committee of Financial Advisors re: Glass Ratner further retention, comparable fees
                                                                                                           for engagements and projected proceeds under various sale and value criteria (.4); memo to Committee re: matters to
                                                                                                           be covered in April 7 Committee meeting (1.1); email I. Jacobs re: follow-up to Committee meeting (.1).
                                                                                                           Draft Agenda for Committee meeting (.4); draft minutes from March 13 meeting for consideration by Equity
3/22/2017   Fee   Gurfein, Peter J.   0062   Committee Communications     565.00       4.30       2,429.50 Committee (1.6); draft report to committee on plan negotiations and open issues for consideration by the Committee
                                                                                                           (2.1); review Teneo report to Equity Committee on Cash Collateral and DIP financing (.2).
                                             Employment & Fee
2/17/2017   Fee   Gurfein, Peter J.   0065                                565.00       0.20         113.00 Review and revise draft order re: LGB compensation (.2).
                                             Application
                                                                                                           Review research re: Troutman Sanders and reply from J. Cavender to disinterestedness issues (.2); confer with A.
                                             Employment & Fee
12/5/2016   Fee   Gurfein, Peter J.   0065                                565.00       0.40         226.00 Shapiro re: Troutman Sanders retention (.1); telephone call with J. Cavender re: non-opposition of Equity Committee
                                             Application
                                                                                                           to Troutman Sanders retention (.1).
                                             Employment & Fee
3/8/2017    Fee   Gurfein, Peter J.   0065                                565.00       0.40         226.00 Review and markup LGB time entries in connection with submission under interim compensation order (.4).
                                             Application
                                             Employment & Fee                                                Review and finalize LGB interim fee request (.4); letter to S. Bomkamp serving required parties with copy of LGB
4/14/2017   Fee   Gurfein, Peter J.   0065                                565.00       0.50         282.50
                                             Application                                                     March fee and expenses request for interim payment (.1).
                                             Employment & Fee
2/9/2017    Fee   Gurfein, Peter J.   0065                                565.00       0.70         395.50 Draft supplement to LGB fee application (.7).
                                             Application
                                             Employment & Fee                                                Review Glass Ratner further retention agreement (.4); confer with B. Murphy and B. Williams re: terms of Glass
4/6/2017    Fee   Gurfein, Peter J.   0065                                565.00       0.70         395.50
                                             Application                                                     Ratner further retention agreement (.1); email Committee re: further retention agreement with Glass Ratner (.2).
                                             Employment    & Fee                                           Review and correct time entries for LGB time for March 2017 as Equity Committee counsel (.5); review and comment
4/13/2017   Fee   Gurfein, Peter J.   0065                                565.00       0.70         395.50
                                             Application                                                   on Akerman interim fee request for March time entries (.2).
                                             Employment    & Fee                                           Email A. Shapiro re: debtors' professionals' fee requests (.2); attend hearing (telephonic) re: professionals' fee
2/16/2017   Fee   Gurfein, Peter J.   0065                                565.00       0.80         452.00
                                             Application                                                   applications (.6).
                                             Employment    & Fee                                           Finalize interim fee request per interim fee order (.8); letter to S. Bomkamp et al. transmitting requets for payment of
1/13/2017   Fee   Gurfein, Peter J.   0065                                565.00       0.90         508.50
                                             Application                                                   interim fees (.1).
                                             Employment    & Fee
1/12/2017   Fee   Gurfein, Peter J.   0065                                565.00       1.00         565.00 Review and markup time entires re: December time for Interim fee request (1).
                                             Application
                                             Employment    & Fee                                           Review fee applications filed by Troutman, Nelson Mullins, and Kaleo Legal (1.1); telephone call with J. Cavender re:
2/28/2017   Fee   Gurfein, Peter J.   0065                                565.00       1.20         678.00
                                             Application                                                   coordination of professionals' fee applications (.1).
                                             Employment    & Fee                                           Finalize and submit LGB interim fee request for January 2017 (.7); review interim fee requests of Troutman, Nelson
2/15/2017   Fee   Gurfein, Peter J.   0065                                565.00       1.40         791.00
                                             Application                                                   Mullins, Glass Ratner, and Kaleo Legal (.7).
                                             Employment    & Fee                                           Review time entries for interim fee request from Troutman (.3); Storch Amini (.1) Glass Ratner (.2); review and
1/17/2017   Fee   Gurfein, Peter J.   0065                                565.00       1.70         960.50
                                             Application                                                   finalize interim fee request for LGB (1); letter to S. Bomkamp re: request for interim compensation (.1).
                                             Employment    & Fee
12/7/2016   Fee   Gurfein, Peter J.   0065                                565.00       1.90       1,073.50 Work on fee application (1); review and edit time entries per interim compensation order (.9).
                                             Application
                                             Employment    & Fee
12/9/2016   Fee   Gurfein, Peter J.   0065                                565.00       2.40       1,356.00 Draft narrative for fee application (2.4);
                                             Application
                                                                                                             Continue work on narrative for first interim fee application (1.6); draft request for reimbursement for Lawndale and
                                             Employment & Fee                                                AJB fee advances (.6)(n/c); prepare request for interim compensation under interim compensation order (1); letter to
12/12/2016 Fee    Gurfein, Peter J.   0065                                565.00       3.30       1,864.50
                                             Application                                                     S. Bomkamp re: request for interim compensation for period ending November 30 (.3); review Storch Amani fee
                                                                                                             request for November 2016 (.4).
                                                                                                             Review schedule of loan payments by secured creditors (.1); confer with J. Cavender re: perfection of treatment of
12/27/2016 Fee    Gurfein, Peter J.   0074   Secured Claims & Liens       565.00       0.40         226.00
                                                                                                             secured claims (.2); review UCC-1 Financing Statements and dates of perfection (.1).
1/23/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.10          56.50   Review and approve draft order re: approval of Atlanta lease (.1).
1/26/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.10          56.50   Email exchange with B. Wainger re: AEG role in case and interest in PEM.
                                                                                                             Telephone call with J. Cavender re: business persons conference call; email exchange with Committee re: organizing a
3/15/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.10          56.50
                                                                                                             business persons conference call re: business operations.
4/12/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.10          56.50   Confer with B. Williams re: Glass Ratner terms of extended engagement (.1).
                                                                                                             Email J. Cavender re: scheduling of next business persons' call and email Committee re: scheduling business persons'
4/14/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.10          56.50   call with Debtors' management; email exchange with B. Murphy re: preparation of outline for business persons call
                                                                                                             (.1).
                                                                                                             Confer with B. Williams re: sharing of Teneo services with Creditors Committee and Equity Committee (.1); email
12/12/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00       0.20         113.00
                                                                                                             exchange with J. Cavender re: issuance of a revised RFP and re: settlement of the intervention motion (.1).
12/16/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00       0.20         113.00 Telephone call and email with T. Vandell, Upshot Services, re: changes to Committee website (.2).
12/20/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00       0.20         113.00 Review responses from J. Cavender re: Atlanta lease issues (.2).
                                                                                                           Email J. Cavender re: Debtors' request to refer in 8-K filing to Committee website for Monthly Operating Reports in
1/25/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.20         113.00 lieu of filing for MORs with exhibits (.1); confer with A. Shapiro and J. Brown re: Debtors' reqest to refer to
                                                                                                           Committee website in 8-k (.1).
12/28/2016 Fee    Zur, Roye           0081   Case Administration          380.00       0.30         114.00 Email correspondence with P. Gurfein re: Rule 2019 disclosures.
12/28/2016 Fee    Zur, Roye           0081   Case Administration          380.00       0.40         152.00 Draft memo to committee members re: Rule 2019 disclosures.
1/9/2017   Fee    Zur, Roye           0081   Case Administration          380.00       0.40         152.00 Email correspondence with committee members re: 2019 disclosures.
12/9/2016   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.30         169.50 Telephone call with C. Broussard re: Armada claim, case status, and Armada interests in case and assets (.3).
                                                                                                           Confer with B. Wainger re: covenants and conditions in connection with asset values and insurance coverage for
4/19/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.30         169.50 claims (.1); review McGuire Woods March invoice for interim compensation request (.1); email exchange with B.
                                                                                                           Williams re: Glass Ratner terms of engagement (.1).
                                                                                                           Review revised draft order re: Pirates exhibition settlement (.2); telephone call with S. Roach re: requested revision to
4/24/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.30         169.50
                                                                                                           Pirates settlement order (.1).
                                                                                                           Attend court hearing (telephonic) re: lease assumption and cash collateral (.4); telephone call with J. Cavender re:
3/23/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.50         282.50
                                                                                                           follow up to lease assumption (.1).
4/21/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.50         282.50 Review Monthly Operating Reports (.4); confer with B. Murphy and B. Williams re: MORs (.1).
12/7/2016   Fee   Zur, Roye           0081   Case Administration          380.00       0.90         342.00 Draft press release re: Teneo retention as financial advisor.
12/27/2016 Fee    Zur, Roye           0081   Case Administration          380.00       1.00         380.00 Update Committee website.
1/3/2017    Fee   Zur, Roye           0081   Case Administration          380.00       1.00         380.00 Exchange numerous emails with committee members re: Rule 2019 disclosures.
1/5/2017    Fee   Zur, Roye           0081   Case Administration          380.00       1.00         380.00 Prepare Rule 2019 disclosures.

1/6/2017    Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.70         395.50 Review and revise draft Rule 2019 statement (.5); confer with A. Shapiro re: preperation of Rule 2019 statement (.2).
                                                                                                           Attend hearing (telephonic) re: settlement with Clifford parties and Pirates exhibition (.1); email S. Roach re:
4/25/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.70         395.50 comments to proposed form of order (.2); draft insert to Committee website re: ruling in French Adversary proceeding
                                                                                                           on motion for default judgment (.4).
                                                                                                           Review email chain from J. Henshall re: Committee fees and expenses (.2); email A. Shapiro re: J. Henshall email re:
1/24/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       0.80         452.00
                                                                                                           fees (.1); review unauditied financials from J. Henshall (.5).
                                                                                                           Review lease proposal for Atlanta space (.2); confer with Teneo re: Atlanta lease proposal (.1); telephone J. Cavender
                                                                                                           re: Atlanta lease proposal, RFP revisions, UNESCO letter, and settlement of intervention objection. (.2); review
12/14/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00       0.90         508.50
                                                                                                           schedule of received financial documents and information and confer with Teneo re: same (.3); email J. Cavender re:
                                                                                                           status of lease in Atlanta (.1); .
                                                                                                             Telephone call J. Cavender re: intervention motion in French adversary proceeding, request for proposal and Equity
12/15/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00       1.00         565.00
                                                                                                             Committee recommendations, plan issues, exclusivity extension, D&O claims, and fee applications (1).
                                                                                                           Review financial analysis of Debtors' operations prepared by Teneo (.6); telephone call with B. Murphy re: assessment
1/4/2017    Fee   Gurfein, Peter J.   0081   Case Administration          565.00       1.00         565.00 of Teneo conclusions and analysis of debtors' operations (.2); email J. Cavender responding to inquiries respecting
                                                                                                           Debtors' cash collateral budget (.2).
                                                                                                           Review analysis of Glass Ratner further engagement terms (.2); confer with Committee's financial advisors re: terms
                                                                                                           of Glass Ratner further engagement (.1); review NY landlord lease in connection with general unsecured claims
4/17/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       1.00         565.00
                                                                                                           analysis (.4); email J. Cavender re: analysis of NY landlord's claim (.1); review Troutman Sanders invoice re: interim
                                                                                                           compensation (.2).
                                                                                                           Legal research re: Rule 2019 and applicability to official Equity Committee (1.6); conference with P. Gurfein re: same
12/27/2016 Fee    Zur, Roye           0081   Case Administration          380.00       1.80         684.00
                                                                                                           (0.2).
12/7/2016   Fee   Mocciaro, Michael   0081   Case Administration          200.00       3.50         700.00 Prepared invoice summarizing fees for October and November, 2016.
1/6/2017    Fee   Zur, Roye           0081   Case Administration          380.00       1.90         722.00 Prepare Rule 2019 disclosures (1.6); email correspondence with committee members re: same (0.3).
                                                                                                           Review Storch Amini interim fee request (.2); review and assessment of Glass Ratner further engagement letter (.8);
4/27/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       1.30         734.50 confer with B. Williams and B. Murphy re: terms of Glass Ratner further engagement (.1); email exchange with M.
                                                                                                           Glade responding to M. Glade's inquiries re: fees payable to LGB (.2).
                                                                                                             Research Rule 2019 legislative history (1.2); email exchange with J. Cavender re: Rule 2019 compliance (.3); email
12/28/2016 Fee    Gurfein, Peter J.   0081   Case Administration          565.00       1.80       1,017.00
                                                                                                             Equity Committee re: Debtors' Rule 2019 demand and compliance issues under Bankruptcy Rules (.3).
                                                                                                           Draft notice respecting financing and plan funding opportunity for publication on Committee website and to email list
1/11/2017   Fee   Gurfein, Peter J.   0081   Case Administration          565.00       2.10       1,186.50 (.9); research re: Committee finding funding sources for Debtor in possession and exit financing (1.1) finalize and file
                                                                                                           Rule 2019 statement (.1).
                                                             Case 3:16-bk-02232-JAF    Doc 150   Filed 08/13/19           Page 61 of 111

                                                                               Second Interim Fee Application
                                                                              December 1, 2016 - April 30, 2017


                                                                                                          Email from B. Wainger with draft response to UNESCO letter (.4); conference call with J. Cavender, B. Wainger, J.
                                                                                                          Chubak re: response to UNESCO letter and status of E D Va litigation (1); email exchange with A. Shapiro re:
12/19/2016 Fee    Gurfein, Peter J.   0081   Case Administration         565.00       3.10       1,751.50
                                                                                                          conference call with Debtors' professionals (.2); review letter from NOAA re: site visit (.1); email B. Wainger re:
                                                                                                          participation of Teneo in site visit (.2); email memo to Committee re: case status and E D Va litigation update (1.2).

                                                                                                          Telephone call with J. Chubak re: Debtors' statements re: excessive fees (.2); email exchange with A. Shapiro re:
                                                                                                          creditors committee views on fees and Debtors' objections (.1); telephone call with A. Shapiro re: Debtors' statements
                                                                                                          re: excessive fees (.1); review time entries of estate professionals (.6); email memo to A. Shapiro re: actual facts
                                                                                                          pertaining to incurrence of fees by Debtors and by Committees (.4); draft email re: response to issues pertaining to
4/20/2017   Fee   Gurfein, Peter J.   0081   Case Administration         565.00       3.40       1,921.00
                                                                                                          incurrence of fees (.2); email J Cavender re: business persons call with management (.1); draft agenda for business
                                                                                                          persons' call with management (.7); email A. Shapiro, B. Murphy and B. Williams re: agenda for business persons' call
                                                                                                          (.1); review side-by-side comparison of Glass Ratner initial proposal for retention and revised retention (.1); memo to
                                                                                                          Committee re: revised Glass Ratner retention proposal and status of DIP negotiations (.8).

1/23/2017   Fee   Dalberg, Jon L.R.   0212   Financing                   510.00       0.10          51.00 E-correspondence with P. Gurfein regarding ASM Capital termsheets.

12/22/2016 Fee    Gurfein, Peter J.   0212   Financing                   565.00       0.10          56.50 Email exchange with D. Simonds re: JMB execution of non-disclosure agreement (.1).

3/24/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.10          56.50 Review draft cash collateral order and motion and email to J. Cavender approving same.

                                                                                                           Conference with P. Gurfein regarding ASM DIP term sheet and proposed
1/23/2017   Fee   Dalberg, Jon L.R.   0212   Financing                   510.00       0.20        102.00
                                                                                                           restructuring.

3/3/2017    Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.30        169.50 Telephone call with D. Simonds, counsel to Ridgedale, DIP proposals, DIP process, and Debtors' response (.3).

3/31/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.30        169.50 Review and analysis of Bay Point DIP proposals (.2); confer with Teneo re: Bay Point proposal (.1).

                                                                                                           Conference call with B. Murphy re: financing and plan issues (.2); revision to proposed website notice re: funding
1/20/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.40        226.00
                                                                                                           sources (.1); email J. Cavender and M. Glade re: website notice for funding sources (.1).
                                                                                                           Review and analysis of loan agreement from Bay Point and Lincoln International side-by-side analysis of DIP proposals
4/6/2017    Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.40        226.00
                                                                                                           (.4).
                                                                                                           Review and analyze draft termsheets for ASM Capital DIP loan, Junior Secured
1/23/2017   Fee   Dalberg, Jon L.R.   0212   Financing                   510.00       0.50        255.00
                                                                                                           facility and proposed restructuring in connection with same.
                                                                                                           Email A. Shapiro and B. Williams re: new potential financing sources (.1); email exchange with D. Simonds re: JMB
12/28/2016 Fee    Gurfein, Peter J.   0212   Financing                   565.00       0.50        282.50   interest in financing and delay in execution of NDA and due diligence (.2); email exchange with J. Cavender re: JMB
                                                                                                           due diligence, NDA, and communication with Equity Committee (.2).
2/14/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.50        282.50   Review ETR term sheet for DIP financing (.4); confer with B. Williams re: ETR DIP term sheet (.1).
                                                                                                           Review and markup revised Bay Point DIP Agreement (.4); email J. Cavender re: comments on revised Bay Point DIP
4/25/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.50        282.50
                                                                                                           Agreement (.1).
                                                                                                           Email exchanges with D. Simonds re: JMB due diligence problems and status of NDA (.3); email exchanges with J.
12/29/2016 Fee    Gurfein, Peter J.   0212   Financing                   565.00       0.60        339.00   Cavender re: JMB due diligence problems (.2); email A. Shapiro and J. Brown re: status of JMB due diligence concerns
                                                                                                           (.1).
                                                                                                           Reveiw new proposal from Great Rock for DIP and Exit financing (.5); confer with Teneo re: Great Rock term sheet
1/30/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.60        339.00
                                                                                                           (.1).
                                                                                                           Review Teneo DIP worksheet and Debtor's cash flow variance report (.4); telephone D. Simonds re: Ridgedale DIP
2/23/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.60        339.00
                                                                                                           proposal and response from Debtors' FA (.1); email M. Glade re: response to Ridgedale DIP proposal (.1).

3/28/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.60        339.00 Review Bay Point DIP proposal (.3); confer with Teneo re: Bay Point proposal and comparison to ASM (.3).
                                                                                                         Finalize comments to draft Bay Point loan agreement (.3); email J. Cavender re: Equity Committee comments to Bay
4/24/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.70        395.50 Point loan agreement (.2); email B. Williams re: impact of revisions to DIP loan agreement (.1); review Financial
                                                                                                         Advisors' analysis of MORs and cash flow variance report (.1).
                                                                                                         Telephone call with S. Grossman re: proposed cash collateral budget (.1); email J. Cavender et al. re: Equity
                                                                                                         Committeee's agreement to order approving cash collateral budget and order thereon (.1); email exchange with Teneo
1/5/2017    Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.80        452.00 re: cash collateral budget and Debtors' financing requirements (.1); review cash collateral budget and professionals
                                                                                                         fees worksheet (.2); further email J. Cavender re: cash collateral budget and revisions to proposed order (.1);
                                                                                                         telephone call with D. Simonds re: concerns of JMB Capital with respect to DIP funding propoposal (.2).
                                                                                                         Email exchange with M. Glade re: ASM DIP term sheet (.1); review ASM revised term sheet (.3); email exchange with
2/21/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.80        452.00 Teneo re: ASM DIP proposal (.1); review cash collateral variance report (.1); email B. Murphy re: cash collateral
                                                                                                         variance report (.2).
                                                                                                         Review revised Bay Point Capital DIP proposal and compare with last ASM term sheet (.4); confer with B. Murphy re:
4/4/2017    Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.80        452.00 Bay Point terms (.2); review Thompson Hine retention waiver and consent (.1); confer with J. Brown re: Thompson
                                                                                                         Hine retention by Bay Point (.1).
                                                                                                         Telephone call with B. Schwartz, Apollo Capital, re: interest in DIP financing and execution of NDA (.2); confer with J.
                                                                                                         Chubak re: financing status (.1); telephone call with J. Cavender re: financing stats and Equity Committee's issuance
1/17/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.90        508.50
                                                                                                         of website notice re: same (.2); email A. Shapiro re: assessement of LOIs submitted to date on financing and website
                                                                                                         notice to seek additional funding sources (.4).
                                                                                                         Review Teneo work product schedule of alternative offers received re: DIP financing (.4); telephone call with B.
                                                                                                         Schwartz, Apollo Capital, re: interest in providing DIP financing (.2); email B. Williams re: Apollo interest in DIP
2/13/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.90        508.50
                                                                                                         financing (.1); telephone call with D. Simonds re: Ridgedale IOI re: DIP financing and communication with Debtors' FA
                                                                                                         re: same (.2).
                                                                                                           Telephone call with M. Fischer re: status of case and DIP financing and longer terms issues (.7); telephone call with B.
2/28/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       0.90        508.50
                                                                                                           Schwartz, Apollo Capital, re: DIP financing (.1); email exchange with D. Simonds re: Ridgedale DIP proposal (.1).

12/5/2016   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.00        565.00 Review financials from J. Henshall (1).

                                                                                                           Email exchanges with J. Cavender and D. Blanks re: Equity Committee website notice re: financing (.1); email A
1/18/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.10        621.50
                                                                                                           .Shapiro re: requested revisions to website notice re: financing (.1); work on funding sources memo (.9).
                                                                                                         Email exchanges with M. Glade re: revisions to Confidential Information Memo (.2); revise letter to Debtors re: CIM
2/8/2017    Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.10        621.50 per emails from M. Glade (.7); telephone call with J. Chubak re: Hamburg execution of NDA and offer for DIP
                                                                                                         financing (.2).
                                                                                                         Telephone call with J. Chubak re: DIP agreement and Bid Procedures issues to be addressed with Debtors (.2); draft
4/13/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.20        678.00 memo re: questions and concerns with proposed Bay Point DIP loan agreement (.8); confer with Committee's FAs re:
                                                                                                         DIP loan provisions (.2).
                                                                                                         Email C. Broussard re: valuation of Titanic artifacts (.2); conference call with D. Simonds, V. Tandon, B. Murphy, B.
12/16/2016 Fee    Gurfein, Peter J.   0212   Financing                   565.00       1.30        734.50 Williams re: DIP and exit financing options (.8); email with D. Simonds re: follow-up to JMB interest in financing (.1);
                                                                                                         call with A. Shapiro re: JMB interest in financing options (.2).
                                                                                                         Review and analysis of proposed Bay Point Capital loan agreement (1.2); circulate markup of DIP agreement to FAs
4/10/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.30        734.50
                                                                                                         and J. Brown for comment (.1).
                                                                                                         Review DIP loan agreement from Bay Point Capital (1); confer with B. Williams re: DIP loan agreement (.2); email
4/12/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.40        791.00
                                                                                                         with B. Williams and B. Murphy re: issues to be addressed in IP loan agreement with Bay Point (.2).
                                                                                                         Telephone call with J. Chubak re: status of discussions with Debtor and with museums re: financing and case status
2/27/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.50        847.50 (.2); conference call with V. Blake, B. Williams, B. Murphy, and A. Shapiro re: ETR interests in case, financing, and
                                                                                                         long term goals (1); confer with A. Shapiro re: follow-up to V. Blake call (.2); email M. Fischer re: V. Blake (.1).
                                                                                                         Review Teneo analysis of cash flow projections (.4); email questions to B. Murphy re: cash flow analysis (.3); review
12/21/2016 Fee    Gurfein, Peter J.   0212   Financing                   565.00       1.60        904.00 financial reports filed by Debtors (Rule 2015.3 and MORs (.7); email A. Shapiro re: JMB due diligence (.1); email B.
                                                                                                         Murphy re: status of JMB due diligence (.1).
                                                                                                         Confer with J. Chubak re: financing and plan issues (.2); confer with J. Brown
                                                                                                         and B. Murphy re: options available for plan sponsorship and financing (.3);
1/25/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.60        904.00 further analysis of ASM term sheet and plan proposal (.4); telephone call with J.
                                                                                                         Cavender re: ASM plan term sheet (.1); email to Teneo re: ASM plan term sheet
                                                                                                         (.2); confer with Teneo re: summary of ASM proposal (.2); review and comment
                                                                                                         Review revised CIM and draft proposed language re: financing options (.5); email exchange with B. Williams re:
2/10/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.60        904.00 revision to CIM (.2); conference call with J. Joselyn and R. Frandson re: case status and financing issues (.5); review
                                                                                                         and analysis of indication of interest form JMB Capital (.4).
                                                                                                         Telephone call with D. Simonds re: financing proposal form JMB Capital (.6); draft memo to Teneo re: statement of
1/4/2017    Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.70        960.50 financing proposal from JMB Capital and assessment of proposal (.7); telephone conference with J. Brown, B.
                                                                                                         Murphy, B. Williams re: assessment of JMB Proposal and assessment of DIP financing needs of Debtors (.4).
                                                                                                          Confer with J. Brown re: Debtors' instructions on sharing with Equity Committee information about financing contacts
                                                                                                          for DIP and Exit financing (.2); research re: Committee confidentiality issues (.5); review Guernsey's auction related
1/12/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.80       1,017.00
                                                                                                          video (.2); draft revisions to notice to be placed on website re: financing alternatives (.7); email exchange with A.
                                                                                                          Shapiro re: website notice re: financing (.2).
                                                                                                          Further revisions to RFP (.9); email RFP markup and redline to Debtors (.2); review Teneo DIP analysis (.3); email
1/25/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       1.80       1,017.00 Committee re: status of DIP and Exit financing efforts by Debtors (.2); email exchange A. Shapiro re: RFP revisions
                                                                                                          (.2).
                                                                                                          Telephone call with R. Kubick re: DIP financing (.2); email M. Glade re: R. Kubick interest in DIP financing (.1); review
                                                                                                          revised DIP loan agreement with Bay Point (1); markup revisions to DIP loan proposal (.7); email J. Cavender and J
4/20/2017   Fee   Gurfein, Peter J.   0212   Financing                   565.00       2.60       1,469.00
                                                                                                          .Chubak re: carve-out issues in DIP loan agreement (.1); email memo to B. Williams, B. Murphy and J. Brown re:
                                                                                                          revisions to DIP loan and proposed revisions to agreement (.5).
                                                                    Case 3:16-bk-02232-JAF              Doc 150       Filed 08/13/19            Page 62 of 111

                                                                                             Second Interim Fee Application
                                                                                            December 1, 2016 - April 30, 2017


                                                                                                                               Mark up further revisions to Bay Point DIP proposal agreement (1.4); email B. Murphy re: revisions to DIP proposal
                                                                                                                               with Bay Point (.3); email exchange with J. Cavender and J. Chubak re: revisions to professionals fees carve-out in
4/21/2017   Fee        Gurfein, Peter J.   0212   Financing                            565.00           2.60          1,469.00 DIP loan agreement (.1); telephone call with J. Chubak re: professionals fee carve-out in DIP loan agreement (.1);
                                                                                                                               draft revised language for professionals fees carve-out (.5); email J. Chubak re: proposed revisions to DIP loan
                                                                                                                               agreement (.1); email exchange with R. Kubick re: proposed DIP funding (.1).

                                                                                                                                 Review financial information provided by Debtors re: intercompany transfers, shareholders' agreement, and transfer
12/6/2016   Fee        Gurfein, Peter J.   0212   Financing                            565.00           2.70          1,525.50
                                                                                                                                 pricing model (1.8); confer with Teneo re: analysis of financial information provided by Debtors (.9).

                                                                                                                               Review and analysis of ASM term sheet for financing (.9); telephone call with B. Williams re: ASM term sheet and plan
                                                                                                                               related concerns (.2); telephone call with J. Cavender re: AMS term sheet and Debtors' response to ASM (.1); review
1/23/2017   Fee        Gurfein, Peter J.   0212   Financing                            565.00           2.90          1,638.50 M. Glade emails re: additional funding sources (.1); confer with A. Shapiro re: equity contacts and additional funding
                                                                                                                               soruces for DIP and plan funding (.1); revise website notice re: funding per discussions with Debtors' professionals
                                                                                                                               (.4);circulate to A. Shapiro and B. Williams revised website notice for funding (.1); work on revisions to RFP (1).
                                                                                                                               Review Committee's comments to DIP financing and organize comments on each section (.8); Conference call with J.
                                                                                                                               Cavender and B. Goodman re: Equity Committee comments on DIP loan agreement draft with Bay Point Capital and
                                                                                                                               Plan Support Agreement and plan (.9); telephone call with J. Chubak re: Committees' responses to DIP loan
4/14/2017   Fee        Gurfein, Peter J.   0212   Financing                            565.00           3.20          1,808.00
                                                                                                                               agreement from Bay Point (.2); review UCC markup of DIP Loan Agreement (.3); finalize markup of Bay Point
                                                                                                                               proposed loan agreement (.8); email J. Cavender and others re: Equity Committee comments to Bay Point DIP Loan
                                                                                                                               Agreement (.2).
                                                                                                                               Draft letter to J. Cavender outlining Equity Committee's concerns re: Exit Financing and sale of artifacts contemplated
2/6/2017    Fee        Gurfein, Peter J.   0212   Financing                            565.00           3.40          1,921.00
                                                                                                                               in Confidential Information Memo.
1/8/2017    Fee        Gurfein, Peter J.   0455   Travel                               565.00           9.60              0.00 Travel to Jacksonville for exclusivity hearing (9.6).

1/10/2017   Fee        Gurfein, Peter J.   0455   Travel                               565.00          12.90              0.00 Travel from Jacksonville after hearing on exclusivity (12.9).

3/6/2017    Fee        Gurfein, Peter J.   0455   Travel                               565.00           8.80              0.00 Travel to Atlanta for meetings with Debtors' professionals re: chapter 11 plan. (N/C)

3/7/2017    Fee        Gurfein, Peter J.   0455   Travel                               565.00           9.50              0.00 Travel from plan negotiations meeting with Debtors' professionals in Atlanta (9.5)(N/C).
                                                  Communication    with Equity
1/20/2017   Fee        Gurfein, Peter J.   B151                                        565.00           0.10             56.50 Email exchange with H. Siegel, Euclid, re: filings in RMST v France.
                                                  Holders
                                                  Communication    with Equity
2/6/2017    Fee        Gurfein, Peter J.   B151                                        565.00           0.10             56.50 Telephone call with R. Tennenbaum re: status of case and DIP financing proposal.
                                                  Holders
                                                  Communication    with Equity                                                 Telephone call with A. Bradley re: French adversary proceeding default judgment hearing and status of bankruptcy
3/30/2017   Fee        Gurfein, Peter J.   B151                                        565.00           0.20            113.00
                                                  Holders                                                                      case.
                                                  Communication    with Equity                                                 Telephone call with H. Siegel re: motion to extend exclusivity and case status(.1); telephone call with B. Schwartz re:
4/5/2017    Fee        Gurfein, Peter J.   B151                                        565.00           0.20            113.00
                                                  Holders                                                                      motion to extend exclusivity and case status (.1).
                                                  Communication    with Equity                                                 Telephone call with H. Siegel re: Euclid's motion to terminate exclusivity and opposition to Debtors' motion to extend
12/19/2016 Fee         Gurfein, Peter J.   B151                                        565.00           0.30            169.50
                                                  Holders                                                                      exclusivity.
                                                  Communication    with Equity
12/16/2016 Fee         Gurfein, Peter J.   B151                                        565.00           0.50            282.50 Conference call with A. Shapiro, H. Siegel, and A. Bradley re: case status (.5).
                                                  Holders
                                                  Communication    with Equity                                                 Conference call with A. Bradley, H. Siegel and A. Shapiro re: equity holders' concerns with status of case and plan
1/30/2017   Fee        Gurfein, Peter J.   B151                                        565.00           0.60            339.00
                                                  Holders                                                                      issues (.6).
                                                  Communication    with Equity                                                 Emails with H. Siegel, C. Bonsel, S. Harris and A. Bradley re: Court's ruling in RMST v France (.2); telephone call with
4/25/2017   Fee        Gurfein, Peter J.   B151                                        565.00           0.60            339.00
                                                  Holders                                                                      B. Schwartz re: ruling in RMST v. France and case status (.4).
                                                                                                                               Telephone call with C. Bansal, Leucadia, re: status of case and French adversary proceeding (.2); email H. Siegel re:
                                                  Communication with Equity
4/10/2017   Fee        Gurfein, Peter J.   B151                                        565.00           0.70            395.50 French adversary proceeding and case status (.1); Telephone call with S. Harris, Lombardi, re: status of French
                                                  Holders
                                                                                                                               Adversary Proceeding (.2); confer with A. Shapiro re: responding to inquiries from Equity Holders (.2).

1/23/2017   Expenses                       0001   CourtCall                                                             $30.00 Court Call hearing with Judge Paul Glenn
2/20/2017   Expenses                       0001   CourtCall                                                             $30.00 Court Call hearing with Judge Paul Glenn.
12/22/2016 Expenses                        0004   Photocopies                                                          $255.36 Printed copies for service of Notices of Issuance of Subpoenas.
2/3/2017    Expenses                       0004   Photocopies                                                            $2.88 Notice of Appearance in French Adversary case.
2/8/2017    Expenses                       0004   Photocopies                                                          $106.56 For service of Notices of Issuance of Subpoenas.
2/10/2017   Expenses                       0004   Photocopies                                                           $59.20 Prints re: Service of Notice of Issuance of Subpoena upon Larkin Fowler
1/6/2017    Expenses                       0008   FedEx                                                                $189.99 Hearing Binders to Akerman LLP in Jacksonville, FL. The receipt number for this shipment is 880155523681.
3/1/2017    Expenses                       0008   FedEx                                                                $363.32 FedEx charges for February.
12/31/2016 Expenses                        0010   LEXIS                                                                $123.00 LexisNexis research charges (December)
12/22/2016 Expenses                        0012   Postage                                                               $66.64 Service of Notices of Issuance of Subpoenas to both JP Morgan Chase & Co. and Premier Exhibitions, Inc.
2/3/2017    Expenses                       0012   Postage                                                                $4.99 Service of Notice of Apperarance in French Adversary case.
2/8/2017    Expenses                       0012   Postage                                                               $73.05 For service of Notices of Issuance of Subpoena.
2/10/2017   Expenses                       0012   Postage                                                               $30.11 US Mail Delivery re: Service of Notice of Issuance of Subpoena upon Larkin Fowler
12/31/2016 Expenses                        0016   Messenger                                                            $652.00 Nationwide Legal Support - Invoice 149418 (December services)
1/1/2017    Expenses                       0016   Messenger                                                            $652.00 Nationwide Legal Support - Invoice 149418 (December services)
2/28/2017   Expenses                       0016   Messenger                                                            $772.00 Nationwide Legal Services - Invoice 150741 (February services)
12/31/2016 Expenses                        0017   Third Party Service Fees                                             $717.90 UpShot Services, LLC - Invoice 1786
2/28/2017   Expenses                       0017   Third Party Service Fees                                             $945.00 LitBros Discovery; Invoice # 1251

3/31/2017   Expenses                       0017   Third Party Service Fees                                           $1,896.56 Paid Invoice for Upshot Services dba JND Corporate Restructuring for services rendered thru March 31, 2017.

4/1/2017    Expenses                       0017   Third Party Service Fees                                           $1,896.56 UpShot Services, LLC - Invoice 1902
4/30/2017   Expenses                       0017   Third Party Service Fees                                             $299.00 Wind Legal costs for use of Relativity for month of April, 2017
4/30/2017   Expenses                       0017   Third Party Service Fees                                             $299.00 Wind Legal costs for use of Relativity for month of March, 2017

12/31/2016 Expenses                        0022   Telephone Conference Calls                                           $169.96 AT Conference Services - Invoice 989230-1216 (December calling charges)

2/1/2017    Expenses                       0022   Telephone Conference Calls                                           $225.01 AT Conference - Invoice 997991-0117 (January conferece calling services)

2/28/2017   Expenses                       0022   Telephone Conference Calls                                           $305.76 AT Conference - Invoice 1006997-0217 (February conference calling services)

1/8/2017    Expenses                       0058   Travel Expense                                                     $1,107.10 Airfare ($658.20); Hotel ($379.68) & Meals ($69.22)

1/8/2017    Expenses                       0058   Travel Expense                                                       $124.76 Transportation/taxi fees for P. Gurfein

1/10/2017   Expenses                       0058   Travel Expense                                                       $448.90 Omni Hotel on 01/10/17.

3/6/2017    Expenses                       0058   Travel Expense                                                        $37.00 Taxi to Hotel

3/6/2017    Expenses                       0058   Travel Expense                                                        $45.58 Parking LAX

3/6/2017    Expenses                       0058   Travel Expense                                                       $241.40 Airfare

3/6/2017    Expenses                       0058   Travel Expense                                                       $306.74 Hotel charge
                                                  Litigation Support Vendor
4/3/2017    Expenses                       E118                                                                        $175.00 Technical support fees to fix mistakes in discovery files sent by Troutman Sanders.
                                                  E118


                                                                                 Total Fees:                     $334,802.00
                                                                                 Total Expenses:                  $12,652.33
                                                                                 Total Amount Due:             $ 347,454.33



                                                                              Timekeeper Summary
                                                                                    Hour        Rate                Value
                                                  Peter Gurfein                    468.30       565             $264,589.50
                                                  Jon L. R. Dalberg                105.70       510              $53,907.00
                                                  Roye Zur                          33.60       380              $12,768.00
                                                  Rachel A. Franzoia                7.50        325               $2,437.50
                                                  Michael Mocciaro                  5.50        200               $1,100.00
                                                     Case 3:16-bk-02232-JAF          Doc 150      Filed 08/13/19      Page 63 of 111
                                                                              Third Interim Fee Application
                                                                              May 1, 2017 - August 31, 2017


               Fee/Exp.      Timekeeper                                                        Hours
Entry Date                                    Task Code     Task Matter            Rate                  Amount                                              Narrative
                 Type           Name                                                           Worked
5/17/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.10             56.50 Telephone call and email from A. Ettinger, Guernsey's, re: sale process.

6/28/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.10             56.50 Email W. McCaleb re: sale process issues (.1).

6/8/2017     Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.20         113.00 Email exchange with M. Glade re: PR and sale process (.2).

6/23/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.20         113.00 Email M. Glade re: open issues relating to sale process (.2).
                                                                                                                      Confer with A. Shapiro re: sale process (.1); email D. Vermillion, Kekst, re:
7/22/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.20         113.00
                                                                                                                      publicity surrounding LOIs and sale process (.1).
                                                                                                                      Review Kekst report on marketing stats (.1); review B. Murphy report re: sale
6/20/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.30         169.50
                                                                                                                      process and Kekst report (.2).
                                                                                                                      Conference call with estate professionals re: sale process and status of open issues
6/22/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.40         226.00
                                                                                                                      (.4).
                                                                                                                      Telephone call with S. Fox, counsel to potential purchaser, re: sale process (.2);
6/27/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.40         226.00 email exchange with B. Murphy and B. Williams re: sale process issues and
                                                                                                                      analysis of partnering bidders (.2).
                                                                                                                         Confer with J. Cavender re: status of negotiations for sale of assets and drafting of
                                                                                                                         asset sale agreement or term sheet (.1); email B. Murphy and B. Williams re:
8/8/2017     Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.40         226.00
                                                                                                                         status of sale process and LOI negotiations (.2); confer with B. Murphy re:
                                                                                                                         preservation of artifacts and record or preservation efforts (.1).
                                                                                                                      Telephone call with B. Wainger re: response to Court's ruling denying default
5/5/2017     Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.50         282.50
                                                                                                                      judgement in RMST v France (.5).
                                                                                                                      Email B. Murphy re: update on marketing and sale process (.2); review media
7/12/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.60         339.00
                                                                                                                      coverage referenced in report form Kekst (.4).
                                                                                                                      Review email from, and telephone call with, J. Cavender re: metrics for KEIP and
                                                                                                                      KERP proposals (.3); confer with financial advisors re: KEIP and KERP metrics (.1);
5/11/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.70         395.50
                                                                                                                      email J. Chubak re: metrics for KEIP and KERP (.1); email M. Glade re: objection to
                                                                                                                      revision to Glass Ratner retention agreement (.2).
                                                                                                                         Review Financial Advisor's analysis of KEIP and KERP proposed by Debtors (.3);
                                                                                                                         confer with Financial Advisors re: analysis of KEIP and KERP and draft plans (.2);
6/1/2017     Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.70         395.50
                                                                                                                         confer with J. Cavender re: Committee's approval of KEIP and KERP and re: Kekst
                                                                                                                         retention (.2).
                                                                                                                      Email exchange with B. Murphy re: status of sale process and marketing (.3); email
6/14/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.70         395.50 financial advisors re: PR Marketing firm retention (.1); review Kekst marketing
                                                                                                                      program memo (.2); email B. Murphy re: Kekst marketing strategy (.1).
                                                                                                                      Review current Kekst report and related media publicity (.4); report to Committee
7/11/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.70         395.50
                                                                                                                      on media exposure (.3).
                                                                                                                      Review letter of intent re: sale process contemplated under Plan Support
7/20/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.80         452.00
                                                                                                                      Agreement (.8).
                                                                                                                         Review and markup draft press release relating to sale process (.6); email D.
7/24/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.80         452.00
                                                                                                                         Vermillion et al. re: revisions to press release and status of sale process (.2).
                                                                                                                      Review and markup memo re: Letters of Intent received from potential bidders
7/26/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.80         452.00
                                                                                                                      (.8).
                                                                                                                      Review and analysis of LOI form Armada (.7); email exchange B. Williams and B.
8/24/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.80         452.00
                                                                                                                      Murphy re: Armada LOI (.1).
                                                                                                                      Telephone call with M. Glade re: Confidential Information Memo re: sale (.2);
5/25/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.90         508.50
                                                                                                                      email B. Williams re: CIM (.2); work on CIM (.5).
                                                                                                                      Review email report from Lincoln re: sale process and marketing status (.2);
                                                                                                                      review potential bidders and background of parties undertaking due diligence (.4);
6/13/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      0.90         508.50
                                                                                                                      email exchanges with B. Williams re: marketing issues (.1); email B. Murphy re:
                                                                                                                      NDA language issues (.1); confer with A. Wang re: NDA issue (.1).
                                                                                                                      Telephone call with J. Cavender re: revision to NDA to accommodate potential
                                                                                                                      purchaser's concerns (.1); memo to D. Vermillion and M. Glade re: EC comments
                                                                                                                      to Kekst retention (.5); email exchanges with A. Wang and J. Cavender re:
6/19/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      1.20         678.00
                                                                                                                      revisions to NDA (.1); email M. Glade re: opening of data room (.1); email M.
                                                                                                                      Glade, J. Cavender, and D. Vermillion re: response to Kekst proposed media plan
                                                                                                                      (.4).
                                                                                                                      Confer with B. Williams re: issues under proposed KERP and KEIP (.2); telephone
                                                                                                                      call with M. Glade re: concerns of Equity Committee in connection with revisions to
5/19/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      1.50         847.50
                                                                                                                      Glass Ratner retention (.2); review draft Teaser and draft Confidential Information
                                                                                                                      email re: marketing of estate assets under Plan (1.1).

                                                                                                                      Telephone call with B. Williams re: CIM remarks (.1); markup CIM with comments
5/22/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      1.50         847.50 from Equity Committee (1.2); email memo to Debtors' professionals re: markup of
                                                                                                                      CIM and Equity Committee comments to sale process (.2).
                                                                                                                      Review final CIM and Teaser for use in marketing and sale process (.9); telephone
                                                                                                                      call with counsel to potential purchaser re: NDA negotiation (.2); email M. Glade
6/7/2017     Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      1.70         960.50 re: communications with former auction house (.1); confer with A. Shapiro re:
                                                                                                                      status of sale process (.2); draft proposed language for NDA and confer with
                                                                                                                      Purchaser's counsel re: same (.3).
                                                                                                                      Telephone call with A. Wang re: NDA issues (.1); confer with S. Roach re: NDA
                                                                                                                      issues (.1); review and markup letter of intent process letter from M. Glade (.7);
6/16/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      1.70         960.50 confer with B. Murphy re: revisions to LOI process letter (.2); draft revisions to LOI
                                                                                                                      process letter (.4); email M. Glade re: EC comments and revisions to LOI process
                                                                                                                      letter (.2).
                                                                                                                         Email exchange W. McCaleb re: bid process (.1); conference call G. Ratner, Lincoln
8/1/2017     Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      1.70         960.50
                                                                                                                         International, J. Cavender re: status of discussions with bidders (1.6).

                                                                                                                       Markup further revisions to CIM (.6); email draft CIM with Equity Committee
                                                                                                                       markets to M. Glade (.1);email from M. Glade re: additional revisions to CIM (.1);
                                                                                                                       telephone call M Glade re: revisions to CIM (.1); telephone call with J. Cavender
5/31/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      2.10        1,186.50
                                                                                                                       re: revisions to CIM (.1); draft insert to CIM re conversations with M. Glade and J.
                                                                                                                       Cavender (.6); review additional sources for potential purchasers of estate assets
                                                                                                                       (.4); email M Glade re: Kekst retention as PR firm for marketing assets (.1).

                                                                                                                       Review assessment of Kekst proposal and memo re: marketing plan (.4); email D.
                                                                                                                       Vermillion re: questions and suggestions for Kekst marketing plan (.2); conference
                                                                                                                       call with D. Vermillion and estate professionals re: Kekst marketing and PR
6/15/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      2.10        1,186.50
                                                                                                                       proposal (.7); confer with J. Cavender re: language revisions for NDA with one
                                                                                                                       potential purchaser (.1) review NDA and draft proposed language to resolve
                                                                                                                       impasse (.5); email I. Jacobs re: status of NDA negotiation and sale process (.2).

                                                                                                                       Review letters of intent received by Debtors under plan sale process (1.8); confer
7/28/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      2.20        1,243.00 with B. Murphy re: side-by-side analysis of LOIs received under plan support sale
                                                                                                                       process (.1); review Lincoln International LOI comparisons (.3).
                                                                                                                       Confer with J. Chubak re: sale process (.2); prep for call re: LOIs (.5); conference
7/31/2017    Fee          Gurfein, Peter J.   0055        Asset Disposition           565.00      2.20        1,243.00 call with Debtors and Committee professionals re: assessment and analysis of LOIs
                                                                                                                       received to date (1.5).
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19      Page 64 of 111
                                                                      Third Interim Fee Application
                                                                      May 1, 2017 - August 31, 2017


                                                                                                            Email exchanges with Lincoln International re: prospective list of potential
                                                                                                            purchasers of estate assets (.2); telephone call with M. Glade re: selection of
                                                                                                            public relations firm to assist in marketing effort and status of Confidential
                                                                                                            Information Memo (.2); review and analysis of Kekst retention agreement (.4);
5/30/2017   Fee   Gurfein, Peter J.   0055       Asset Disposition            565.00    2.40       1,356.00
                                                                                                            confer with Lincoln International re: Confidential Information Memo (.2); review
                                                                                                            and markup Confidential Information Memo (1); review proposed due diligence list
                                                                                                            in connection with marketing effort (.3); email exchange with B. Williams and B.
                                                                                                            Murphy re: due diligence list for data room (.1).

                                                                                                            Emails with B. Williams re: status of sale process (.2); confer with B Murphy re:
                                                                                                            status of sale process (.1); telephone call with A. Ettinger re: contacts with
                                                                                                            potential purchasers of assets (.2); telephone call with B. Williams re: access of
                                                                                                            potential purchasers to information from prior auction house (.2); telephone call
                                                                                                            with J. Cavender and M. Glade re: potential purchasers contact with prior auction
                                                                                                            house and coordination of public information to prospective purchasers (.2); confer
                                                                                                            with B. Williams and B. Murphy re: final CIM and Teaser and contacts with
6/6/2017    Fee   Gurfein, Peter J.   0055       Asset Disposition            565.00    2.40       1,356.00
                                                                                                            potential purchasers (.3); review NDA and markup from potential purchaser (.2);
                                                                                                            email exchange with A. Shapiro re: potential purchaser concerns with NDA (.2);
                                                                                                            exchange email analysis of NDA to B. Williams and B. Murphy (.1); email exchange
                                                                                                            with M. Glade re: contact by potential purchaser with prior auction house (.1);
                                                                                                            email J. Cavender and M. Glade re: contract terms with prior auction house and
                                                                                                            confidentiality (.2); review and analysis of NDA issues (.3); confer with J. Brown re:
                                                                                                            revised language for NDA (.1).

                                                                                                            Review letters of intent received by Debtors under sale contemplated by Plan
                                                                                                            Support Agreement (1.9); conference call M. Glade, J. Chubak, B. Murphy, et al.
                                                                                                            re: assessment of letters of intent received by Debtors under sale contemplated by
7/21/2017   Fee   Gurfein, Peter J.   0055       Asset Disposition            565.00    3.00       1,695.00
                                                                                                            plan support agreement (.7); confer with B. Murphy re: letters of intent and
                                                                                                            summary analysis for Committee (.3); confer with J Cavender re: LOIs received,
                                                                                                            plan process, and Plan exclusivity (.1).
                                                                                                            Review Teaser and review Confidential Information Memo and mark up CIM with
                                                                                                            comments and suggestions, and questions for Debtors (2.8); email B. Williams and
5/21/2017   Fee   Gurfein, Peter J.   0055       Asset Disposition            565.00    3.10       1,751.50
                                                                                                            B. Murphy re: markup of CIM (.1); telephone call with M. Glade re: Glass Ratner
                                                                                                            engagement terms (.2).
                                                 Asset Analysis and
6/22/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.10            56.50 Email J. Cavender re: RMST v France status of retention of expert and strategy.
                                                 Recovery
                                                 Asset Analysis and                                          Email exchange J. Henshall re: D&O Claims and email exchange J. Lamet, B. Miller,
7/13/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.10            56.50
                                                 Recovery                                                    J. Cavender, J. Henshall re: D&O matters (.1).
                                                 Asset Analysis and                                          Telephone call with B. Wainger re: retention of expert witness for French
5/17/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.20          113.00
                                                 Recovery                                                    Adversary proceeding.
                                                 Asset Analysis and                                          Confer with B. Miller re: D&O claims issues (.1); telephone with J. Cavender re:
5/31/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.20          113.00
                                                 Recovery                                                    resolution of D&O claims issues (.1).
                                                                                                             Telephone call with J. Chubak re: retention of Y. Aguila as expert witness in RMST
                                                 Asset Analysis and
6/5/2017    Fee   Gurfein, Peter J.   0057                                    565.00    0.20          113.00 v France (.1); confer with J. Cavender re: expense reimbursement under Y. Aguila
                                                 Recovery
                                                                                                             retention (.1).
                                                 Asset Analysis and
6/13/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.20          113.00 Confer with B. Miller and J. Brown re: further D&O discovery (.2).
                                                 Recovery
                                                 Asset Analysis and
6/20/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.20          113.00 Email exchange with B. Miller re: M. Saha call re: discovery (.2).
                                                 Recovery
                                                 Asset Analysis and
7/12/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.20          113.00 Email memo to Jim Henshall re: Equity Committee October 31 claims letter (.2).
                                                 Recovery
                                                 Asset Analysis and
8/28/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.20          113.00 Review and comment on final court order to be lodged re: RMST judgment (.2).
                                                 Recovery
                                                 Asset Analysis and                                             Confer with B. Miller re: further discovery in D&O claims (.2); confer with J.
6/12/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50
                                                 Recovery                                                       Cavender re: retention of counsel and D&O claims negotiations (.1).
                                                 Asset Analysis and                                             Confer with B. Miller re: Armada subpoena (.1); email exchange with M. Saha and
6/21/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50
                                                 Recovery                                                       C. Arawal re: Armada subpoena (.2).
                                                 Asset Analysis and                                             Confer with J. Cavender re: D&O Claims (.1); confer with B. Miller re: D&O claims
6/27/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50
                                                 Recovery                                                       (.2).
                                                                                                                Email exchange with A. Agrawal re: response to the equity committee subpoena
                                                 Asset Analysis and
7/7/2017    Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50    (.2); J. L. conferred with J. Lamet re: response to A. Agrawal inquiry re: response
                                                 Recovery
                                                                                                                to equity committee subpoena (.1).
                                                 Asset Analysis and                                             Review scheduling order in RMST v. France (.1); confer with B. Wainger re:
7/7/2017    Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50
                                                 Recovery                                                       scheduling order and filing of supplemental pleadings (.2).
                                                 Asset Analysis and                                             Email B Wainger re: RMST v France hearing issues (.1); email R. McFarland re:
8/14/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50
                                                 Recovery                                                       salvor in possession status (.1); email J Henshall re: D&O settlement (.1).
                                                 Asset Analysis and                                             Review LOI summary prepared by Lincoln International (.2), confer with B Miller
8/28/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50
                                                 Recovery                                                       re: D&O claims recovery (.1).
                                                 Asset Analysis and                                             Review and approve final draft of RMST default judgment order (.2); email J
8/29/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50
                                                 Recovery                                                       Cavender re: finalizing default judgment order (.1).
                                                 Asset Analysis and                                             Email exchange J Henshall re: continuing discussions re: D&O claims (.2); confer
8/31/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.30          169.50
                                                 Recovery                                                       with B Miller re: continuing discussions re: D&O claims (.1).
                                                 Asset Analysis and                                             Confer with B. Miller re: counsel to Daoping Bao (.2); email J. Henshall re:
6/28/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.40          226.00
                                                 Recovery                                                       representation of Daoping Bao (.2).
                                                                                                                Email exchange J. Olinto re: response to Equity Committee subpoena (.2); confer
                                                 Asset Analysis and
7/6/2017    Fee   Gurfein, Peter J.   0057                                    565.00    0.40          226.00    with B. Miller and J. Lamet re: response to J. Olinto request concerning response
                                                 Recovery
                                                                                                                to Equity Committee subpoena (.2).
                                                 Asset Analysis and
5/24/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.50          282.50 Confer with B. Murphy re: potential claims recoveries (.5).
                                                 Recovery
                                                                                                             Review Debtors' application to retain expert witness Y. Aguila in French adversary
                                                 Asset Analysis and                                          proceeding (.2); memo to Committee re: retention of Y. Aguila as expert witness
5/26/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.50          282.50
                                                 Recovery                                                    and re: plan and sale process under French Adversary and E D Virginia (.2); email
                                                                                                             from A. Shapiro re: sale process and E D Virginia (.1).
                                                 Asset Analysis and                                             Finalize demand letter re: D&O claims (.4); email J Henshall re: settlement
8/8/2017    Fee   Gurfein, Peter J.   0057                                    565.00    0.50          282.50
                                                 Recovery                                                       disucssions with Daoping Bao (.1).
                                                                                                             Email exchange Jim Henshall re: D&O issues (.2); email B Miller re: conference call
                                                 Asset Analysis and
8/31/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.50          282.50 with J Henshall (.1); email J Cavender re: conference call with J Henshall (.1);
                                                 Recovery
                                                                                                             confer with A Shapiro re: J Henshall conference call (.1).

                                                 Asset Analysis and                                             Review and research analysis of letter from Liberty Insurance Co. re: D&O claims
5/4/2017    Fee   Gurfein, Peter J.   0057                                    565.00    0.60          339.00
                                                 Recovery                                                       (.4); confer with B. Miller re: response to letter from Liberty Insurance Co. (.2).
                                                 Asset Analysis and                                             Prep for call with J Henshall re: D&O issues (.5); confer with B Miller re: scheduled
8/30/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.60          339.00
                                                 Recovery                                                       call with J Henshall (.1).
                                                 Asset Analysis and
7/25/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.80          452.00 Review filed pleadings from Debtors re: RMST v. France (.8).
                                                 Recovery
                                                 Asset Analysis and
8/24/2017   Fee   Gurfein, Peter J.   0057                                    565.00    0.80          452.00 Research damages assessement in D&O investigation (.8).
                                                 Recovery
                                                                                                             Review 11th Circuit opinion re: salvage rights and forward same with cover memo
                                                 Asset Analysis and
7/5/2017    Fee   Gurfein, Peter J.   0057                                    565.00    0.90          508.50 to Debtors' professionals re: E. D. Va. issues (.7); review marketing update
                                                 Recovery
                                                                                                             forwarded by B. Murphy (.2).
                                                 Asset Analysis and                                          Telephone call B MIller re: status of discussions with J Henshall (.1); prepare for
8/1/2017    Fee   Gurfein, Peter J.   0057                                    565.00    0.90          508.50
                                                 Recovery                                                    call with Jim Henshall (.8).
                                                                                                             Telephone call re: analysis of Liberty Insurance Company coverage denial letter
                                                 Asset Analysis and                                          (.2); review Liberty policy re: sections relevant to denial of coverage assertion (.8);
5/15/2017   Fee   Gurfein, Peter J.   0057                                    565.00    1.30          734.50
                                                 Recovery                                                    email J. Cavender, D. Blanks, and B. Wainger re: response to Liberty Insurance
                                                                                                             Company coverage denial arguments (.3).
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19      Page 65 of 111
                                                                      Third Interim Fee Application
                                                                      May 1, 2017 - August 31, 2017


                                                                                                             Review pleadings re: background in potential D&O claims agaisnt M Sellers (1);
                                                 Asset Analysis and
8/22/2017   Fee   Gurfein, Peter J.   0057                                    565.00    1.40          791.00 confer with B Miller re: background pleadings in Sellers litigation (.2); confer with J
                                                 Recovery
                                                                                                             Lamet re: D&O claims report to Committee (.2).
                                                 Asset Analysis and                                            Confer with B Miller and J Lamet re: D&O investigation (.2); review background
8/23/2017   Fee   Gurfein, Peter J.   0057                                    565.00    1.40          791.00
                                                 Recovery                                                      investigation (1); email exchange A Shapiro re: investigation (.2).
                                                                                                             Review and analysis of letter from Jim Henshall respecting D&O issues (1); email
                                                 Asset Analysis and
7/17/2017   Fee   Gurfein, Peter J.   0057                                    565.00    1.60          904.00 memo to B. Miller and J. Lamet re: analysis of Jim Henshall letter re: D&O issues
                                                 Recovery
                                                                                                             (.6).
                                                                                                             Conference call Jim Henshall, B Miller, J Lamet, and J Cavender re: D&O issues
                                                 Asset Analysis and
8/2/2017    Fee   Gurfein, Peter J.   0057                                    565.00    1.60          904.00 (.5); confer with B Miller ansd J Lamet re: terms of potential settlement of D&O
                                                 Recovery
                                                                                                             claims (.3); review D&O pre and post merger analysis (.8).
                                                                                                             Review pleadings in preperation for hearing on RMST v France adversary
                                                 Asset Analysis and
8/9/2017    Fee   Gurfein, Peter J.   0057                                    565.00    1.60          904.00 procieeding motion for judgment (1.4); email B Wainger re: evidentiary hearing
                                                 Recovery
                                                                                                             issues (.2).
                                                 Asset Analysis and                                          Review pleadings in RMST v France for inclusion in findings and conclusions for
8/24/2017   Fee   Gurfein, Peter J.   0057                                    565.00    1.60          904.00
                                                 Recovery                                                    order granting judgment (1.6).
                                                                                                             Conference call B Murphy and B Williams re: potential sale of assets (.6); review
                                                 Asset Analysis and
8/18/2017   Fee   Gurfein, Peter J.   0057                                    565.00    1.70          960.50 results of investigation re: D&O issues (.5); email B Miller and J Lamet re: results
                                                 Recovery
                                                                                                             of investigation (.2); draft memo re: summary of call re: asset sale issues (.4).
                                                 Asset Analysis and
7/19/2017   Fee   Gurfein, Peter J.   0057                                    565.00    1.80       1,017.00 Draft memo re: D&O claims analysis and conference call with Jim Henshall (1.8).
                                                 Recovery
                                                                                                            Telephone call E Beyer re: litigation support (.2); confer with B MIller and j Lamet
                                                 Asset Analysis and                                         re: litigation support requirements (.2); draft demand letter to Jim Henshall re:
8/7/2017    Fee   Gurfein, Peter J.   0057                                    565.00    2.00       1,130.00
                                                 Recovery                                                   D&O claims (1.1); confer with B Miller re: draft demand letter (.3); email A Shapiro
                                                                                                            re: draft demand letter re: D&O claims (.2).
                                                                                                            Email exchanges with B. Wainger re: RMST v France default judgment (.2);
                                                 Asset Analysis and                                         research issues relating to motion for default judgment in RMST v France (1.6);
5/8/2017    Fee   Gurfein, Peter J.   0057                                    565.00    2.10       1,186.50
                                                 Recovery                                                   email memo to B. Wainger re: results of research and recommendations re: motion
                                                                                                            for default judgment (.3).
                                                                                                            Email B. Wainger re: Yann Aguila retention as expert witness (.1); telephone call
                                                 Asset Analysis and                                         with B. Wainger re: analysis of expert witness retention in connection with French
5/15/2017   Fee   Gurfein, Peter J.   0057                                    565.00    2.10       1,186.50
                                                 Recovery                                                   Adversary Proceeding (.2); research issues pertaining to expert witness retention
                                                                                                            (1.2); email memo to B. Wainger re: retention of expert witness (.6).
                                                                                                            Review email and documents produced by Jim Henshall in connection with D&O
                                                 Asset Analysis and
7/21/2017   Fee   Gurfein, Peter J.   0057                                    565.00    2.10       1,186.50 claims analysis (1.4); confer with J. Lamet re: analysis of documents produced by
                                                 Recovery
                                                                                                            Jim Henshall (.2); memo re: claims analysis (.5).
                                                                                                            Telephone call B. Wainger re: Hague Convention service (.2); draft pleading of
                                                 Asset Analysis and
7/28/2017   Fee   Gurfein, Peter J.   0057                                    565.00    2.10       1,186.50 Equity Committee in support of Default Judgment in RMST v. France (1.7); email J.
                                                 Recovery
                                                                                                            Cavender and B. Wainger re: Hague convention service in RMST v. France (.2).
                                                                                                            Email exchange B Miller re: Committee memo re: settlement discussions (.2);
                                                 Asset Analysis and
8/3/2017    Fee   Gurfein, Peter J.   0057                                    565.00    2.30       1,299.50 email B Williams, B Murphy re: memo to Committee on settlement discussions (.5);
                                                 Recovery
                                                                                                            analysis of D&O claims and damages assessment (1.6).
                                                                                                            Prep for heaing re: RMST defualt judgment (1); attend hearing and present
                                                 Asset Analysis and                                         srgument re: default judgment (1); confer with B Wainger and J Sanders re:
8/17/2017   Fee   Gurfein, Peter J.   0057                                    565.00    2.30       1,299.50
                                                 Recovery                                                   potential asset sale (.2);email B Wainger re: drafting order re: default judgment
                                                                                                            (.1).
                                                                                                            Email B. Wainger re: retention of expert witness in connection with French
                                                 Asset Analysis and                                         adversary proceeding (.3); review further revised deck re: D&O claims analysis
5/16/2017   Fee   Gurfein, Peter J.   0057                                    565.00    2.50       1,412.50
                                                 Recovery                                                   (.5); finish review of documents underlying financial advisors D&O claims analysis
                                                                                                            (1.1); organize file for documents underlying financial advisors claims analysis (.6).

                                                                                                            Review and mark-up draft order re: RMST default judgment (1.4); confer with J
                                                                                                            Brown re: draft default order (.2); email J Cavender re: draft default judgment
                                                                                                            order (.1); email exchange M Glade re: issuance of press release reL RMST
                                                 Asset Analysis and                                         judgment (.2); telephone call D Vermillion re: issuance of press release re: RMST
8/28/2017   Fee   Gurfein, Peter J.   0057                                    565.00    2.60       1,469.00
                                                 Recovery                                                   judgment (.2); ocnfer with B Murphy re: issuance of press release re: RMST
                                                                                                            judgment (.1); confer with A Shapiro re: issuance of press reelase re: RNST
                                                                                                            judgment (.1); email D Vermillion re: press rlesase re: RMST judgment (.1); email
                                                                                                            J Lamet and B MIller re: D&O issues (.2).
                                                 Asset Analysis and
8/25/2017   Fee   Gurfein, Peter J.   0057                                    565.00    2.70       1,525.50 Outline findings and conclusions to be included in order re: RMST v France (2.7).
                                                 Recovery
                                                                                                            Research and draft memo to Debtors' counsel and counsel to Creditors Committee
                                                 Asset Analysis and
5/1/2017    Fee   Gurfein, Peter J.   0057                                    565.00    2.80       1,582.00 re: evidentiary hearing and required proof for presentation to Court in connection
                                                 Recovery
                                                                                                            with default judgment against the French Republic.
                                                                                                            Prep for conference call re: D&O claims analysis (.7); conference call Jim Henshall,
                                                 Asset Analysis and                                         J. Cavender, B. Miller, J. Lamet re: D&O claims analysis (1); follow-up call with J.
7/18/2017   Fee   Gurfein, Peter J.   0057                                    565.00    2.80       1,582.00
                                                 Recovery                                                   Lamet re: conference call with Jim Henshall (.1); review and analysis of documents
                                                                                                            relevant to Jim Henshall conference call (1).
                                                                                                            Telephone call J. Cavender re: negotiations with counsel to Daoping Bao (.2);
                                                                                                            telephone calls Jim Henshall re: Equity Committee investigation into D&O claims
                                                                                                            and process for discussion (.8); email memo to J. Lamet and B. Miller re:
                                                 Asset Analysis and
7/11/2017   Fee   Gurfein, Peter J.   0057                                    565.00    3.10       1,751.50 discussion with counsel to Mr. Bao (.2); review documentation re: merger
                                                 Recovery
                                                                                                            transaction and individuals involved (.3); confer with B. Miller re: conversation with
                                                                                                            counsel to Mr. Bao (.3); outline issues for further discussion with Jim Henshall
                                                                                                            (1.3).
                                                                                                            Review potential fraudulent transfer claims relating to [redact] (.6); confer with J.
                                                                                                            Reitman re: fraudulent transfer issues (.1); telephone call with T. Kraus re: PRXI
                                                 Asset Analysis and                                         D&O analysis (.6); confer with B. Miller, J. Lamet, and J. Brown re: finalizing
5/22/2017   Fee   Gurfein, Peter J.   0057                                    565.00    3.40       1,921.00
                                                 Recovery                                                   recommendations re: D&O claims (1); review and revise draft pleadings from B.
                                                                                                            Wainger re: retention of expert witness in French Adversary Proceeding (1); email
                                                                                                            B. Wainger re: proposed revisions to motion re: expert witness (.1).

                                                                                                               Review financial advisors' claims analysis re: D&O claims (.8); conference call with
                                                 Asset Analysis and                                            B. Miller, J. Lamet, B. Williams, and B. Murphy re: analysis of claims presentation
5/15/2017   Fee   Gurfein, Peter J.   0057                                    565.00    4.90       2,768.50
                                                 Recovery                                                      (1.6); review key documents underlying financial advisors claims analysis (2.3);
                                                                                                               email memo to A. Shapiro re: financial advisors claims analysis (.2).
                                                                                                            Review pleadings prepared by Debtors re: French Adversary proceeding
                                                                                                            supplemental submission and related declarations (2.6); research issues raised in
                                                 Asset Analysis and                                         supplemental pleadings (.7); markup suggested revisions to supplemental
7/16/2017   Fee   Gurfein, Peter J.   0057                                    565.00    5.00       2,825.00
                                                 Recovery                                                   pleadings (1.4); email memo to J. Cavender, B. Wainger, J. Brown; J. Chubak re:
                                                                                                            proposed revisions and additional to supplemental pleadings re: default judgment
                                                                                                            (.3).
                                                                                                            Organize files for hearing on default judgment in RMST v France (1.1); review
                                                 Asset Analysis and
8/15/2017   Fee   Gurfein, Peter J.   0057                                    565.00    5.10       2,881.50 pleadings leading to motion for default judgment (2.1); organize exhibits for
                                                 Recovery
                                                                                                            presentation at trial of motion for default judgment (.8); prep for heaing (1.1).

5/5/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan              510.00    0.10            51.00 Review revised plan term sheet.
                                                                                                              Review e-mail from P. Gurfein concerning tomorrow's telephonic meeting with
5/10/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan              510.00    0.10            51.00 Committee: employee retention plan for process leading to sale/plan
                                                                                                              implementation.
6/8/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan              510.00    0.10            51.00 E-correspondence with P. Gurfein re: order extending exclusivity.
7/13/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan              510.00    0.10            51.00 E-correspondence with P. Gurfein regarding revised outline of plan issues.
                                             Case 3:16-bk-02232-JAF       Doc 150   Filed 08/13/19      Page 66 of 111
                                                                   Third Interim Fee Application
                                                                   May 1, 2017 - August 31, 2017


                                                                                                             Telephone call with J. Cavender re: approval of economic terms of KEIP and KERP
6/5/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.10            56.50
                                                                                                             (.1).
5/8/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.20          102.00 Review e-memo and attachments from P. Gurfein re: proposed DIP lending.
                                                                                                             Review e-memo from P. Gurfein re: status of plan support agreement negotiations
5/9/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.20          102.00
                                                                                                             and plan exclusivity.
                                                                                                             Review materials for tomorrow's telephonic Committee meeting forwarded to me
5/10/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.20          102.00
                                                                                                             by P. Gurfein.
                                                                                                             E-correspondence with P. Gurfein and B. Williams re: timeline/landmarks for plan
6/5/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.20          102.00
                                                                                                             process.
                                                                                                             Email exchange with J. Cavender, J. Chubak, and R. Thames re: resolution of
6/23/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.20          113.00
                                                                                                             NOAA objection to PSA motion (.2).
8/22/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.20          113.00    Confer with B Murphy re: plan tax structure (.2).
8/24/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.20          113.00 Email memo to W Sullivan re: plan tax issues (.2).
                                                                                                          Conference with P. Gurfein re: plan issues, including manner of structuring sale of
5/4/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.30          153.00
                                                                                                          substantially all of the assets of the estate.
5/5/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.30          153.00 Review revised plan support agreement.
                                                                                                          Review memo received from P. Gurfein re: status of plan process and strategy with
5/8/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.30          153.00
                                                                                                          respect to same.
                                                                                                          E-correspondence with P. Gurfein and review his report on status of case and plan
7/10/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.30          153.00
                                                                                                          negotiations.
                                                                                                          E-correspondence with P. Gurfein regarding proposed organization of Liquidating
7/13/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.30          153.00
                                                                                                          Trust and selection of oversight board/liquidating trustees.
                                                                                                          Conference with P. Gurfein regarding plan issues; recent decision by Ninth Circuit
7/13/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.30          153.00
                                                                                                          court of Appeals [redacted].
                                                                                                          Confer with B. Murphy re: PR Firms for sale under Plan (.2); email J. Cavender, D.
5/15/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.30          169.50 Blanks, B. Wainger, and J. Chubak re: PR firms for consideration by Debtor in
                                                                                                          connection with sale under Plan (.1).
                                                                                                          Review e-memos from P. Gurfein and J. Brown re: status of plan negotiations and
5/4/2017    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.40          204.00
                                                                                                          strategy going forward.
                                                                                                          Markup revised Plan Support Agreement re: sale timeline (.3); email B. Murphy
5/7/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.40          226.00
                                                                                                          and B. Williams re: sale timeline issues (.1).
                                                                                                          Revise outline of plan issues to include an option for alternate governance
7/13/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.50          255.00
                                                                                                          structure for liquidating plan.
                                                                                                          E-correspondence with P. Gurfein regarding plan status and review his outline of
7/13/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.50          255.00
                                                                                                          issues regarding same.
                                                                                                          Emails with B. Goodman re: execution of PSA and further revisions to PSA Motion
5/17/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.60          339.00
                                                                                                          (.4); emails with B. Goodman re: KEIP and KERP proposals (.2).
                                                                                                          Continue research re [redacted] and telephone conference with P. Gurfein re
8/16/2017   Fee   Zur, Roye           0060       Chapter 11 Plan           380.00    1.00          380.00
                                                                                                          same.
                                                                                                             Final review of Plan Support Agreement motion and plan term sheet (.6); email
5/18/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.70          395.50
                                                                                                             exchange with B. Goodman re: approval of Plan Support Agreement motion (.1).
                                                                                                             Email exchange with J. Cavender re: NOAA objection to PSA motion and proposed
6/26/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.70          395.50
                                                                                                             resolution of objection (.7).
                                                                                                             Telephone call J. Chubak re: sale process under plan support agreement (.1);
7/28/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.70          395.50    review draft motion re: extension of exclusivity (.5); email S. Roach re: extension
                                                                                                             of exclusivity (.1).
                                                                                                             Confer with B Murphy re: tax related plan structuring issues (.5); telephone call A
8/23/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.70          395.50
                                                                                                             Shapiro re: tax driven plan structurung issues (.2).
                                                                                                             Attend telephonic conference call with committee (dropped off for non-plan related
5/11/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    0.80          408.00
                                                                                                             portion of call).
                                                                                                             Conference with P. Gurfein re plan issues and implementation strategy (0.30);
8/11/2017   Fee   Zur, Roye           0060       Chapter 11 Plan           380.00    1.10          418.00
                                                                                                             research re same (0.8).
                                                                                                             Review further revisions to PSA Motion (.4); telephone call with J. Chubak re: KEIP
                                                                                                             and KIRP, and Chapter 7 Trustee carve-out (.1); email J. Cavender re: PR
                                                                                                             Marketing issues (.1); email exchanges with J. Cavender and J. Chubak re: DIP
5/12/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.90          508.50
                                                                                                             carve out for Chapter 7 Trustee (.1); email J. Cavender re: additional language in
                                                                                                             PSA re: PR retention (.1); confer with B. Williams and B. Murphy re: PR Firm
                                                                                                             retention (.1).
                                                                                                             Conference call J Cavender, M Goldsmith, W Sullivan re: [redacted] (.5); review tax
8/18/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    0.90          508.50
                                                                                                             returns re: NOL issues (.4).
                                                                                                             Email B. Williams re: revised KEIP and KERP (.1); review revised KEIP and KERP
5/26/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.00          565.00
                                                                                                             (.4); draft memo to Committee re: KEIP and KERP revisions (.5).
                                                                                                             Analysis of plan and sale issues in light of Courts ruling on French adversary
5/4/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.20          678.00    proceeding (1); email exchange with B. Wainger re: CIM for sale process under
                                                                                                             Plan (.2).
                                                                                                          Review and analysis of Debtors' motion to extend exclusivity (.3); email B. Murphy
                                                                                                          and B. Williams re: exclusivity (.1); review and analysis of revisions to Plan Support
5/10/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.20          678.00
                                                                                                          Agreement and Motion to approve Plan Support Agreement (.4); email J. Cavender
                                                                                                          re: further revisions requested to Plan Support Agreement Motion (.4).
                                                                                                          Research [redacted] (1.1); email J Cavender re: securities law issues for discussion
8/8/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.20          678.00
                                                                                                          (.1).
                                                                                                          Confer with J Cavender re: KEIP motion in connection with Plan Support
                                                                                                          Agreement and potential opposition of US Trustee (.3); review KEIP MOiton and
8/29/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.20          678.00 draft email to M Suarez, UST, re: Equity Committee view on KEIP andpotential
                                                                                                          objection (.6); confer with J Brown re: revisons to email to UST M Suarez (.1);
                                                                                                          email to M Suarez re: KEIP Moiton (.2);
                                                                                                          Email exchanges with B. Goodman re: PR selection and Plan Support Agreement
5/16/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.30          734.50 execution (1.2); email J. Cavender re: responses from PR Firms and PSA execution
                                                                                                          (.1).
                                                                                                          Review revisions to Plan Support Agreement and Plan Term Sheet from J.
                                                                                                          Cavender (.8); confer with J. Brown re: research into releases issued under
5/5/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.40          791.00 Chapter 11 plan (.1); memo to Committee re: status of discussions (.2); email
                                                                                                          exchange with B. Murphy and B. Williams re: issues raised in latest iteration of Plan
                                                                                                          Support Agreement (.3).
                                                                                                          Emails with J. Cavender and .J Chubak re: revisions to Plan Support Agreement
                                                                                                          and DIP lending revisions (.2); review further revisions to PSA from J. Cavender in
                                                                                                          response to Committee issues (.8); confer with Committee financial advisors re:
5/8/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.40          791.00
                                                                                                          implication of revisions to PSA (.2); confer with J. Brown re: research results
                                                                                                          respecting releases under the plan (.1); confer with Committee financial advisors
                                                                                                          re: timeline for sale under plan (.1).

                                                                                                          Conference call with estate professionals re: SEC inquiry and response to SEC
6/20/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.40          791.00 concerns (.4); research [redacted] (.6); email J. Cavender re: [redacted] (.1);
                                                                                                          telephone call with M. Saha, Armada Group, re: plan issues and re: discovery (.3).
                                                                                                          Work on plan analysis of issues raised with J Cavender (.8); email memo to W
8/3/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.40          791.00 Sullivan and E Moreno re: plan structure issues (.4); email exchange B Murhy and
                                                                                                          B Williams re: tax analysis of LOIs and Plan related issues (.2).
8/15/2017   Fee   Zur, Roye           0060       Chapter 11 Plan           380.00    2.10          798.00 Legal research re [redacted] (1.9); conference with P. Gurfein re same (0.2).
                                                                                                          Review and assess KERP and KEIP drafts in connection with Chapter 11 plan (1.3);
6/30/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.50          847.50
                                                                                                          email B. Murphy re: economics of deal (.2).
                                                                                                          Review research re: [redact] (1); review and analysis of plan issues affected by
5/3/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan           565.00    1.60          904.00
                                                                                                          court's ruling on French Adversary Proceeding (.6).
7/25/2017   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan           510.00    1.80          918.00 Attend telephonic meeting of Equity Committee and professionals.
                                             Case 3:16-bk-02232-JAF         Doc 150   Filed 08/13/19      Page 67 of 111
                                                                     Third Interim Fee Application
                                                                     May 1, 2017 - August 31, 2017


                                                                                                           Confer with B. Williams re: tax related issues in plan structure (.3); research
7/11/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    1.70         960.50 [redact] (1.2); email analysis and questions to E. Moreno and W. Sullivan re: tax
                                                                                                           and securities law concerns in structuring plan (.2).
                                                                                                           Rsearch [redacted] (1.3); email J Cavender re: research results for plan structure
8/16/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    1.90       1,073.50 issues (.2); confer with J Brown re: plan structuring issues (.2); confer with W
                                                                                                           Sullivan re: [redacted] (.2).
                                                                                                           Review filed opposition of NOAA to PSA motion (.9); research case law cited by
                                                                                                           NOAA in objection to PSA (.8); telephone call with J. Cavender re: NOAA objection
6/22/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    2.00       1,130.00
                                                                                                           (.1); conference call with J. Chubak and J. Cavender re: response to NOAA
                                                                                                           objection to PSA (.2).
                                                                                                           Research [redacted] (2.2); email memo to J Cavender re: results of plan structure
8/14/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    2.50       1,412.50
                                                                                                           research and recommended further research direction (.3).
                                                                                                           Prepare for hearing on KEIP/KERP motion (1); attend hearing (telephonic) re:
                                                                                                           KEIP/KERP Motion (1.4); telephone call J Cavender re: KEIP hearing results and
8/31/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    2.80       1,582.00
                                                                                                           plan on sale process (.2); telephone call J Brown re: KIP heairng and plan process
                                                                                                           (.2).
                                                                                                           Review and mark-up revisions to Plan Support Agreement and related pleadings
                                                                                                           (1.1); telephone J. Cavender re: revisions to PSA and plan related issues (.8);
5/9/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    3.00       1,695.00
                                                                                                           review revised motion to extend exclusivity (.4) and motion for approval of PSA
                                                                                                           (.5); email J. Cavender e: proposed revisions to PSA and related pleadings (.2).
                                                                                                           Telephone call J Cavender re:plan drafitng issues (.5); revise draft of plan
8/2/2017    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    3.10       1,751.50 discussion issues (1.3); review research re: secured lender issues (1.1); email
                                                                                                           exchange J Cavender re: plan research issues (.2).
                                                                                                           Review Plan Support Agreement and Plan Term Sheet and draft outline of open
                                                                                                           chapter 11 plan issues (1.8); confer with J. Cavender re: open plan issues and
7/12/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    3.40       1,921.00
                                                                                                           process for addressing the open issues (.8); email memo to J. Cavender, J. Brown,
                                                                                                           B. Williams, M. Glade, D. Blanks re: open chapter 11 issues and assignments (.8).
                                                                                                           Conference call B. Murphy, B. Williams, E. Moreno, W. Sullivan, J. Brown re:
7/25/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    3.50       1,977.50 securities law issues in chapter 11 plan (.8); research [redact] (1.4); email memo
                                                                                                           to E. Moreno and W. Sullivan re: [redact] (1.3).
                                                                                                           Conference call B. Murphy, B. Williams, J. Brown re: plan issues relating to tax and
7/24/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    4.10       2,316.50 structure issues (.5); analysis of plan tax consideration (.9); telephone call J.
                                                                                                           Brown re: plan analysis (.1); research [redact] (2.6).
                                                                                                           Review KEIP/KERP pleadinsg in preperation for hearing (.8); confer with J Brown
                                                                                                           re: KEIP/KERP motion hearing issues (.2); review objection to KEIP/KERP motion
                                                                                                           filed by US Trustee (.6); telephone call J Brown re: UST's objection (.2); telephone
8/30/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    4.20       2,373.00 call J Cavender re: UST's objection (.2); draft memo articulating repsonse to UST's
                                                                                                           objection (1.1); email J Cavender, J Chubak, J Brown memo responding to UST's
                                                                                                           objection (.2); review and markup comments to M Glade affidavit in response to
                                                                                                           UST's objection (.9).

                                                                                                           Review and markup revised drafts of KEIP and KERP (1.1); review and markup
                                                                                                           pleadings to be submitted in conjunction with approval of KEIP and KERP (1.6);
                                                                                                           confer with J. Cavender re: comments on and revisions to KEIP and KERP and
7/13/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    5.20       2,938.00
                                                                                                           related pleadings (.8); email to J. Cavender and J. Chubak re: revisions to KEIP
                                                                                                           and KERP and related pleadings (.1); research [redacted] (1.3); email J. Cavender
                                                                                                           re: results of research re: [redacted] (.3).
                                                                                                           Research re: [redacted] (3.4); confer with J Cavender re: legal issues pertaining to
                                                                                                           plan structure (.4); confer with R Zur re: plan structure issues (.1); memo re:
8/11/2017   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00    5.40       3,051.00
                                                                                                           [redacted] (1.3); email E Moreno, BMurphy, B Williams, W Sullivan re: securities
                                                                                                           law analysis (.2).
                                                                                                           Email exchanges with B. Wainger and telephone call with J. Cavender re: status of
                                                 Claims Administration
5/11/2017   Fee   Gurfein, Peter J.   0061                                   565.00    0.20         113.00 Las Vegas mediation (.1); email exchange with J. Brown and B. Gart re: additional
                                                 & Objections
                                                                                                           potential estate claims re: fraudulent transfers (.1).
                                                 Claims Administration                                         Review Debtors' summary judgment motion filed in connection with NY Landlord
5/16/2017   Fee   Gurfein, Peter J.   0061                                   565.00    0.80          452.00
                                                 & Objections                                                  claim (.8).
                                                 Committee                                                     Email exchanges Committee members re: litigation support retention of outside
8/4/2017    Fee   Gurfein, Peter J.   0062                                   565.00    0.10            56.50
                                                 Communications                                                experts.
                                                 Committee                                                     Confer with A. Shapiro re: timing for filing PSA Motion and DIP financing;
5/12/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.20          113.00
                                                 Communications                                                retentions of PR Firm; and conduct of marketing under proposed Plan Term Sheet.
                                                 Committee                                                     Confer with A. Shapiro re: presentation by financial advisors in connection with
5/15/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.20          113.00
                                                 Communications                                                D&O claims analysis
                                                 Committee
5/25/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.20          113.00 Email memo to Committee re: periodic report filed by Debtors in E D Virginia (.2).
                                                 Communications
                                                 Committee
6/20/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.20          113.00 Email exchange with A. Shapiro re: plan discussions with M. Saha.
                                                 Communications
                                                 Committee                                                     Telephone call I. Jacobs re: E. D. Virginia District Court open issues in connection
7/12/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.20          113.00
                                                 Communications                                                with salvage case (.2).
                                                 Committee
8/4/2017    Fee   Gurfein, Peter J.   0062                                   565.00    0.20          113.00 Email exchanges with Committee members re: D&O claims analysis.
                                                 Communications
                                                 Committee
5/2/2017    Fee   Gurfein, Peter J.   0062                                   565.00    0.30          169.50 Email memo to Committee re: French Adversary Proceeding proof at trial.
                                                 Communications
                                                 Committee
6/5/2017    Fee   Gurfein, Peter J.   0062                                   565.00    0.30          169.50 Confer with A. Shapiro re: update of various open matters in case (.3).
                                                 Communications
                                                 Committee
6/14/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.30          169.50 Email exchanges with Committee members re: agenda for management call (.3).
                                                 Communications
                                                 Committee                                                     Telephone call with A. Shapiro re: Agenda for management call (.1); email
6/19/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.30          169.50
                                                 Communications                                                Committee re: status of execution of NDAs and resolution of issues (.2).
                                                 Committee
8/14/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.30          169.50 Confer with A Shapiro re: [redacted] (.3).
                                                 Communications
                                                                                                            Email exchange with A. Shapiro and B. Williams re: retention of Lincoln
                                                 Committee                                                  International (.3)(N/C); email A. Shapiro re: exclusivity hearing (.1); email memo
6/8/2017    Fee   Gurfein, Peter J.   0062                                   565.00    0.40          226.00
                                                 Communications                                             to Committee re: results of hearing on exclusivity and Image Quest claim
                                                                                                            objection(.3).
                                                 Committee                                                     Email Committee re: updates to website and issuance of press release (.2); confer
8/18/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.40          226.00
                                                 Communications                                                with A Shapiro re: issuance of notice re: hearing results in RMST v France (.2).

                                                 Committee                                                     Telephone call with A. Shapiro re: potential claims and recovery issues (.3); email
5/24/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.50          282.50
                                                 Communications                                                Committee re: PRXI share price and Chapter 11 plan process (.2).
                                                 Committee                                                  Email memo to A. Shapiro re: potential litigation claims analysis (.3); telephone
5/23/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.70          395.50
                                                 Communications                                             call with A. Shapiro re: potential litigation claims (.4).
                                                                                                            Email memo to Committee re: list of potential purchasers of estate assets (.1);
                                                 Committee                                                  email memo to Committee re: retention of public relations firm (.2); email memo
5/30/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.80          452.00
                                                 Communications                                             to Committee re: Confidential Information Memo and Committee markup and
                                                                                                            comments to CIM (.5).
                                                 Committee
6/7/2017    Fee   Gurfein, Peter J.   0062                                   565.00    0.80          452.00 Email memo to Committee re: final Teaser and CIM (.8).
                                                 Communications
                                                                                                               Telephone call with A. Shapiro re: sales process and marketing issues (.2); email
                                                 Committee                                                     exchanges with Committee members re: E D Virginia status conference and sales
6/30/2017   Fee   Gurfein, Peter J.   0062                                   565.00    0.80          452.00
                                                 Communications                                                and marketing efforts (.3); confer with Lincoln International re: sales and
                                                                                                               marketing update and open issues (.3).
                                                 Committee                                                     Review draft Key Employee Retention Plan and Key Employee Incentive Plan from
5/10/2017   Fee   Gurfein, Peter J.   0062                                   565.00    1.00          565.00
                                                 Communications                                                J. Cavender (.7); email B. Williams and B. Murphy re: KEIP and KERP analysis (.3).
                                             Case 3:16-bk-02232-JAF      Doc 150   Filed 08/13/19     Page 68 of 111
                                                                  Third Interim Fee Application
                                                                  May 1, 2017 - August 31, 2017


                                                                                                         Telephone call A. Shapiro re: case status update and sale process (.5); review
                                                 Committee
7/13/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.00          565.00 notes of Committee call with Management (.4); confer with Committee re: follow-
                                                 Communications
                                                                                                         up on sale process and preparation for review of LOIs (.1).
                                                 Committee                                                 Email memo to Committee re: case status update (.9); confer with J Brown re:
8/25/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.00          565.00
                                                 Communications                                            case status memo (.1).
                                                                                                           Telephone call with A. Shapiro re: exclusivity and Plan Support Agreement (.3);
                                                 Committee
5/9/2017    Fee   Gurfein, Peter J.   0062                                565.00    1.10          621.50   email memo to Committee re: Plan Support Agreement and status of exclusivity
                                                 Communications
                                                                                                           (.8).
                                                                                                           Draft memo to Committee re: KIP and KERP economics and intent of plans (.9);
                                                 Committee
6/1/2017    Fee   Gurfein, Peter J.   0062                                565.00    1.10          621.50   email exchanges with Committee members responding to inquiries re: KEIP and
                                                 Communications
                                                                                                           KERP plans (.2).
                                                 Committee                                                 Telephone calls with Committee members re: status of bid process (.3); memo to
8/1/2017    Fee   Gurfein, Peter J.   0062                                565.00    1.20          678.00
                                                 Communications                                            Committee reL status of bids (.9).
                                                 Committee                                                 Email Committee re: hearing results re: KEP?KERP Motion (.1); memo to
8/31/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.20          678.00
                                                 Communications                                            Committee re: KEIP issues and D&O claims status update (1.1).
                                                 Committee                                                 Memo to Committee re: KEIP/KERP hearing results, implications on sale process
8/31/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.20          678.00
                                                 Communications                                            going forward and next steps, and D&O issue status.
                                                 Committee                                                 Memo to Committee re: case status update and issues for decision respecting plan
5/3/2017    Fee   Gurfein, Peter J.   0062                                565.00    1.30          734.50
                                                 Communications                                            negotiations.
                                                                                                           Email exchanges with A. Shapiro re: status of negotiations with potential
                                                 Committee
6/6/2017    Fee   Gurfein, Peter J.   0062                                565.00    1.40          791.00   purchasers (.2); memo to Committee re: status of sale process (1); email A.
                                                 Communications
                                                                                                           Shapiro re: follow-up to NDA issues and status of sale process (.2).
                                                 Committee
8/3/2017    Fee   Gurfein, Peter J.   0062                                565.00    1.40          791.00 Draft memo to Committee re: [redacted] (1.4).
                                                 Communications
                                                 Committee                                                 Email memo to Committee re: porposed SNL transaction (1.1); email exchange
8/11/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.40          791.00
                                                 Communications                                            Committee members re: respodninng to inquiries re: SNL transaction (.3).
                                                                                                         Email to Committee re: results of hearing in RMST v France (.1); memo to
                                                 Committee
8/17/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.40          791.00 Committee re: default judgmemnt hearing in RNST v France and aset sale issue
                                                 Communications
                                                                                                         (1.1); email exchanges with Committee re: aset sale issue (.2).
                                                                                                         Draft Agenda for Committee meeting (.2); email Committee re: D&O claims
                                                                                                         analysis presentation and underlying documents (.4); telephone call with A.
                                                 Committee
5/16/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.60          904.00 Shapiro re: PR firms selection and Plan Support Agreement status and execution
                                                 Communications
                                                                                                         (.2); draft Committee memo re: PR Firm selection and Plan Support Agreement
                                                                                                         finalization and entry of order (.8).
                                                 Committee                                               Memo to Committee re: NOAA objection and response to periodic report; status
6/12/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.60          904.00
                                                 Communications                                          conference in E D Virginia case; and retention of expert witness.
                                                 Committee                                               Memo to Committee re: status update on sale process (1.4); email to Committee
6/16/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.60          904.00
                                                 Communications                                          re: management call and financial analysis of May MORs (.2).
                                                 Committee                                               Memo to Committee re: analysis of D&O claims and conference call with Jim
7/20/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.60          904.00
                                                 Communications                                          Henshall (1.6).
                                                 Committee                                               Draft memo to committee re: SNL transaction including legal and economic
8/10/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.60          904.00
                                                 Communications                                          analysis of transaction and implications for bankruptcy case administration.
                                                 Committee                                               Confer with A. Shapiro re: sale process, press release, and website updates (.2);
7/25/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.70          960.50
                                                 Communications                                          memo to Committee re: case status updates (1.5).
                                                                                                        Email exchange with A. Shapiro re: issues relating to sale process (.3); email to
                                                                                                        Committee re: open sale issues (.3); confer with A. Shapiro re: sale process (.2);
                                                 Committee                                              review and comment on draft proposed order re: Y. Agulia retention (.2); review
6/23/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.80       1,017.00
                                                 Communications                                         and comment on draft order re: RMST v France hearing order (.4); review R.
                                                                                                        Thames markup of proposed order scheduling hearing in RMST v France (.2);
                                                                                                        markup and circulate proposed revision to hearing scheduling order (.2).
                                                                                                        Email exchange with A. Shapiro re: potential bidders for Titanic artifacts (.2);
                                                 Committee
6/27/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.80       1,017.00 memo status report to Committee re: sale process, PSA Motion and analysis of
                                                 Communications
                                                                                                        objections, and DIP Motion (1.6).
                                                                                                        Draft memo to Committee re: assessment and analysis of LOIs (1.2); confer with
                                                 Committee                                              B. Murphy re: memo to Committee on LOI analysis (.4); email A. Shapiro re:
7/31/2017   Fee   Gurfein, Peter J.   0062                                565.00    1.90       1,073.50
                                                 Communications                                         StoryTech LOI (.1); email Committee re: filing of pleading in support of default
                                                                                                        judgment in RMST v. France (.2).
                                                                                                        Telephone call with A. Shapiro re: status of negotiations with Debtors re: DIP and
                                                 Committee
5/8/2017    Fee   Gurfein, Peter J.   0062                                565.00    2.20       1,243.00 PSA (.2); Memos to Committee re: DIP financing, Glass Ratner retention, PSA
                                                 Communications
                                                                                                        revisions, and RMST v France motion for default judgment (2).

                                                                                                        Memo to Committee re: report of status of sale process and analysis of issues
                                                 Committee                                              arising in sale process (1.7); email exchange with A. Shapiro re: negotiation of
6/13/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.20       1,243.00
                                                 Communications                                         NDA language with one potential bidder (.2); email exchanges with Committee
                                                                                                        members re: interim fees and professional compensation (.3).
                                                 Committee
7/9/2017    Fee   Gurfein, Peter J.   0062                                565.00    2.30       1,299.50 Memorandum to equity committee re: case status update.
                                                 Communications
                                                                                                        Email exchanges with Committee members re: sale process issue (.2); email A.
                                                                                                        Shapiro re: D&O claims issues (.2); memo to Committee re: case update E D
                                                 Committee
6/28/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.40       1,356.00 Virginia status conference and analysis of E D Virginia jurisdiction (1.7); email
                                                 Communications
                                                                                                        exchange Committee members re: E D Virginia status conference and NOAA
                                                                                                        submission to District Court (.3).
                                                                                                        Email exchanges with B. Williams re: Committee presentation re: analysis of KEIP
                                                                                                        and KERP and cash variance report (.2); confer with B. Miller re: presentation to
                                                 Committee                                              Committee re: causes of action (.1); prepare for Committee call (.4); Call with
5/11/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.50       1,412.50
                                                 Communications                                         Equity Committee (1.6); email exchanges with Committee re: retention of public
                                                                                                        relations firm under PSA and result of Las Vegas mediation (.2); email Committee
                                                                                                        re: retention of Lincoln International (N/C).

                                                                                                        Email exchanges with Committee members re: sale process and bidding timeline
                                                 Committee                                              (.2); email to Committee re: managemnt presentation (.1); memo to Committee
8/22/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.60       1,469.00
                                                 Communications                                         re: emergency motion for assumption of SNL exhibit contracts (.4); memo to
                                                                                                        Committee re: issues to be addressed on Committtee call (1.9).
                                                                                                        Memo to Committee re: case status update (2.4); Telephone call J. Heller re:
                                                 Committee
7/14/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.70       1,525.50 Committee business decisions and scheduling (.2); respond to Committee email
                                                 Communications
                                                                                                        inquiries (.1).
                                                                                                        Telephone call with A. Shapiro re: Orlando Lease and PR Firm retention (.2);
                                                                                                        memo to Committee re: PR Firm retention, PSA, and Proposed Orlando Lease (.5);
                                                                                                        email exchange with committee members re: PR Firm issues and PSA (.3); confer
                                                 Committee
5/17/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.80       1,582.00 with B. Miller and J. Lamet re: presentation to Committee (.2); memo to
                                                 Communications
                                                                                                        Committee re: case status update (1.1); memo to Committee re: final agreed PSA
                                                                                                        Motion and resolution of PR Firm retention (.2); memo to Committee re: Orlando
                                                                                                        lease proposal (.3).
                                                                                                        Confer with A. Shapiro re: Glass Ratner expanded retention (.2); draft memo to
                                                                                                        Committee re: expanded retention of Glass Ratner (.8); confer with B. Williams re:
                                                 Committee
5/18/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.80       1,582.00 Glass Ratner engagement terms (.2); draft Agenda for May 19 Committee meeting
                                                 Communications
                                                                                                        (.5); draft minutes for May 11 meeting minutes (.5); email memo to Committee re:
                                                                                                        meeting agenda items (.6).
                                                                                                        Confer with A. Shapiro re: letters of intent, plan exclusivity, and Committee
                                                                                                        meeting (.2); memo to A. Shapiro re: case status, sale status, and Committee
                                                 Committee
7/21/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.80       1,582.00 meeting (.8); memo to Committee re: plan and sale process and status, update on
                                                 Communications
                                                                                                        plan exclusivity (1.6); email exchanges Committee members responding to
                                                                                                        inquiries re: LOIs and sale process (.2).
                                                                                                        Memo to Committee re: StoryTech LOI and related matters (1); memo to
                                                 Committee
7/26/2017   Fee   Gurfein, Peter J.   0062                                565.00    2.90       1,638.50 Committee re: case status update (1.8); confer with Committee FAs re: revisions to
                                                 Communications
                                                                                                        Committee memos (.1).
                                             Case 3:16-bk-02232-JAF           Doc 150   Filed 08/13/19      Page 69 of 111
                                                                       Third Interim Fee Application
                                                                       May 1, 2017 - August 31, 2017


                                                                                                             Memo to Committee re: NOAA objection to PSA motion and status conference
                                                                                                             scheduled for E D Virginia case (1.4); email Committee re: retention of expert
                                                 Committee
6/22/2017   Fee   Gurfein, Peter J.   0062                                     565.00    3.00       1,695.00 witness in connection with adversary proceeding (.3) email exchanges with
                                                 Communications
                                                                                                             Committee members re: sale process issues (.2); memo to Committee re: sale
                                                                                                             process and NOAA response to periodic report (1.1).
                                                                                                                 Prep for Committee call (.8); confer with B. Miller, B. Williams, and B. Murphy re:
                                                                                                                 presentation to Committee (.2); Committee call (1.7); email Debtor's 8'k re:
                                                 Committee
5/19/2017   Fee   Gurfein, Peter J.   0062                                     565.00    3.10       1,751.50     Bankruptcy Court filing of plan related motions and DIP financing (.1); email memo
                                                 Communications
                                                                                                                 to Committee re: status of discussions with Glass Ratner re: revisions to Glass
                                                                                                                 Ratner engagement terms (.3).
                                                                                                                 Outline presentation to Committee for Committee call (.6); Attend Committee call
                                                 Committee
8/24/2017   Fee   Gurfein, Peter J.   0062                                     565.00    3.20       1,808.00     (.8); attaend litigation subcommittee call (.6); draft minutes of Committee call
                                                 Communications
                                                                                                                 (.9); draft minutes of litigation subcommittee call (.3).
                                                                                                                 Memo to Committee re: case status update (1.8); memo to Litigtaion
                                                 Committee                                                       Subcommittee re: status of investigation (.8); draft agenda for 8/24 Committee
8/23/2017   Fee   Gurfein, Peter J.   0062                                     565.00    3.50       1,977.50
                                                 Communications                                                  meeting (.6); draft agenda for 8/24 litigation subcommittee meeting (.2); prepare
                                                                                                                 for Committee meeting (1).
                                                                                                                 Confer with B. Miller re: presentation to Committee re: potential estate causes of
                                                                                                                 action (.2); email Committee Chair re: Plan Support Agreement, DIP financing, and
                                                                                                                 communications from equity holders (.2); memo to Committee re: case update
                                                 Committee                                                       (1.1); draft Committee Agenda for May 11 Committee meeting (.3); draft minutes
5/10/2017   Fee   Gurfein, Peter J.   0062                                     565.00    3.60       2,034.00
                                                 Communications                                                  for April 1 Committee meeting (1); review Teneo report to Committee on cash
                                                                                                                 variance report (.2); email memo to Committee re: Proposed KEIP and KERP
                                                                                                                 programs (.3); memo to Committee on Debtors' proposed KEIP and KIRP plans
                                                                                                                 (.3).
                                                                                                             Email to Committee responding to inquiries re: E D Virginia status conference (.6);
                                                                                                             memo to Committee re: results of June 29 hearings re: Cash Collateral, DIP
                                                 Committee                                                   Financing, Semmel License, and analysis and update on sale and marketing effort
6/29/2017   Fee   Gurfein, Peter J.   0062                                     565.00    4.40       2,486.00
                                                 Communications                                              (1.6); memo to Committee re: E D Virginia transcript of status conference, legal
                                                                                                             issues under discussion with Debtors' counsel relating to salvage rights, and
                                                                                                             Debtors' further strategy re: NOAA and the plan and sale process (2.2).
                                                 Employment    & Fee                                             Confer with B. Williams re: Lincoln International engagement letter (.1); review
5/9/2017    Fee   Gurfein, Peter J.   0065                                     565.00    0.80             0.00
                                                 Application                                                     draft engagement letter (.7).
                                                 Employment    & Fee
6/29/2017   Fee   Gurfein, Peter J.   0065                                     565.00    0.20          113.00 Draft proposed order re: LGB's Second Interim Fee Application (.2).
                                                 Application
                                                 Employment    & Fee                                          Review schedule of fees paid and fees outstanding for estate professionals (.2);
7/5/2017    Fee   Gurfein, Peter J.   0065                                     565.00    0.30          169.50
                                                 Application                                                  respond to M. Glade email re: outstanding fees (.1).
                                                 Employment    & Fee                                          Review June invoice for interim fees (.2); review and comment on June invoice
7/13/2017   Fee   Gurfein, Peter J.   0065                                     565.00    0.30          169.50
                                                 Application                                                  from Akerman (.1).
                                                 Employment    & Fee
5/8/2017    Fee   Gurfein, Peter J.   0065                                     565.00    0.40          226.00 Review and finalize April fee invoice for payment per Interim Compensation Order.
                                                 Application
                                                 Employment    & Fee
5/5/2017    Fee   Gurfein, Peter J.   0065                                     565.00    0.60          339.00 Review and prepare April invoice for LGB services per interim compensation order.
                                                 Application
                                                 Employment    & Fee                                          Review and finalize June firm invoice (.5); email June LGB invoice and cover letter
7/14/2017   Fee   Gurfein, Peter J.   0065                                     565.00    0.60          339.00
                                                 Application                                                  to S. Bomkamp per interim fee order (.1).
                                                 Employment    & Fee                                          Edit and finalize interim compensation request for July fees and expenses (.7);
8/15/2017   Fee   Gurfein, Peter J.   0065                                     565.00    0.80          452.00
                                                 Application                                                  submit fees and expenses for July under Interim Fee Order (.1).
                                                 Employment    & Fee                                          Finalize LGB fee application for filing (.9); review and markup Lincoln International
6/1/2017    Fee   Gurfein, Peter J.   0065                                     565.00    0.90          508.50
                                                 Application                                                  retention application (.3) (N/C).
                                                 Employment    & Fee
5/25/2017   Fee   Gurfein, Peter J.   0065                                     565.00    1.20          678.00 Work on narrative for fee application.
                                                 Application
                                                 Employment    & Fee
5/2/2017    Fee   Gurfein, Peter J.   0065                                     565.00    1.40          791.00 Work on LGB Second Interim Fee Application
                                                 Application
                                                 Employment    & Fee
5/24/2017   Fee   Gurfein, Peter J.   0065                                     565.00    1.60          904.00 Work on LGB second interim fee application.
                                                 Application
                                                 Employment    & Fee                                             Draft narrative for fee application (1.6); review time entries during second interim
5/23/2017   Fee   Gurfein, Peter J.   0065                                     565.00    2.70       1,525.50
                                                 Application                                                     fee period and edit same for confidential information (1.1).
                                                 Employment    & Fee
5/30/2017   Fee   Gurfein, Peter J.   0065                                     565.00    4.20       2,373.00 Work on Second Interim LGB Fee Application narrative and exhibits (4.2).
                                                 Application
                                                                                                                 Review proposed lease and issues relating to new exhibit at Orlando location (.6);
                                                 Leases and Executory                                            confer with B. Murphy re: proposed Orlando lease and exhibit (.2); email J. Chubak
5/1/2017    Fee   Gurfein, Peter J.   0069                                     565.00    1.10          621.50
                                                 Contracts                                                       re: Orlando lease (.1); email J. Cavender re: questions pertaining to proposed new
                                                                                                                 lease and exhibit at Orlando (.2).
                                                                                                                 Review and markup Lincoln International engagement letter (.3) email B. Williams
5/31/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.40             0.00
                                                                                                                 re: comment on Lincoln International engagement letter (.1).
                                                                                                                 Email I. Ratner and M. Glade re: review and approval of Glass Ratner engagement
5/8/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.10            56.50
                                                                                                                 terms.
5/15/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.10            56.50   Confer with J. Chubak re: expanded Glass Ratner retention (.1).

                                                                                                                 Confer with B. Murphy re: Lincoln International retention application (.2.) (N/C);
6/5/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.10            56.50
                                                                                                                 telephone call with J. Chubak re: status update of various estate matters (.1).
                                                                                                                 Review order entered approving retention of Lincoln International (.1) (N/C);
7/12/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.20          113.00
                                                                                                                 review letter of intent re: VR TV and Film project (.2).
                                                                                                                 Telephone call S. Boehm re: inquiry respecting safe deposit box (.1); email J.
7/17/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.20          113.00
                                                                                                                 Henshall re: June interim fee request (.1).
                                                                                                                 Telephone call B. Wainger re: StoryTech LOI (.1); email exchange B. Wainger and
7/28/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.20          113.00
                                                                                                                 J. Cavender re: StoryTech LOI (.1).
8/15/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.20          113.00    Review interim fee requests for Carr Riggs and for Troutman Sanders.
                                                                                                                 Confer with J Cavender re: issuance of press release re: RMST judgment (.1);
8/17/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.20          113.00
                                                                                                                 email B Murphy re: issuance of press release and sale process (.1).
                                                                                                                 Telephone call with J Cavender re: sale of artifacts (.1); telephone call B Wainger
8/23/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.20          113.00
                                                                                                                 re: sale of artifacts and submission of order re: RMST v France (.1).

8/24/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.20          113.00 Telephone call J Chubak re: RMST v France order and analysis of sale LOIs (.2).
                                                                                                                 Review revised Glass Ratner engagement letter from I. Ratner (.2); email B.
5/7/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50
                                                                                                                 Murphy and B. Williams re: revisions to Glass Ratner engagement (.1).
                                                                                                              Review draft application to retain Lincoln International (.5 N/C); confer with B.
                                                                                                              Murphy and B. Williams re: retention and engagement letter for Lincoln
5/12/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50
                                                                                                              International (N/C); email J. Cavender re: resolution of Las Vegas mediation with
                                                                                                              tenant (.1); review Troutman Sanders Interim fee request for April (.2).
                                                                                                                 Review response to Orlando lease questions pertaining to new lease and exhibition
5/16/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50
                                                                                                                 (.2); confer with B. Williams re: Orlando lease proposal (.1).
                                                                                                                 Review 8-k from B. Goodman (.1); email exchange with B. Goodman re: filing 8-k
5/19/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50    re: recent bankruptcy court filings (1); email exchange with B. Wainger re: filing of
                                                                                                                 periodic reports in Eastern District of Virginia case (.1).
                                                                                                                 Confer with J. Cavender re: June 29 hearing and re: counsel for Daoping Bao (.1);
                                                                                                                 confer with J. Brown re: upcoming hearings (.2);email J. Chubak, RR Thames, B.
6/7/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50
                                                                                                                 Williams, and B Murphy re: letter agreement re: sharing of Financial Advisors by
                                                                                                                 Committees (.4)(N/C).
                                                                                                                 Email J. Henshall re: May professionals' fee statements (.1); review April MORs and
6/16/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50
                                                                                                                 analysis of MORs (.2).
6/28/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50    Telephone call with J. Cavender re: E D Virginia status conference (.3).
                                                                                                                 Review draft settlement with AGG (.2); email S. Roach re: settlement with AGG
7/31/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50
                                                                                                                 (.1).
                                                                                                                 Review McGuire Woods July fee request (.1); review draft Akerman fee request
8/14/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50
                                                                                                                 and comment on same (.2).
                                             Case 3:16-bk-02232-JAF           Doc 150   Filed 08/13/19     Page 70 of 111
                                                                       Third Interim Fee Application
                                                                       May 1, 2017 - August 31, 2017


                                                                                                              Telephone call J Cavender re: issuance of RMST v France press release (.1); review
8/30/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.30          169.50
                                                                                                              and comment on final press release (.2).
                                                                                                              Email J. Cavender re: management and Committee call (.1); review and comment
6/13/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.40          226.00 on Akerman interim fee statement for May (.2); review Teneo/Lincoln International
                                                                                                              fee statement (.1).
                                                                                                              Email exchanges J. Henshall re: reconciliation of professionals' fees and expenses
7/7/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.40          226.00 under Court order and interim compensation order (.3); emails A. Bradley and A.
                                                                                                              Shapiro re: Court order approving reimbursement of expenses (.1).

6/9/2017    Fee   Mocciaro, Michael   0081       Case Administration           200.00    1.20          240.00 Draft May interim fee request.

                                                                                                              Review periodic reports filed with E D Virginia re: Plan Support Agreement (.3);
5/25/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.50          282.50 email Debtors' counsel re: periodic report follow-up (.1); email S. Roach re: new
                                                                                                              Orlando lease (.1)..
                                                                                                              Attend hearing (telephonic) re: extension of exclusivity and re: Image Quest claims
6/8/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.50          282.50
                                                                                                              objection (.5).
                                                                                                              Review and comment on draft agenda for management call (.3); confer with B
8/7/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.50          282.50
                                                                                                              Murphy re: agenda for management call (.2).
                                                                                                              Review and analysis of revised Glass Ratner retention provisions (.3); email
5/2/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.60          339.00 exchanges with B. Williams re: assessment of proposed revision to Glass Ratner
                                                                                                              retention (.3).
5/3/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.70          395.50 Telephone call with J. Cavender re: case status update

                                                                                                              Emails with B. Williams and B. Murphy re: Lincoln International engagement (N/C);
                                                                                                              email J. Cavender re: Appropriations Act and recent email from NOAA re:
5/10/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.70          395.50
                                                                                                              government action (.1); review Appropriations Act (.3); confer with Committee's
                                                                                                              financial advisors re: sale process and relationship with Appropriations Act (.3).
                                                                                                              Review and summarize Orlando lease proposal (.5); review proposed further
5/17/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.70          395.50 revisions to Glass Ratner engagement (.1); email B. Williams and B. Murphy re:
                                                                                                              assessment of Glass Ratner revised engagement terms (.1).
6/27/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.70          395.50 Review MORs and MOR summary from Lincoln International (.7).
                                                                                                              Confer with D Vermillion re: issuance of press release re: RMST v France judgment
                                                                                                              (.2); confer with A Shapiro re: press release and sale process (.2); confer with B
8/28/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.70          395.50 Murphy re: issuance of press release and sale process (.1); email D Vermillion re:
                                                                                                              Equity Committee view on issuance of press release and revisions to press rlease
                                                                                                              (.2).
6/8/2017    Fee   Mocciaro, Michael   0081       Case Administration           200.00    2.10          420.00 Review time entries re: May interim request.

                                                                                                              Telephone call with I. Ratner and M. Glade re: revisions to Glass Ratner
                                                                                                              engagement terms (.5); email B. Williams and B. Murphy re: status of discussions
5/5/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.80          452.00
                                                                                                              with Glass Ratner re: extended retention (.1); markup Glass Ratner engagement
                                                                                                              letter and forward same to I. Ratner and M. Glade for review and comment (.2).

                                                                                                              Review and comments on draft press release re: RMST v France (.4); email B
8/25/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.80          452.00 Williams re: press release (.1); email A Sha[iro re: press release (.1); email to
                                                                                                              Debtors' professionals re: proposedpress release and revisions (.2).
                                                                                                              Review proposed expanded retention agreement for Glass Ratner in conjunction
5/4/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.90          508.50 with sale process (.7); email exchange with J. Cavender and M. Glade re:
                                                                                                              calculation of Glass Ratner fee from sale efforts (.2).
                                                                                                              Review interim fee invoices for Troutman Sanders (.3); review Glass Ratner fee
                                                                                                              invoice for June (.1); review Storch Amini fee invoice for June (.1); review McGuire
7/14/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.90          508.50 Woods fee invoice for June (.1); email S. Boehm re: inquiry respecting bank
                                                                                                              deposit box (.1); email exchange J. Chubak and J. Cavender re: redaction motion
                                                                                                              relating to filing of KERP and KEIP motion (.2).
                                                                                                                Email exchanges B Murphy re: analysis of SNL proposal (.8); email to J Cavender
8/11/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.90          508.50
                                                                                                                re: Equity Committee's approval of SNL transaction (.1).
                                                                                                              Draft notice for Committee website re: RMST v Fabnce (.5); revise Committee
8/18/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.90          508.50 website (.1); confer with A Shapiro re: issuance of press release (.2); email J
                                                                                                              Cavender re: issuance of press rleease and 8k re: RMST v France (.1).

                                                                                                              Confer with J Cavender re: potential objection to KEIP/KERP MOtion by US Trustee
                                                                                                              (.3); confer with J Brown re: potential objection to KEIP/KERP Motion by US
8/29/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    0.90          508.50
                                                                                                              Trustee (.2); draft email to M Suarez re: support for KEIP/KERP Motion (.3); confer
                                                                                                              with J Cavender re: issuance of email to M Suarez (.1).
                                                                                                              Review draft employee retention and incentive plans and research regarding same
7/3/2017    Fee   Dalberg, Jon L.R.   0081       Case Administration           510.00    1.00          510.00
                                                                                                              (2005 amendments to 503(b)).
                                                                                                              Review and comment on Teneo First Fee Application (.4); review and comment on
5/30/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.00          565.00
                                                                                                              Akerman's Second Fee Application (.6).
                                                                                                              Review time entries of Glass Ratner for May (.1); review NOAA response to
6/22/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.00          565.00
                                                                                                              periodic report filed in E D Virginia District Court case (.9).
                                                                                                                Review interim fee request for Troutman Sanders, Nelson Mullins, Storch Amini,
6/15/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.10          621.50
                                                                                                                and McGuire Woods (.9); confer with A. Shapiro re: time entries (.2).

                                                                                                                Drafted and finalized invoice and cover letter for July, 2017 monthly fee statement;
8/14/2017   Fee   Meza, Erik          0081       Case Administration           160.00    4.50          720.00
                                                                                                                sent to U.S. Trustee in compliance with August 17, 2016 Order.
                                                                                                                Email exchanges with B. Williams re: economic analysis of KEIP and KERP (.2);
                                                                                                                telephone call J. Chubak re: Creditors Committee position of KEIP and KERP (.1);
                                                                                                                markup KEIP re: revisions and comments (.4); telephone call J. Cavender re:
7/6/2017    Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.40          791.00
                                                                                                                requested revisions to KEIP and KERP (.3); email J. Chubak re: reporting on
                                                                                                                conversation with J. Cavender re: KEIP and KERP (.1); review Nelson Mullins and
                                                                                                                Glass Ratner fee applications (.3).
                                                                                                                Email from S Roach e: SNL contract execution (.1); review SNL transaction
                                                                                                                documents and analysis (.7); email exchanges B Murphy and B Williams re:
8/10/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.40          791.00
                                                                                                                business issues in SNL contract (.4); emails echanges J Cavender re: SNL contract
                                                                                                                (.2).
                                                                                                                Telephone call with J. Cavender re: management call agenda and NOAA objection
                                                                                                                to Plan Support Agreement in Bankruptcy Court and in District Court (.2); research
6/14/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.50          847.50   and analysis of substantive consolidation issues (1); email B. Murphy and B.
                                                                                                                Williams re: substantive consolidation issues (.2); email J. Cavender re: BOA
                                                                                                                objection to PSA (.1).
                                                                                                                Research salvage and salvor-in-possession rights in connection with E D Virginia
6/30/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.60          904.00
                                                                                                                case and sale process.
                                                                                                                Review time entries in Troutman Sanders fee application (.4); review Thames
7/10/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.60          904.00   Markey fee application (.1); review research re: E. D. Virginia jurisdiction and
                                                                                                                salvage award precedent (1.1).
                                                                                                                Confer with B. Wainger re: E. D. Va. District Court issues (.1); research savor in
7/24/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.70          960.50
                                                                                                                possession concerns and assignment of interests (1.6).
                                                                                                             Review management presentation in conjunction with sale process (1.2); review
8/22/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    1.80       1,017.00 pleadings re: emergency hearing on assumption of SNL exhibit related contracts
                                                                                                             (.4); review Lincoln INternational marketing update memo (.2).
                                                                                                             Prep for hearing re: KEIP/KERP Motion (.5); attend hearing (telephonic) re:
8/31/2017   Fee   Gurfein, Peter J.   0081       Case Administration           565.00    2.30       1,299.50 KEIP/KERP Motion (1.6); ocnfer with J Cavender re: hearing results (.1); confer
                                                                                                             with J Brown re: hearing results (.1).
                                                  Case 3:16-bk-02232-JAF             Doc 150   Filed 08/13/19      Page 71 of 111
                                                                              Third Interim Fee Application
                                                                              May 1, 2017 - August 31, 2017


                                                                                                                        Draft notice for website re: hearing on exclusivity (.4); email exchange with B.
                                                                                                                        Wainger re: French adversary and E D Virginia proceeding (.2); review and
6/8/2017    Fee        Gurfein, Peter J.   0081       Case Administration             565.00    2.40       1,356.00
                                                                                                                        assessment of research re: E D Virginia prior reported cases re: salvage rights
                                                                                                                        (1.8).
                                                                                                                    Review Teneo MOR summaries (.3); conference call J. Cavender and B. Wainger
                                                                                                                    re: StoryTech LOI and E. D. Virginia issues (.6); draft memo re: conference call
7/25/2017   Fee        Gurfein, Peter J.   0081       Case Administration             565.00    2.50       1,412.50 with B. Wainger and J. Cavender re: LOI (.5); email J. Cavender and B. Wainger
                                                                                                                    re: follow-up re: Story Tech LOI (.2); review DIP motion (.1); email exchange S.
                                                                                                                    Roach re: DIP motion (.1); update Committee website (.7).

                                                                                                                    Confer with A. Shapiro re: notice to equity holders of case status and recent court
                                                                                                                    hearings and status of plan negotiations (.4); email B. Wainger re: June 22
                                                                                                                    bankruptcy Court hearing and June 28 status conference (.2); draft Committee
6/9/2017    Fee        Gurfein, Peter J.   0081       Case Administration             565.00    2.90       1,638.50
                                                                                                                    website notice re: exclusivity and plan status (.8); review and update Committee
                                                                                                                    website (.7); review time entries of Debtors' professionals submitted per Interim
                                                                                                                    Compensation Order (.8).

                                                                                                                    Attend hearing (via telephone) re: Plan Support Agreement motion, DIP Motion,
                                                                                                                    cash collateral, and Semmel License (.8); confer with B. Wainger re: strategy in
6/29/2017   Fee        Gurfein, Peter J.   0081       Case Administration             565.00    3.00       1,695.00 connection with Plan issues, NOAA, and E D Virginia case (.3); review transcript of
                                                                                                                    E D Virginia June 28 status conference (1.1); review case law relating to E D
                                                                                                                    Virginia case and salvage rights (.7); review Kekst report on PR Efforts (.1).
                                                                                                                    Review US Trutee's objection to KEIP/KERP Motion (1.4); confer with J Cavender
                                                                                                                    re: US Trsutee's ojection to KEIP/KERP Motion (.2); draft memo outlining response
                                                                                                                    to US Trustee's objection to KEIP/KERP Motion (1.2); email J Cavender, J Chubak
8/30/2017   Fee        Gurfein, Peter J.   0081       Case Administration             565.00    3.60       2,034.00 re: response to US Trsutee's objection to KEIP/KERP Motion (.2); review and
                                                                                                                    comment on Debtors' draft response to US Trsutee's objection to KEIP/KERP
                                                                                                                    Motion (.4); email J Cavender re: Debtors' respinse to US Trsutee's objection to
                                                                                                                    KEIP/KERP Motion (.2).
                                                                                                                    Email exchange with B. Williams re: revisions to proposed Glass Ratner extension
                                                                                                                    of retention (.3); analysis of Glass Ratner retention agreement revisions (.8); email
                                                                                                                    B. Williams re: analysis of proposed revision to Glass Ratner retention terms (.4);
                                                                                                                    email M. Glade re: revisions to Glass Ratner retention (.3); telephone call with M.
5/18/2017   Fee        Gurfein, Peter J.   0081       Case Administration             565.00    3.80       2,147.00 Glade re: open issues in further retention of Glass Ratner (.2); draft email memo to
                                                                                                                    M. Glade re: Glass Ratner extended retention (.5); draft website notice re: Plan
                                                                                                                    Support Agreement motion (.7); telephone call with A. Shapiro re: draft notice for
                                                                                                                    website and to equity holders re: Plan Support Agreement (.2); draft notice to
                                                                                                                    equity holders re: filing of Plan Support Agreement Motion (.4).
                                                                                                                    Review and analysis of Debtors' proposed Key Employee Retention Plan and Key
                                                                                                                    Employee Incentive Plan (1.6); research re: requirements for KERP and KEIP (1.8);
                                                                                                                    review Lincoln International economic analysis of KEIP and KERP (.7); email
7/5/2017    Fee        Gurfein, Peter J.   0081       Case Administration             565.00    4.70       2,655.50
                                                                                                                    exchange B. Williams re: economics of KEIP (.3); review J. Chubak email analysis
                                                                                                                    of KEIP (.1); review and mark-up proposed agenda for business persons and
                                                                                                                    management call (.2).
6/20/2017   Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.10          56.50 Email exchange with J. Cavender re: DIP Motion (.1).
                                                                                                                    Review and analysis of email and attachment from J. Cavender re: DIP financing
5/11/2017   Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.20         113.00
                                                                                                                    (.2).
6/27/2017   Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.20          113.00 Review and provide comments to Debtors re: draft DIP Order (.2).

6/28/2017   Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.20          113.00 Review and approve revision to proposed DIP order (.2).

5/1/2017    Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.30          169.50 Review and comment to J. Cavender and J. Chubak re: proposed DIP order (.3).
                                                                                                                        Review and comment on proposed DIP financing order (.2); email exchanges
6/29/2017   Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.30          169.50
                                                                                                                        among estate professionals re: revisions to DIP order (.1).
                                                                                                                        Review DIP order (.2); confer with J. Brown re: proposed DIP order (.1); email
5/4/2017    Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.50          282.50    exchanges with J. Cavender and J. Chubak re: proposed revisions to DIP order
                                                                                                                        (.2).
                                                                                                                        Review DIP financing motion from J. Cavender (.4); email J. Cavender re: DIP
5/7/2017    Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.50          282.50
                                                                                                                        budget (.1).
                                                                                                                        Email B. Williams re: issues in DIP budget and cash flow variance report (.2);
5/9/2017    Fee        Gurfein, Peter J.   0212       Financing                       565.00    0.70          395.50    review proposed DIP budget (.4); email J. Cavender re: revisions to DIP budget
                                                                                                                        (.1).
                                                                                                                        Telephone call with J. Cavender re: strategy in RMST v France motion for default
6/20/2017   Fee        Gurfein, Peter J.   0213       Litigation                      565.00    0.20          113.00
                                                                                                                        (.2).
                                                                                                                        Conference call with B. Wainger and J. Cavender re: E D Virginia salvage case and
                                                                                                                        NOAA response to periodic report and upcoming status conference (.7);
6/12/2017   Fee        Gurfein, Peter J.   0213       Litigation                      565.00    1.00          565.00
                                                                                                                        Conference call with J. Cavender and J. Chubak re: response to NOAA response to
                                                                                                                        periodic report (.3).
8/17/2017   Fee        Gurfein, Peter J.   0455       Travel                          565.00    9.50             0.00 Travel from hearing re: RMST v France (Written off)
                                                                                                                        Travel to Jacksonville for hearing on default judgment in RMST v France (11.5)(Not
8/15/2017   Fee        Gurfein, Peter J.   0455       Travel                          565.00   11.50             0.00
                                                                                                                        Charged to Estate).
                                                      Communication    with
8/7/2017    Fee        Gurfein, Peter J.   B151                                       565.00    0.10            56.50 Email exchanges with J Rogers, equity holder, re: case status.
                                                      Equity Holders
                                                      Communication    with
8/9/2017    Fee        Gurfein, Peter J.   B151                                       565.00    0.10            56.50 Confer with J Rogers, equity holder, re: case status
                                                      Equity Holders
                                                      Communication    with
8/17/2017   Fee        Gurfein, Peter J.   B151                                       565.00    0.10            56.50 Email exchange C. Bonsal, equity holder, re: case status and RMST hearing.
                                                      Equity Holders
                                                      Communication    with
5/2/2017    Fee        Gurfein, Peter J.   B151                                       565.00    0.20          113.00 Email exchanges with equity holders, re: case status.
                                                      Equity Holders
                                                                                                                     Email H. Siegel re: filing of Plan Support Agreement motion and related exhibits
                                                      Communication with
5/19/2017   Fee        Gurfein, Peter J.   B151                                       565.00    0.20          113.00 (.1); email A. Shapiro re: responses to equity holders to recent bankruptcy court
                                                      Equity Holders
                                                                                                                     filings (.1).
                                                      Communication    with
5/25/2017   Fee        Gurfein, Peter J.   B151                                       565.00    0.20          113.00 Telephone call with R. Tannenbaum, Golden Tree, re: case status (.2).
                                                      Equity Holders
                                                      Communication    with                                             Email exchange A. Shapiro re: responding to inquiries from equity holders re: sale
7/6/2017    Fee        Gurfein, Peter J.   B151                                       565.00    0.20          113.00
                                                      Equity Holders                                                    process.
                                                      Communication    with
7/11/2017   Fee        Gurfein, Peter J.   B151                                       565.00    0.20          113.00 Telephone call with A. Bradley re: case status update (.2).
                                                      Equity Holders
                                                      Communication    with
7/12/2017   Fee        Gurfein, Peter J.   B151                                       565.00    0.20          113.00 Telephone call with A. Bradley re: case status update (.2).
                                                      Equity Holders
                                                      Communication    with                                             Telephone calls various equity holders re: case status of RMST v France and
8/11/2017   Fee        Gurfein, Peter J.   B151                                       565.00    0.20          113.00
                                                      Equity Holders                                                    Virginia District Court case (.2).
                                                      Communication    with
6/30/2017   Fee        Gurfein, Peter J.   B151                                       565.00    0.30          169.50 Telephone call with S. Harris, equity holder, re: case status and update (.3).
                                                      Equity Holders
                                                      Communication    with                                             Email exchange and draft response to inquiries form equity holders re: sale
7/7/2017    Fee        Gurfein, Peter J.   B151                                       565.00    0.30          169.50
                                                      Equity Holders                                                    process and E. D. Virginia status conference.
                                                      Communication    with
5/23/2017   Fee        Gurfein, Peter J.   B151                                       565.00    0.50          282.50 Telephone call with J. Lustig, J. Goldman & Co, re: case status (.5).
                                                      Equity Holders
                                                      Communication    with                                             Telephone call with equity holders re: status of case and adversary proceeding in
5/1/2017    Fee        Gurfein, Peter J.   B151                                       565.00    0.70          395.50
                                                      Equity Holders                                                    relation to French Artifacts.
5/1/2017    Expenses                       0001       CourtCall                                                 67.00 April Court Call charges
6/8/2017    Expenses                       0001       CourtCall                                                 30.00 CourtCall hearing with Judge Paul Glenn
7/1/2017    Expenses                       0001       CourtCall                                                 37.00 CourtCall hearing with Judge Paul M. Glenn (06/29/17)
                                                                                                                        Court Call re hearings on Fourth Motion to Extend Exclusivity, Motion to Allow
8/31/2017   Expenses                       0001       CourtCall                                                 51.00
                                                                                                                        Debtors to Implement Key Employee Retention Plan, and MSJ.
                              Case 3:16-bk-02232-JAF            Doc 150      Filed 08/13/19      Page 72 of 111
                                                      Third Interim Fee Application
                                                      May 1, 2017 - August 31, 2017


                                  Third Party Service
6/8/2017    Expenses   0017                                                               1350.40 UpShot Services LLC dba JND Corporate Restructuring - Website Services
                                  Fees
                                  Telephone Conference
5/17/2017   Expenses   0022                                                                194.65 AT - Conference Calling charges for April
                                  Calls
                                  Telephone Conference
5/31/2017   Expenses   0022                                                                289.70 AT Conference Calling charges for May
                                  Calls
8/18/2017   Expenses   0055       Other                                                   2029.70 TransWest Investigations, Inc.; Invoice # 71205
6/28/2017   Expenses   0058       Travel Expense                                           494.80 Airline charge - Cancellation of non-refundable flight.
8/15/2017   Expenses   0058       Travel Expense                                          1963.64 Travel expenses for P. Gurfein


                                                         Total Fees:               $204,467.00
                                                         Total Expenses:             $6,507.89
                                                         Total Amount Due:       $ 210,974.89



                                                         Timekeeper Summary
                                                              Hour        Rate        Value
                                  Peter Gurfein              349.40       565      $197,411.00
                                  Jon L. R. Dalberg           8.00        510       $4,080.00
                                  Roye Zur                    4.20        380       $1,596.00
                                  Michael Mocciaro            3.30        200        $660.00
                                  Erik Meza                   4.50        160        $720.00
                                                                      Case 3:16-bk-02232-JAF      Doc 150        Filed 08/13/19            Page 73 of 111

                                                                                         Fourth Interim Fee Application
                                                                                     September 1, 2017 - December 31, 2017



  Entry     Fee/Exp.     Timekeeper        Task                                      Hours
                                                    Task Matter          Rate                     Amount                                                                Narrative
  Date        Type          Name           Code                                      Worked

10/15/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.20         113.00 Telephone call J. Chubak re: sale process (.2).

                                                                                                                 Telephone call Bill Schwartz, Apollo, re: financing and sale process (.1); e-mail A. Shapiro, B. Williams, B. Murphy re:
10/26/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.20         113.00
                                                                                                                 financing alternatives (.1).

12/11/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.20         113.00 Email J. Cavender re: revisions to bid procedures (.2).

9/15/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         0.30         169.50 Confer with B. Miller re: D&O claims (.2); confer with J. Henshall re: D&O claims (.1).

12/19/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.30         169.50 Confer with J. Feldsher re: access to data room for equity holders, information in data room, and sale process (.3).

                                                                                                                 E-mail exchange S. Roach re: sale process (.1); telephone call B. Schwartz and J. Zito re: sale process and financing
10/27/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.40         226.00
                                                                                                                 issues (.3).

11/8/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         0.40         226.00 Telephone call J. Cavender re: sale process (.2); telephone call J. Chubak re: sale process (.2).

12/11/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.40         226.00 Review proposed settlement with Cedar Bay respecting objections to Bid Procedures (.4).

9/13/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         0.50         282.50 Email exchange M. Glade, A. Averdesian re: sale structure and communication with strategic buyers.

                                                                                                                 Review Lincoln International sale process update memo (.4); confer with Lincoln International re: sale process and
9/26/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         0.50         282.50
                                                                                                                 timing for sale auction (.1).
                                                                                                                 Telephone call J. Cavender re: resolution of sale process issues (.2); confer with B. Williams and B. Murphy re:
10/18/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.50         282.50
                                                                                                                 resolution of sale process issues (.2); confer with J. Brown re: sale procedures (.1).
                                                                                                                 Telephone call J. Cavender re: sale process (.1); confer with B. Williams and B. Murphy re: status and updates on sale
11/6/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         0.50         282.50
                                                                                                                 issues (.3); telephone call J. Brown re: status update (.1).
                                                                                                                 Confer with B. Williams re sale process (.2); e-mail exchange J. Cavender re: stalking horse designation (.1); letter to
10/19/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.60         339.00
                                                                                                                 J. Cavender re: stalking horse designation (.3).
                                                                                                                 E-mail exchanges S. Roach and J. Cavender re: sale process and negotiations with potential stalking horse designee
10/20/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.60         339.00
                                                                                                                 and re: extension of exclusivity (.6).
                                                                                                                 Conference call A. Shapiro, B. Williams, B. Murphy re: sale process and status (.5); e-mail exchange S. Roach re: LOI
10/25/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.60         339.00
                                                                                                                 negotiations (.1).
                                                                                                                 Telephone call J. Cavender re: re: sale process (.2); e-mail exchange W. Schwartz re: sale process (.1); review
11/16/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.70         395.50
                                                                                                                 artifacts inventory schedule (.4).
12/10/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         0.70         395.50 Review S. Fox email re: objections to sale process (.3); telephone call J. Chubak re: case status and sale issues (.4).
                                                                                                                 Review NDA under negotiation with Apollo (.2); confer with J. Feldsher re: NDA (.1); review proposed revisions to sale
12/4/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         0.90         508.50
                                                                                                                 process proposed by NOAA (.6).
                                                                                                                 Telephone call J. Cavender re: sale status (.2); e-mail B. Murphy and B. Williams re: sale status (.4); conference call
10/5/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.00         565.00
                                                                                                                 B. Murphy and B. Williams re: sale status and assessment of LOI (.3); e-mail exchange J. Chubak re: sale status (.1).
                                                                                                                 Conference call D. Anderson, B. Murphy re: sale process (.7); memo to A. Shapiro re: conference call with D.
12/28/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.00         565.00
                                                                                                                 Anderson and status of sale process (.3).
                                                                                                                 Confer with B. Murphy re: status of discussions re: Letters of Intent (.3); review revised LOI (.4); e-mail exchange J.
10/4/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.10         621.50
                                                                                                                 Cavender re: revisions to LOI (.2): confer with B. Murphy re: revised LOI (.2).
                                                                                                                 Telephone call J. Chubak re: status of sale process and revised bid (.2); conference call among estate professionals re:
10/6/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.10         621.50
                                                                                                                 status of letters of intent and sale process (.9).
                                                                                                                 Conference call B. Murphy and B. Williams re: stalking horse designation, sale process, and financing (.9); telephone
10/29/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.10         621.50
                                                                                                                 call J. Brown re: sale process and sale motion (.2).
                                                                                                                 Confer with B. Williams and B. Murphy re: status of sale process and options (.4); telephone call J. Cavender re:
11/1/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.10         621.50   PacBridge claim and Debtors' claim objection (.1); telephone call M. Glade and W. McCaleb re: funding sources (.1);
                                                                                                                 telephone call B. Wainger re: French Artifacts and District Court issues (.5).
                                                                                                                 Telephone call J. Cavender re: potential bidders and communications respecting bid process (.1); email S. Fox re: sale
                                                                                                                 process (.1); review press release re: sale motion and markup press release with comments (.4); email exchanges J.
12/18/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.10         621.50
                                                                                                                 Chubak and J. Cavender re: press release re: sale process (.3); telephone call J. Feldsher re: status of sale process
                                                                                                                 and review of data room by equity holders (.2).
                                                                                                                 Telephone call J. Cavender re: sale process and discussion with potential bidders (.2); prep for call with estate
10/31/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.20         678.00
                                                                                                                 professionals (.3); conference call among estate professionals re: sale process (1).


12/17/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.20         678.00 Telephone call counsel to potential bidder re: sale process (1.2).



                                                                                                                 Analysis of distribution to creditors under sale proposal (.9); confer with B. Williams re: equity holders' interests in
10/18/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.30         734.50
                                                                                                                 distributions (.3); confer with equity holder re: sale process (.1).

                                                                                                               Confer with J. Feldsher re: Apollo NDA and due diligence requirements (.6); review arguments of Apollo re: sale
12/6/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.40         791.00
                                                                                                               motion (.7) email J. Cavender re: response to inquiry re: joint bidding (.1).
                                                                                                               Telephone call J. Feldsher re: Apollo concerns with bid process and pending sale motion (1); email exchange J.
12/7/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.40         791.00 Feldsher re: NDA and Apollo due diligence (.1); review Kekst memo re: publicizing sale and sale process (.2);
                                                                                                               telephone call J. Feldsher re: status of Apollo due diligence (.1).
                                                                                                               Review sale update memo from W. McCaleb (.1); review withdrawal of Maritime Museum's motion to withdraw
12/27/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.40         791.00 reference (.1); confer with J. Cavender re: withdrawal of reference and sale motion (.1); research and analysis of
                                                                                                               [redacted] (1.1).
                                                                                                                 Telephone call J. Chubak re: status of discussions with Debtors re bid and sale process (.1); conference call B.
11/7/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.50         847.50
                                                                                                                 Williams, B. Murphy, J. Brown re: sale and bid process (.8); draft memo re: status of discussions re: bid process (.6).
                                                                                                               Email exchange J. Cavender, B. Wainger, J. Chubak re: periodic report (.1); review and comment on proposed draft
12/21/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.50         847.50
                                                                                                               periodic report (.4); review and analysis of sections of Covenants and Conditions (1).
                                                                                                               Telephone call J. Chubak re: sale process (.2); telephone call J. Cavender re: sale process (.1); e-mail memo to J.
11/2/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.60         904.00 Cavender re: sale process and bid procedures (1.1); telephone call W. Sullivan re: tax issues in connection with sale
                                                                                                               (.2).


11/19/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.60         904.00 Research re:[redacted].


11/12/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.70         960.50 Mark up Asset Purchase Agreement after review by Akerman and Lincoln (1.6); email J. Chubak re: APA markup (.1).
                                                                                                               Review revised letter of intent from strategic buyer (Armada) (1.2); confer with Lincoln International re: new LOI (.4);
9/14/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         1.80       1,017.00
                                                                                                               email A Shapiro re: new LOI (.2).
                                                                                                               E-mail J. Cavender re: sale status (.2); telephone call J. Cavender re: Equity Committee letter re: sale process (.3);
                                                                                                               confer with A. Shapiro re: Debtors' response to Equity Committee letter re: sale process (.3); confer with J. Brown re:
10/12/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         1.90       1,073.50
                                                                                                               response to Debtors' inquiry re: Equity Committee letter re: sale process (.2); draft e-mail memo expanding on Equity
                                                                                                               Committee position respecting sale process (.9).
                                                                                                               Confer with S. Fox re: bidding for assets (.3); email A. Shapiro re: status of bidding (.1); confer with advisor to
                                                                                                               potential bidder re: structure for offer (.3); memo to Committee re: structuring offers and status of discussions (.8);
9/8/2017    Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         2.00       1,130.00
                                                                                                               confer with Committee members re: structuring offer (.3); confer with J. Cavender re: discussions with bidders'
                                                                                                               professionals and re: option agreement (.2).
                                                                                                               Confer with B. Murphy re: assessment of letter of intent from strategic buyer (.4); confer with E. Moreno re: securities
                                                                                                               law issues in letter of intent (.3); conference call Lincoln International re: letter of intent (.5); review side-by-side
9/15/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         2.00       1,130.00
                                                                                                               analysis of letter of intent from strategic buyer (.2); telephone call J. Cavender re: bid and sale process (.2); telephone
                                                                                                               call B. Murphy re: bid and sale process (.2); confer with J. Chubak re: bid and sale process (.2).
                                                                                                               E-mail exchange W. Schwartz re: bidding process (.1); confer with J. Brown re: sale process (.1); telephone call W.
                                                                                                               Schwartz and J. Zito re: sale process (.3); review additions to Data Room (.8); confer with J. Brown re: objections to
11/30/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         2.00       1,130.00
                                                                                                               bid procedures and sale process (.1); telephone call J. Chubak re: issues pertaining to sale of assets and procedures
                                                                                                               (.7).
                                                                                                               Review revised Debtors' Confidential Information Memo (.5); confer with B. Murphy re: critique of CIM (.2); outline
12/13/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         2.00       1,130.00
                                                                                                               issue for December 19 hearing re: Sale Motion (1.3).

                                                                                                               Telephone call B. Williams re: Alta Fundamental sale issues (.2); telephone calls J. Chubak re: sale process (.2);
                                                                                                               telephone call J. Cavender re: sale process (.2); telephone call J. Feldsher re: sale process (.2); conference call
12/8/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         2.10       1,186.50
                                                                                                               Committee and Apollo and Alta Fundamental re: sale process (1.1); telephone call J. Feldsher re: follow up to
                                                                                                               conference call with Committee (.1); email J. Cavender re: NDA and confidentiality agreement (.1).
                                                                                                               Professionals call re: status of LOI process (.5); confer with B. Murphy, B. Williams, and J. Brown re: assessment of
10/9/2017   Fee        Gurfein, Peter J.   0055   Asset Disposition         565.00         2.20       1,243.00 sale process and LOI issues (.2); review revised LOI offer (.6); memo re comments on status of LOI (.8); e-mail
                                                                                                               exchange J. Cavender re: extension of time for stalking horse designation (.1).

11/16/2017 Fee         Gurfein, Peter J.   0055   Asset Disposition         565.00         2.20       1,243.00 Analysis of French Artifacts sale (.5); research re: [redacted] (1.4); e-mail Lincoln International re: [redacted] (.3).
                                                                    Case 3:16-bk-02232-JAF      Doc 150        Filed 08/13/19          Page 74 of 111

                                                                                       Fourth Interim Fee Application
                                                                                   September 1, 2017 - December 31, 2017


                                                                                                             E-mail exchange B. Wainger re: revisions to Bid Procedures (.3); further revisions to bid procedures (.3); e-mail J.
                                                                                                             Cavender re: revisions to Bid Procedures (.1); telephone call J. Cavender re: final revisions to Bid Procedures (.1);
11/14/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         2.30       1,299.50 confer with B. Williams re: reserve for auctions (.2); e-mail J. Cavender, S. Roach, B. Wainger re: admiralty court
                                                                                                             jurisdiction and revision to language in Bid Procedures (.3); review and comment on final versions of sale pleadings
                                                                                                             (.7); e-mail J. Cavender re: final approval of sale motion (.1); review and comments on draft press release (.2).

11/16/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         2.30       1,299.50 Telephone call B. Murphy re: status report on sale process and asset values (.3); research [redacted] (2).

                                                                                                             Telephone call S. Roach re: APA draft (.1); comment and mark-up bid procedures draft (.9); mark-up draft APA from
10/24/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         2.40       1,356.00
                                                                                                             Debtors (1.1); e-mail exchanges B. Murphy and B. Williams re: structural issues in APA (.3).
                                                                                                             Conference call B. Murphy, B. Williams, and J. Brown re: status of sale process and prospects for bidding (.5); draft
11/20/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         2.40       1,356.00 response to inquiries from equity holder (.9); telephone call A. Shapiro and B. Schwartz re: equity interests and sale
                                                                                                             process (1).
                                                                                                             Confer with B. Murphy re: letter to J. Cavender re: LOI proposal (.2); revise letter to J. Cavender re: LOI (.7);
                                                                                                             telephone call J. Cavender re: letter re LOI proposal (.1): telephone call J. Chubak re: letter to J. Cavender re: LOI
10/11/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         2.50       1,412.50
                                                                                                             proposal (.1); e-mail to J. Cavender et al., re: LOI proposal (.2); research re: sale related plan issues and valuation of
                                                                                                             sale (1); confer with J. Brown re: sale process (.2).
                                                                                                             Telephone call J. Cavender re: sale process (.2); confer with A. Shapiro re: sale process (.3); confer with B. Murphy
                                                                                                             re: resolution of outstanding sale issues (.3); review research memo and underlying case law re: [redacted] (1.2);
10/17/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         2.60       1,469.00
                                                                                                             confer with J. Brown re: research memo (.2); e-mail J. Cavender responding to inquiry re: sale process (.2); telephone
                                                                                                             call B. Schwartz re: sale process (.2).
                                                                                                             Review and mark up Debtors' revisions to sale pleadings and related documents (1); e-mail B. Murphy and B. Williams
                                                                                                             re: comments to Debtors' mark up of sale pleadings (.2); telephone call J. Chubak re: revised sale pleadings (.1);
                                                                                                             conference call professionals re: review of sale pleadings (.8); confer with J. Brown re: sale issues and court hearing
11/13/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         2.80       1,582.00
                                                                                                             (.1); e-mail estate professionals re: sale process reserve calculation (.1); confer with B. Murphy and B. Williams re:
                                                                                                             calculation of sale reserve (.1); telephone call J. Cavender re: setting stalking horse selection date (.1); e-mail J.
                                                                                                             Cavender et al. re: setting reserve price (.1); e-mail B. Wainger re: treatment of artifacts in sale (.2).

                                                                                                             Review and analysis of letter from J. Cavender responding to Equity Committee letter on sale process (1.1); confer
                                                                                                             with B. Murphy and J. Brown re: J. Cavender letter and response to letter (.3); outline response to J. Cavender letter
10/16/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         2.90       1,638.50
                                                                                                             (.8); telephone call J. Cavender re: response to Equity Committee letter (.3); telephone call J. Chubak re: response to
                                                                                                             J. Cavender (.2); e-mail J. Cavender responding to Debtors (.2).
                                                                                                             Review draft Asset Purchase Agreement from Debtors (1.9); e-mail W. Sullivan and E. Moreno re: review of Asset
10/23/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         3.00       1,695.00 Purchase Agreement (.1); e-mail B. Murphy and B. Williams re: comments to Asset Purchase Agreement (.4); review
                                                                                                             bid procedures in connection with sale motion (.6).
                                                                                                             E-mail exchange J. Cavender re: sale process and stalking horse designation (.1); confer with J. Chubak re: sale
                                                                                                             process (.2); telephone call J. Brown re: sale process and pleadings (.2); conference call J. Brown, B. Murphy, B.
10/30/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         3.10       1,751.50 Williams re: sale process (.8); review auction proposals in connection with sale process (.6); review claim objections
                                                                                                             relating to sale process (.6); conference call J. Chubak, B. Murphy, B. Williams re: sale process and options for
                                                                                                             alternative proceeding (.6).
                                                                                                             Review drafts of sale motion and related pleadings from Debtors (2.6); e-mail exchange J. Cavender re: same
11/9/2017   Fee   Gurfein, Peter J.   0055   Asset Disposition            565.00         3.10       1,751.50 pleadings and related documents (.1); confer with B. Murphy and B. Williams re: comments to sale pleadings (.3);
                                                                                                             telephone call J. Chubak re: comments to sale pleadings (.1).
                                                                                                             Mark-up drafts of sale motion and related pleadings and documents with Equity Committee comments (2); circulate
                                                                                                             sale pleadings markup to J. Brown, B. Murphy, and B. Williams for review and comment (.1); e-mail exchange E.
11/10/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         3.30       1,864.50 Moreno re: corporate and securities law issues in APA (.2); revise markup of sale motion and related documents per
                                                                                                             comments from Akerman and Lincoln (.6); e-mail exchange J. Chubak re: markup of bid procedures (.2); e-mail J.
                                                                                                             Cavender re: Equity Committee markup of Bid Procedures and related pleadings and documents (.2).
                                                                                                             Telephone call J. Brown re: court process and objections to sale motion (.2); telephone call J. Cavender re: objection
                                                                                                             to sale motion (.2); telephone call S. Fox re: objection to sale motion and bid procedures (1.1); conference call estate
11/28/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         3.40       1,921.00
                                                                                                             professionals re: status of sale and objections to bid procedures and sale motion (1.7); telephone call B. Murphy re:
                                                                                                             options in sale procedures (.2).
                                                                                                             Telephone call J. Chubak re: sale process concerns (.2); confer with J. Dalberg re: sale process concerns (.1); review
                                                                                                             condition reports re: artifacts (.3); conference call B. Murphy, B. Williams, J. Dalberg, J. Brown re: concerns with sale
11/29/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         3.40       1,921.00
                                                                                                             process and plan process (1.4); confer with W. Schwartz re: sale process and access to due diligence material (.3);
                                                                                                             research issues pertaining to [redacted] (1.1).
                                                                                                             Review markup of Response to Objection re: sale motion (.3); revise Response to Objection to sale hearing (1.1);
                                                                                                             prep for hearing respecting sale motion (1.6); confer with J. Brown re: filing of Response to Objection to sale motion
12/15/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         3.60       2,034.00
                                                                                                             (.2); telephone call J. Cavender re: sale motion and motion to withdraw reference (.1); email S. Fox re: additional
                                                                                                             revisions to bidding procedures (.2); confer with J. Feldsher re: access to data room and sale process. (.1).

                                                                                                             Confer with B. Murphy and B. Williams re: sale process issues (.2); draft outline of issues pertaining to sale process
                                                                                                             and proposed revisions (1.1); conference call among estate professionals re: sale process (.9); confer with B. Murphy
12/1/2017   Fee   Gurfein, Peter J.   0055   Asset Disposition            565.00         3.70       2,090.50
                                                                                                             re: issues raised on professionals' call (.2); telephone call B. Schwartz re: sale process (.3); email J. Cavender re: sale
                                                                                                             process (.2); further analysis of sale process issues raised on call among estate professionals (.8).
                                                                                                             Review and analysis of NMM Motion to Withdraw Reference (1.1); research re: [redacted] (.6); telephone call J.
                                                                                                             Chubak re: NMM motion to withdraw reference (.1); telephone call J. Cavender re: NMM motion to withdraw
12/14/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         3.70       2,090.50 reference (.1); email J. Cavender re: sale motion (.1); telephone call B. Schwartz re: diligence issues and sale motion
                                                                                                             objection (.1); review marked bidding procedures revised per objections received by Debtors (.4); draft response to
                                                                                                             objection to sale motion (1.2).
                                                                                                             Telephone call B. Schwartz and J. Feldsher re: due diligence issues and bidding procedures and execution of NDA
                                                                                                             (.3);email B. Schwartz, J. Feldsher re: sale process discussions (.4); email B. Murphy and B. Williams re: Apollo issues
12/12/2017 Fee    Gurfein, Peter J.   0055   Asset Disposition            565.00         3.80       2,147.00 re: due diligence and bid procedures (.1); organize files for bid procedures hearing (1.8); review and analysis of
                                                                                                             objection to Sale Motion filed by Ad Hoc Equity Group (1); email B. Murphy and B. Williams re: open issues in
                                                                                                             connection with NDA execution by Apollo and Alta (.2).
                                             Asset Analysis   and
9/12/2017   Fee   Gurfein, Peter J.   0057                                565.00         0.10          56.50 Email exchange J. Henshall re: D&O issues (.1).
                                             Recovery
                                             Asset Analysis   and
12/11/2017 Fee    Gurfein, Peter J.   0057                                565.00         0.10          56.50 Email J. Henshall re: settlement issues under plan.
                                             Recovery
                                             Asset Analysis   and
12/21/2017 Fee    Gurfein, Peter J.   0057                                565.00         0.10          56.50 Confer with J. Brown and B. Miller re: M. Little 2004 exam (.1).
                                             Recovery
                                             Asset Analysis   and                                              Review judgment issued by Court re: RMST v France (.1); email B. Wainger, J. Cavender, J. Brown re: judgment in
9/29/2017   Fee   Gurfein, Peter J.   0057                                565.00         0.20         113.00
                                             Recovery                                                          RMST v France (.1).
                                             Asset Analysis   and
10/3/2017   Fee   Gurfein, Peter J.   0057                                565.00         0.20         113.00 Telephone call J. Henshall re: D&O claims (.1); confer with B. Miller re: conversation with J. Henshall (.1).
                                             Recovery
                                             Asset Analysis   and
10/11/2017 Fee    Gurfein, Peter J.   0057                                565.00         0.20         113.00 E-mail J. Henshall re: D&O issues (.1); confer with B. Miller re: DaoPing Bao issues (.1).
                                             Recovery
                                             Asset Analysis   and
11/7/2017   Fee   Gurfein, Peter J.   0057                                565.00         0.20         113.00 Telephone call B. Miller re: D&O claims assessment (.1); e-mail J. Brown re: D&O claims status of investigation (.1).
                                             Recovery
                                             Asset Analysis   and                                              Confer with J. Brown re: deposition schedule and D&O claims (.1); confer with B. Miller re: D&O claims and deposition
11/8/2017   Fee   Gurfein, Peter J.   0057                                565.00         0.20         113.00
                                             Recovery                                                          schedule (.1).
                                             Asset Analysis   and
12/12/2017 Fee    Gurfein, Peter J.   0057                                565.00         0.20         113.00 Confer with B. Miller re: resolution of D&O issues (.1); email J. Henshall re: resolution of D&O issues (.1).
                                             Recovery
                                             Asset Analysis   and
12/20/2017 Fee    Gurfein, Peter J.   0057                                565.00         0.20         113.00 Confer with B. Miller and J. Brown re: upcoming Rule 2004 examinations (.2).
                                             Recovery
                                             Asset Analysis   and
12/29/2017 Fee    Gurfein, Peter J.   0057                                565.00         0.50         282.50 Confer with B. Miller re: M. Little deposition and related claims (.3); review and analysis of [redacted] (.2).
                                             Recovery
                                             Asset Analysis   and
9/1/2017    Fee   Gurfein, Peter J.   0057                                565.00         1.10         621.50 Review D&O policies and corporate records for analysis of indemnification issues (1.1).
                                             Recovery
9/8/2017    Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 Review e-correspondence from 2 Committee members (T. Kraus and J. Heller) regarding sale process update, Armada.
                                                                                                             E-correspondence with P. Gurfein and J. Heller regarding Virginia litigation and status of selection of stalking horse
9/12/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00
                                                                                                             bidder.
                                                                                                             Review e-mails from P. Gurfein and A. Shapiro regarding announcement of stalking horse bidder and press release in
9/26/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00
                                                                                                             connection with same.
10/5/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 E-correspondence from T. Kraus regarding plan/sale schedule.

10/5/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 E-correspondence from A. Shapiro regarding plan schedule.

10/5/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 Conference with P. Gurfein regarding plan process and projected schedule/milestones in connection with same.

10/16/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 Review e-correspondence from A. Shapiro regarding sale process.

10/19/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 Review e-mails from P. Gurfein and A. Shapiro regarding sale process.

11/9/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 E-correspondence with P. Gurfein regarding my comments to documents reviewed.
                                                                                                               Review e-correspondence from P. Gurfein and J. Cavender regarding status of asset purchase agreement; timing
11/9/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00
                                                                                                               issues.
11/10/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 E-correspondence with P. Gurfein regarding draft sale documents.

11/20/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan              510.00         0.10          51.00 E-correspondence with B. Murphy and A. Shapiro regarding September financials.
                                                               Case 3:16-bk-02232-JAF      Doc 150       Filed 08/13/19          Page 75 of 111

                                                                                  Fourth Interim Fee Application
                                                                              September 1, 2017 - December 31, 2017



11/28/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.10         51.00 Review e-correspondence from J. Ackerman regarding research on [redacted].

12/1/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.10         51.00 E-correspondence with P. Gurfein regarding draft Debtor's Plan.

12/1/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.10         51.00 E-correspondence with P. Gurfein regarding Committee conference call next week.

12/4/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.10         51.00 Review e-correspondence from B. Williams regarding classification/impairment issues in Debtor's plan.

12/11/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.10         51.00 E-correspondence with P. Gurfein regarding edits/comments to Debtor's draft plan.

                                                                                                         Review P. Gurfein's memo to Committee regarding status of case and Apollo objection to sale procedures and e-
12/12/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.10         51.00
                                                                                                         correspondence with P. Gurfein regarding same.

12/12/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.10         51.00 E-correspondence with P. Gurfein regarding proposal for mechanism to select liquidating trustee.

9/8/2017    Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Review e-mail from P. Gurfein regarding sale process, Armada.

                                                                                                         E-correspondence with P. Gurfein regarding his and the Debtor's counsel's update on status of case, including Virginia
9/11/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                         litigation.

9/28/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence and conference with P. Gurfein regarding schedule for sale, etc.

10/5/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence with P. Gurfein regarding projected milestones/schedule for sale and plan process.

10/10/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence from P. Gurfein regarding update on sale and plan process: stalking horse selection.

10/11/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Review letter from P. Gurfein to Debtor's counsel regarding plan process issues and selection of stalking horse bidder.

10/16/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence from P. Gurfein regarding update on plan/sale process status.

10/18/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence with P. Gurfein and Committee members regarding update on sale process.

                                                                                                         E-correspondence with P. Gurfein and committee members regarding negotiations and correspondence with Debtor's
10/19/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                         counsel in connection with stalking horse selection and sale.
10/20/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence with P. Gurfein, A. Shapiro and F. Gerber regarding marketing of Titanic assets.

11/1/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Review e-correspondence from B. Murphy and attachment regarding Debtor's cash-flow projections.
                                                                                                       E-correspondence with A. Shapiro and B. Murphy regarding financial reporting/information for September and review
11/15/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                       summary of same.
                                                                                                       Review e-mail memorandum from P. Gurfein regarding plan solicitation and confirmation timing issues and respond to
11/21/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                       same.
                                                                                                       Conference with P. Gurfein regarding timing issues in Debtor's plan to seek acceptances/rejections of plan and plan
11/21/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                       confirmation, research needed regarding same.
                                                                                                       Review e-mail from P. Gurfein regarding memo on plan solicitation/confirmation timing issues sent to B. Murphy and
11/22/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                       co-counsel.
11/29/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence with P. Gurfein regarding memo to Committee on strategy with respect to plan support agreement.

11/29/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Review e-mail comments from J. Brown, J. Heller, F. Gerber and I. Jacobs regarding sale and plan process.

11/30/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Review draft e-mail from P. Gurfein to Debtor's counsel on plan issues.

12/3/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence with P. Gurfein regarding his comments to Debtor's draft Chapter 11 Plan.

12/3/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence with P. Gurfein regarding form of liquidating trust agreement.

12/3/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence with P. Gurfein regarding Debtor's draft plan.

12/7/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Conference with P. Gurfein regarding draft memo on plan issues received from co-counsel.
                                                                                                         Review e-mail from P. Gurfein regarding status of dealings with Debtor's counsel and counsel to Apollo in connection
12/10/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                         with sale.
12/11/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Conference with P. Gurfein regarding Debtor's draft plan.
                                                                                                         Review e-correspondence between P. Gurfein and committee members regarding possible withdrawal of the reference
12/14/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                         by Greenwich Museum; strategy regarding same.
12/14/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 E-correspondence with P. Gurfein regarding possible motion to withdraw the reference on the sale.

12/15/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Conference with P. Gurfein regarding withdrawal of Debtor's sale motion.

12/15/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00 Review draft response of Committee to Debtor's sale motion and e-correspondence from P. Gurfein regarding same.
                                                                                                         Review e-mail and attachments from P. Gurfein to Committee regarding status of case, withdrawal of sale motion,
12/18/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.20        102.00
                                                                                                         etc., and responses of T. Kraus and I. Jacobs regarding same.

10/9/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00 Review e-mail from P. Gurfein and attached revised LOI.

10/16/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00 Analyse response from Debtor's counsel to October 10 letter and P. Gurfein's draft response thereto.

11/2/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00 E-correspondence with P. Gurfein and A. Shapiro regarding Committee conference call; sale process.
                                                                                                       E-correspondence with P. Gurfein and A. Shapiro regarding press release on sale motion and bid procedures; review
11/14/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00
                                                                                                       same.
                                                                                                       Review draft summary of requests to Debtors regarding plan/sale process from P. Gurfein and edit same; review
11/29/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00
                                                                                                       comments of Lincoln International and J. Brown regarding same.
                                                                                                       Review P. Gurfein's memorandum to committee regarding plan and sale process and strategy regarding same; e-
11/29/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00
                                                                                                       correspondence with P.Gurfein regarding same.
12/5/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00 Review e-mail and attachments from B. Murphy regarding plan, sale and marketing issues.

12/11/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00 Conference with P. Gurfein regarding comments to draft debtor's plan.

12/12/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00 Review Alta's objection to sale motion.

12/12/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00 Review objection to sale procedures filed by Apollo.

12/14/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.30        153.00 Conference with P. Gurfein regarding possible motion to withdraw the reference.

12/3/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.40        204.00 Research regarding [redacted].

12/4/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.50        255.00 Conference with P. Gurfein regarding issues in Debtor's draft Chapter 11 Plan; strategy regarding same.

12/6/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.50        255.00 Review Apollo objections to sale procedures motion.
                                                                                                         Conference with P. Gurfein regarding objection to sale procedures motion filed by Apollo, strategy with respect to
12/12/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.50        255.00
                                                                                                         same.
11/21/2017 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan         565.00         0.50        282.50 Confer with J. Dalberg re: drafting issues in plan issues (.3); telephone call W. Schwartz re: auction house issues (.2).
                                                                                                         Circulate plan comments to B. Murphy, B. Williams, J. Brown for comment (.2); confer with J. Brown re: additional
12/11/2017 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan         565.00         0.50        282.50
                                                                                                         revisions to Debtors' draft plan (.3).
12/11/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.60        306.00 Review comments of Jeff Chubak, creditor's committee counsel, to debtor's draft plan and edit same.
                                                                                                         Email exchange J. Feldsher re: plan process (.1); confer with J. Brown re: plan analysis and research (.3); telephone
12/4/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan         565.00         0.60        339.00
                                                                                                         call with J. Chubak re: plan analysis (.2).
12/3/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.70        357.00 Review Debtor's draft Chapter 11 Plan.

12/7/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         0.70        357.00 Review and analyse draft research memorandum on [redacted].
                                                                                                       Telephone call J. Chubak re: plan issues (.2); confer with E. Moreno re: securities law issues in plan (.2); confer with
12/6/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan         565.00         0.80        452.00 W. Sullivan re: tax issues in Plan (.3); email J. Chubak and J. Cavender re: Equity Committee comments and
                                                                                                       suggestions re Debtors draft plan (.1).
                                                                                                       Review (a) press release regarding naked auction; (b) cure notice; (c) sale procedures order; (d) bidding procedures;
11/9/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         1.00        510.00
                                                                                                       and (e) sale procedures motion.
                                                                                                       Confer with B. Murphy and B. Williams re: extensions of PSA timeline (.2); review and revise timeline analysis (.2);
9/22/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan         565.00         1.00        565.00 email J. Cavender re: proposed revisions to timeline and underlying assumptions (.4); email exchange J. Cavender re:
                                                                                                       timeline revisions (.2).
12/6/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan         510.00         1.20        612.00 Conference call with P. Gurfein, Committee and professionals regarding Debtor's draft Chapter 11 Plan.
                                                                     Case 3:16-bk-02232-JAF      Doc 150        Filed 08/13/19           Page 76 of 111

                                                                                        Fourth Interim Fee Application
                                                                                    September 1, 2017 - December 31, 2017


12/1/2017   Fee   Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00         1.30        663.00 Review Debtor's draft Chapter 11 Plan.
                                                                                                             Confer with J. Feldsher re: plan issues, sale process, and case administration (1); email J. Cavender re: sale process
12/2/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         1.30        734.50
                                                                                                             and execution of NDA (.1); email exchange J. Feldsher re: sale process (.2).
                                                                                                             Draft revisions to Debtors' proposed plan (1.1); confer with J. Feldsher re: plan prospects (.2); email J. Cavender re:
12/4/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         1.40        791.00
                                                                                                             committee confidentiality agreement (.1).
12/13/2017 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         1.60        904.00 Conference call J. Cavender, S. Roach, J. Dalberg reviewing Equity Comments to Debtors' Draft Plan (1.6).

11/21/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00         2.10       1,071.00 Research [redacted].
                                                                                                              E-mail exchange J. Brown re plan and sale issues (.2); e-mail exchange B. Murphy re: sale issues and plan concerns
                                                                                                              (.2); confer with J. Chubak re: sale process (.2); analysis of plan sale process and timing for bid procedures in
11/27/2017 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         2.00       1,130.00
                                                                                                              response to comments from equity holders (1.2); confer with Lincoln International re: process and timing for sale
                                                                                                              under plan (.2).
                                                                                                                Review Creditors Committee markup of debtors' draft plan (.6); markup draft plan with Equity Committee comments
12/11/2017 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         2.20       1,243.00
                                                                                                                (1.4); email J. Cavender and J. Chubak re: comments to draft plan (.1); email J. Cavender re: filing of draft plan (.1).

11/21/2017 Fee    Dalberg, Jon L.R.   0060   Chapter 11 Plan               510.00         2.50       1,275.00 Draft memorandum to P. Gurfein analysing [redacted].

11/22/2017 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         2.30       1,299.50 Research issues pertaining to [redacted] (1.2); memo re: [redacted] (.9); confer with J. Dalberg re: [redacted] (.2).

12/1/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         2.30       1,299.50 Review draft plan from J. Cavender.
                                                                                                              Conference call J. Chubak and J. Cavender re: Debtors' draft Chapter 11 Plan (.3); telephone call J. Chubak re: plan
                                                                                                              and sale issues (.2); review research memo re:[redacted] (.7); further analysis and research re: [redacted] (.8); memo
12/7/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         3.30       1,864.50
                                                                                                              re: analysis of plan issues and research matters (1); confer with B. Williams and B. Murphy re: plan issues and sale of
                                                                                                              assets (.3).
                                                                                                              Review Debtors' draft plan re: liquidating trust issues and draft proposal for liquidating trust (1.1); confer with J.
12/12/2017 Fee    Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         3.40       1,921.00 Dalberg re: draft liquidating trust agreement (.2); finalize additional comments to Debtors' draft Chapter 11 Plan (2);
                                                                                                              email plan with comments to J. Cavender and J. Chubak (.1).
                                                                                                              Complete review and analysis of Debtors' proposed plan (2.2); markup comments to Draft Plan (.9); email B. Williams
12/3/2017   Fee   Gurfein, Peter J.   0060   Chapter 11 Plan               565.00         4.70       2,655.50 re: plan issues (.3); email J. Brown re: plan issues and court process (.5); email memo re: plan issues to B. Williams
                                                                                                              and B. Murphy for comment and analysis (.8).
                                             Claims Administration                                              Confer with A. Shapiro and J. Brown re: New York Landlord claim objection mediation (.1); email J. Cavender re:
12/21/2017 Fee    Gurfein, Peter J.   0061                                 565.00         0.20        113.00
                                             & Objection                                                        attendance at mediation of New York Landlord claim (.1).

                                             Claims Administration
9/11/2017   Fee   Gurfein, Peter J.   0061                                 565.00         0.40        226.00 Review discovery produced in claim litigation re: 417 Fifth Ave RE (.4).
                                             & Objection

                                             Claims Administration                                              E-mail exchange J. Cavender re: claims process and D&O claims (.2); review schedule of claims and analysis of
11/27/2017 Fee    Gurfein, Peter J.   0061                                 565.00         1.10        621.50
                                             & Objection                                                        outstanding amounts (.9).

                                             Claims Administration
10/17/2017 Fee    Gurfein, Peter J.   0061                                 565.00         1.30        734.50 Research re: third party claims and objections to claims (1.3).
                                             & Objection

                                             Claims Administration                                              Review amendment to NY Lease re: claim objection analysis (.9); e-mail memo to J. Cavender re: NY Landlord claim
11/22/2017 Fee    Gurfein, Peter J.   0061                                 565.00         1.30        734.50
                                             & Objection                                                        objection analysis and argument (.4).

                                             Claims Administration                                              Review LOI objection to claim (.3); confer with J. Cavender re: objection to LOI claim (.1); review summary judgment
10/18/2017 Fee    Gurfein, Peter J.   0061                                 565.00         2.20       1,243.00
                                             & Objection                                                        re: landlord claims (1.4); review objection to Structure Tone claim (.4).

                                             Claims Administration                                              E-mail exchange J. Cavender re: claim objections (.2); review and mark-up draft claim objections (.9); research claim
11/3/2017   Fee   Gurfein, Peter J.   0061                                 565.00         2.30       1,299.50
                                             & Objection                                                        objection issues relating to pending objections (1.2).

                                             Claims Administration                                              Review summary judgment motion and research objection to NY landlord claim (2.1); confer with J. Cavender re: NY
11/21/2017 Fee    Gurfein, Peter J.   0061                                 565.00         2.40       1,356.00
                                             & Objection                                                        Landlord claim, general claim objections, plan schedule, and Luxor lease (.3).
                                             Committee                                                       E-correspondence with P. Gurfein and Committee members regarding bidding procedures issues in connection with
12/4/2017   Fee   Dalberg, Jon L.R.   0062                                 510.00         0.20        102.00
                                             Communications                                                  Debtor's draft plan.
                                             Committee                                                       Review multiple e-mails between J. Heller and other Committee members, B. Murphy and P. Gurfein regarding status
12/19/2017 Fee    Dalberg, Jon L.R.   0062                                 510.00         0.20        102.00
                                             Communications                                                  of sale and marketing efforts.
                                             Committee
9/29/2017   Fee   Gurfein, Peter J.   0062                                 565.00         0.20        113.00 Memo to Committee re: judgment in RMST v France and case status update.
                                             Communications
                                             Committee
10/25/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.20        113.00 Confer with A. Shapiro re: stalking horse designation (.2).
                                             Communications
                                             Committee
11/13/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.20        113.00 Telephone call A. Shapiro re: open issues in sale pleadings and reserve calculation (.2).
                                             Communications
                                             Committee
10/23/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.30        169.50 Confer with A. Shapiro re: case and sale process status updates.
                                             Communications
                                             Committee
11/21/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.30        169.50 Confer with A. Shapiro re: plan and sale issues (.3).
                                             Communications
                                             Committee
12/2/2017   Fee   Gurfein, Peter J.   0062                                 565.00         0.30        169.50 Confer with A. Shapiro re: case status, sale process, and plan issues (.3).
                                             Communications
                                             Committee
12/7/2017   Fee   Dalberg, Jon L.R.   0062                                 510.00         0.40        204.00 Review emails from B. Murphy, A. Shapiro regarding plan and marketing issues.
                                             Communications
                                             Committee
10/3/2017   Fee   Gurfein, Peter J.   0062                                 565.00         0.40        226.00 E-mail exchanges re: committee members' questions re: marketing report and status of sale process (.4).
                                             Communications
                                             Committee
9/28/2017   Fee   Gurfein, Peter J.   0062                                 565.00         0.50        282.50 Memo to Committee re: case status update including scheduling (.5).
                                             Communications
                                             Committee
9/15/2017   Fee   Gurfein, Peter J.   0062                                 565.00         0.60        339.00 Telephone call A. Shapiro re: case status and sale process (.6).
                                             Communications
                                             Committee                                                          Memo to Committee re: PSA timeline and assessment of extensions for further negotiations with potential stalking
9/22/2017   Fee   Gurfein, Peter J.   0062                                 565.00         0.60        339.00
                                             Communications                                                     horses.
                                             Committee
12/11/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.60        339.00 Email to Committee re: case update (.6).
                                             Communications
                                             Committee                                                       Telephone call A. Shapiro re: policy issues and stay relief stipulation (.2); email exchange J. Heller re: stock option
9/12/2017   Fee   Gurfein, Peter J.   0062                                 565.00         0.70        395.50
                                             Communications                                                  issues (.2); telephone call A. Shapiro re: status of exhibits in Orlando and Atlanta (.3).
                                             Committee                                                       E-mail exchanges with A. Shapiro re: structural issues in Asset Purchase Agreement (.3); telephone call A. Shapiro re:
10/24/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.70        395.50
                                             Communications                                                  structural issues in sale agreement (.4).
                                             Committee                                                       Mark up and circulate to Committee comments to press release (.4); e-mail exchange T. Kraus re: revisions to press
11/10/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.70        395.50
                                             Communications                                                  release (.1); e-mail committee re: revisions to draft sale pleadings and related documents (.2).
                                             Committee
9/26/2017   Fee   Gurfein, Peter J.   0062                                 565.00         0.90        508.50 Memo to Committee re: extension of sale process timeline, status of sale, and press release re: same.
                                             Communications
                                             Committee                                                          E-mail memo to Committee re: status of discussions with Debtors re: sale process (.5); e-mail exchanges Committee
10/12/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.90        508.50
                                             Communications                                                     members re: sale process (.4).
                                             Committee
10/19/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.90        508.50 Memo to Committee re: status of sale process (.8); e-mail exchanges Committee members re: sale process (.1).
                                             Communications
                                             Committee                                                       Finalize meeting minutes for 12/6 Committee meeting (.3); draft agenda for 12/14 Committee meeting (.3); email
12/12/2017 Fee    Gurfein, Peter J.   0062                                 565.00         0.90        508.50
                                             Communications                                                  Committee re: markup sand recommendations re: Debtors' draft plan (.3).
                                             Committee                                                       Confer with A. Shapiro re: Committee letter re: LOI proposal (.3); e-mail Committee re: issuance of letter re: LOI
10/11/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.00        565.00
                                             Communications                                                  proposal (.2); e-mail exchanges with Committee members re: LOI proposal (.5).
                                             Committee                                                       Memo to Committee re: sale process and stalking horse designation (.8); e-mail exchanges with Committee members
10/19/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.00        565.00
                                             Communications                                                  re: sale process (.2).
                                             Committee
11/20/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.00        565.00 Confer with A. Shapiro re: sale process (.2); e-mail memo re: sale process and potential bidders (.8).
                                             Communications
                                             Committee
9/26/2017   Fee   Gurfein, Peter J.   0062                                 565.00         1.10        621.50 Memo to committee re: case status update (.5); memo to committee re: stay relief motion for D&O carrier (.6).
                                             Communications
                                             Committee
11/14/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.10        621.50 Memo to committee transmitting pleadings and discussing sale issues (1.1).
                                             Communications
                                             Committee
12/13/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.10        621.50 Memo to Committee re: sale process, plan issues, due diligence issues and case status.
                                             Communications
                                             Committee
12/28/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.10        621.50 Memo to Committee re: withdrawal of reference, District Court issues, sale process, and case update.
                                             Communications
                                             Committee                                                          Confer with A. Shapiro re: status of sale and pending consideration of LOI (.3); review memo re: sale issues and
10/13/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.20        678.00
                                             Communications                                                     pending timetable for sale (.7); confer with B. Williams and B. Murphy re: status of sale process (.2).
                                             Committee                                                          Confer with A. Shapiro re: discussions with Debtors and status of case (.4); memo re: next steps in sale process and
11/3/2017   Fee   Gurfein, Peter J.   0062                                 565.00         1.20        678.00
                                             Communications                                                     plan process (.8).
                                             Committee                                                          Memo to Committee summarizing recent conference calls and advising of status of sale process and objections to sale
12/10/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.20        678.00
                                             Communications                                                     process.
                                             Committee                                                          E-Mail memos to Committee re: status updates (.6); E-mail exchanges with Committee re: sale process, stalking horse
10/20/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.30        734.50
                                             Communications                                                     designation, and exclusivity (.6); confer with A. Shapiro re: sale process (.1).
                                             Committee                                                          Telephone call T. Kraus re: sale status and case update (.6); telephone call A. Shapiro re: sale process (.2); memo to
11/2/2017   Fee   Gurfein, Peter J.   0062                                 565.00         1.30        734.50
                                             Communications                                                     Committee re: bid procedures (.5).
                                             Committee                                                          Confer with Committee financial advisor, J. deKoenig re: sale issues (.6); e-mail memo to Committee re: update on
11/15/2017 Fee    Gurfein, Peter J.   0062                                 565.00         1.30        734.50
                                             Communications                                                     sale process (.7).
                                                                   Case 3:16-bk-02232-JAF      Doc 150        Filed 08/13/19            Page 77 of 111

                                                                                      Fourth Interim Fee Application
                                                                                  September 1, 2017 - December 31, 2017


                                                                                                            E-mail memo to Committee re: hearing and orders re: exclusivity and re: plan related issues (.7); e-mail exchange
                                             Committee                                                      Committee members responding to inquiries re: sale process and plan issues (.3); e-mail memo J. Boran and Lincoln
11/16/2017 Fee    Gurfein, Peter J.   0062                               565.00         1.60         904.00
                                             Communications                                                 International re: responding to Committee inquiries re: sale and plan (.4); confer with A. Shapiro re: prospects for
                                                                                                            alternative plans (.2).
                                             Committee
12/12/2017 Fee    Gurfein, Peter J.   0062                               565.00         1.80       1,017.00 Memo to Committee re: analysis of sale motion objections, sale process, and case status update (1.8).
                                             Communications
                                             Committee                                                        Memo to Committee re: sale motion (.6); prep for Committee meeting (.3); Committee meeting (.8); confer with I.
11/9/2017   Fee   Gurfein, Peter J.   0062                               565.00         1.90       1,073.50
                                             Communications                                                   Jacobs re: comments to sale press release (.2).
                                             Committee                                                        Email memo to A. Shapiro re: case status update (.4); telephone call A. Shapiro re: status of case (.3); email memo to
12/7/2017   Fee   Gurfein, Peter J.   0062                               565.00         1.90       1,073.50
                                             Communications                                                   Committee re: sale process (.8); email exchange with Committee members re: sale process (.4).
                                                                                                            Memo to Committee re: case status update, sale process, and plan issues (.9); email Committee re: China Machinery
                                             Committee
12/20/2017 Fee    Gurfein, Peter J.   0062                               565.00         1.90       1,073.50 Construction contract (.3); email exchanges Committee members re: questions respecting Chinese contract (.2); email
                                             Communications
                                                                                                            Committee responding to questions re: New York Landlord mediation (.5).
                                                                                                            Memo to Committee re: discussions with Debtors and other constituencies and status of case and bid process (1.6); e-
                                             Committee
11/7/2017   Fee   Gurfein, Peter J.   0062                               565.00         2.00       1,130.00 mail exchange F. Gerber re: case and bid status (.2); telephone call A. Shapiro re: proposed agreement with Debtors
                                             Communications
                                                                                                            re: bid issues (.2).
                                                                                                            Email exchanges with Committee members re: sale process (.5); memo to Committee re: sale process, objections to
                                             Committee
12/8/2017   Fee   Gurfein, Peter J.   0062                               565.00         2.00       1,130.00 sale process, and alternative considerations (.5); conference call Committee members re: sale process and alternatives
                                             Communications
                                                                                                            (.8); telephone call A. Shapiro re: status and next steps (.2).
                                             Committee                                                      Memo to Committee re: analysis of open issues in sale process and resolution of issues (1.7); e-mail exchanges
10/18/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.10       1,186.50
                                             Communications                                                 Committee members re: sale process (.4).
                                             Committee                                                        Confer with A. Shapiro re: status of sale process and objections from potential bidders to bid procedures (.3); memo
11/28/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.10       1,186.50
                                             Communications                                                   to Committee re: sale process, bid procedures, objections to bid procedures, and recommended action (1.8).

                                             Committee                                                        Confer with Committee members re: case status inquiries and sale process inquiries (.4); memo to Committee re: case
9/11/2017   Fee   Gurfein, Peter J.   0062                               565.00         2.30       1,299.50
                                             Communications                                                   status update (1.4); memo to special litigation subcommittee re: case status update (.5).
                                             Committee                                                        Memo to Committee re: sale status and assessment of pending LOIs, and timeline for sale process (1.8); e-mail
10/5/2017   Fee   Gurfein, Peter J.   0062                               565.00         2.40       1,356.00
                                             Communications                                                   exchanges Committee members re: sale process (.6).
                                                                                                              E-mail memo to Committee re: sale process update (.2); e-mail memo to Committee re: Debtors' response to Equity
                                             Committee
10/16/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.40       1,356.00   Committee re: sale process (.6); memo to Committee summarizing status and recommending next steps in sale
                                             Communications
                                                                                                              process (1.3); e-mail exchanges with Committee members re: sale process (.3).
                                             Committee                                                        E-mail exchange with Committee members re: status of sale process (.6); e-mail exchange A. Shapiro re: sale status
10/30/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.40       1,356.00
                                             Communications                                                   (.1); memo to committee re: [redacted] (1.7).
                                                                                                              Confer with A. Shapiro re: status of sale process (.2); draft memo to Committee outlining concerns and
                                             Committee
11/30/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.40       1,356.00   recommending action re: process for sale of assets and plan process (1.7); confer with J. Brown, B. Murphy, B.
                                             Communications
                                                                                                              Williams re: memo respecting sale process and plan process (.5).
                                             Committee                                                        Draft minutes for November 1 Committee call (.7); draft agenda for December 6 Committee call (.4); revise memo to
12/5/2017   Fee   Gurfein, Peter J.   0062                               565.00         2.40       1,356.00
                                             Communications                                                   Committee for Committee call re: analysis of Debtors' draft plan (1.3).
                                             Committee                                                        Memo to Committee re: sale process and plan issues (1.7); email exchanges with Committee members, follow-up to
12/18/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.40       1,356.00
                                             Communications                                                   Committee memo (.4); confer with A. Shapiro re: sale and plan process (.3).
                                                                                                              E-mail exchanges with Committee members re: sale process objections (.3); additional memo to Committee re: sale
                                             Committee                                                        process (.6); telephone calls with T. Kraus and I. Jacobs re: objections to sale process (.2); e-mail exchanges with
11/29/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.50       1,412.50
                                             Communications                                                   Committee members re: Plan Support Agreement and sale process (.4); memo to committee re: Plan Support
                                                                                                              Agreement (.8); e-mail exchange A. Shapiro re: Plan Support Agreement (.2).
                                                                                                              Email memo to Committee re: case status updates (.5); confer with A. Shapiro re: sale process and plan discussions
                                             Committee
12/19/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.60       1,469.00   (.4); email exchanges with Committee members re: case status inquiries (.3); memo to Committee re: plan issues
                                             Communications
                                                                                                              raised by filed Plan (1.4).
                                             Committee                                                        E-mail exchange I. Jacobs re: sale process (.2); telephone call A. Shapiro re: sale process and options (.4); prep for
11/1/2017   Fee   Gurfein, Peter J.   0062                               565.00         2.70       1,525.50
                                             Communications                                                   Committee call (.5); Committee call (1.6).
                                             Committee
12/4/2017   Fee   Gurfein, Peter J.   0062                               565.00         2.70       1,525.50 Memo to Committee re: sale process, status update, and plan issues (2.6); email to Committee re: sale issues (.1).
                                             Communications
                                                                                                            Confer with A. Shapiro re: e-mail invitation for call from G. Wong and S. Trainer (.2); memo to Committee on
                                             Committee
10/10/2017 Fee    Gurfein, Peter J.   0062                               565.00         2.80       1,582.00 professionals call and assessment of LOI (.6); prep for Committee call (.5); Committee call (1.2); confer with J. Brown
                                             Communications
                                                                                                            and B. Murphy re: follow-up to Committee call (.3).
                                                                                                            Telephone call J. Heller re: sale process (.2); telephone call F. Gerber re: sale process (.1); draft agenda for November
                                             Committee                                                      9 Committee meeting (.4); draft minutes for November 1, 2017 Committee call (.9); e-mail memo to Committee re:
11/8/2017   Fee   Gurfein, Peter J.   0062                               565.00         2.90       1,638.50
                                             Communications                                                 November 9 Committee call (.5); e-mail B. Murphy and B. Williams re: financial advisors report on Committee call (.3);
                                                                                                            prep for Committee call (.5).
                                                                                                            Confer with A. Shapiro re: status of sales process and LOIs (.2); draft memo to Committee re: term sheet and sale
                                             Committee                                                      process and status of LOI proposal (1.2); e-mail Committee re: update to memo on analysis and assessment of LOI
10/9/2017   Fee   Gurfein, Peter J.   0062                               565.00         3.00       1,695.00
                                             Communications                                                 proposal (.7); e-mail exchange committee members re: analysis and assessment of LOI offer (.7); e-mail exchange
                                                                                                            committee members re: assessment of Glass Ratner's "gross" value of LOI proposal (.2).
                                             Committee
12/29/2017 Fee    Gurfein, Peter J.   0062                               565.00         3.20       1,808.00 Assessment of data re: valuation concerns and documentation re: sale of assets (1.4); research [redacted] (1.8).
                                             Communications
                                                                                                            Draft memorandum re: status of case, status of sale process, and analysis of letters of intent (2.1); confer with J.
                                             Committee                                                      Brown, B. Murphy, B. Williams re: revisions and assessment of memo to Committee re: sale process (.3); e-mail
10/6/2017   Fee   Gurfein, Peter J.   0062                               565.00         3.30       1,864.50
                                             Communications                                                 memo to Committee re: sale process (.4); e-mail exchanges and confer with Committee members re: analysis of LOI
                                                                                                            and assessment of sale process (.5).
                                                                                                            Memo to Committee re: Motion to Withdraw Reference (.8); email exchanges with Committee members re: NMM
                                             Committee
12/14/2017 Fee    Gurfein, Peter J.   0062                               565.00         3.60       2,034.00 Withdrawal of Reference Motion (.2); prep for Committee call (.5); Committee Meeting call (1.6); email to Committee
                                             Communications
                                                                                                            re: response to inquiries re: French Artifacts sale (.5).
                                                                                                            Prep for Committee call (.5); Committee call (1.6); memo to Committee re: Debtor's draft plan (1.6); email exchange
                                             Committee
12/6/2017   Fee   Gurfein, Peter J.   0062                               565.00         4.70       2,655.50 A. Shapiro re: Draft plan (.2); confer with B. Williams and B. Murphy re: extension of Committee confidentiality
                                             Communications
                                                                                                            agreement (.2); memo to Committee re: Apollo objection to sale motion (.6).
                                                                                                            Memo to Committee re: status of discussion with bidders (1); telephone call A. Shapiro re: options for consideration
                                             Committee                                                      on estate professionals' call (.2); memo to Committee re: sale process options and alternatives (1.7); draft agenda for
10/31/2017 Fee    Gurfein, Peter J.   0062                               565.00         5.00       2,825.00
                                             Communications                                                 Committee call (.3); draft minutes for prior committee call (.6); e-mail exchanges with Committee members re: open
                                                                                                            issues in sale process (.4); review auction material in preparation for Committee call (.8).
                                             Employment    & Fee
12/11/2017 Fee    Gurfein, Peter J.   0065                               565.00         0.30         169.50 Review and markup LGB fee invoice for interim compensation request (.3).
                                             Application
                                             Employment    & Fee
12/14/2017 Fee    Gurfein, Peter J.   0065                               565.00         0.50         282.50 Final review of LGB November interim fee invoice (.4); submit LGB November invoice for interim compensation (.1).
                                             Application
                                             Employment    & Fee                                              Review and finalize time entries for interim fee request (.5); e-mail letter to U.S. Trustee re: monthly interim fee
10/12/2017 Fee    Gurfein, Peter J.   0065                               565.00         0.60         339.00
                                             Application                                                      request (.1).
                                             Employment    & Fee
11/15/2017 Fee    Gurfein, Peter J.   0065                               565.00         0.70         395.50 Finalize LGB request for interim fees (.6); e-mail submission to U.S. Trustee re: LGB monthly interim fee request (.1).
                                             Application
                                             Employment    & Fee                                              Review and markup Landau invoice for October 2017 (.7); review and markup Akerman October invoice and e-mail J.
11/13/2017 Fee    Gurfein, Peter J.   0065                               565.00         0.80         452.00
                                             Application                                                      brown re: same (.1).
                                             Employment    & Fee
9/30/2017   Fee   Meza, Erik          0065                               160.00         5.00         800.00 Prepared, edited, proof-read, and finalized Third Interim Fee Application of LGB.
                                             Application
                                             Employment    & Fee
9/6/2017    Fee   Gurfein, Peter J.   0065                               565.00         2.00       1,130.00 Review payment schedules and edit time entries for fee application (2).
                                             Application
                                             Employment    & Fee
9/12/2017   Fee   Gurfein, Peter J.   0065                               565.00         2.00       1,130.00 Work on narrative for fee application (2).
                                             Application
                                             Employment    & Fee
9/5/2017    Fee   Gurfein, Peter J.   0065                               565.00         2.20       1,243.00 Work on interim fee application (2.2).
                                             Application
                                             Employment    & Fee
9/25/2017   Fee   Gurfein, Peter J.   0065                               565.00         2.30       1,299.50 Finalize fee application (2.2); file fee application (.1).
                                             Application
                                             Employment    & Fee
9/18/2017   Fee   Gurfein, Peter J.   0065                               565.00         2.50       1,412.50 Work on Third Interim Fee Application.
                                             Application
                                             Employment    & Fee
9/13/2017   Fee   Gurfein, Peter J.   0065                               565.00         2.60       1,469.00 Work on narrative for interim fee application (2.3); finalize August interim fee request (.3).
                                             Application
9/15/2017   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.10          56.50 Review interim fee request from Troutman Sanders.

9/18/2017   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.10          56.50 Review Akerman fee schedule and confer with J. Brown re: same.
                                                                                                              Review interim professional fee statements of Thames Markey and Kaleo Legal (.1); e-mail exchange M. Glade re:
10/5/2017   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.20         113.00
                                                                                                              professional fees (.1).
                                                                                                              Review and comment on further revisions to Eastern District Court periodic report (.2); e-mail R. McFarland, B.
11/16/2017 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         0.30         169.50
                                                                                                              Wainger, J. Cavender re: revised periodic report (.1).
                                                                                                              Update website re: RMST v France judgment entered by Court (.1); review and revise draft motion and order for
9/29/2017   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.40         226.00
                                                                                                              proposed scheduling order (.3).
                                                                                                              Review and comment on proposed E. D. Va. periodic report (.3); confer with B. Wainger, R. McFarland, and J.
12/21/2017 Fee    Gurfein, Peter J.   0081   Case Administration         565.00         0.40         226.00
                                                                                                              Cavender re: revisions to periodic report (.1).
                                                                                                              Review draft agenda for business persons' call (.1); memo to Committee re: open matters on agenda for business
9/2/2017    Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.50         282.50
                                                                                                              persons' call, status of motions, and status of timeline under PSA (.4).
                                                                                                              Review email proposal from J. Cavender re: extension of timeline for PSA milestones (.2); confer with Lincoln
9/19/2017   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.50         282.50
                                                                                                              International and J. Brown re: proposed dates for timeline (.2); confer with J. Cavender re: proposed extensions (.1).
                                                                                                            Confer with A. Shapiro re: revised press release (.1); email exchange J. Cavender re: further revisions to press release
9/26/2017   Fee   Gurfein, Peter J.   0081   Case Administration         565.00         0.50         282.50 re: sale process (.1); review issued press release (.1); revise Committee website per extension of timeline for sale
                                                                                                            process (.2).
                                                                           Case 3:16-bk-02232-JAF              Doc 150         Filed 08/13/19           Page 78 of 111

                                                                                               Fourth Interim Fee Application
                                                                                           September 1, 2017 - December 31, 2017


10/18/2017 Fee         Gurfein, Peter J.   0081   Case Administration             565.00              0.50            282.50 Attend hearing (telephonic) re: insurance company stay relief (.5).

12/11/2017 Fee         Meza, Erik          0081   Case Administration             160.00              2.00            320.00 Drafted November, 2017 Interim Fee Request.
                                                                                                                             Review updated summary of management call from Lincoln International (.2); review interim fee request form CRI
9/13/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              0.60            339.00 (.1); email exchange J. Cavender re: D&O policy stay relief stipulation (.1); review Thames Markey interim fee request
                                                                                                                             (.1); review GR interim fee request (.1).
                                                                                                                             Telephone call J. Chubak re: timeline extensions under PSA and sale process (.1); telephone call B. Murphy re: status
9/20/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              0.60            339.00 of sale process discussions and estimates of time for conclusion in connection with timeline revisions under PSA (.2);
                                                                                                                             email J. Cavender re: recommended extensions under PSA timeline (.3).
                                                                                                                             Draft estimates for case costs September through January for M. Glade (.5); e-mail M. Glade re: case cost estimates
10/4/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              0.60            339.00
                                                                                                                             (.1).
                                                                                                                             Review draft order re: KEIP and KERP (.2); email exchange J. Cavender re: revisions to KEIP and KERP order (.2);
9/6/2017    Fee        Gurfein, Peter J.   0081   Case Administration             565.00              0.70            395.50 email exchange J. Cavender re: payments under fee orders to estate professionals (.2); email exchange J. Cavender
                                                                                                                             re: news coverage for Spokane exhibit (.1).
                                                                                                                             Email exchange J. Cavender, M. Glade re: press release re: sale process (.2); confer with B. Williams and B. Murphy
9/25/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              0.70            395.50 re: press release (.1); draft revised press release (.3); forward revised press release to J. Cavender and J. Chubak
                                                                                                                             (.1).
                                                                                                                             Work on draft scheduling order (.2); confer with J. Chubak re: schedule, scheduling order, and plan issues (.2);
11/21/2017 Fee         Gurfein, Peter J.   0081   Case Administration             565.00              0.70            395.50
                                                                                                                             research issues relating to plan discussions raised by J. Chubak (.3).
                                                                                                                             Review China Machinery construction contract in connection with Chinese traveling exhibit (.2); email exchange J.
12/20/2017 Fee         Gurfein, Peter J.   0081   Case Administration             565.00              0.70            395.50 Cavender and J. Chubak re: China Machinery Construction contract (.1); telephone call J. Chubak re: case status,
                                                                                                                             plan, and sale issues (.2); telephone call J. Cavender re: case status, sale, and plan issues (.2).
9/8/2017    Fee        Meza, Erik          0081   Case Administration             160.00              2.50            400.00 Drafted and prepared Fee Statement for August, 2017.
                                                                                                                             Telephone call J. Cavender and J. Brown re: scheduling order (.1); telephone J. Chubak re: dates for scheduling order
9/28/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              0.80            452.00 (.1); email exchange J. Cavender re: dates for scheduling order (.1); review and comment on draft motion and order
                                                                                                                             re: scheduling (.3); review and comment on final D&O relief from stay motion (.2).
                                                                                                                             Review draft press release re: StoryTech transaction and salvage operations (.1); confer with Committee and
9/1/2017    Fee        Gurfein, Peter J.   0081   Case Administration             565.00              0.90            508.50 Committee professionals re: response to draft press release (.4); revise press release (.2); email to J. Cavender re:
                                                                                                                             revisions to draft press release (.2).
                                                                                                                             Telephone call with J. Cavender re: case status updates (.3); review new DIP budget (.2); confer with B. Murphy and
9/5/2017    Fee        Gurfein, Peter J.   0081   Case Administration             565.00              0.90            508.50
                                                                                                                             B. Williams re: DIP budget issues (.4).
                                                                                                                             Confer with B. Murphy and B. Williams re: sale process and alternatives to the sale process (.4); update Committee
12/19/2017 Fee         Gurfein, Peter J.   0081   Case Administration             565.00              0.90            508.50
                                                                                                                             website (.5).


10/16/2017 Fee         Meza, Erik          0081   Case Administration             160.00              3.50            560.00 Performed search through NY discovery production in the 417 Fifth Avenue Real Estate claim objection.


                                                                                                                             Conference call with B. Murphy, B. Williams, J. Brown re: strategies in addressing case administration (.6); review and
10/2/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              1.10            621.50 comments on draft scheduling order (.2); e-mail J. Brown re: revisions to scheduling order (.1); e-mail exchange J.
                                                                                                                             Cavender re: revisions to scheduling order (.2).
                                                                                                                             Telephone call J. Cavender re: scheduling order (.2); confer with J. Brown re: scheduling order (.1); review revised
9/26/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              1.20            678.00 motion for stay relief re: D&O insurance proceeds (.4); draft revisions to proposed motion (.4); email J. Cavender re:
                                                                                                                             revisions to stay relief motion (.1).
                                                                                                                             Review and comment on draft periodic report to Eastern District of Virginia (.2); e-mail exchange B. Wainger re:
11/16/2017 Fee         Gurfein, Peter J.   0081   Case Administration             565.00              1.20            678.00 periodic report (.2); attend hearing (telephonic) re: plan exclusivity (.7), confer with Committee counsel, Debtor's
                                                                                                                             counsel, and court re: scheduling hearings (.1).
                                                                                                                             Review further draft of KEIP and KERP order and email exchange with Debtor's counsel and U.S. Trustee re: same
                                                                                                                             (.1); review correspondence with BDO re: turnover of work papers to successor accountant (.1); email J. Henshall and
                                                                                                                             J. Cavender re: interim fee payments (.1); confer with B. Williams and B. Murphy re: BDO status and turnover of
9/7/2017    Fee        Gurfein, Peter J.   0081   Case Administration             565.00              1.30            734.50
                                                                                                                             accounting records to successor (.2); confer with J. Cavender re: BDO (.2); review Lincoln International sale process
                                                                                                                             update and confer with B. Williams and B. Murphy re: same (.3); review periodic report filed by Debtor in E. D. Va.
                                                                                                                             (.3).
                                                                                                                             Review and comments on J. Cavender revisions to scheduling order and motion (.1); review Teneo fee application
                                                                                                                             (.1); review filed motion for stay relief re: D&O carrier (.1); e-mail to M. Glade re: fee estimates for case (.2); confer
10/3/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              1.30            734.50 with Lincoln International and Akerman re: fee estimates to be reported to M. Glade (.2); review weekly marketing
                                                                                                                             update from Lincoln International (.2); confer with B. Murphy re: Lincoln International weekly sale and marketing
                                                                                                                             summary (.2); confer with J. Brown re: case costs and timing issues in relation to case administration (.2).
                                                                                                                             Confer with Lincoln International re: revised timeline for PSA milestones (.5); draft revised timeline (.3) and forward
9/22/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              1.50            847.50 same to estate professionals (.1); email exchange J. Cavender re: revisions to timeline and acceptance of revised
                                                                                                                             timeline (.2); memo to committee re: agreement to revise timeline (.4).
                                                                                                                             Draft updates for Committee website re sale process (.8); oversee inserts to Committee website and update of
                                                                                                                             information on website (.1); confer with J. Brown re: scheduling order in connection with exclusivity motion and other
11/15/2017 Fee         Gurfein, Peter J.   0081   Case Administration             565.00              1.60            904.00 matters pending before court (.2); review fee request of Troutman Sanders (.1);e-mail J. Cavender re: scheduling
                                                                                                                             court hearings and plan tax issues (.2); confer with E. Moreno re: securities law issues in sale motion press release
                                                                                                                             (.1); e-mail S. Roach re: revisions to sale motion related press release (.1).
                                                                                                                             Email exchange J. Cavender re: insurance coverage issues (.2); telephone call B. Miller re: D&O insurance coverage
9/12/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              1.70            960.50 (.2); review proposed stipulation re: relief from stay re: D&O insurance (.3); review policy re: proposed stipulation re:
                                                                                                                             coverage (1).
                                                                                                                               Review filed draft of periodic report in E. D. Va. (.1); review NY Landlord hearing binder re: claim objection mediation
12/29/2017 Fee         Gurfein, Peter J.   0081   Case Administration             565.00              1.80          1,017.00
                                                                                                                               (.6); review financial reports for all debtors (1); review order disallowing claim by Structure Tone (.1).
                                                                                                                               Research stock options and bankruptcy (1.9); telephone call J. Cavender and S. Roach re: stock option issues (.5);
9/11/2017   Fee        Gurfein, Peter J.   0081   Case Administration             565.00              2.70          1,525.50
                                                                                                                               email exchange J. Cavender re: stock option research (.3).
                                                  Communication     with
9/1/2017    Fee        Gurfein, Peter J.   B151                                   565.00              0.10             56.50 Communications with Equity Holders re: case status.
                                                  Equity Holders
                                                  Communication     with
9/7/2017    Fee        Gurfein, Peter J.   B151                                   565.00              0.10             56.50 Communications with Equity Holders re: case status.
                                                  Equity Holders
                                                  Communication     with
9/12/2017   Fee        Gurfein, Peter J.   B151                                   565.00              0.10             56.50 Communications with Equity Holders re: case status.
                                                  Equity Holders
                                                  Communication     with
9/25/2017   Fee        Gurfein, Peter J.   B151                                   565.00              0.20            113.00 Communications with Equity Holders re: case status and sale process.
                                                  Equity Holders
                                                  Communication     with
12/1/2017   Fee        Gurfein, Peter J.   B151                                   565.00              0.30            169.50 Telephone call G. Li re: case status and plan issues (.3).
                                                  Equity Holders
                                                  Communication     with
9/26/2017   Fee        Gurfein, Peter J.   B151                                   565.00              0.40            226.00 Communications with Equity Holders re: extension of sale process and press release re: same.
                                                  Equity Holders

10/18/2017 Expenses                        0001   CourtCall                                                           $30.00 Court Call re Hearing re Motion to Allow Entry of a Consent Order Granting Relief from the Automatic Stay.

11/27/2017 Expenses                        0001   CourtCall                                                           $37.00 Telephonic appearance for RMS Titanic Inc. (Case No. 16-02230) hearing.

                                                  Third   Party Service
9/11/2017   Expenses                       0017                                                                    $2,836.34 JND Corporate Restructuring; Invoice # 2108
                                                  Fees
                                                  Third   Party Service
10/31/2017 Expenses                        0017                                                                      $898.60 JND Corporate Restructuring Invoice #2182.
                                                  Fees
                                                  Third   Party Service
11/6/2017   Expenses                       0017                                                                      $898.60 JND Corporate Restructuring (Invoice No. 2182 - September services)
                                                  Fees
                                                  Third   Party Service
11/30/2017 Expenses                        0017                                                                      $615.24 JND Corporate Restructuring - Invoice 2217
                                                  Fees
                                                  Third   Party Service
12/31/2017 Expenses                        0017                                                                      $617.74 JND Corporate Restructuring (Invoice No. 2265 - December services).
                                                  Fees

                                                                           Total Fees:                         $177,616.00
                                                                           Total Expenses:                       $5,933.52
                                                                           Total Amount Due:                 $ 183,549.52



                                                                            Timekeeper Summary
                                                                               Hour            Rate              Value
                                                  Peter Gurfein               289.20           565            $163,398.00
                                                  Jon L. R. Dalberg            23.80           510            $12,138.00
                                                  Erik Meza                    13.00           160             $2,080.00
                                                     Case 3:16-bk-02232-JAF        Doc 150    Filed 08/13/19   Page 79 of 111
                                                                            Fifth Interim Fee Application
                                                                         January 01, 2018 - October 31, 2018


Entry Date     Fee/Exp.      Timekeeper         Task         Task Matter         Rate       Hours       Amount                                              Narrative
                 Type           Name            Code                                        Worked
                                                                                                                        E-correspondence with P. Gurfein regarding status of potential rival bidders.
10/4/2018    Fee          Dalberg, Jon L.R.   0055       Asset Disposition         510.00        0.10           51.00
                                                                                                                      E-correspondence with P. Gurfein regarding additional comments to Equity
10/4/2018    Fee          Dalberg, Jon L.R.   0055       Asset Disposition         510.00        0.10           51.00
                                                                                                                      Committee's reservation of rights, etc.
                                                                                                                      Email exchange I. Jacobs re: sale process questions; email J. Feldsher re: Apollo
4/26/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.10           56.50
                                                                                                                      confidentiality agreement.
5/8/2018     Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.10           56.50 Telephone call H. Winsberg re: sale process status.
9/12/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.10           56.50 Email S. Cummings re: purchase of estate assets.
                                                                                                                      Email exchange counsel to Museum re: upcoming District Court hearing on
10/23/2018   Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.10           56.50
                                                                                                                      approval of sale of RMST stock (.1).
10/25/2018   Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.10           56.50 Confer with Museum's counsel re: sale hearing before Judge Smith (.1).
                                                                                                                      E-correspondence with P. Gurfein regarding Equity Committee's reservation of
10/1/2018    Fee          Dalberg, Jon L.R.   0055       Asset Disposition         510.00        0.20          102.00
                                                                                                                      rights and limited objection to sale order.
                                                                                                                      E-correspondence with P. Gurfein regarding Equity Committee's reservation of
10/3/2018    Fee          Dalberg, Jon L.R.   0055       Asset Disposition         510.00        0.20          102.00
                                                                                                                      rights and limited objection to sale order.
                                                                                                                      E-correspondence with P. Gurfein and J. Brown regarding limited objection and
10/4/2018    Fee          Dalberg, Jon L.R.   0055       Asset Disposition         510.00        0.20          102.00
                                                                                                                      review revisions to same.
                                                                                                                      E-correspondence with P. Gurfein and J. Brown regarding 363(m) finding in
10/4/2018    Fee          Dalberg, Jon L.R.   0055       Asset Disposition         510.00        0.20          102.00
                                                                                                                      proposed order.
                                                                                                                      Review revised Equity Committee reservation of rights and limited objection.
10/4/2018    Fee          Dalberg, Jon L.R.   0055       Asset Disposition         510.00        0.20          102.00
                                                                                                                        Review J. Feldsher declaration filed in reply to objection to sale motion (.2).
8/28/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.20          113.00
                                                                                                                        Email exchange I. Jacobs and J. Brown re: drafting notice of sale process (.2).
9/13/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.20          113.00
                                                                                                                      Email exchange B. Murphy re: status of sale process and contacts response to
9/21/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.20          113.00
                                                                                                                      inquiries.
10/3/2018    Fee          Dalberg, Jon L.R.   0055       Asset Disposition         510.00        0.30          153.00 Review draft reservation of rights and limited objection.
                                                                                                                      Email M. Glade re: revised [redacted] proposal; review revised [redacted] proposal.
3/20/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50
                                                                                                                      Telephone call J. Chubak re: [redacted] contacts with Committee (.1); email A.
                                                                                                                      Shapiro re: Committee issues and [redacted] contacts (.1); email H. Winsberg re:
4/15/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50
                                                                                                                      Committee contacts and [redacted] (.1).

                                                                                                                      Confer with B. Murphy re: liquidation analysis (.2); confer with A. Ettinger re:
4/19/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50
                                                                                                                      analysis of liquidation value (.1).
4/26/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50 Telephone call S. Roach re: sale process (.3).
                                                                                                                      Email and v-mail H. Winsberg re: sale status (.1); v-mail T. Skillman re: inquiry
5/10/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50 respecting sale process (.1); email B. Murphy re: sale status issues (.1).

                                                                                                                      Telephone call T. Skillman re: status of sale process (.2); email H. Winsberg re:
5/11/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50
                                                                                                                      status of sale process and conversation with T. Skillman (.1).
                                                                                                                      Confer with K. Fackler re: shorten time for discovery re: sale motion (.2); email H.
6/20/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50
                                                                                                                      Winsberg re: Sellers' Disclosure Letter (.1).
9/14/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50 Review and comment on draft notice re: sale process.
                                                                                                                      Confer with Lincoln International re: contacting potential bidders for auction (.2);
9/18/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50
                                                                                                                      email H. Winsberg re: solicitation efforts for auction (.1).
                                                                                                                      Review Notice of Cancelation of Auction etc. (.1); draft notice for Committees'
10/8/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50
                                                                                                                      website of cancellation of auction (.2).
                                                                                                                      Draft Notice for Committee website re: sale of assets (.2); email exchange S. Fox
10/9/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50
                                                                                                                      re: sale process (.1).
                                                                                                                      Email exchange S. Fox re: sale of assets (.1); email exchange B. Murphy re: NOL
10/16/2018   Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.30          169.50 (.1) confer with J. Brown re: evidence submission at sale hearing (.1).

                                                                                                                        Telephone call J. Chubak re: sale issues (.2); telephone call H. Winsberg re: sale
4/13/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.40          226.00
                                                                                                                        issues and [redacted] financials (.2).
                                                                                                                        Telephone calls J. Chubak re: sale process (.2); telephone call H. Winsberg re:
4/17/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.40          226.00
                                                                                                                        [redacted] contacts with Committees (.2).
                                                                                                                        Email exchange S. Fox re: sale process (.1); confer with Lincoln International re:
9/24/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.40          226.00   Glass Ratner process (.1); review Glass Ratner Matrix re: sale contacts and status
                                                                                                                        (.2).
                                                                                                                        Email exchange J. Brown re: Court's position on sale hearing process (.2); email
10/11/2018   Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.40          226.00
                                                                                                                        Committee's FAs re: contacts with additional potential purchaser (.2).
10/26/2018   Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.40          226.00   Confer with Museum's counsel re: District Court sale hearing.
                                                                                                                      Emails B. Murphy re: sale status (.2); review term sheet from [redacted] (.2);
3/15/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.50          282.50
                                                                                                                      review[redacted] follow-up funding letter (.1).
                                                                                                                      Email exchange with Financial Advisors re: status of negotiations with various
3/21/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.50          282.50 potential buyers (.2); telephone call J. Chubak re: [redacted] and sale issues (.3).

                                                                                                                      Telephone call H. Winsberg re: sale process and case status (.2); email Lincoln
5/1/2018     Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.50          282.50 International re: sale process (.2); telephone call J. Brown re: sale process, case
                                                                                                                      status, and D&O recoveries (.1).
                                                                                                                      Email S. Roach re: sale issues (.1); review revised [redacted] term sheet (.2);
5/16/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.50          282.50
                                                                                                                      confer with financial advisors re: term sheet (.2).
                                                                                                                      Email S. Fox re virtual data room (.1); review recent pleadings filed in district court
7/20/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.50          282.50
                                                                                                                      litigation (.4).
9/14/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.50          282.50 Telephone call with S. Cummings re: potential; bid for assets.
                                                                                                                      Email exchange Committee members re sale process and contact results (.3); email
9/19/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.50          282.50 exchange Lincoln International re: outreach with contacts for sale process and
                                                                                                                      report from Glass Ratner (.2).
                                                                                                                      Review entered order approving sale of substantially all assets to Premier
10/19/2018   Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.50          282.50 Acquisition Holdings LLC (.2); draft notice for website re: entry of sale order (.3).

                                                                                                                        Telephone call J. McClammy re: status of Museum's interest in sale process and
9/22/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.60          339.00
                                                                                                                        District Court litigation.
                                                                                                                        Confer with Committee's financial advisors re: potential tax attributes of sale (.2);
9/26/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.60          339.00   confer with J. Brown re: sale hearing and related pleadings (.3); confer with J.
                                                                                                                        Chubak re: sale hearing (.1).
                                                                                                                        Telephone call S. Roach re: status of sale process (.1); telephone call J. Chubak re:
3/26/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.70          395.50   sale process (.3); email J. Brown, B. Murphy re: status of sale process and views of
                                                                                                                        Creditors Committee and of Debtors (.3).
                                                                                                                        Review revised [redacted] proposal and financial information (.5); confer with
4/12/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.70          395.50   Committee financial advisors re: assessment of [redacted] financial information
                                                                                                                        (.2).
                                                                                                                        Email exchange B. Murphy re: status of auction (.2); email S. Fox re: status of sale
                                                                                                                        process (.1); email exchange S. Cummings re: potential bid for assets (.1); email
9/25/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.70          395.50   exchange M. VanderLey re: potential bid for assets (.1); email exchange Lincoln
                                                                                                                        International and Teneo re: potential bidders and related sale issues (.2).

                                                                                                                      Review transcript of October 25 District Court hearing before Judge Smith (.5);
10/29/2018   Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.70          395.50 telephone call K. Porter re: status of District Court sale motion and negotiations
                                                                                                                      among NOAA, Debtors, and Purchasing Group (.2).
                                                                                                                      Telephone call J. Cavender and J. Chubak re: National Maritime Museum (.2);
2/16/2018    Fee          Gurfein, Peter J.   0055       Asset Disposition         565.00        0.80          452.00 telephone S. Fox re: sale issues (.4); email J. Cavender and J. Chubak re: status of
                                                                                                                      sale (.2).
                                              Case 3:16-bk-02232-JAF        Doc 150   Filed 08/13/19     Page 80 of 111
                                                                     Fifth Interim Fee Application
                                                                  January 01, 2018 - October 31, 2018


                                                                                                               Conference call H. Winsberg re: follow-up to mediation and status of sale and plan
                                                                                                               process and Committee confidentiality Agreement (.5); email exchange H.
3/6/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        0.80          452.00
                                                                                                               Winsberg re: concerns with sale process (.2); email B. Murphy and B. Williams re:
                                                                                                               sale process follow-up and assessment of offers (.1).
                                                                                                               Confer with J. Chubak re: status of sale process, alternatives to sale process, and
3/28/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        0.80          452.00
                                                                                                               liquidation alternatives to whole company sale.
4/8/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        0.80          452.00 Mark up [redacted] proposal with Committee comments and questions.
                                                                                                               Review periodic reports filed by Debtors and NOAA report concerning pending sale
10/24/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        0.80          452.00 hearing (.4); review hearing transcript of October 18 Bankruptcy Court sale hearing
                                                                                                               (.4).
                                                                                                               Confer with J. Brown re: status of discovery efforts (.1); revise document
7/2/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        0.90          508.50
                                                                                                               production requests (.8).
                                                                                                               Review [redacted] term sheet (.2); research [redacted] and assessment of
3/19/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.00          565.00 proposal (.4); telephone call J. Chubak re: sale and plan process (.2); telephone
                                                                                                               call H. Winsberg re: sale process (.2).
                                                                                                               Review revised [redacted] proposal (.5); email J deKoe re: summary of [redacted]
                                                                                                               proposal (.1); confer with Committee's FA's re: valuing [redacted] proposal (.3);
4/4/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.00          565.00
                                                                                                               confer with J. Brown re: [redacted] proposal and response (.1).

                                                                                                               Review further revised [redacted] proposal (.6); Email H. Winsberg re: Equity
4/9/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.00          565.00 Committee comments and questions for [redacted] (.2); email M. Glade re:
                                                                                                               questions re: Loongs revised proposal (.2).
                                                                                                               Review and revise subpoenas re: document production relating to sale process.
6/13/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.00          565.00
                                                                                                                  Review pleadings filed in District Court pertaining to Debtors' sale process (1).
7/31/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.00          565.00
                                                                                                                  Further revisions to document requests (.7); email exchange M. Brooks re:
                                                                                                                  discovery (.1): confer with J. Brown re: revised document requests (.1); email M.
6/27/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.10          621.50
                                                                                                                  Brooks, H. Winsberg, S. Grossman, J. Feldsher re: revised subpoenas and
                                                                                                                  document requests (.2).
                                                                                                                  Review further revised term sheet from [redacted] (.2); review mark-up of term
4/6/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.20          678.00    sheet with equity committee comments and insert comments to letters of intent
                                                                                                                  from Committee (1).
                                                                                                                  Review and draft revision to notice re: sale process and auction (1.1); email
9/16/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.20          678.00    exchanges with J. Brown, A. Shapiro, and I. Jacobs re: revisions to draft notice re:
                                                                                                                  sale (.1).
                                                                                                                  Telephone call J. Chubak re: sale status (.2); confer with B. Murphy and J. Brown
3/1/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.30          734.50    re: sale issues (.5); telephone call S. Fox re: sale process (.4); email H. Winsberg
                                                                                                                  re: sale issues (.2).
                                                                                                                  Review Seller's Disclosure Letter under Asset Purchase Agreement (1); email memo
7/9/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.30          734.50
                                                                                                                  to B. Murphy re: issues raised by Disclosure Letter (.3).
                                                                                                                  Revise draft reservation of rights and limited opposition (.8); telephone calls A.
                                                                                                                  Ettinger re: potential purchaser of assets (.2); telephone call with S. Fox re: sale
10/4/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.30          734.50
                                                                                                                  process (.2); confer with Committee financial advisors re: status of sale (.1).

                                                                                                               Review [redacted] proposal (.8); conference call Akerman and Lincoln International
3/9/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.40          791.00
                                                                                                               re: assessment of [redacted] proposal (.6).
8/19/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.40          791.00 Draft opposition to bid procedures (1.4).
                                                                                                               Review proposed form of order approving sale (.4); confer with J. Brown re:
                                                                                                               proposed form of sale order (.2); confer with J. Dalberg re: proposed form of sale
9/28/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.40          791.00 order (.2); email exchange J. deKoe re: financials for RMST (.2); review accounting
                                                                                                               of RMST as standalone debtor in connection with dismissal of Chapter 11 case per
                                                                                                               proposed sale order (.4).
                                                                                                               Review seller's disclosure letter (1.3); e-mail H. Winsberg re Equity Committee
8/4/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.60          904.00
                                                                                                               questions from the Sellers disclosure letter (.3).
8/26/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.60          904.00 Work on opposition to sale motion bid procedures (1.6).
                                                                                                               Review revised proposal from [redacted] (.6); email B Murphy re: sale status and
                                                                                                               proposal from NMM (.1); email Debtors' professionals re: proposal from [redacted]
5/4/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.70          960.50 (.2); email H. Winsberg re: response to [redacted] proposal and review same (.6);
                                                                                                               email Committee's FAs re: [redacted] proposal (.2).

                                                                                                                Confer with K. Fackler and J. Meehan re: finalizing document requests re: sale
6/22/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.70           960.50 motion (1); outline issues for review of Glass Ratner sale efforts (.5); email J.
                                                                                                                Chubak re: Committee sale issues and plan issues (.2).
                                                                                                                Telephone call S. Cummings re: interest in sale process (.2); telephone call M.
                                                                                                                VanderLey re: sale process and case background (.5); email M VanderLey re: sale
9/20/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.80         1,017.00 related pleadings (.2); email B. Williams re: status of contacts re: sale process (.2);
                                                                                                                review entered sale and bid procedures order (.7).

                                                                                                                  Telephone call R. Moreno re: sale process and potential bidding (.2); email
                                                                                                                  exchanges with M. VanderLey re: potential purchase options (.1); email exchanges
10/2/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.80         1,017.00
                                                                                                                  S. Fox re: auction (.2); emails exchanges D. Simonds re: auction process (.2);
                                                                                                                  review research re: [redacted] (1.1).
                                                                                                                  Research [redacted] (1.7); telephone call B. Murphy re: status update on sale
1/22/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.90         1,073.50
                                                                                                                  process (.2).
                                                                                                                  Review revised proposal from [redacted] (.6); email question to M. Glade re:
                                                                                                                  Loongs proposal (.1); email Committee professionals re: summary of [redacted]
                                                                                                                  proposal (.1); draft questions for follow up to [redacted] proposal (.3); email H.
4/2/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.90         1,073.50
                                                                                                                  Winsberg re: issues with [redacted] proposals (.4); telephone call H. Winsberg re:
                                                                                                                  issues with sale proposals (.2); email Committee professionals re: questions about
                                                                                                                  [redacted] proposal (.2).
                                                                                                                  Conference call to Debtors, Stalking Horse purchasers, Secured Creditors, and
                                                                                                                  Equity Committee counsel re: discovery requests (.8); confer with J. Brown re:
6/26/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        1.90         1,073.50
                                                                                                                  responding to discovery objections (.1); work on revisions to subpoenas (1).

                                                                                                                Work on discovery issues (.9); confer with B. Murphy re: potential buyers (.3);
                                                                                                                review purchase proposal from [redacted] (.5); review status update information
3/14/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.00         1,130.00
                                                                                                                from Glass Ratner re: sale process (.2); review Teneo summary of [redacted]
                                                                                                                proposal (.1).
                                                                                                                Email exchange B. Murphy re: [redacted] proposal and board direction (.2);
                                                                                                                telephone call H. Winsberg re: [redacted] proposal (.2); review [redacted] revised
                                                                                                                proposal and financial info (.7); confer with Committee's FAs re: [redacted] 10-k
4/23/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.00         1,130.00
                                                                                                                (.2); email FAs re: cash flow budget (.1); review revised proposal from [redacted]
                                                                                                                (.4); confer with A. Ettinger re: liquidation values (.2).

                                                                                                                Telephone call J. Brown re discovery and response to sale motions (.3); confer with
8/6/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.00         1,130.00 Lincoln International re debtors' financial reports (.3); outline issues re auction sale
                                                                                                                of French artifacts (1.4).
                                                                                                                Draft objection to sale motion bid procedures (1.8); e-mail J. Brown re case and
8/18/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.00         1,130.00
                                                                                                                hearing status (.2).
8/9/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.10         1,186.50 Work on objection to sale motion and bidder protections (2.1).
                                                                                                                Confer with B. Williams, J. Brown, K. Fackler, J. Dalberg re: case strategy and sale
                                                                                                                and plan process (.6); telephone call J. Chubak re: sale process (.2); research
3/13/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.30         1,299.50
                                                                                                                [redacted] (1.1); email M. Glade re: financial backup for [redacted] proposal (.2);
                                                                                                                email J. Chubak re: Armada (.2).
                                                                                                                Finalize opposition to Debtors’ reconsideration motion re court order abating sale
                                                                                                                and plan hearings (2.2); confer with J. Meehan and J. Brown re finalizing and filing
7/18/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.50         1,412.50
                                                                                                                opposition to debtors’ reconsideration motion (.1); review document production
                                                                                                                from debtors relating to sale process (.2).
                                              Case 3:16-bk-02232-JAF        Doc 150   Filed 08/13/19     Page 81 of 111
                                                                     Fifth Interim Fee Application
                                                                  January 01, 2018 - October 31, 2018


                                                                                                                Research sale motion issues (1.1); work on outline of opposition to sale motion
7/23/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.50         1,412.50
                                                                                                                (1.4).
                                                                                                                Emails J. Brown re: assessment of discovery negotiations (.2); telephone call S. Fox
                                                                                                                re: Cedar Bay sale issues (.3); email exchanges Debtors' counsel and J. Brown re:
7/11/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.60         1,469.00 resolution of discovery disputes (1.4); review sale motion objection filed by Euclid
                                                                                                                (.6); telephone call H. Siegel re: Euclid sale motion objection (.1).

                                                                                                                Review Debtors’ motion to reconsider order abating the hearings and scheduling
                                                                                                                status conference (1.2); outline response and objection to debtors’ motion to
7/16/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.60         1,469.00
                                                                                                                reconsider (1.2); confer with B. Murphy re memo to committee re sale issues (.2).

                                                                                                                  Draft opposition to motion to reconsider order abating sale and plan hearings.
7/17/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.60         1,469.00
                                                                                                                Review and revise draft document production requests (1); research [redacted]
6/19/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.70         1,525.50 (1.3); telephone call J. Chubak re: sale issues and plan issues related to sale (.3);
                                                                                                                email B. Murphy re:[redacted] (.1).
                                                                                                                Review documents produced by GlassRatner re sale and bid protections (2.7).
8/21/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.70         1,525.50
                                                                                                                Review and revise opposition to sale and bid protections motion (1); confer with J.
                                                                                                                Brown and J. Meehan re filing of opposition and hearing issues (.1); review M.
                                                                                                                Glade deposition official transcript (.5); work on inserts to opposition to bid
8/27/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.70         1,525.50
                                                                                                                procedures order from Marshall Glade transcript (.5); review additional documents
                                                                                                                produced by GlassRatner in connection with sale motion discovery (.2); final
                                                                                                                revisions to opposition to sale (.4).
                                                                                                                Further additions to reservation of rights and limited opposition to sale motion
                                                                                                                incorporating research and exhibits (1.9); confer with K. Fackler re: research re:
10/5/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.70         1,525.50 [redacted] (.2); finalize reservation of rights and limited opposition to sale motion
                                                                                                                (.5); email from M. Brooks re: no bids received for auction (.1).

                                                                                                                Prep for sale hearing (.8); telephone call J. Brown re: evidence at hearing (.1);
                                                                                                                attend sale hearing and argue for Equity Committee's interests (1.7); telephone call
10/18/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.80         1,582.00
                                                                                                                T. Graulich re: Museum's intention re: October 25 hearing (.2).

                                                                                                                Telephone call B. Rich and J. Gusso re Glass Ratner discovery (.3); e-mail B. Rich
                                                                                                                re follow-up to conference call re Glass Ratner deposition (.2); confer with J. Brown
                                                                                                                re Glass Ratner deposition and document production (.2); telephone call S. Fox re
8/8/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.90         1,638.50
                                                                                                                sale and plan issues (.3); review Cedar Bay term sheet (.6); confer with Financial
                                                                                                                Advisors re plan and sale issues (.5); draft analysis and assessment of Cedar Bay
                                                                                                                term sheet (.8).
                                                                                                                Telephone call H. Siegel re plan and sale issues and potential financing proposal
                                                                                                                (.2); telephone call J. Brown re upcoming hearings (.3); e-mail B. Rich and J.
8/14/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        2.90         1,638.50
                                                                                                                Gusso re Glass Ratner deposition and document production (.3); review documents
                                                                                                                produced for a sale hearing (2.1).
                                                                                                                Review research re: [redacted] (2); research [redacted] (.6); review research re:
7/3/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.00         1,695.00 [redacted] (.3); email A. Ettinger re: Guernsey’s proposal (.1).

                                                                                                                Research [redacted] (2.1); email K. Fackler re: [redacted] (.1); email H. Winsberg
3/7/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.10         1,751.50 re: sale process (.1); review proposal [redacted] (.6); email B. Murphy re: issues
                                                                                                                with [redacted] proposal (.2).
                                                                                                                Telephone call D. Simonds re: sale process, auction schedule, status of debt and
                                                                                                                issues relating to bid procedure (.4); email D. Simonds re: pleadings relating to bid
                                                                                                                procedures (.1); telephone call B. Murphy re: sale process, court schedule, and
                                                                                                                potential bidders (.8); outline response to sale motion for October 18 hearing (1);
10/1/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.10         1,751.50 telephone calls S. Fox re: Cedar Bay participation in auction (.3); email exchange
                                                                                                                A. Ettinger re: potential buyers of estate assets and understanding of Court's
                                                                                                                rulings re: sale process (.1); review research re: [redacted] (.3); email S. Fox re:
                                                                                                                bankruptcy sale (.1).

6/14/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.20         1,808.00 Research issues re: [redacted].
                                                                                                                Review and analysis of Debtors' sale motion, asset purchase agreement, and
6/15/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.20         1,808.00
                                                                                                                related filings.
                                                                                                                Review order for scheduling a hearing on plan and disclosure statement and sale
                                                                                                                motions (.3); review sale documentation with reference to response to debtors'
                                                                                                                sale motion and bid procedures motion (1.8); e-mail J. Neary re E.D. VA motions
8/2/2018     Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.20         1,808.00
                                                                                                                and appearances before Judge Smith (.2);confer with J. Brown re prep for August
                                                                                                                30 hearing (.4); review transcript of July 25 hearing (.5).

                                                                                                                Review ASCII transcript of Marshall Glade examination (.8); draft excerpts from
8/25/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.20         1,808.00 deposition for insert into sale motion and bid procedures objection (2.4).

                                                                                                                Draft limited opposition and reservation of rights re: sale to Stalking Horse Bidder
10/3/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.20         1,808.00 (2.8); confer with J. Dalberg and J. Brown re: draft reservation of rights and limited
                                                                                                                opposition (.4).
                                                                                                                Memo to committee re Norfolk hearing and upcoming deposition and sale and plan
                                                                                                                issues (1.2); telephone call J. Brown re upcoming hearings (.1); email exchange
8/23/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.60         2,034.00
                                                                                                                with J. Gusso and B. Rich re GlassRatner deposition (.2); prepare for GlassRatner
                                                                                                                deposition (2.1).
                                                                                                                Organize exhibits for sale hearing (.8); review Debtors' reply to Equity Committee's
                                                                                                                limited objection (.9); prepare outline of argument for sale hearing (1.2);
10/17/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.60         2,034.00 telephone call W. Sullivan re: potential value from unused NOLs (.2); email
                                                                                                                Committee professionals re: result of NOL analysis (.2); review research re:
                                                                                                                [redacted] (.3).
                                                                                                                Telephone call J. Chubak re: discovery and status of protocol motion (.1); confer
                                                                                                                with J Dahlberg re district court issues and insert to response to Protocol Motion
                                                                                                                (.2); review district court docket (.3); telephone call F Gerber re: potential
7/10/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        3.80         2,147.00 purchaser (.2); confer with K. Fackler re: research [relating to sale motion issues]
                                                                                                                (.2); review research re: sale motion issues (.6); telephone call A. Ettinger re:
                                                                                                                artifacts sale issues (.1); draft limited joinder in creditors committee protocol
                                                                                                                motion (2.1).
                                                                                                                Review revised [redacted] offer (.4); confer with committee's Financial Advisors re
                                                                                                                analysis of [redacted] offer (.2); research issues pertaining to chilling the bid at
                                                                                                                auction (1.2); research issues re Atty. client privilege (.6); email M. Glade re
                                                                                                                [redacted] Financial information (.1); review summary analysis of pending offers
                                                                                                                prepared by committee's Financial Advisors (.4); telephone call with J. Chubak re
4/18/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        4.00         2,260.00
                                                                                                                bid issues (.1); confer with Financial Advisors re [redacted] Financial information
                                                                                                                (.2); mark up the [redacted] offer with equity committee comments (.7); email to
                                                                                                                H. Winsberg and M. Glade re equity committee markup and comments to
                                                                                                                [redacted] April 18 term sheet (.1).

                                                                                                                Email exchange H. Siegel re: sale motion (.2); confer with J. Brown re: filing
                                                                                                                objections to sale motion (.1); telephone call A. Ettinger re: sale and auction
7/12/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        4.20         2,373.00 strategy (.3); email J. Brown and Debtors' counsel re: resolution of discovery
                                                                                                                dispute (.8); research [redacted] (2); review objections to discovery filed by
                                                                                                                Debtors (.8).
                                                                                                                Review bidding issues and evidence from sale process (2.6); analysis of sale
7/30/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        4.20         2,373.00
                                                                                                                procedures in sale motion (1.6).
                                             Case 3:16-bk-02232-JAF        Doc 150   Filed 08/13/19     Page 82 of 111
                                                                    Fifth Interim Fee Application
                                                                 January 01, 2018 - October 31, 2018


                                                                                                               Review court’s order abating the July 25 hearings and scheduling status conference
                                                                                                               (.1); Confer with J. Brown re status conference (.1); e-mail to Harris Winsberg and
                                                                                                               Matt Brooks re Case status discussion (.1); e-mail J. Chubak re case status
                                                                                                               discussion (.1); email H. Siegel re case status discussion (.1); telephone call S. Fox
                                                                                                               re plan and sale issues (.6); Review Sellers Disclosure Letter issued in connection
7/13/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        4.30         2,429.50
                                                                                                               with the Asset Purchase Agreement (1.6); draft outline of follow-up questions
                                                                                                               concerning the Sellers Disclosure Letter (.6); Email exchange J. Feldsher re
                                                                                                               discovery responses (.1); review discovery responses from PacBridge, Secured
                                                                                                               Lenders, and from Alta and Apollo (.9).

                                                                                                               Review debtors’ reply to U.S. response to DOJ statement respecting Sale Approval
7/19/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        4.30         2,429.50 Motion (.4); review research re: bid procedure objections (1.1); outline objection
                                                                                                               to sale motion and bid procedures (2.8).
                                                                                                               Emails J. Brown, B. Murphy, B. Williams re: sale process issues (.3); review M.
                                                                                                               Brooks response to discovery requests (.3); review correspondence relating to sale
                                                                                                               process (.8); confer with J. Brown re: discovery responses (.6); assess M. Brooks
7/6/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        4.40         2,486.00
                                                                                                               response to discovery (.3); review District Court docket and pleadings filed in
                                                                                                               District Court by Debtors relating to sale (2.1).

                                                                                                               Review and revise subpoena and notice of deposition for Glass Ratner (.2) draft
8/15/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        4.40         2,486.00 outline for sale opposition (1.1); review documents produced by debtor in
                                                                                                               connection with sale hearing (3.1).
                                                                                                               Telephone call J. Brown re: status of discussions re: discovery dispute resolution
                                                                                                               (.3); conference call meet and confer with Debtors’ and Stalking Horse counsel re:
7/5/2018    Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        5.60         3,164.00 discovery dispute (1); research re: [redacted] (.8); [redacted] (.9); [redacted] (1);
                                                                                                               and [redacted] (1.2); confer with J. Brown re: response to Debtors’ discovery
                                                                                                               disputes (.4).
                                                                                                               Prepare for Marshall Glade deposition (2.8); organize files and documents for use
8/22/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        6.00         3,390.00 at deposition (1.4); email M. Brooks re seller's disclosure letter (.2); review and
                                                                                                               revise opposition to sale (1.6).
                                                                                                               Telephone call J. Chubak re case administration and sale issues (.3); research
                                                                                                               bidder protections re sale opposition (2.1); review document production from
8/16/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        6.30         3,559.50 debtors and Bao (2.4); email exchange S. Grossman re variances and bid
                                                                                                               procedures (.3); work on analysis of insider status of participants in asset purchase
                                                                                                               agreement (1.2).
                                                                                                               Prep for deposition of Marshall Glade (2); depose Marshall Glade (4.5), telephone
8/24/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        6.70         3,785.50
                                                                                                               call J. Brown re recap of Marshall Glade deposition (.2).
                                                                                                               Prep for hearing on sale motion and disclosure statements (1.4); prep for witness
                                                                                                               examination and cross examination (.8); organize exhibits for use at hearing (.6);
                                                                                                               review omnibus reply of debtors to disclosure statement and sale opposition (1);
                                                                                                               confer with J Brown re hearing strategy (.1); telephone call J Feldsher and S
8/30/2018   Fee   Gurfein, Peter J.   0055       Asset Disposition         565.00        8.90         5,028.50
                                                                                                               Grossman re proposed settlement of sale and plan issues (.2); attend hearing,
                                                                                                               argue, and cross examine witnesses re disclosure statements and sale bid
                                                                                                               procedures (4.7); confer with museum counsel re plan and sale issues (.1).

                                                 Asset Analysis and                                              Confer with B. Miller re: pending depositions in connection with D&O claims.
1/3/2018    Fee   Gurfein, Peter J.   0057                                 565.00        0.10            56.50
                                                 Recovery
                                                 Asset Analysis and                                              Confer with J. Lamet re: D&O claims discovery (.1).
1/4/2018    Fee   Gurfein, Peter J.   0057                                 565.00        0.10            56.50
                                                 Recovery
                                                 Asset Analysis and                                              Review B. Miller report re: M. Little examination (.2).
2/3/2018    Fee   Gurfein, Peter J.   0057                                 565.00        0.20          113.00
                                                 Recovery
                                                 Asset Analysis and                                              Email exchange B. Miller re: D&O analysis (.2).
2/15/2018   Fee   Gurfein, Peter J.   0057                                 565.00        0.20          113.00
                                                 Recovery
                                                 Asset Analysis and                                              Confer with J. Brown re: derivative standing motion (.2).
5/8/2018    Fee   Gurfein, Peter J.   0057                                 565.00        0.20          113.00
                                                 Recovery
                                                 Asset Analysis and                                           Review material re: D&O claims from Akerman (.2); confer with J. Meehan re: D&O
4/9/2018    Fee   Gurfein, Peter J.   0057                                 565.00        0.30          169.50
                                                 Recovery                                                     coverage (.1).
                                                                                                              Send markup of [redacted] proposal to H. Winsberg and M. Glade with Equity
                                                 Asset Analysis and
4/11/2018   Fee   Gurfein, Peter J.   0057                                 565.00        0.50          282.50 Committee comments (.4); confer with B. Murphy re: engaging with Debtors on
                                                 Recovery
                                                                                                              sale and plan issues (.1).
                                                                                                              Review and revise draft letter re: status of D&O claim and factors respecting
                                                 Asset Analysis and
3/27/2018   Fee   Gurfein, Peter J.   0057                                 565.00        0.70          395.50 litigation (.6); email J. Brown and B. Miller re: revisions to D&O status letter (.1).
                                                 Recovery
                                                 Asset Analysis and                                           Confer with potential contingency fee firm re: D&O claims (.5); confer with J.
4/5/2018    Fee   Gurfein, Peter J.   0057                                 565.00        0.70          395.50
                                                 Recovery                                                     Brown re: D&O claims (.2).
                                                 Asset Analysis and                                           Review and revise discovery in connection with estate causes of action (.6); email
4/6/2018    Fee   Gurfein, Peter J.   0057                                 565.00        0.70          395.50
                                                 Recovery                                                     B. Miller re: D&O insurance coverage issues (.1).
                                                                                                              Email to H. Winsberg re: derivative standing motion meet and confer re: order
                                                 Asset Analysis and
5/25/2018   Fee   Gurfein, Peter J.   0057                                 565.00        0.70          395.50 (.1); conference call M. Brooks, S. Roach, J. Chubak re: Derivative Sanding Order
                                                 Recovery
                                                                                                              (.5); review entered order re: derivative standing (.1).
                                                 Asset Analysis and                                           Review and markup M. Little deposition testimony (.8).
2/1/2018    Fee   Gurfein, Peter J.   0057                                 565.00        0.80          452.00
                                                 Recovery
                                                                                                              Review email memo form R. Charboneau re: D&O claims (.3); email J. Brown, B.
                                                 Asset Analysis and
4/19/2018   Fee   Gurfein, Peter J.   0057                                 565.00        0.80          452.00 Miller re: assessment of D&O claims (.1); review memo re: analysis of D&O claims
                                                 Recovery
                                                                                                              (.4).
                                                 Asset Analysis and                                           Review and revise draft demand letter re: D&O claims and derivative standing.
4/27/2018   Fee   Gurfein, Peter J.   0057                                 565.00        0.80          452.00
                                                 Recovery
                                                 Asset Analysis and                                              Review and revise D&O draft letter.
3/19/2018   Fee   Gurfein, Peter J.   0057                                 565.00        1.00          565.00
                                                 Recovery
                                                                                                              Review draft pleadings and assessment of legal issues re: derivative standing (1);
                                                 Asset Analysis and
5/15/2018   Fee   Gurfein, Peter J.   0057                                 565.00        1.10          621.50 conference call J. Chubak, J. Brown re: retention of contingency fee counsel (.1).
                                                 Recovery
                                                 Asset Analysis and                                           Conference call J. Lamet and B. Miller re: D&O claims (1); confer with B. Miller re:
4/13/2018   Fee   Gurfein, Peter J.   0057                                 565.00        1.20          678.00
                                                 Recovery                                                     potential witnesses in connection with D&O claims (.2).
                                                                                                              Confer with J. Brown re: contingency fee counsel (.4); review and finalize retention
                                                 Asset Analysis and                                           application and certification of necessity and email same to J. Brown for final
5/14/2018   Fee   Gurfein, Peter J.   0057                                 565.00        1.20          678.00
                                                 Recovery                                                     review (.7); telephone call (v-mail) H. Winsberg re: filing application for retention
                                                                                                              of contingency fee counsel (.1).
                                                 Asset Analysis and                                           Review and revise draft motion re: derivative standing.
5/2/2018    Fee   Gurfein, Peter J.   0057                                 565.00        1.30          734.50
                                                 Recovery
                                                 Asset Analysis and                                              Review and revise draft motion for derivative standing to pursue D&O claims (1.4).
5/4/2018    Fee   Gurfein, Peter J.   0057                                 565.00        1.40          791.00
                                                 Recovery
                                                                                                              Confer with J. Brown re: status of D&O claims analysis and strategy for pursuit of
                                                 Asset Analysis and
3/12/2018   Fee   Gurfein, Peter J.   0057                                 565.00        1.50          847.50 claims (.2); review drafts of discovery (1.1); email K. Fackler re: discovery (.2).
                                                 Recovery
                                                                                                              Email exchange R. Charbonneau re: retention agreement and filing of application
                                                 Asset Analysis and
5/11/2018   Fee   Gurfein, Peter J.   0057                                 565.00        1.60          904.00 to retain Agentis (.2); review and revise draft motion for derivative standing (1.4).
                                                 Recovery
                                                                                                              Review and comment on Debtors and Creditors Committee markup of proposed
                                                                                                              form of order re: derivative standing (.2); email exchanges with Debtors re: form
                                                                                                              of Derivative Standing order (.2); conference call Creditors Committee, Equity
                                                                                                              Committee and Debtors’ counsel negotiating form of derivative standing order (.5);
                                                 Asset Analysis and
5/24/2018   Fee   Gurfein, Peter J.   0057                                 565.00        1.70          960.50 review draft email to chambers re: competing orders re: derivative standing (.3);
                                                 Recovery
                                                                                                              email exchange M. Brooks re: avoidance actions (.1); telephone call J. Chubak re:
                                                                                                              avoidance actions (.1); final draft of form of order and email to chambers re:
                                                                                                              derivative standing order (.3).
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19     Page 83 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                                                                                 Review opposition of Creditors Committee to Derivative Standing motion (.4); email
                                                                                                                 R. Charbonneau re: Creditors Committee opposition (.1); review Debtors'
                                                                                                                 opposition to derivative standing motion (.6); email R. Charbonneau re: Debtors'
                                                 Asset Analysis and                                              opposition to derivative standing motion (.1); confer with J. Brown re: opposition
5/21/2018   Fee   Gurfein, Peter J.   0057                                   565.00        1.80         1,017.00
                                                 Recovery                                                        to derivative standing motion (.2); confer with B. Miller to opposition to Derivate
                                                                                                                 Standing Motion (.2); confer with R. Charbonneau re: response to opposition to
                                                                                                                 Derivative Standing motion (.2).

                                                                                                                 Review draft letter to H. Winsberg re: D&O claims and derivative standing and
                                                                                                                 revise same (1.1); confer with J. Brown re: revisions to D&O demand letter (.2);
                                                                                                                 incorporate further revisions to D&O demand letter re: derivative standing (.6);
                                                 Asset Analysis and
5/1/2018    Fee   Gurfein, Peter J.   0057                                   565.00        2.20         1,243.00 email H. Winsberg re: derivative standing demand letter (.1); telephone call (v-
                                                 Recovery
                                                                                                                 mail) H. Winsberg re: derivative standing letter (.1); telephone call J. Chubak re:
                                                                                                                 derivative standing demand letter (.1).

                                                                                                                   Review revised derivative standing hearing argument outline (.3); confer with J.
                                                 Asset Analysis and                                                Brown re: derivative standing hearing (.2); email exchanges re: draft complaint
5/23/2018   Fee   Gurfein, Peter J.   0057                                   565.00        2.20         1,243.00
                                                 Recovery                                                          (.3); attend hearing (telephonic) re: derivative standing motion (1.2); confer with
                                                                                                                   J. Brown re: final form of order (.2).
                                                                                                                   Review email response from H. Winsberg to demand for D&O standing including
                                                                                                                   analysis of case law (.8); email J. Brown, B. Miller, J. Lamet re: assessment of
                                                 Asset Analysis and                                                response to derivative standing demand from H. Winsberg (.2); confer with K.
5/10/2018   Fee   Gurfein, Peter J.   0057                                   565.00        2.30         1,299.50
                                                 Recovery                                                          Fackler re: analysis of case law re: derivative standing (.1); further review and
                                                                                                                   revision to derivative standing motion (1); confer with K. Fackler and R.
                                                                                                                   Charbonneau re: retention for D&O litigation (.2).
                                                                                                                   Review e-mail chain between P. Gurfein and A. Shapiro regarding plan mediation
1/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   proposal.
1/12/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00   Review e-memo from P. Gurfein regarding update on mediation proposal.
                                                                                                                   Review e-mail string between P. Gurfein, B. Murphy and A. Shapiro regarding bid
1/15/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   solicitation process.
                                                                                                                   Review e-memorandum from P. Gurfein regarding status of dealings with the
1/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   Debtors and plan mediation.
                                                                                                                   Review e-mail correspondence between P. Gurfein, J. Heller an A. Shapiro
1/24/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   regarding plan mediation issues.
                                                                                                                   Review e-mail string between P. Gurfein and A. Shapiro regarding strategy with
1/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   respect to rescheduling of plan mediation, etc.
1/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00   E-correspondence from J. Brown regarding strategy.
                                                                                                                 Review e-mail from P. Gurfein regarding status of his dealings with counsel for
1/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 Apollo.
                                                                                                                 Review e-mail chain of correspondence between P. Gurfein, T. Kraus and J. Brown
2/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 regarding proposal to send plan negotiations to mediation.
                                                                                                                 R-correspondence with J. Brown and P. Gurfein regarding mediation statement.
2/18/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 Review e-correpondence from P. Gurfein regarding negotiations withe counsel for
2/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 unsecured creditors committee.
                                                                                                                 E-correspondence with P. Gurfein and I. Jacobs regarding equity committee's
2/23/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 response to request from NMM to participate in mediation.
2/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00 Review revised equity committee mediation termsheet.
                                                                                                                 E-correspondence with P. Gurfein and J. Brown regarding sale and plan process
3/5/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 and related discovery.
                                                                                                                 Review e-mail and attachment from P. Gurfein regarding update on sale process;
3/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 Armada bid.
3/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00 E-correspondence with P. Gurfein regarding plan alternatives.
                                                                                                                   E-correspondence with P. Gurfein and A. Shapiro regarding [redacted] proposal.
4/7/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00

                                                                                                                   E-correspondence with W. Sullivan, tax counsel, regarding his comments to
4/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   disclosure statement.
                                                                                                                   Review e-memorandum from P. Gurfein regarding update on sale process,
4/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   including efforts of [redacted] to solicit unsecured Committee support.
                                                                                                                   Telephone conference with P. Gurfein regarding plan, conference call with Equity
5/9/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   Committee and professionals.
                                                                                                                   E-correspondence with P. Gurfein and J. Heller and conference with P. Gurfein
5/9/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   regarding Equity Committee conference call on plan status.
5/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00   Review e-memorandum from P. Gurfein summarizing status of sale process.
                                                                                                                 Review e-correspondence between P. Gurfein and J. Brown regarding motion to
5/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 intervene in District Court.
                                                                                                                 Conference with P. Gurfein regarding motion to intervene in district court; strategy
5/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 with respect to same.
5/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00 E-mail to P. Gurfein regarding comments to Equity Committee plan.
                                                                                                                 E-correspondence with P. Gurfein and E. Moreno regarding certificates of interest
6/14/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 in liquidating trust to be established under Equity Committee Plan.
                                                                                                                 Review e-mail from P. Gurfein regarding anticipated Creditors Committee plan and
6/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 related issues.
                                                                                                                 E-correspondence from P. Gurfein regarding court's order on Euclid Trustee
6/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 motion.
                                                                                                                 E-correspondence with P. Gurfein and J. Brown regarding equity committee and
7/2/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 creditors committee plans.
7/3/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00 E-correspondence with B. Murphy regarding plan exit financing.
                                                                                                                   E-correspondence with P. Gurfein regarding revised limited joinder in committee's
7/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   protocol motion.
                                                                                                                   Review E-mail from P. Gurfein and Judge Glenn's order scheduling status
7/13/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   conference.
                                                                                                                   E-correspondence and conference with P. Gurfein regarding revised Opposition to
7/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   Debtors' motion for reconsideration.
                                                                                                                   E-correspondence with P. Gurfein regarding draft response to Debtors' motion for
7/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   reconsideration.
                                                                                                                   E-correspondence with J. deKoe regarding projections, estimate of administrative
8/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   claims.
                                                                                                                   E-correspondence with P. Gurfein regarding reply to Debtors' objection to Equity
8/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   Committee's disclosure statement.
                                                                                                                   E-correspondence with P. Gurfein and J. Brown regarding objections to Debtors'
8/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   bid procedures motion.
                                                                                                                   E-correspondence with J. Brown and P. Gurfein regarding opposition to bid
8/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   procedures motion.
                                                                                                                   Review e-mail from P. Gurfein regarding response to discovery requests:
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   GlassRatner's role in formation of Alta/PacBridge stalking horse bid group.
                                                                                                                   E-correspondence with J. Brown regarding edits to reply to Debtors' objection to
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   disclosure statement.
                                                                                                                   E-correspondence with P. Gurfein regarding his edits to Amended Plan and
8/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                   Disclosure Statement.
8/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00   E-correspondence with P. Gurfein regarding draft ballots.
                                                                                                                   E-correspondence with P. Gurfein and J. Brown regarding draft notice of errata.
9/4/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 E-correspondence with J. Brown and P. Gurfein regarding entered order by Judge
9/14/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.10            51.00
                                                                                                                 Glenn.
                                                                                                                 Review e-mail from P. Gurfein regarding status of negotiations with Committee,
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             511.00        0.10            51.10
                                                                                                                 landlord.
6/10/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.10            56.50 Email exchanges B. Sheehy re: financing alternatives.
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19    Page 84 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


9/3/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.10           56.50 Email exchange J. Neary re: intervention motion.
                                                                                                                Review e-mail from P. Gurfein summarizing current status of the plan process and
1/4/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                issues and strategy going forward.
                                                                                                                Review memo from P. Gurfein regarding status of case, analysis of mediation
1/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                proposal.
1/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Review e-correspondence and related memorandum from P. Gurfein.
1/24/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Review e-memo from P. Gurfein regarding status and plan mediation.
                                                                                                                E-correspondence with P. Gurfein regarding update on status of case and strategy
1/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 regarding dealing with plan proposed by ad hoc equity committee and insiders.

1/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 E-correspondence with P. Gurfein regarding plan research.
                                                                                                                Review detailed e-memorandum from P. Gurfein regarding status of dealings with
1/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 debtor, counsel for Apollo etc. regarding plan mediation; request by Debtor and
                                                                                                                Apollo that same be rescheduled.
1/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Conference with P. Gurfein regarding status of negotiations with Apollo.
                                                                                                                Conference with P. Gurfein regarding strategy for dealing with counsel for Debtors
1/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                and Apollo.
                                                                                                                E-correspondence with P. Gurfein regarding his call with counsel to Apollo;
1/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                strategy.
                                                                                                                E-correspondence with P. Gurfein and A. Shapiro regarding status of mediation.
2/1/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Review detailed e-memo from P. Gurfein regarding his discussions with proposed
2/14/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                mediator of plan issues.
2/19/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 E-correspondence with P. Gurfein regarding [redacted].
                                                                                                                E-correspondence with P. Gurfein, B. Williams regarding possible spinoff of French
2/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                artifacts.
                                                                                                                Review e-corresppndence from P. Gurfein and J. Brown regarding comments to
2/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                draft mediation statement.
                                                                                                                E-correspondence with P. Gurfein regarding status of case and sale/plan process
3/2/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                and negotiations.
3/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 E-correspondence with P. Gurfein regarding [redacted] term sheet.
3/13/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 E-correspondence with P. Gurfein regarding draft sale process discovery.
3/14/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Review [redacted] proposal/term sheet.
                                                                                                                Review e-mails and attachments from P. Gurfein, T. Kraus and A. Goodwin
3/19/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                regarding update on sale process and [redacted] term sheet.
3/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 E-correspondence with P. Gurfein regarding plan issues.
3/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 E-correspondence with P. Gurfein regarding plan alternatives.
                                                                                                                E -correspondence with P. Gurfein, A. Shapiro, B. Murphy regarding liquidation
4/2/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                analysis, [redacted] letter of intent.
4/2/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Review e-mail from A. Shapiro analyzing sale proposals.
                                                                                                                E-correspondence with P. Gurfein, Committee members and I. Jacobs regarding
4/6/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                analysis of [redacted] proposal and Committee call.
                                                                                                                E-correspondence with P. Gurfein regarding [redacted] proposal and Committee
4/6/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 meeting.

                                                                                                                Review e-mails from P. Gurfein, I. Jacobs, F. Gerber, A. Shapiro regarding sale
4/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                process; actions of [redacted] and strategies in response to same.
                                                                                                                E-correspondence with P. Gurfein and T. Kraus regarding sale process, Debtor's
4/23/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 decision not to designate as stalking horse bidder and latest [redacted] offer.

                                                                                                                E-correspondence with P. Gurfein regarding Debtor's term sheet for [redacted]
5/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                deal.
5/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Conference with P. Gurfein regarding comments to plan.
6/1/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Conference with P. Gurfein regarding plan termsheet.
                                                                                                                Review e-mail and attachment from P. Gurfein regarding District Court, strategy
6/5/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                with respect to Debtors' proposed sale.
6/5/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Conference with P. Gurfein regarding District Court strategy.
                                                                                                                Review e- correspondence from P. Gurfein regarding hearing on Euclid Trustee
6/7/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                motion.
                                                                                                                Review agenda for Equity Committee conference call received from P. Gurfein and
6/14/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                comments regarding same from Committee chair.
                                                                                                                Review e-memo from P. Gurfein regarding status of Equity Committee's plan and
6/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 disclosure statement - court has set hearing on same; status of Debtors' sale
                                                                                                                motion and status of anticipated Creditors Committee plan.
                                                                                                                E-correspondence with P. Gurfein regarding opposition to Debtor's sale motion.
6/26/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                E-correspondence with P. Gurfein and J. Brown regarding equity committee plan;
7/4/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                potential plan sponsor.
                                                                                                                E-correspondence with P. Gurfein regarding proposal to put equity and creditors
7/5/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                committees' plans and debtors' sale motion on same track.
                                                                                                                E-correspondence with P. Gurfein regarding update on status of committee and
7/6/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                equity committee plans.
7/7/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Review e-mail from P. Gurfein regarding his Plan negotiations.
                                                                                                                Review e-correspondence from equity committee members with comments to
7/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                limited joinder in creditors committee protocol motion.
                                                                                                                Proof and edit revised Equity Committee's opposition to Debtors' Motion for
7/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                reconsideration.
                                                                                                                Conference with P. Gurfein regarding draft response to Debtors' motion for
7/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                reconsideration and status of case generally.
                                                                                                                Review NOAA's response to Debtors' motion to approve APA filed in the District
7/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Court.
                                                                                                                Review and edit draft response of Equity Committee to Debtors' motion to
7/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                reconsider.
7/18/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Review memo from P. Gurfein regarding update on plan and sale process.
                                                                                                                  E-correspondence with P. Gurfein regarding opposition to Debtors' motion for
7/18/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                  reconsideration.
                                                                                                                  Review e-correspondence from P. Gurfein outlining status of plan/sale issues and
7/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                  process.
                                                                                                                  E-correspondence with P. Gurfein regarding revisions to NOAA insert to disclosure
7/23/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                  statement.
                                                                                                                  Conference with P. Gurfein regarding disclosure statement to accompany Equity
7/23/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                  Committee plan: Insert regarding NOAA and Covenants.
                                                                                                                  E-correspondence with P. Gurfein and A. Shapiro regarding status conference in
7/25/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                  bankruptcy case.
8/2/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00   Review court's Status conference and Scheduling Order.
                                                                                                                E-correspondence and conference with P. Gurfein regarding scheduling of hearing
8/2/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                to consider bid procedures motion and opposition thereto.
                                                                                                                Conference with P. Gurfein regarding reply to Debtors' Objection to Equity
8/7/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Committee Disclosure Statement.
8/8/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 E-correspondence with P. Gurfein and review status of memorandum.
                                                                                                                Conference with P. Gurfein regarding treatment of administrative claims in plan
8/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                and Effective Date issues.
                                                                                                                E-correspondence with P. Gurfein and J. deKoe regarding administrative claims to
8/15/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                be paid under proposed Equity Committee Plan.
                                                                                                                Conference with P. Gurfein regarding reply to Debtors' objection to Equity
8/15/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Committee's disclosure statement.
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19    Page 85 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                                                                                  E-correspondence with P. Gurfein regarding reply to Debtors' objection to
8/19/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                  disclosure statement and review his comments with respect to same.
                                                                                                                  Review status memo from P. Gurfein in connection with reply to Debtors' objection
8/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                  to disclosure statement and amendments to plan.
                                                                                                                  E-correspondence with P. Gurfein and J. Brown regarding reply to Debtors'
8/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00   objection to disclosure statement, objection to Debtors' bid procedures motion,
                                                                                                                  revisions to plan and disclosure statement.
                                                                                                                  E-correspondence with P. Gurfein and J. Brown regarding revisions to Amended
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                  Plan and Disclosure Statement, etc.
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00   Revise Amended Plan.
                                                                                                                Review P. Gurfein's comments to reply to objection to Equity Committee's
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                disclosure statement.
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Review comments from P. Gurfein to Amended Disclosure Statement.
                                                                                                                Review e-mail memo from A. Shapiro regarding plan negotiations and strategy.
8/23/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Review e-mail on case status from P. Gurfein and responses thereto from Equity
8/23/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Committee members.
                                                                                                                E-correspondence with P. Gurfein regarding edits to objection to Debtors' bid
8/25/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                procedures motion.
                                                                                                                E-correspondence with P. Gurfein and Equity Committee members regarding
8/26/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                update on negotiations and request for authority.
                                                                                                                E-correspondence with P. Gurfein and J. Brown regarding plan negotiations.
8/26/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Revise reply to objection to disclosure statement to conform with changes to
8/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Amended Plan and Disclosure Statement.
                                                                                                                Conference with P. Gurfein regarding edits to amended plan and disclosure
8/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                statement.
                                                                                                                E-correspondence with P. Gurfein regarding ballots to accompany Amended
8/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Disclosure Statement.
                                                                                                                Telephone conference with P. Gurfein regarding acceptance of plan by equity.
8/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Review draft notice of errata to Equity Committee's Disclosure statement
9/4/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                (treatment of general unsecured claims).
9/4/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 E-correspondence with P. Gurfein regarding revised liquidation analysis.
9/4/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 Review revised liquidation analysis.
                                                                                                                E-correspondence with P. Gurfein, S. Fox and J. Brown regarding bankruptcy
9/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 court's ruling on sale motion and approval of Equity Committee's disclosure
                                                                                                                statement.
                                                                                                                Conference with P. Gurfein regarding bankruptcy court's order denying approval of
9/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                Equity Committee's disclosure statement, etc.
                                                                                                                Conference with P. Gurfein regarding strategy going forward in light of bankruptcy
9/12/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                court's decision.
                                                                                                                E-correspondence with J. Brown regarding his analysis of strategic options going
9/12/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                forward.
                                                                                                                E-correspondence with P. Gurfein, A. Shapiro, J. Heller and J. Brown regarding
9/14/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 entered order from Judge Glenn; strategy going forward and possible additional
                                                                                                                causes of action.
                                                                                                                E-correspondence with P. Gurfein and J. deKoe regarding objection to Debtors'
9/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                attempt to obtain dismissal of RMST case.
                                                                                                                Telephone conference with P. Gurfein regarding objection to Debtors' attempt to
9/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                obtain dismissal of the RMST case as part of sale order.
                                                                                                                Telephone conference with P. Gurfein regarding objection to Debtors' sale
9/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00
                                                                                                                order/dismissal of RMST case.
                                                                                                                E-correspondence with P. Gurfein regarding Unsecured Creditors Committee's
8/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.20          102.00 agreement to correct portion of its disclosure statement dealing with exit financing
                                                                                                                for Equity Committee's Amended Plan.
                                                                                                                Confer with B. Williams and B. Murphy re: long term case administration and plan
1/15/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.20          113.00
                                                                                                                issues (.2).
2/8/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.20          113.00 Emails J. Cavender re: mediation and re: SNL exhibit (.2).
8/1/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.20          113.00 Confer with J. Neary and J. Brown re August 10 hearing, E.D. VA.
                                                                                                                E-mail J. Gusso and B. Rich re: search terms to narrow document production for
8/13/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.20          113.00 Glass Ratner discovery and scheduling of Marshall glade deposition (.2).

                                                                                                                Conference with P. Gurfein regarding status of plan process; Debtors' motion to
1/4/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 extend exclusive period in which to file a disclosure statement; strategy regarding
                                                                                                                same.
                                                                                                                Review e-mail and memo from P. Gurfein regarding proposal to mediate plan and
1/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                consider strategic impact of same.
1/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Conference with P. Gurfein regarding plan research, [redacted].
                                                                                                                Review e-memo from P. Gurfein analysing current status of dealings with the
2/1/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                Debtors in connection with proposed plan mediation.
                                                                                                                Conference with P. Gurfein regarding National Maritime Museum motion to
2/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                withdraw the reference and transfer venue to Florida District Court.
                                                                                                                Analyze proposal termsheet from P. Gurfein for sale of French exhibition artifacts.
2/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                E-correspondence with P. Gurfein regarding revised mediation statement and
2/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                review redlined version of same.
                                                                                                                Conference with P. Gurfein regarding plan termsheet and draft mediation
2/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                statement.
2/26/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Review draft equity committee plan term sheet.
3/12/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Conference with P. Gurfein regarding discovery; strategy.
3/12/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Review proposed discovery.
                                                                                                                Conference with P. Gurfein regarding status of sale process and plan and disclosure
3/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                statement issues.
3/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Conference with P. Gurfein regarding Equity Committee plan concerns.
                                                                                                                Telephone conference with P. Gurfein regarding plan mediation, strategy going
3/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                forward.
3/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Conference with P. Gurfein regarding liquidation of assets.
3/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Conference with P. Gurfein regarding plan and liquidation concerns.
                                                                                                                E-correspondence with P. Gurfein regarding markup of [redacted] term sheet and
4/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                review same.
5/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Review Debtor's termsheet for [redacted] sale.
5/18/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Conference with P. Gurfein regarding plan.
                                                                                                                E-correspondence and conference with P. Gurfein regarding Equity Committee
6/13/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                plan.
                                                                                                                Conference with P. Gurfein regarding status of case and Equity Committee's
6/25/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                opposition to the Debtors' sale motion.
                                                                                                                Review debtors' motion to reconsider and accompanying e-mail from P. Gurfein.
7/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                E-correspondence with P. Gurfein and equity committee members regarding
8/2/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 proceedings at bankruptcy court status conference, including admissions by Alta et
                                                                                                                al., and impact on plan.
                                                                                                                Revise reply to objection to Equity Committee disclosure statement to conform with
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                amended plan and amended disclosure statement.
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Revise Amended Disclosure Statement to conform with Amended Plan.
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Review P. Gurfein's comments to bid procedures opposition.
                                                                                                                E-correspondence with J. Brown regarding comments to opposition to Debtors' bid
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                procedures motion.
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19    Page 86 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                                                                                Review e-mail and edits to objection to bid procedures motion received from P.
8/26/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                Gurfein.
8/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Revise Amended Disclosure Statement.
8/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00 Revise Amended Plan to incorporate developments in plan negotiations.
                                                                                                                Review notice of withdrawal of Equity Committee's motion to intervene in admiralty
9/6/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                court and related e-correspondence.
                                                                                                                Review bankruptcy court order denying approval of Equity Committee's Disclosure
9/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                Statement and approving Debtors' sale.
                                                                                                                E-correspondence with P. Gurfein regarding "cleansing" provisions in confidentiality
9/12/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                agreement.
                                                                                                                E-correspondence with P. Gurfein regarding draft memo to Equity Committee
                                                                                                                regarding options for Equity Committee going forward and e-correspondence with
9/12/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                P. Gurfein regarding same.

                                                                                                                E-correspondence with P. Gurfein regarding Section 1112; objection to Debtors'
9/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.30          153.00
                                                                                                                sale motion/order regarding dismissal of RMST case.
                                                                                                                Email exchange B. Murphy re: status of bidder due diligence and management
2/13/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.30          169.50
                                                                                                                meeting (.3).
                                                                                                                Email exchange E. Dobbs re: approval of mediator's statement for filing with court
3/1/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.30          169.50 (.1); review mediator's statement (.1); email exchange A. Shapiro, J. Heller, I.
                                                                                                                Jacobs re: draft mediator's statement (.1).
6/7/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.30          169.50 Telephone call K. Jorrie re: AEG treatment under Equity Committee plan.
                                                                                                                Telephone H. Siegel re: financing issues (.1); telephone call J. Chubak re: Creditors
7/5/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.30          169.50 Committee motion to stay sale and plan and set status conference (.2).

                                                                                                                E-correspondence with P. Gurfein regarding effect on equity committee if a chapter
1/18/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00
                                                                                                                11 trustee were appointed in the case.
1/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00 Conference with P. Gurfein regarding strategy.
2/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00 Trview draft plan termsheet received from P. Gurfein.
                                                                                                                Review e-correspondence from P. Gurfein and J. Brown regarding markup of Equity
5/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00
                                                                                                                Committee plan and disclosure statement and review same.
6/15/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00 Review Debtors' sale motion.
                                                                                                                E-correspondence with P. Gurfein regarding disclosure agreed to by NOAA
8/15/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00 regarding sale of artifacts for inclusion in amended disclosure statement and review
                                                                                                                same.
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00 Review revised objection to Debtors' bid procedures motion.
                                                                                                                Review e-mail from P. Gurfein and edits to amended plan and disclosure
8/26/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00
                                                                                                                statement.
8/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00 Draft ballot for equity interests.
8/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.40          204.00 Draft ballots for unsecured creditors entitled to vote.
                                                                                                                  Confer with B. Murphy and J. deKoe re: liquidation analysis (.2); letter to A.
3/22/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.40          226.00
                                                                                                                  Ettinger re: sale of artifacts (.2).
                                                                                                                  Telephone call H. Siegel re: Equity Committee plan and Euclid Trustee Motion.
6/3/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.40          226.00
                                                                                                                Confer with E. Moreno re: liquidating trust and trust certificates (.2); email E.
6/15/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.40          226.00
                                                                                                                Moreno re: securities law issues (.2).
2/2/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00 Review e-mail from P. Gurfein and attached [redacted].
2/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00 Review draft mediation statement.
2/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00 Review and edit revised mediation statement.
                                                                                                                Conference with P. Gurfein regarding mediation proceedings, emergence of joint
2/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00
                                                                                                                bid by [redacted] strategy going forward.
                                                                                                                Conference call with P. Gurfein, J. Brown and Lincoln regarding [redacted] term
3/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00
                                                                                                                sheet: strategy regarding same.
4/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00 Review comments of tax counsel to disclosure statement.
                                                                                                                  E-correspondence with P. Gurfein regarding treatment of secured claims in Equity
5/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00
                                                                                                                  Committee plan and review plan provisions regarding same.
                                                                                                                  E-correspondence with P. Gurfein, J. Brown and A. Shapiro regarding plan term
6/1/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00
                                                                                                                  sheet.
                                                                                                                  Review e-memo of P. Gurfein to equity committee regarding joinder in protocol
7/9/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00
                                                                                                                  motion filed by creditors committee.
                                                                                                                  Conference with P. Gurfein regarding limited joinder in creditors committee's
7/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00
                                                                                                                  protocol motion.
8/11/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00   E-correspondence with P. Gurfein regarding research re: [redacted].
                                                                                                                Review edits to draft reply to Debtors' objection to Equity Committee's disclosure
8/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00 statement and e-correspondence with J. Brown and P. Gurfein regarding same.

8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00 Review revised objection to Debtors' bid procedures motion and edit same.
                                                                                                                Telephone conference with P. Gurfein, J. Brown, J. Meehan regarding pleadings.
9/9/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00
                                                                                                                Draft insert to Creditors Committee disclosure statement to correct disclosures
8/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.50          255.00
                                                                                                                relating to exit financing for Equity Committee's Amended Plan.
2/3/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.50          282.50 Telephone call S. Fox re: plan and sale issues (.5).
                                                                                                                Review tax issues memo from W. Sullivan re: tax issues in plan and disclosure
5/7/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.50          282.50
                                                                                                                statement (.5).
                                                                                                                Email B. Murphy, J. deKoe re: amendment to Plan and revised liquidation analysis
9/3/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.50          282.50
                                                                                                                (.2); review and comment on revised liquidation analysis (.3).
                                                                                                                Conference with P. Gurfein and telephone conference with P. Gurfein and J. Brown
1/5/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.60          306.00 regarding Committee Statement regarding Debtors' motion to extend time in which
                                                                                                                to file Disclosure Statement.
                                                                                                                Telephone conference witih P. Gurfein and J. Brown regarding strategy with
1/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.60          306.00
                                                                                                                respect to Apollo and inside equity group.
3/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.60          306.00 Work on plan alternatives.
                                                                                                                Revise insert to disclosure statement to accompany Equity Committee plan
7/23/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.60          306.00 regarding NOAA, Covenants and District/Admiralty Court jurisdiction over American
                                                                                                                Artifacts.
                                                                                                                Telephone conference with P. Gurfein and J. Brown regarding amended plan and
8/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.60          306.00 disclosure statement, reply to Debtors' objection to disclosure statement and
                                                                                                                opposition to bid procedures motion.
                                                                                                                Email exchanges with S. Roach re: mediation logistics (.1); confer with J. Brown re:
2/9/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.60          339.00 mediation (.1); email exchange J. Cavender re: defaults under PSA (.2); email J.
                                                                                                                Cavender and J. Chubak re: mediation statement (.2).
                                                                                                                Review declaration from A. Ettinger re: Guernsey's retention (.4); confer with J.
5/2/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.60          339.00
                                                                                                                Brown re: plan structure (.2).
                                                                                                                Review draft Statement and Reservation of Rights to be filed with respect to the
                                                                                                                Debtors' motion to extend the time in which Debtors may file a disclosure
1/5/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.70          357.00
                                                                                                                statement and related e-correspondence from P. Gurfein and J. Brown.

                                                                                                                Review National Maritime Museum motion and e-mail from P. Gurfein regarding
7/8/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.70          357.00
                                                                                                                same.
                                                                                                                Research regarding Equity Committee's objection to bid procedures motion, draft
8/20/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.70          357.00
                                                                                                                insert in connection with same.
                                                                                                                Review proposed sale order filed by Debtors together with original sale motion and
                                                                                                                Asset Purchase agreement in connection with objection to Debtors' attempt to
9/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.70          357.00
                                                                                                                obtain dismissal of the RMST case through the sale order.
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19    Page 87 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                                                                                  Telephone call J. Feldsher re: equity group issues and potential for plan
                                                                                                                  sponsorship (.2); confer with J. Cavender re: plan and mediation issues (.2);
1/19/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.70          395.50
                                                                                                                  telephone call B. Murphy re: status update on sale and plan issues (.1); email
                                                                                                                  exchanges B. Williams re: sale and plan issues (.2).
                                                                                                                  Telephone call J. Chubak re: Plan and mediation issues (.2); review E. Dobbs draft
2/2/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.70          395.50   engagement letter (.4); email J. Cavender and J. Chubak re: attendance at
                                                                                                                  mediation (.1).
                                                                                                                  Review revised Liquidation Analysis (.2); revise Disclosure Statement re: financial
5/25/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.70          395.50
                                                                                                                  information (.5).
                                                                                                                  Email exchange with potential funding source re: exit financing (.2); emails M.
6/13/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.70          395.50   Glade, H. Winsberg, McCaleb re: NDAs for funding sources (.3); email exchange B.
                                                                                                                  Murphy and B. Williams re: CRO and liquidating trustee (.2).
                                                                                                                  Conference call B. Murphy, B. Williams, J. Brown re: disclosure statement and plan
6/28/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.70          395.50   updates and additional revisions (.5); telephone call J. Chubak re: plan and sale
                                                                                                                  issues (.2).
                                                                                                                  Review opposition to intervention motion filed by debtors and by DOJ (.6); Email
8/31/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.70          395.50
                                                                                                                  exchange J. Neary re motions to intervene (.1).
                                                                                                                  Conference with P. Gurfein regarding mediation statement and plan for sale of
2/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.80          408.00
                                                                                                                  French artifacts, my comments to both and strategy for mediation.
                                                                                                                  Review term sheet received from Debtors ([redacted] offer), and prepare analysis
3/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.80          408.00
                                                                                                                  of same for P. Gurfein.
                                                                                                                  E-correspondence regarding Amended Disclosure Statement, Amended Plan and
8/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.80          408.00   related pleadings, including declaration of A. Ettinger, with P. Gurfein, J. deKoe, J.
                                                                                                                  Brown and K. Fackler.
8/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.80          408.00   Research regarding [redacted].
                                                                                                                Review notes re: plan and sale process (.5); confer with J. Dalberg re: plan and
2/28/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.80          452.00
                                                                                                                sale process (.3).
                                                                                                                Email exchange E. Moreno re: securities law issues on sale proposals and in plan
4/10/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.80          452.00 (.4); email exchange W. Sullivan re: tax issues in sale process and plan (.4).

                                                                                                                Review email memo and mark-up input from W. Sullivan re: tax consequences of
4/17/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.80          452.00 sale and plan issues (.8).

7/30/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.80          452.00 Review transcript of July 25 status conference (.8).
                                                                                                                Telephone call A. Ettinger re August 30 hearing and further Guernsey declaration
8/8/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.80          452.00 (.6); review District Court order re notices of appearance (.1); e-mail B. Wainger re
                                                                                                                District Court order re notices of appearance (.1).
                                                                                                                Review unsecured creditor committee redline of disclosure statement (.4); confer
                                                                                                                with J. Dalberg re revisions to unsecured creditors committee disclosure statement
8/30/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.80          452.00
                                                                                                                (.2); e-mail Museum's counsel re order approving disclosure statements (.2).

3/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.90          459.00 Revise draft Equity Committee liquidating plan.
7/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.90          459.00 Revise limited joinder in creditors committee's protocol motion.
                                                                                                                Conference call with P. Gurfein, members of the Equity Committee and J. Brown
9/5/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        0.90          459.00
                                                                                                                regarding status of case.
                                                                                                                Confer with B. Williams and B. Murphy re: Apollo diligence (.2); telephone call J.
                                                                                                                Feldsher re plan status (.2); telephone call J. Chubak re: plan status (.2); confer
2/6/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50
                                                                                                                with J. Cavender re: case and mediation (.2); email B. Murphy re: Apollo diligence
                                                                                                                and meeting with management (.1).
                                                                                                                Email J. Feldsher re: status of Apollo diligence (.1); draft mediation description for
                                                                                                                insert to mediator's engagement letter (.6); email exchanges J. Cavender and J.
2/7/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50 Chubak re: insertion of description of mediation into engagement letter (.1); email
                                                                                                                J. Cavender re: mediation logistics (.1).

                                                                                                                  Review liquidation analysis (.6); confer with B. Murphy re: liquidation analysis (.3).
3/13/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50
                                                                                                                Notice to Committee website re: filing of plan and disclosure statement (.8);
6/4/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50 telephone call and email A. Ettinger re: filing of Equity Committee plan and
                                                                                                                disclosure statement (.1).
                                                                                                                Telephone call A. Ettinger re: sale of artifacts (.2); analysis of PEM and AEG
6/29/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50
                                                                                                                interests re: plan treatment (.5); email Committee re: UCC Plan (.2).
                                                                                                                Conference call S. Fox, J. Joslyn, R. Frandeau re: Equity Committee plan (.6); email
7/15/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50 memo to J. Brown, B. Murphy, B. Williams re: Equity Committee plan issues (.3).

                                                                                                                Confer with K. Goodman re: management of Debtors post-confirmation (.8); confer
7/26/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50
                                                                                                                with B. Murphy re: post confirmation management (.1).
                                                                                                                Confer with J. Brown re district court hearing (.2); telephone call J. Neary re
8/3/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50 appearance in district court (.1); research standing re district court issues (.6).

                                                                                                                  Review and finalize Notice of Withdrawal of Intervention Motion (.3); review
9/6/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        0.90          508.50
                                                                                                                  transcript of August 30 hearing (.6).
                                                                                                                  Review and analyze Debtors' objection to Equity Committee Disclosure Statement.
8/9/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.00          510.00

9/12/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.00          510.00 Conference call with Committee members, J. Brown and P. Gurfein.
9/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.00          510.00 Research regarding [redacted].
1/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.10          561.00 Telephone conference with P. Gurfein and J. Brown regarding strategy.
3/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.10          561.00 Work on plan alternatives.
                                                                                                                Attend telephonic meeting of Equity Committee and professionals regarding status
5/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.10          561.00
                                                                                                                of case, Equity Committee Plan and related matters.
                                                                                                                Research regarding response to Debtors' objection to Equity Committee Disclosure
8/7/2018    Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.10          561.00
                                                                                                                Statement -- unconfirmable plan as basis for denying approval.
                                                                                                                Telephone call A. Shapiro re: case status and plan and sale update (.4); telephone
                                                                                                                call S. Roach re: plan and sale issues (.2); confer with B. Murphy re: liquidation
3/2/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.00          565.00
                                                                                                                analysis (.3); email B. Murphy re: sale update memo from Glass Ratner (.1).

                                                                                                                  Review current drafts of Equity Committee's plan and disclosure statement.
5/31/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.20          612.00
                                                                                                                  Research regarding opposition of Equity Committee to Debtors' sale motion.
6/25/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.30          663.00
                                                                                                                Email J. Brown re: open plan confirmation issues (.3); review research re:
7/4/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.20          678.00
                                                                                                                [redacted] (.9).
                                                                                                                Telephone call S. Fox re: plan issues (.8); review Debtors’ discovery requests (.2);
7/6/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.20          678.00 confer with Lincoln International re: response to discovery requests (.2).

                                                                                                                Email T. Graulich re E.D. VA hearing and meeting (.2); memo to committee re the
8/13/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.20          678.00 Cedar Bay proposal (.7); telephone call S. Fox re Cedar Bay proposal (.3).

                                                                                                                  Draft insert in response to DOJ objection to disclosure statement (1.2).
8/14/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.20          678.00
                                                                                                                Email exchanges J. Cavender and J. Chubak re: mediation proposal and specifics
                                                                                                                (.2); confer with J. Feldsher re: status of discussion with Debtors (.2); confer with
                                                                                                                B. Murphy re: status update from Glass Ratner (.3); email J. Cavender re: Equity
1/17/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.30          734.50
                                                                                                                Committee participation in mediation (.2); review and comment on draft order
                                                                                                                extending time for Debtors to file Disclosure Statement in connection with filed
                                                                                                                plan of reorganization (.4).
                                                                                                                Confer with J. Cavender re: plan negotiations and mediation proposal (.2); review
1/26/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.30          734.50 research re: [redacted] (.8); confer with J. Feldsher re: Equity Group proposal and
                                                                                                                research [redacted] (.3).
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19     Page 88 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                                                                                Confer with J. Brown re: plan mediation (.2); email exchange J. Feldsher re: equity
                                                                                                                group diligence requests (.1); review diligence requests from Apollo (.2); confer
2/1/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.30          734.50
                                                                                                                with B. Murphy re: responses to diligence requests (.2); outline issues for
                                                                                                                mediation (.6).
                                                                                                                Review minute order of court re: status conference (.1); email J. Brown re:
7/27/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.30          734.50 scheduling issues (.1); confer with B. Murphy re: post confirmation management
                                                                                                                (.2); work on distribution analysis for classes of claims (.9).
                                                                                                                Research re: [redacted] (.8); draft memo re: research results re: [redacted] (.5).
9/5/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.30          734.50

2/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.50          765.00 Research re: [redacted].
                                                                                                                Research and draft reply to Debtors' objection to Equity Committee's Disclosure
8/10/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.50          765.00
                                                                                                                Statement.
2/25/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.50          847.50 Confer with Committee members re: plan mediation.
                                                                                                                Telephone call B. Wainger re District Court appearance (.1); review and revise
                                                                                                                notice of appearance for E.D. VA (.1); e-mail J. Chubak and T. Graulich re district
                                                                                                                court appearance (.1); e-mail H. Winsberg, M. Brooks, B. Wainger re District Court
                                                                                                                appearance (.1); telephone call J. Chubak re court hearings and plan and sale
8/7/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.50          847.50
                                                                                                                issues (.3); review and revise E.D. VA notice of appearance (.2); e-mail J. Neary re
                                                                                                                notice of appearance (.1); review periodic report filed in Eastern District of Virginia
                                                                                                                by the debtors re plan issues (.5).

                                                                                                                Review recent pleadings and periodic reports filed in Norfolk district court (.9);
8/20/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.50          847.50
                                                                                                                prep for hearing before judge Smith on status conference (.6).
                                                                                                                Email and v-mail H. Winsberg re: access to data room for potential funding sources
                                                                                                                (.1); telephone call with H. Winsberg re: NDA for access to data room by potential
6/12/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.60          904.00 funding source (.1); confer with J. Brown re: plan issues (.1); email exchange W.
                                                                                                                Sullivan and E. Moreno re: liquidating trust certificates (.2)., research re:[redacted]
                                                                                                                (1.1).
                                                                                                                Email exchange H. Siegel re: plan procedural issues (.1); review proposed exit
                                                                                                                facility terms sheet and comment on same (.3); confer with J. Brown re: creditor
7/9/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.60          904.00
                                                                                                                treatment under Equity Committee plan (.2); draft treatment for creditors claims
                                                                                                                insert to plan (1).
6/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        1.80          918.00 Research regarding opposition to Debtors' sale motion.
2/12/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.70          960.50 Review letters of intent in connection with plan analysis (1.7).
                                                                                                                 Review edits from J. Brown to Mediation Statement (.4); revise Mediation
2/21/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.70          960.50
                                                                                                                 Statement (1.1); telephone call S. Fox re: sale and plan (.2).
                                                                                                                 Research [redacted] (.6); draft further amendment to Plan and Disclosure
9/2/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.70           960.50
                                                                                                                 Statement consistent with oral modifications made at hearing (1.1).
                                                                                                                 Conference call B. Murphy, B. Williams, J. Brown re: plan and disclosure statement
                                                                                                                 issues (.6); email exchange B. Murphy re: financing under Equity Committee plan
                                                                                                                 (.2); telephone call H. Siegel re: Equity Committee plan issues (.4); email
6/8/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.80         1,017.00
                                                                                                                 exchange B. Wainger re: insert to periodic report re: Equity Committee plan (.4);
                                                                                                                 telephone call B. Sheehy re: financing plan issues (.2).

                                                                                                                 Email Glass Ratner and Debtors re: access to data room for potential funding
                                                                                                                 sources (.2); emails and telephone call B. Sheehy re: due diligence and access to
                                                                                                                 data room (.3); confer with J. Chubak re: plan and case status (.5); email and v-
6/11/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.80         1,017.00
                                                                                                                 mails H. Winsberg re: access to data room for potential funding sources (.2);
                                                                                                                 telephone call J. Brown re: case update (.2); confer with B. Wainger re: inserts to
                                                                                                                 periodic report (.4).
                                                                                                                 Conference call S. Cummings, F. Gerber, and B. Murphy re potential plan sponsor
                                                                                                                 (1); Review draft response to US DOJ objection to equity committee disclosure
7/20/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.80         1,017.00
                                                                                                                 statement (.6); Telephone call M. Troy re resolution of DOJ objection to disclosure
                                                                                                                 statement (.2).
8/18/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.80         1,017.00 Draft response to objections to disclosure statement.
3/22/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.10         1,071.00 Work on plan issues.
8/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.10         1,071.00 Draft Amended Plan.
                                                                                                                 Memo re plan alternative to sale process (1.1); review plan alternatives (.8).
3/28/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.90         1,073.50
                                                                                                                   Telephone call J. Brown re: plan issues (.2); review J. Henshall claims analysis in
                                                                                                                   connection with plan issues (.3); email B. Murphy re: J. Henshall claims analysis
5/18/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        1.90         1,073.50   (.1); confer with W. Sullivan re: plan tax issues (.3); review tax provisions of plan
                                                                                                                   and conform to issues discussed with W. Sullivan (.8); confer with Committee's FAs
                                                                                                                   re: cash flow issues (.2).
                                                                                                                   Draft objection to Debtors' sale order/dismissal of RMST case without compliance
9/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.20         1,122.00
                                                                                                                   with Section 1112.
                                                                                                                   Review liquidation of artifacts (.7); confer with B. Murphy re: valuation of artifacts
3/27/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.00         1,130.00
                                                                                                                   (.2); work on plan issues (1.1).
                                                                                                                   Work on litigating trust agreement (1.7); email exchange E. Moreno and W.
5/15/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.00         1,130.00
                                                                                                                   Sullivan re: tax and securities law issues re: chapter 11 plan (.3).
                                                                                                                   Work on response to disclosure statement objections by DOJ/NOAA and by
8/5/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.00         1,130.00
                                                                                                                   Debtors.
                                                                                                                   Draft outline and discussion draft re: long term case administration and plan issues
                                                                                                                   (.8); confer with B. Murphy, B. Williams, J. Brown re: case administration, sale, and
                                                                                                                   plan issues (.7); telephone call with J. Cavender re: long term case administration
1/16/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.10         1,186.50
                                                                                                                   and resolution of bankruptcy case and potential mediation (.4); confer with Lincoln
                                                                                                                   International re: report from Glass Ratner re: plan and sale process (.2).

                                                                                                                 Conference call among estate professionals re: mediation of plan issues (.8); email
1/22/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.10         1,186.50 exchanges J. Cavender, J. Chubak re: mediation (.2); draft issues memo for
                                                                                                                 inclusion in mediation statement (1.1).
                                                                                                                 Organize files re: plan alternatives (.7); call with S. Wolf and J. Feldsher re: plan
                                                                                                                 alternatives (.9); confer with J. Cavender re: conversations with National Maritime
1/25/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.10         1,186.50
                                                                                                                 Museum and with Equity Group re: case resolution (.2); telephone call J. Feldsher
                                                                                                                 re: mediation concerns (.3).
                                                                                                                 Confer with A. Ettinger re: liquidation of assets (.3); work on plan issues (1.1);
                                                                                                                 confer with J. Dalberg re: plan issues (.2); review and comment on draft liquidation
3/26/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.10         1,186.50
                                                                                                                 analysis (.3); confer with B. Murphy re: liquidation analysis (.2).

                                                                                                                 Email exchange A. Shapiro re Cedar Bay term sheet (.3); confer with J. Dalberg re
                                                                                                                 disclosure statement objections (.6); telephone call J. Brown re case status and
8/9/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.10         1,186.50
                                                                                                                 upcoming hearings (.3); telephone call T. Graulich re District Court and plan issues
                                                                                                                 (.3); work on motion to intervene (.6).
                                                                                                                 Review Court order re: sale and bid procedures and disclosure statements (.2);
                                                                                                                 research [redacted] (1.6); confer with J. Brown re: options for response to Court's
9/11/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.10         1,186.50
                                                                                                                 ruling (.2); email exchange S. Fox re: Court's ruling and plan and sale issues (.1).

                                                                                                                 Draft outline of issues to be addressed in connection with plan mediation and
1/12/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.20         1,243.00
                                                                                                                 resolution of case.
2/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.50         1,275.00 Research re [redacted].
2/18/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.50         1,275.00 Research and draft re: [redacted].
                                                                                                                 Research [redacted] (2.2); email B. Williams and B. Murphy re: financing issues
6/27/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.30         1,299.50
                                                                                                                 (.1).
3/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.60         1,326.00 Work on plan issues.
9/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.60         1,326.00 Research regarding objection to Debtors' sale motion and order.
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19     Page 89 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                                                                                 Telephone call J. Brown re: planned mediation and issues to be addressed in
                                                                                                                 mediation (.2); telephone call J. Cavender re: plan process, mediation issues, and
                                                                                                                 scheduling of mediation (.3); telephone call J. Chubak re: plan process, mediation
                                                                                                                 issues, and scheduling mediation (.2); Confer with B. Williams and B. Murphy re:
1/18/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.40         1,356.00 status of discussions among potential bidders and plan issues under consideration
                                                                                                                 for mediation (.4); email exchanges with B. Murphy re: plan issues and mediation
                                                                                                                 (.2); research [redacted] (1); email J. Brown re: financial issues pertaining to
                                                                                                                 potential acquirer of assets (.1).

                                                                                                                 Telephone call with A. Ettinger re auction issues (.3); draft response to objection to
8/19/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.40         1,356.00
                                                                                                                 disclosure statement (2.1).
1/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.70         1,377.00 Research [redacted].
2/19/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.70         1,377.00 Research and draft [redacted].
                                                                                                                 Telephone calls J. Feldsher re: status of negotiations between equity group and
                                                                                                                 debtors re: potential plan proposal (.6); telephone call J. Brown re: plan mediation
                                                                                                                 topics (.2); telephone call B. Murphy re: information requested by potential plan
                                                                                                                 sponsor (.2); telephone call K. Fackler re: plan research results (.2); telephone
1/30/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.50         1,412.50 calls J. Cavender re: follow diligence questions, mediation issues, and plan
                                                                                                                 negotiations (.4); telephone call J. Feldsher re: claims analysis (.1); telephone call
                                                                                                                 J. Chubak re: mediation scheduling (.2); telephone call J. Cavender re: mediation
                                                                                                                 scheduling (.3); confer with E. Moreno re: research re: [redacted] (.3).

                                                                                                                 Telephone conference with J. Burnett A. Edwards and A. Ettinger re auction
                                                                                                                 process (1.2); telephone call with C. Brown and D. Smith re potential exit financing
7/19/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.50         1,412.50 (1); email J. Brown re exit financing (.1); telephone call B. Murphy re: potential
                                                                                                                 plan sponsor and exit financing (.1); email exchange H. Siegel re exit financing
                                                                                                                 (.1).
9/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        2.80         1,428.00 Draft objection to Debtors' sale order/dismissal of RMST case.
                                                                                                                 Work on alternative plan term sheets (1.1); telephone call J. Brown re: prep for
2/23/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.60         1,469.00 mediation (.3); telephone call J. Cavender re: mediation (.2); prep for mediation
                                                                                                                 (1).
3/29/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.60         1,469.00 Work on plan process and analysis
                                                                                                                   Email J. Brown, B. Murphy, re: plan and disclosure statement outline (.4); work on
5/14/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.60         1,469.00
                                                                                                                   outline of plan and disclosure issues (2.2).
                                                                                                                   Research [redacted] (1.1); research [redacted] (1.1); review research re:
7/2/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.60         1,469.00
                                                                                                                   [redacted] (.4).
                                                                                                                   Research and draft reply to Debtors' objection to Equity Committee disclosure
8/15/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        3.10         1,581.00
                                                                                                                   statement.
                                                                                                                   Review discovery submitted by debtors and Daoping Bao (2.4); draft search terms
8/10/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        2.90         1,638.50
                                                                                                                   for Glass Ratner discovery (.5).
                                                                                                                   Confer with J. Brown re: filing of Plan and Disclosure Statement (.2); review
                                                                                                                   markup of District Court Notice (.2); review and markup revised Disclosure
                                                                                                                   Statement (.8); review proposal for CRO and Liquidating Trustee (.4); email
5/30/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.00         1,695.00
                                                                                                                   Committee financial advisors re: liquidation analysis and CRO issues (.2); review
                                                                                                                   plan (1.1); confer with J. Brown re: filing of plan and disclosure statement (.1).

                                                                                                                 Attend status conference hearing before Judge Smith in Eastern District of Virginia
8/21/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.00         1,695.00 (1.7); confer with National Maritime Museum counsel and Dr. K. Fewster re plan
                                                                                                                 and sale issues (1.3).
6/30/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.10         1,751.50 Review and analysis of UCC plan and disclosure statement.
                                                                                                                 Further refinements to liquidation analysis and edits to footnotes to same (.6);
                                                                                                                 confer with Teneo and Lincoln re variables for liquidation analysis (.5); telephone
                                                                                                                 call with A. Ettinger re potential changes to auction procedure (.3); confer with B.
                                                                                                                 Murphy and J. deKoe re refined liquidation analysis and related disclosures in
8/28/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.20         1,808.00
                                                                                                                 footnotes (.6); finalize comments to amended disclosure statement (.6); draft A
                                                                                                                 Ettinger declaration (.4); confer with A Ettinger re revisions to declaration (.1);
                                                                                                                 finalize A Ettinger declaration and forward for execution (.1).

                                                                                                                 Work on Plan draft (1.5); work on disclosure statement draft (1.6); confer with B.
5/21/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.30         1,864.50
                                                                                                                 Murphy re: revisions to liquidation analysis (.2).
3/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        3.70         1,887.00 Work on plan alternatives.
2/25/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.50         1,977.50 Prepare for mediation.
                                                                                                                 Review artifact inventory and plan and sale issues respecting number of artifacts to
                                                                                                                 be sold (.9); confer with J. Dalberg re revisions to disclosure statement and plan
                                                                                                                 (.6); research intervention (1); e-mail J. Neary and J. Brown re revisions to
8/10/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.60         2,034.00
                                                                                                                 intervention motion (.2); telephone calls S. Fox re plan issues (.4); Email S. Fox re
                                                                                                                 follow-up to discussion of plan issues (.3); telephone call A. Ettinger re revisions to
                                                                                                                 plan (.2).
                                                                                                                 Work on mediation outline (1); research re:[redacted] (2.3); email exchanges B.
                                                                                                                 Wainger re: District Court orders re: salvor-in-possession status and rights (.2);
                                                                                                                 telephone call J. Cavender re: status of discussions on plan proposals and
1/24/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.70         2,090.50
                                                                                                                 mediation issues (.1); confer with J. Brown re: mediation order in Jacksonville
                                                                                                                 Bankruptcy Court and selection of mediator (.1).

8/21/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        4.10         2,091.00 Draft Amended Disclosure Statement.
3/28/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        4.20         2,142.00 Work on plan analysis.
                                                                                                                 Work with P. Gurfein and Akerman firm to finalize Amended Plan, Amended
8/27/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        4.20         2,142.00 Disclosure Statement, objection to bid procedures motion, reply to Debtors'
                                                                                                                 objection to Equity Committee's disclosure statement.
                                                                                                                 Revise and finalize statement re: objection to motion to extend time to file
                                                                                                                 disclosure statement (1.5); confer with J. Brown re: filing statement re: motion to
1/5/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.90         2,203.50 extend (.2); review research re: [redacted] (1.8); confer with J. Dalberg re:
                                                                                                                 statement re: motion to extend (.2); telephone call J. Feldsher re: motion to
                                                                                                                 extend (.2).
                                                                                                                 Research re [redacted] (3.1); confer with K. Fackler re: research topic (.2); confer
1/29/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.90         2,203.50 with J. Brown re: research topic (.2); confer with J. Dalberg re: research topic (.3);
                                                                                                                 email E. Dobbs re: mediator's conflict check (.1).
                                                                                                                 Review mediation confidentiality agreement (.2); review filed mediation motion
2/15/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        3.90         2,203.50 (.1); email to E. Dobbs re: attendees at mediation (.1); work on Mediation
                                                                                                                 Statement (3.5).
3/29/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        4.40         2,244.00 Work on plan alternative issues.
2/13/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.00         2,260.00 Work on Committee Mediation Statement (4).
                                                                                                                 Telephone call T. Graulich re national maritime museum plan and sale issues (.4).
8/6/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.00         2,260.00
                                                                                                                 Review issues relating to landlord and plan concerns (.5); conference call J. Burnett
                                                                                                                 and A. Edwards re plan and sale issues (.8); telephone call A. Ettinger re auction
                                                                                                                 process (.1); email J. Burnett and A. Edwards re: Guernsey’s auction house (.2);
7/18/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.10         2,316.50 review objection to Disclosure Statement filed by Debtors (1.6); review objection to
                                                                                                                 Disclosure Statement filed by DOJ (.8); email exchange M. Troy re: DOJ objection
                                                                                                                 to Disclosure Statement (.1).

                                                                                                                 Work on the draft amended disclosure statement and amended plan (2.4); further
8/26/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.20         2,373.00
                                                                                                                 draft of response to objections to disclosure statement (1.8).
3/30/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        4.70         2,397.00 Work on plan alternatives.
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19     Page 90 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                                                                                 Confer with J. Brown re: plan and sale issues (.2); outline protocol issues for
                                                                                                                 discussion with Creditors Committee (.5); conference call J. Weiner and J. Chubak
                                                                                                                 re: Creditors Committee and Equity Committee relative positions re: protocol
                                                                                                                 motion (.8); review French Artifact inventory re: sale and plan issues (.8); email J.
7/23/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.40         2,486.00
                                                                                                                 Burnett re: plan issues (.3); draft insert and revisions to Disclosure Statement
                                                                                                                 responding to NOAA objections (1.4); email M. Troy re: response to NOAA
                                                                                                                 Disclosure Statement Objections (.1); review final term sheet for exit financing
                                                                                                                 (.3).
                                                                                                                 Telephone call with A. Ettinger re auction issues, disclosure statement hearing, and
                                                                                                                 declaration for disclosure statement hearing (1); telephone calls Jeremy deKoe re
                                                                                                                 liquidation analysis (.2); review and revise amended plan (1); review and revise
                                                                                                                 amended disclosure statement (.6); confer with J. deKoe re further revisions to
8/27/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.40         2,486.00
                                                                                                                 liquidation analysis (.4); telephone call H. Siegel re plan amendments (.1);
                                                                                                                 telephone call J. Chubak re plan and disclosure statement amendments (.2); work
                                                                                                                 on response to debtors' objection to disclosure statement (.9).

                                                                                                                 Confer with J. Feldsher re: status of Apollo/Alta review of diligence material and
                                                                                                                 related plan considerations (1); meeting with J. Cavender, D. Blanks, J. Brown, J.
                                                                                                                 Chubak, and R. Heekin re: case status, plan status, general discussion of resolution
1/11/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.50         2,542.50
                                                                                                                 of bankruptcy case (2); prep for hearing re: extension of time to file disclosure
                                                                                                                 statement (.5); attend hearing re: motion to extend time to file disclosure
                                                                                                                 statement (1).
4/6/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.50         2,542.50 Work on plan issues and review disclosure items (4.5).
                                                                                                                 Review Equity Group objection to motion to extend time to file disclosure
                                                                                                                 statement (.6); research [redacted] (2.4); confer with J. Brown re: objection and
1/4/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.60         2,599.00
                                                                                                                 response (.1); draft statement in response and reservation of rights re: motion to
                                                                                                                 extend time to file disclosure statement (1.5).
                                                                                                                 Telephone call S. Fox re Cedar Bay and plan issues (.3); draft insert to response to
                                                                                                                 objections to disclosure statement re insider issues (2.1); confer with J. Dalberg re
                                                                                                                 response to objections to disclosure statement (.5); telephone call A. Ettinger re
8/15/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.60         2,599.00
                                                                                                                 potential declaration in support of plan (.3); review artifact auction schedule (.2);
                                                                                                                 telephone call S. Fox re follow-up to plan discussions (.2); work on motion to
                                                                                                                 intervene (1).
                                                                                                                 Review and revise amended plan (1.1); review and revise amended disclosure
                                                                                                                 statement (1.1); further draft of response to objection to disclosure statement (1);
                                                                                                                 confer with J. Brown and J. Dalberg re plan and disclosure statement responses
8/22/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.60         2,599.00 (.2); telephone call H. Siegel re upcoming hearing (.1); telephone call A. Ettinger
                                                                                                                 re the further declaration (.6); e-mail exchanges with J. deKoe, B. Murphy re
                                                                                                                 disclosure statement and liquidation analysis (.5).

                                                                                                                 Research and draft reply to Debtors' objection to Equity Committee disclosure
8/14/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        5.20         2,652.00
                                                                                                                 statement.
                                                                                                                 Confer with J. deKoe re: financial information pertaining to plan and mediation
2/19/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.70         2,655.50 issues (.6); review financials in connection with plan issues (1.1); work on
                                                                                                                 Mediation Statement and prep for mediation (3).
                                                                                                                 Work on Mediation Statement (3); telephone call E. Dobbs re: plan mediation
                                                                                                                 (1.3); follow-up email to E. Dobbs re: mediation (.2); review and comment on
2/14/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.80         2,712.00
                                                                                                                 revised draft mediation order (.2); email S. Roach re: revised mediation order (.1).

                                                                                                                 Work on plan and disclosure statement issues (4.1); review and revise proposed
                                                                                                                 term sheet (.4); confer with B. Murphy re: liquidation analysis (.2); email
4/2/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        4.90         2,768.50
                                                                                                                 Committee professionals re: plan and disclosure statement issues (.2).

                                                                                                                 Research and draft reply to Debtors' objection to Equity Committee's disclosure
8/17/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        5.50         2,805.00
                                                                                                                 statement.
                                                                                                                 Review and analysis of Creditors Committee's motion to establish a protocol for
                                                                                                                 consideration of various liquidation plans (1.8); outline response to Protocol Motion
7/8/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.00         2,825.00 (.8); draft responsive pleading re: Creditors Committee Protocol Motion (1.4);
                                                                                                                 confer with potential plan sponsor re: participation in Equity Committee plan (1).

                                                                                                                 Research [redacted] (1); email exchanges J. Brown and J. Dalberg re: research
                                                                                                                 results (.2); telephone call B. Murphy re: Apollo and Alta plan issues (.3); confer
                                                                                                                 with J. Feldsher re: status of equity group negotiations (.3); confer with E. Moreno
1/26/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.10         2,881.50 re: [redacted] (.5); research re: [redacted] (1); confer with J. Chubak re:
                                                                                                                 mediation timing (.2); confer with J. Brown and J. Dalberg re: status (.5); email
                                                                                                                 exchanges J. Feldsher re: status of negotiations (.4); email J. Cavender re: PSA
                                                                                                                 and plan negotiations (.7).
                                                                                                                 Confer with J. Brown re: plan and case status (.1); review markup of plan from W.
                                                                                                                 Sullivan re: tax issues (.4); review disclosure statement mark-up re: tax issues (.4);
                                                                                                                 review Teneo distribution analysis (.2); confer with J. deKoe re: distribution
5/16/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.10         2,881.50
                                                                                                                 analysis (.2); work on Plan draft (1.6); work on Disclosure Statement draft (2.1);
                                                                                                                 email J. Brown re: further issues re: Plan and Disclosure Statement (.1).

                                                                                                                 Confer with H. Siegel re: plan issues and sale motion (.6); confer with J. Brown re:
                                                                                                                 response to sale motion (.2); outline response to sale motion (1.3); email
6/25/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.30         2,994.50 exchange M. Brooks re: discovery (.1); research [redacted] (2.6); prep for call with
                                                                                                                 Debtors and stalking horse counsel re: discovery (.4).

                                                                                                                 Telephone call M. Davis re: post-confirmation management (.1); telephone call S.
                                                                                                                 Fox re: plan issues and post-confirmation management (.3); telephone call J.
                                                                                                                 Chubak re: plan financing issues (.1); review case law re: Disclosure Statement
                                                                                                                 objections (1.1); confer with M. Troy re: resolution of NOAA objection to Disclosure
7/25/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.30         2,994.50
                                                                                                                 Statement (.1); Outline argument for status conference on Plan and sale issues
                                                                                                                 (1); attend status conference re: plan and sale issues (2.5); telephone call A.
                                                                                                                 Ettinger re: status conference and plan timing (.1).

                                                                                                                   Draft reply to Debtors' objection to Equity Committee's disclosure statement.
8/16/2018   Fee   Dalberg, Jon L.R.   0060       Chapter 11 Plan             510.00        5.90         3,009.00
                                                                                                                   Research re: [redacted] (2.7); telephone call B. Wainger re: salvage rights issues
                                                                                                                   (.2); telephone call J. Chubak re: mediation issues and plan considerations (.2);
                                                                                                                   telephone call J. Feldsher re: status of discussions re: plan proposals and related
1/23/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.40         3,051.00
                                                                                                                   legal concerns (.2); confer with B. Murphy re: status of plan and sale discussions
                                                                                                                   (.2); confer with J. Cavender re: plan and mediation concerns (.3); outline
                                                                                                                   mediation statement (1.6).
                                                                                                                   Work on Mediation Statement (5); emails B. Murphy, B. Miller, J. Brown re: inserts
2/7/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.40         3,051.00
                                                                                                                   to mediation statement (.4).
                                                                                                                   Review Armada proposal/LOI (.6); confer with B. Murphy and J. deKoe re: Armada
                                                                                                                   proposal (.3); review summary of Armada proposal and comparison with last
2/24/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.50         3,107.50
                                                                                                                   proposal (.3); prepare for mediation (4); email J. Cavender re: KEIP (.1); review
                                                                                                                   financials re: 2107 EBITDA (.2).
                                                                                                                   Email exchange K. Fackler re: exhibits to Plan (.3); telephone call A. Ettinger re:
                                                                                                                   execution of declaration re: retention of Guernsey's (.1); final preparation of Plan
                                                                                                                   (1.1); final preparation of disclosure statement (2.1); conference call J. Brown, K.
                                                                                                                   Fackler finalizing plan (.6) and disclosure statement (.8); work on Notice to District
5/31/2018   Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.70         3,220.50   Court of filing of plan and disclosure statement (.3); confer with A. Shapiro re:
                                                                                                                   retention of Guernsey’s and filing of plan (.1); retention agreement exhibit to
                                                                                                                   declaration of A. Ettinger (.2); review engagement letter from Guernsey's (.1).
                                              Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19     Page 91 of 111
                                                                       Fifth Interim Fee Application
                                                                    January 01, 2018 - October 31, 2018


                                                                                                                  Organize pleadings, exhibits, and argument outline for hearing on disclosure
                                                                                                                  statements and bid procedures (2.2); e-mail J .Brown re employee issues under
                                                                                                                  plan (.1); confer with J. Brown and C. Laquidare re district court intervention
                                                                                                                  motion (.4); confer with T. Graulich re equity committee amended plan (.2); confer
                                                                                                                  with J. deKoe re updated comparison schedule of distributions (.3); telephone call
                                                                                                                  J. Chubak re museum plan issues (.2); work on from of solicitation ballot for plans
8/29/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        5.90         3,333.50 (.4); confer with H. Siegel re amended equity committee plan (.1); review creditors
                                                                                                                  committee amended plan and creditors committee amended disclosure statement
                                                                                                                  (.7); e-mail T. Graulich and J. Chubak re description of equity committee plan in
                                                                                                                  creditors committee disclosure statement (.2); meeting with J. Burnett responding
                                                                                                                  to inquiries re equity committee plan (1); meeting with A. Ettinger re auction sale
                                                                                                                  issues (.1).

                                                                                                                  Review Committee comments and finalize Mediation Statement (2.2); organize
2/22/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        6.80         3,842.00 exhibits to Mediation Statement (2.2); email E. Dobbs re: Mediation Statement
                                                                                                                  (.1); draft alternative plan proposal (2.3).
                                                                                                                  Work on Mediation Statement and organize exhibits to Mediation Statement (7).
2/18/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        7.00         3,955.00
                                                                                                                  Review exhibits for Mediation (3); research re: Mediation (4); email J. Brown re:
2/11/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        7.20         4,068.00
                                                                                                                  inserts to mediation statement (.2).
                                                                                                                  Telephone call M. Davis re: post-confirmation plan management (.1); telephone
                                                                                                                  call H. Siegel re: exit financing (.1); telephone call J. Burnett re: plan and sale
                                                                                                                  issues (.2); telephone call F. Gerber and S. Cummings re: plan and sale proposal
                                                                                                                  (.1); review S. Cummings letter re: plan and sale proposal (.5); outline
                                                                                                                  presentation re: protocol motion hearing (1); review pleadings relevant to status
                                                                                                                  conference (1.4); review pleadings filed in District Court re: plan and sale issues
                                                                                                                  (1.2); email H. Siegel re: plan financing alternatives (.1); review and analysis of
7/24/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        7.60         4,294.00
                                                                                                                  recovery estimates for plan and sale recoveries (.3); confer with J deKoe re:
                                                                                                                  recovery analysis under plans and sale (.2); telephone call J. Guso and B. Rich re:
                                                                                                                  Glass Ratner discovery responses (.3); email A. Shapiro re: execution of term sheet
                                                                                                                  for exit financing (.1); confer with A. Shapiro re: response to equity holder inquiries
                                                                                                                  (.3); work on revisions to Disclosure Statement in response to comments and
                                                                                                                  objections (1.7).

                                                                                                                  Work on Mediation Statement (5.8); prep for mediation (1); emails J. Brown, B.
2/17/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        7.80         4,407.00 Murphy, B. Williams, J. Dalberg re: plan and mediation issues and alternative plan
                                                                                                                  scenarios (1).
                                                                                                                  Work on Mediation Statement (5); telephone call E. Dobbs re: mediation (.1);
                                                                                                                  email exchanges B. Murphy and J. deKoe re: financials and valuation issues (1);
2/20/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        8.30         4,689.50
                                                                                                                  work on plan and sale term sheet (2); email J. Brown re: Mediation Statement (.2).

                                                                                                                  Work on plan draft (2.8); research plan issues (.9); work on disclosure statement
                                                                                                                  draft (3.1); review case history and financing issues for disclosure statement (.6);
5/17/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        8.30         4,689.50 review revised tax discussion for disclosure statement (.2); research voting issues
                                                                                                                  under plan (.4); confer with J. Brown re: plan procedural issues (.3).

                                                                                                                  Work on final revisions to Equity Committee Chapter 11 Plan (3.4); work on
                                                                                                                  finalizing Equity Committee Disclosure Statement (2.8); work on issues pertaining
                                                                                                                  to noticing District Court of plan and disclosure statement (.5); telephone call (v-
                                                                                                                  mail) and email H. Winsberg re: filing of Equity Committee plan (.1); telephone call
                                                                                                                  J. Chubak re: filing of Equity Committee Chapter 11 plan (.2); telephone call M.
                                                                                                                  Brooks re: filing of Equity Committee Chapter 11 plan (.1); telephone call B.
6/1/2018     Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00        9.10         5,141.50 Wainger re: filing of Equity Committee Chapter 11 plan and notice to District Court
                                                                                                                  (.3); telephone call H. Siegel re: filing of Equity Committee plan (.1); email
                                                                                                                  exchange Guernsey's re: auction issues in plan and filing of plan (.2); conference
                                                                                                                  call J. Brown, B. Williams, B. Murphy re: plan and liquidating trust (.6); letter to B.
                                                                                                                  Wainger re: filing of plan and disclosure statement and agreement re: notice to
                                                                                                                  District Court Judge Smith (.8).

2/27/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00       10.00         5,650.00 Attend mediation.
2/26/2018    Fee   Gurfein, Peter J.   0060       Chapter 11 Plan             565.00       10.50         5,932.50 Attend mediation.
                                                  Claims Administration &                                         Review Debtors' omnibus claims objection (.2).
6/29/2018    Fee   Gurfein, Peter J.   0061                                   565.00        0.20           113.00
                                                  Objection
                                                  Claims Administration &                                           Confer with J Brown re: objection to PacBridge claim (.2).
7/11/2018    Fee   Gurfein, Peter J.   0061                                   565.00        0.20          113.00
                                                  Objection
                                                  Claims Administration &                                        Email S. Grossman re: continuance of objection to PacBridge claim (.1); attend
7/25/2018    Fee   Gurfein, Peter J.   0061                                   565.00        0.20          113.00
                                                  Objection                                                      hearing re: PacBridge claim objection (.1).
                                                                                                                 Review and analysis of Debtors' updated claims schedule reflecting disallowed and
                                                  Claims Administration &
1/8/2018     Fee   Gurfein, Peter J.   0061                                   565.00        1.00          565.00 settled claims for all debtors (.7); email B. Williams and B. Murphy re: updated
                                                  Objection
                                                                                                                 claims schedule analysis (.3).
                                                  Claims Administration &                                        Finalize objection to PacBridge claim.
6/19/2018    Fee   Gurfein, Peter J.   0061                                   565.00        1.00          565.00
                                                  Objection
                                                                                                                 Confer with J. Brown re: status of mediation on NY Landlord claim and responding
                                                                                                                 to inquiries from Debtors re: Equity Committee views on mediation (1); email J.
                                                  Claims Administration &                                        Henshall and Carr Riggs re: tax implications of settlement with NY Landlord (.2);
1/5/2018     Fee   Gurfein, Peter J.   0061                                   565.00        1.50          847.50
                                                  Objection                                                      review mediator's statement re: mediation resolution (.1); email and telephone
                                                                                                                 calls J. Brown approving mediation settlement on behalf of Equity Committee (.2).

                                                                                                                  Email exchange re: NY Landlord claim objection and settlement discussions (.2);
                                                  Claims Administration &                                         confer with J. Brown re: mediation and mediator and settlement discussions re: NY
1/3/2018     Fee   Gurfein, Peter J.   0061                                   565.00        1.70           960.50
                                                  Objection                                                       Landlord claim (.2); research re: [redacted] (1.1); review final mediation statement
                                                                                                                  (.2).
                                                                                                                  Review mediation brief re: NY Landlord claim objection (1); research [redacted]
                                                  Claims Administration &
1/2/2018     Fee   Gurfein, Peter J.   0061                                   565.00        2.00         1,130.00 (.6); mark-up proposed revisions to mediation statement (.3); email J. Brown re:
                                                  Objection
                                                                                                                  NY Landlord claim mediation (.1).
                                                                                                                  Review response filed by PacBridge to Equity Committee’s objection to PacBridge
                                                                                                                  claim (1); research issues raised by PacBridge in opposition to claim objection (.9);
                                                  Claims Administration &
7/23/2018    Fee   Gurfein, Peter J.   0061                                   565.00        2.90         1,638.50 confer with J. Brown and K. Fackler re: response to PacBridge opposition (.2);
                                                  Objection
                                                                                                                  review and assess research re: response to PacBridge opposition to claim objection
                                                                                                                  (.8).
                                                  Committee                                                       Email exchange A. Shapiro re: equity inquiries and financing issues (.1).
6/8/2018     Fee   Gurfein, Peter J.   0062                                   565.00        0.10            56.50
                                                  Communications
                                                  Committee                                                         Email to committee re confidentiality agreement extension.
8/1/2018     Fee   Gurfein, Peter J.   0062                                   565.00        0.10            56.50
                                                  Communications
                                                  Committee                                                       Email to Committee re: Court's ruling on disclosure statements and sale and bid
9/11/2018    Fee   Gurfein, Peter J.   0062                                   565.00        0.10            56.50
                                                  Communications                                                  procedures.
                                                  Committee                                                       Email and telephone call (voicemail) to Debtors' counsel re: Confidentiality
10/23/2018   Fee   Gurfein, Peter J.   0062                                   565.00        0.10            56.50
                                                  Communications                                                  Agreement and liquidating Chapter 11 plan (.1).
                                                  Committee                                                       Email exchange A. Shapiro re: Committee notices re: sale hearing (.1).
10/24/2018   Fee   Gurfein, Peter J.   0062                                   565.00        0.10            56.50
                                                  Communications
                                                  Committee                                                         Confer with A. Shapiro re: response to equity holders concerning D&O policy
10/31/2018   Fee   Gurfein, Peter J.   0062                                   565.00        0.10            56.50
                                                  Communications                                                    inquiries.
                                                  Committee                                                         Email memo to Committee re: revised [redacted] proposal.
3/20/2018    Fee   Gurfein, Peter J.   0062                                   565.00        0.20          113.00
                                                  Communications
                                                  Committee                                                         Email Committee re: results of derivative standing motion (.2).
5/23/2018    Fee   Gurfein, Peter J.   0062                                   565.00        0.20          113.00
                                                  Communications
                                                                                                                 Email memo to Committee re: entry of derivative standing order (.1); upload entry
                                                  Committee
5/25/2018    Fee   Gurfein, Peter J.   0062                                   565.00        0.20          113.00 to Committee website re: entry derivative standing order (.1).
                                                  Communications
                                                  Committee                                                         Confer with A. Shapiro re: agenda topics for Committee call.
9/27/2018    Fee   Gurfein, Peter J.   0062                                   565.00        0.20          113.00
                                                  Communications
                                              Case 3:16-bk-02232-JAF         Doc 150   Filed 08/13/19    Page 92 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                  Committee                                                       Confer with A. Shapiro re: status of sale process and prospects for auction (.2).
10/4/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.20          113.00
                                                  Communications
                                                  Committee                                                       Email memo to Committee re: sale process.
10/9/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.20          113.00
                                                  Communications
                                                  Committee                                                     Email memo to Committee re: sale issues, the Museum's position, and upcoming
10/23/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.20          113.00
                                                  Communications                                                District Court hearing approving the sale of RMST stock (.2).
                                                  Committee                                                     Email and text messaging to A. Shapiro re stalking horse group offer of settlement
8/30/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.20          113.00
                                                  Communications                                                (.2).
                                                  Committee                                                     Email exchanges with Committee members re: further inquiries re: plan and case
1/12/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications                                                status.
                                                  Committee                                                     Telephone call with A. Shapiro re: status of plan discussions and mediation issues
1/29/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications                                                (.3).
                                                  Committee                                                     Telephone call A. Shapiro re: pending matters (.3).
4/5/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications
                                                  Committee                                                     Email exchanges with members of Committee re: sale proposals under
5/7/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications                                                consideration.
                                                  Committee                                                     Email exchanges with Committee members re: terms of retention of Agentic as
5/14/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications                                                contingency fee counsel.
                                                  Committee                                                     Email exchanges with Committee members re: derivative standing motion,
5/17/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications                                                summary of [redacted] terms, and case status.
                                                  Committee                                                     Email exchange with committee members re plan and sale issues.
7/19/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications
                                                  Committee                                                       Telephone call A. Shapiro re status of discussions re plan and sale issues (.3).
8/14/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications
                                                  Committee                                                     Email exchange Committee members re: court scheduling order and status of case
9/28/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50
                                                  Communications                                                and adversary proceeding.
                                                                                                                Email exchange A. Shapiro re: website notice of entry of sale order (.1); email
                                                  Committee
10/19/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50 exchange T. Kraus re: Confidentiality Agreement (.1); email to Committee re: entry
                                                  Communications
                                                                                                                of sale order (.1).
                                                                                                                Email exchange Committee members re: status of sale and issues before District
                                                  Committee
10/29/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.30          169.50 Court (.2); update Committee Dropbox with filings before Judge Smith and
                                                  Communications
                                                                                                                transcript of October 25 hearing (.1).
                                                  Committee                                                     Respond to emails from A. Shapiro re: Court hearings, meetings with estate
1/14/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications                                                professionals, plan status, and sale issues.
                                                  Committee                                                     Telephone call A. Shapiro re: long term case administration and plan issues (.4).
1/15/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications
                                                  Committee                                                       Email Committee re: case status and update on sale process.
3/12/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications
                                                  Committee                                                     Telephone call A. Shapiro re case status and pending matters (.3); confer with I.
4/5/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications                                                Jacobs re pending matters (.1).
                                                  Committee                                                     Telephone call A. Shapiro re: case status (.2); email exchanges with Committee
5/16/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications                                                members re: case status (.2).
                                                  Committee                                                     Email exchanges with Committee members re: response to Court's ruling and sale
9/14/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications                                                process claims.
                                                  Committee                                                     Email memos to Committee re: case status and sale issues (.4).
9/21/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications
                                                  Committee                                                     Memo to Committee re: Equity Committee v. Sellers status conference and report
9/24/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications                                                from R. Charbonneau re: next steps (.4).
                                                  Committee                                                     Email exchanges with Committee re: utilization of NOLs (.2); email memo to
10/17/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications                                                Committee re: District Court jurisdiction and sale hearing (.2).
                                                  Committee                                                     Email A. Shapiro re: inquiry from equity holders re: sale status (.1); email
10/18/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00
                                                  Communications                                                Committee re: results of sale hearing (.3).
                                                                                                                Email memo to Committee re: draft letter to Debtors re: Confidentiality Agreement
                                                  Committee
10/19/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.40          226.00 (.3); email exchange Committee members re: letter to Debtors re: Confidentiality
                                                  Communications
                                                                                                                Agreement (.1).
                                                  Committee                                                     Email memo to Committee re: status of discussions re: plan and re: mediation.
1/23/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.50          282.50
                                                  Communications
                                                                                                                Email memo to Committee re: status of mediation preparation and status of sale
                                                  Committee
1/24/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.50          282.50 and plan proposals (.3); email exchanges with committee members re: mediation
                                                  Communications
                                                                                                                (.2).
                                                  Committee                                                     Telephone calls A. Shapiro re plan issues and mediation (.4); confer with A.
2/9/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.50          282.50
                                                  Communications                                                Shapiro and B. Murphy re: Apollo proposal (.1).
                                                  Committee                                                     Email Committee re: filing of plan and disclosure statement (.4); confer with A.
6/1/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.50          282.50
                                                  Communications                                                Shapiro re: filing of plan and disclosure statement (.1).
                                                  Committee                                                     Telephone call A. Shapiro re: plan and sale issues (.4); email agenda for 12/13
2/12/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00
                                                  Communications                                                committee call (.2).
                                                  Committee                                                     Telephone calls A. Shapiro re: plan issues (.3); email committee re: plan issues and
2/22/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00
                                                  Communications                                                mediation statement (.3).
                                                  Committee                                                     Email exchanges with Committee members re: mediator's report, scheduling
3/2/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00
                                                  Communications                                                Committee meeting, and status of sale process.
                                                                                                                Email A. Shapiro re: communications from equity holders (.1); email I. Jacobs re:
                                                  Committee
4/6/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00 sale process (.2); email Committee re: subject matters for next Committee call (.3).
                                                  Communications
                                                  Committee                                                       Email memo to Committee re: sale and plan update and status.
6/20/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00
                                                  Communications
                                                  Committee                                                       Email memo to Committee re: sale and plan updates and Committee meeting
6/22/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00
                                                  Communications                                                  issues.
                                                  Committee                                                       Memo to Committee re: plan alternatives (.6).
7/6/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00
                                                  Communications
                                                  Committee                                                       Memo to Committee re: notices on website, sale process, and case status update.
9/17/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00
                                                  Communications
                                                                                                                Memo to Committee re: status of Museum's interest in sale process and District
                                                  Committee
9/22/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00 Court litigation (.4); email exchanges with Committee members re: Museum's
                                                  Communications
                                                                                                                status (.2).
                                                  Committee                                                     Confer with Committee member T. Kraus re: sale issues and Committee issues (.6).
10/7/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.60          339.00
                                                  Communications
                                                  Committee                                                     Telephone call A. Shapiro re: witnesses re: D&O claims (.2); confer with I. Jacobs
4/13/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.70          395.50
                                                  Communications                                                re: case status and sale issues (.5).
                                                                                                                Email exchange A. Shapiro re: responding to inquiries from equity holders (.2);
                                                  Committee                                                     email memo to Committee re: Court's direction respecting October 18 hearing (.3);
10/11/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.70          395.50
                                                  Communications                                                email exchange Committee members re: concerns about Sale hearing process (.2).

                                                                                                                  Email Committee responding to inquiries re: Riverside Group (.2); email exchanges
                                                  Committee                                                       with Committee members re: mediation (.3); telephone call A. Shapiro re: case
2/15/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications                                                  status (.2); email to Committee members attendees at Mediation re: confidentiality
                                                                                                                  agreement (.1).
                                                  Committee                                                       Memo to Committee re: case status update and mediation (.6); email exchanges
2/16/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications                                                  with Committee members (.2).
                                                  Committee                                                       Email exchanges with I. Jacobs re: mediation (.3); email exchanges A. Shapiro, J.
2/23/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications                                                  Heller, I. Jacobs re: mediation preparation (.5).
                                                                                                                  Email memo to Committee re: sale status and [redacted] proposal and analysis of
                                                  Committee                                                       financial information (.6); confer with Committee members re: follow up to
4/12/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications                                                  [redacted] financial information (.2).

                                                  Committee                                                     Memo to Committee re summaries of sale proposals and responding to inquiries re:
4/23/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications                                                sale proposals (.8).
                                                  Committee                                                     Email Committee re: derivative standing motion and status of sale negotiations and
5/11/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications                                                sale process.
                                                  Committee                                                     Email memo to Committee re: case status update and Creditors Committee stay
7/5/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications                                                motion (.6); email A. Shapiro re: plan analysis and open issues (.2).
                                              Case 3:16-bk-02232-JAF         Doc 150   Filed 08/13/19    Page 93 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                  Committee                                                       Memo to Committee re: follow-up to July 25 hearing.
7/26/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications
                                                  Committee                                                       Email memo to Committee re: plan issues and agenda for Committee call.
9/3/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications
                                                                                                                Email exchanges with Committee members re: analysis of bankruptcy claims
                                                  Committee
9/20/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00 assessment (.5); email Committee re: summary of case status and sale support
                                                  Communications
                                                                                                                efforts (.3).
                                                                                                                Draft minutes of October 16 Committee meeting (.4); email memo to Committee
                                                  Committee
10/25/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00 re: status of hearing before Judge Smith re: approval of sale of RMST stock (.4).
                                                  Communications
                                                  Committee                                                       Memo to Committee re: District Court sale hearing.
10/26/2018   Fee   Gurfein, Peter J.   0062                                  565.00        0.80          452.00
                                                  Communications
                                                  Committee                                                       Email exchange with Committee members re: mediation and KEIP (.3); email
2/24/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.90          508.50
                                                  Communications                                                  Committee re: Armada proposal and re: summary of Armada LOIs (.6).
                                                  Committee                                                       Memo to Committee re: case status and sale and plan process (.9).
3/2/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.90          508.50
                                                  Communications
                                                  Committee                                                       Memo to Committee re: case status, sale status, and analysis of term sheets.
3/19/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.90          508.50
                                                  Communications
                                                  Committee                                                       Memo to Committee re: sale process, case status update, and derivative standing
5/1/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.90          508.50
                                                  Communications                                                  demand.
                                                  Committee                                                       Email memo to Committee re: [redacted] offer and status of sale process.
5/4/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.90          508.50
                                                  Communications
                                                                                                                Email Committee re: filing of D&O adversary proceeding (.5); telephone call I.
                                                  Committee
6/5/2018     Fee   Gurfein, Peter J.   0062                                  565.00        0.90          508.50 Jacobs re: case status update (.2); confer with A. Shapiro re: case status and
                                                  Communications
                                                                                                                equity holder issues (.2).
                                                  Committee                                                     Telephone call J. Heller re: case status (.2); memo to Committee re: case status
6/12/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.90          508.50
                                                  Communications                                                update (.7).
                                                  Committee                                                     Memo to committee re Plan and Sale process update (.9).
7/16/2018    Fee   Gurfein, Peter J.   0062                                  565.00        0.90          508.50
                                                  Communications
                                                                                                                Email memos to Equity Committee re: status of mediation of NY Landlord claims
                                                                                                                (.3); memo to Committee re: recommended settlement of NY landlord claim (.4);
                                                  Committee
1/5/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.00          565.00 email exchanges Committee members re: approval of mediated settlement of NY
                                                  Communications
                                                                                                                Landlord claim and implication of settlement on claims distribution (.3).

                                                  Committee                                                     Confer with I. Jacobs, A. Shapiro, J. Heller re: mediation and prep for further
2/26/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.00          565.00
                                                  Communications                                                discussions (1).
                                                  Committee                                                     Email A. Shapiro re: status of plan filing (.2); email Committee memo re: case
6/4/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.00          565.00
                                                  Communications                                                update and plan filing (.8).
                                                                                                                Email A. Shapiro re: website updates and communications with equity holders (.3);
                                                  Committee
6/6/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.00          565.00 email Committee re: Debtors' opposition to Trustee motion and term sheet for sale
                                                  Communications
                                                                                                                of company to [redacted] (.7).
                                                                                                                Telephone call A. Shapiro re case status update (.2); email memo to Committee re:
                                                  Committee
7/13/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.00          565.00 Court’s order abating hearings and scheduling status conference (.8).
                                                  Communications
                                                                                                                Email memo to committee re: status conference in EC v. Sellers et al. (.4); email
                                                  Committee
9/25/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.00          565.00 exchange committee members re: sale process (.2); email memo to Committee re:
                                                  Communications
                                                                                                                status of auction sale process and potential bidders (.4).
                                                                                                                Email memo to Committee re: case status, pleadings filed with court re:
                                                  Committee
10/5/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.00          565.00 reservation of rights and limited opposition to sale motion (.9); email to committee
                                                  Communications
                                                                                                                re: no bids received for auction (.1).
                                                  Committee                                                     Memo to Committee re: analysis of Las Vegas lease and amendment and updated
1/8/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.10          621.50
                                                  Communications                                                claims analysis.
                                                                                                                Email exchange A. Shapiro re: status of case (.3); email Committee re: updated
                                                  Committee
3/13/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.10          621.50 [redacted] proposal and financing issues (.3); telephone call F. Gerber re: case
                                                  Communications
                                                                                                                issues (.5).
                                                  Committee                                                     Memo to Committee re: case status update (1.1).
7/27/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.10          621.50
                                                  Communications
                                                                                                                Confer with A. Shapiro re: Committee meetings and updating Committee on
                                                  Committee                                                     negotiations and proposed mediation (.3); draft agenda for Committee meeting
1/18/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.20          678.00
                                                  Communications                                                (.5); email committee re: meeting agenda and mediation proposal (.4).

                                                                                                                  Email memo to Committee re: analysis of bids received by Debtors (.9); email to
                                                  Committee                                                       Committee re: assessment of financial information received from [redacted] (.1);
4/18/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.20          678.00
                                                  Communications                                                  email exchanges with Committee members re: financial information from bidders
                                                                                                                  (.2).
                                                  Committee                                                       Email A. Shapiro re: status of plan and sale issues (.2); memo to Committee re:
7/23/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.20          678.00
                                                  Communications                                                  case status update (1).
                                                  Committee                                                       Memo to Committee re: status conference on plan and sale issues and case status
7/25/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.20          678.00
                                                  Communications                                                  update.
                                                  Committee                                                       Email memo to Committee re: plan mediation (.9); confer with members of
2/2/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.30          734.50
                                                  Communications                                                  Committee re: participation in mediation (.4).
                                                                                                                  Email memo to Committee re: status of [redacted] offer and sale status in general
                                                  Committee                                                       (.7); review proposals with A. Shapiro from [redacted] and [redacted] (.4); email
5/4/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.30          734.50
                                                  Communications                                                  Lincoln re: issues raised by Committee re: [redacted] proposal (.2).

                                                                                                                Email exchange committee members re district court proceeding and bankruptcy
                                                  Committee
8/3/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.30          734.50 court proceeding (.3); memo re Virginia District court proceeding process and
                                                  Communications
                                                                                                                pleadings (1).
                                                  Committee                                                     Memo to committee re case status (1.3).
8/20/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.30          734.50
                                                  Communications
                                                                                                                Email memo to committee re perspective plan revisions (.8); Email exchange with
                                                  Committee                                                     committee members regarding inquiries with respect to plan and disclosure
8/27/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.30          734.50
                                                  Communications                                                statement amendments (.3); email sale opposition to committee members (.2).

                                                                                                                E-mail committee responding to inquiries by committee members re district court
                                                  Committee
8/29/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.30          734.50 hearing (.3); memo to committee re status of plan and sale issues (1).
                                                  Communications
                                                                                                                Prep for Committee call (.4); Committee call (.6); email exchanges with Committee
                                                  Committee
10/10/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.30          734.50 members re: case status (.1); telephone call T. Kraus re: Case status (.2).
                                                  Communications
                                                                                                                Memo to Committee re: case status update (1); email exchanges with Committee
                                                  Committee
2/14/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.40          791.00 members re: case status (.2); confer with A. Shapiro re: mediation and website
                                                  Communications
                                                                                                                notice (.2).
                                                  Committee                                                     Memo to Committee re: status of sale process and analysis of proposals and
4/4/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.40          791.00
                                                  Communications                                                alternatives (1.4).
                                                  Committee                                                     Memo to committee re case status (1.4).
8/19/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.40          791.00
                                                  Communications
                                                                                                                Draft minutes from prior Committee call (.8); draft agenda for Committee Call (.2);
                                                  Committee
9/3/2018     Fee   Gurfein, Peter J.   0062                                  565.00        1.40          791.00 email Committee re: Committee Call and developments in case (.4).
                                                  Communications
                                                  Committee                                                     Prep for Committee call (.4); Committee call (.8); respond to post-call inquiries
10/16/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.40          791.00
                                                  Communications                                                from Committee members (.2).
                                                                                                                Telephone call A. Shapiro re: long term case administration and resolution and
                                                  Committee
1/16/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.50          847.50 issues pertaining to mediation (.3); memo to Committee re: case status update and
                                                  Communications
                                                                                                                mediation (1.2).
                                                                                                                Email memo to Committee re: case status, sale process, plan issues, and mediation
                                                  Committee
1/25/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.50          847.50 (1.2); email exchanges Committee members responding to inquiries re: case status
                                                  Communications
                                                                                                                (.3).
                                                  Committee                                                     Confer with Committee Members re Mediation.
2/26/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.50          847.50
                                                  Communications
                                             Case 3:16-bk-02232-JAF         Doc 150   Filed 08/13/19     Page 94 of 111
                                                                     Fifth Interim Fee Application
                                                                  January 01, 2018 - October 31, 2018


                                                 Committee                                                     Memo to Committee re: case status and sale process (1.3); memo to Litigation
3/28/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.50          847.50
                                                 Communications                                                Subcommittee of the Equity Committee re: D&O issues (.2).
                                                 Committee                                                     Memo to Committee re: sale status and case status (1.4); email exchanges with
5/8/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.50          847.50
                                                 Communications                                                Committee members re: status of sale process and case (.1).
                                                 Committee                                                     Telephone call A. Shapiro re: sale and plan issues (.2); memo to Committee re:
7/31/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.50          847.50
                                                 Communications                                                case status update (1.3).
                                                                                                               Memo to Committee re: case status, sale issues, and background, legal issues, and
                                                 Committee
1/3/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.60          904.00 proposed settlement ranges with respect to NY Landlord claim mediation.
                                                 Communications
                                                                                                               Confer with A. Shapiro re: equity group submission of proposal and scope of
                                                                                                               mediation issues (.3); email Committee members re: status of mediation proposal
                                                 Committee
2/1/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.60          904.00 and discussion with equity group and debtors respecting plan issues and mediation
                                                 Communications
                                                                                                               (.2); memo to Committee re: case status update, plan related issues, and
                                                                                                               mediation (1.1).
                                                                                                               Telephone call A. Shapiro re: sale and plan process and status (.3); email memo to
                                                 Committee                                                     Committee re: status of sale and plan process (1); email I. Jacobs responding to
3/22/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.60          904.00
                                                 Communications                                                inquiries re: sale and plan process (.1); email Committee re: execution of
                                                                                                               amendment to confidentiality agreement (.2).
                                                                                                               Memo to Committee re: status of sale process and plan process (1.2); memo to
                                                 Committee
1/4/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.70          960.50 Special Litigation Subcommittee of Equity Committee re: D&O claims (.5).
                                                 Communications
                                                                                                               Telephone call I. Jacobs re: status of negotiations and plan mediation concerns
                                                 Committee                                                     (.3); telephone call A. Shapiro re: mediation concerns and status of plan
1/30/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.70          960.50
                                                 Communications                                                negotiations (.3); memo to Committee re: status of plan and mediation discussions
                                                                                                               (1.1).
                                                                                                               Telephone call A. Shapiro re: case status (.3); email memo to committee re: case
                                                 Committee
2/6/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.70          960.50 status and upcoming Committee call (.4); memo to Committee re: plan status and
                                                 Communications
                                                                                                               mediation (.8); email A. Shapiro re: mediation (.2).
                                                 Committee                                                     Case status update memo to committee.
7/18/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.70          960.50
                                                 Communications
                                                                                                                Prep for Committee call (.6); attend Committee call (.9); follow-up emails with
                                                 Committee
10/2/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.70           960.50 Committee members after call (.1); email exchanges with Committee members
                                                 Communications
                                                                                                                updating on sale process (.1).
                                                                                                                Telephone call with I. Jacobs re: mediation, sale process, and plan process
                                                 Committee
3/6/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.80         1,017.00 concerns (.5); email exchanges with Committee members re: plan and sale process
                                                 Communications
                                                                                                                concerns (1.1); email A. Shapiro re: Committee concerns (.2).
                                                 Committee                                                      Memo to Committee re: analysis of UCC plan and disclosure statement.
6/30/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.80         1,017.00
                                                 Communications
                                                 Committee                                                        Memo to committee re August 30 hearing and related matters (1.8).
8/31/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.80         1,017.00
                                                 Communications
                                                                                                                Email memo to Committee re: sale update (.5); email exchange Committee
                                                 Committee
3/14/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.90         1,073.50 members responding to inquiries re: sale process (.4); draft memo to Committee
                                                 Communications
                                                                                                                re: overview of case status and direction and alternatives (1).
                                                                                                                Memo to Committee re: case status and sale process updates (1.4); telephone call
                                                 Committee
4/17/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.90         1,073.50 A. Shapiro re: status (.2); telephone call I. Jacobs re: status (.3).
                                                 Communications
                                                                                                                Email Committee re: sale proposals analysis (.5); email memo to Committee re:
                                                 Committee
4/23/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.90         1,073.50 [redacted] proposal and financials (.4); email Committee re: [redacted] revised
                                                 Communications
                                                                                                                proposal (.2); Committee memo re: derivative standing (.8).
                                                 Committee                                                      Draft Notice to District Court of filing of Equity Committee plan and disclosure
5/26/2018   Fee   Gurfein, Peter J.   0062                                  565.00        1.90         1,073.50
                                                 Communications                                                 statement.
                                                                                                                Memo to Committee re: Creditors Committee Protocol Motion, sale and plan issues,
                                                 Committee
7/9/2018    Fee   Gurfein, Peter J.   0062                                  565.00        1.90         1,073.50 and Equity Committee plan sponsors (1.8); email A. Shapiro re: District Court
                                                 Communications
                                                                                                                admiralty law issues (.1).
                                                                                                                Memo to Committee re: case status update and discussion with counsel to Debtors
                                                                                                                and to Creditor Committee re: case resolution and potential for mediation (1);
                                                 Committee                                                      email Committee re: results of hearing on motion to extend time to file disclosure
1/11/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.00         1,130.00
                                                 Communications                                                 statement (.5); email exchanges Committee members re; follow-up questions re:
                                                                                                                case status and potential mediation of case resolution (.5).

                                                                                                                Draft minutes from 4/18/18 Committee call (.6); draft agenda for Committee call
                                                                                                                5/10/18 (.4); email memo to Committee re: 5/9/18 Committee call (.3); email
                                                 Committee                                                      Special Litigation Subcommittee of the Equity Committee re: contingency fee
5/9/2018    Fee   Gurfein, Peter J.   0062                                  565.00        2.00         1,130.00
                                                 Communications                                                 counsel (.4); email exchanges with Special Committee members re: contingency
                                                                                                                fee counsel contract (.1); confer with B. Murphy re: financial report to Committee
                                                                                                                (.2).
                                                                                                                Confer with A. Shapiro re: responding to inquiries from equity holders re: plan and
                                                 Committee
6/29/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.00         1,130.00 sale (.2); prep for Committee call (.4); attend Committee call (1.4).
                                                 Communications
                                                                                                                Email committee members re execution of extension of confidentiality agreement
                                                                                                                (.1); memo to committee re Judge Glenn scheduling order and plan and sale
                                                 Committee
8/2/2018    Fee   Gurfein, Peter J.   0062                                  565.00        2.00         1,130.00 motion hearings and status of negotiations with interested parties (1.4); memo to
                                                 Communications
                                                                                                                committee re July 25 hearing and transcript (.3); memo to committee re E.D. VA
                                                                                                                litigation (.2).
                                                 Committee                                                      Email memo to Committee re: research relating to [redacted] (1.6); email
9/18/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.00         1,130.00
                                                 Communications                                                 Committee re: publicizing sale and auction (.4).
                                                                                                                Research and analysis of [redacted] (.8); Draft memo responding to Committee
                                                 Committee
10/1/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.00         1,130.00 members' inquiries (.8); email memo to Committee re: sale process update (.4).
                                                 Communications
                                                 Committee                                                      Confer with Committee members re: mediation and status of plan and sale
2/27/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.10         1,186.50
                                                 Communications                                                 negotiations.
                                                                                                                Prep for call with Committee (.6); conference call Equity Committee re: plan and
                                                 Committee
3/9/2018    Fee   Gurfein, Peter J.   0062                                  565.00        2.10         1,186.50 sale process and concerns with case status (1.2); follow-up emails with estate
                                                 Communications
                                                                                                                professionals re: Committee call (.3).
                                                                                                                Email memo to Committee re: [redacted] proposal (.3); email memo to Committee
                                                 Committee                                                      re: letters of intent and liquidation issues (.4); confer with A. Shapiro re: equity
4/2/2018    Fee   Gurfein, Peter J.   0062                                  565.00        2.10         1,186.50
                                                 Communications                                                 interests in [redacted] transaction (.2); email memo to Committee re: sale process
                                                                                                                and alternatives (1.2).
                                                 Committee                                                      Prep for Committee call (.8); attend Committee call (1.2); email A. Shapiro re:
5/10/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.10         1,186.50
                                                 Communications                                                 inquiries with Daoping Bao re: [redacted] proposal (.1).
                                                 Committee                                                      Prepare for Committee call (.7); Committee meeting conference call (1.5).
2/8/2018    Fee   Gurfein, Peter J.   0062                                  565.00        2.20         1,243.00
                                                 Communications
                                                                                                                Memo to Committee re: hearing on Euclid Trustee motion, Debtors' sale motion,
                                                 Committee
6/7/2018    Fee   Gurfein, Peter J.   0062                                  565.00        2.30         1,299.50 and case update (2.1); email A. Shapiro re: equity holder inquiries re: sale motion
                                                 Communications
                                                                                                                and Trustee motion (.2).
                                                                                                                Draft minutes of June 15 Committee meeting (.9); draft agenda for June 29
                                                 Committee
6/28/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.30         1,299.50 Committee call (.5); email memo to Committee re: case status update (.9).
                                                 Communications
                                                                                                                Prepare for call with Committee (.7); Committee meeting conference call (1.5);
                                                 Committee
1/19/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.40         1,356.00 email exchanges with Committee members re: sale and plan process (.2).
                                                 Communications
                                                                                                                Draft memo to Committee re: case status update, agenda for Committee call, and
                                                 Committee
3/15/2018   Fee   Gurfein, Peter J.   0062                                  565.00        2.40         1,356.00 minutes of prior meeting (2.2); email to Committee re: upcoming Committee call
                                                 Communications
                                                                                                                (.1); email I. Jacobs responding to inquiries (.1).
                                                                                                                Prepare for Committee call (.6); attend Committee Call (1.5); follow-up emails with
                                                 Committee
9/5/2018    Fee   Gurfein, Peter J.   0062                                  565.00        2.40         1,356.00 Committee members re: plan and related case dispositive issues (.3).
                                                 Communications
                                             Case 3:16-bk-02232-JAF          Doc 150   Filed 08/13/19     Page 95 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                                                                                 Confer with A. Shapiro re: mediation proposal (.3); email mediation proposal to
                                                                                                                 Committee (.2); email Committee re case status update (.3); memo to Committee
                                                 Committee
1/17/2018   Fee   Gurfein, Peter J.   0062                                   565.00        2.50         1,412.50 re: plan negotiations and purpose of mediation (1.4); respond to inquiries from
                                                 Communications
                                                                                                                 Committee members re: case status and mediation (.3).

                                                                                                                 Email to Committee members re: specifics of proposed mediation (.7); confer with
                                                                                                                 A. Shapiro, I. Jacobs, and J. Heller re: attendance at mediation (.3); email
                                                 Committee
1/26/2018   Fee   Gurfein, Peter J.   0062                                   565.00        2.50         1,412.50 Committee re: status of discussions with Alta and Apollo (.4); memo to Committee
                                                 Communications
                                                                                                                 re: case status update, communications with potential bidders, and plan
                                                                                                                 negotiations (1.1).
                                                                                                                 Email Committee re draft Mediation Statement (.2); telephone call A. Shapiro re:
                                                 Committee
2/21/2018   Fee   Gurfein, Peter J.   0062                                   565.00        2.50         1,412.50 mediation (.2); email memo to Committee re: plan alternatives (2.1).
                                                 Communications
                                                                                                                 Memo to committee re case status update (.7); e-mail exchanges with committee
                                                 Committee                                                       members re follow-up to committee memo (.3); telephone call F. Gerber re
8/8/2018    Fee   Gurfein, Peter J.   0062                                   565.00        2.50         1,412.50
                                                 Communications                                                  committee issues (.2); memo to equity committee re plan and sale issues and
                                                                                                                 District Court hearing (1.3).
                                                 Committee                                                       Prep for Committee call (.6); participate in Equity Committee call (1.8); email
3/16/2018   Fee   Gurfein, Peter J.   0062                                   565.00        2.60         1,469.00
                                                 Communications                                                  exchanges Committee members re: follow-up to Committee call (.2).
                                                                                                                 Telephone call J. Brown and R. Charbonneau re: derivative standing motion
                                                                                                                 settlement (.4); conference call M. Brooks, S. Roach, R. Charbonneau, J. Brown re:
                                                                                                                 consensual resolution of the derivative standing motion (.8); telephone call J.
                                                 Committee                                                       Chubak re: derivative standing motion (.1); review and revise draft form of order
5/22/2018   Fee   Gurfein, Peter J.   0062                                   565.00        2.80         1,582.00
                                                 Communications                                                  settling derivative standing motion (.3); confer with S. Roach, M. Brooks, J.
                                                                                                                 Chubak, R. Charbonneau re: resolution of derivative standing motion (.4); prepare
                                                                                                                 outline of argument for hearing re: derivative standing motion (.8).

                                                                                                                   E-mail exchanges with committee members re protocol motion (.6); memorandum
                                                 Committee                                                         to committee re: case status update (1.4); confer with equity committee re
7/10/2018   Fee   Gurfein, Peter J.   0062                                   565.00        2.80         1,582.00
                                                 Communications                                                    contents of data room (.2); email Committee re: protocol motion and National
                                                                                                                   Maritime Museum pleading (.6).
                                                                                                                   Confer with J. Heller, I. Jacobs, A. Shapiro re: participation at mediation (.2); draft
                                                 Committee                                                         minutes from prior Committee meeting (.5); draft agenda for February 8 meeting
2/7/2018    Fee   Gurfein, Peter J.   0062                                   565.00        3.00         1,695.00
                                                 Communications                                                    (.2); memo to Committee re: case status update (1.9); email committee re: 2/8
                                                                                                                   Committee conference call (.2).
                                                                                                                   Telephone call I. Jacobs re: case status (.4); email to Committee re: Equity
                                                                                                                   Committee comments to [redacted] proposal (.2); draft agenda for Committee call
                                                 Committee
4/9/2018    Fee   Gurfein, Peter J.   0062                                   565.00        3.00         1,695.00   (.4); draft minutes of 3/16 Committee call (.8); email memo to Committee re:
                                                 Communications
                                                                                                                   committee call and case status (1); email Committee re: J. Henshall responses to
                                                                                                                   financial information questions (.2).
                                                                                                                   Prepare for committee call (.8); attend an equity committee call (1.1); issue
                                                 Committee                                                         corrected July 23 meeting minutes (.2); draft minutes for August 6 committee call
8/6/2018    Fee   Gurfein, Peter J.   0062                                   565.00        3.00         1,695.00
                                                 Communications                                                    (.8); circulate amendment to confidentiality agreement to committee members for
                                                                                                                   execution (.1).
                                                                                                                   Prepare for Committee call (.6); Committee meeting conference call (1.5); email
                                                                                                                   exchanges with Committee members follow-up to Committee call (.4); confer with
                                                 Committee
2/13/2018   Fee   Gurfein, Peter J.   0062                                   565.00        3.20         1,808.00   A. Shapiro re: plan and mediation (.2); confer with B. Williams re: plan and
                                                 Communications
                                                                                                                   mediation (.1); email memo to Committee re: follow-up to Committee call (.4).

                                                                                                                 Memo to Committee re: Court's September 11 ruling on disclosure statements and
                                                                                                                 bid procedures and implications on case (1.3); prepare for Committee Call (.4);
                                                 Committee
9/12/2018   Fee   Gurfein, Peter J.   0062                                   565.00        3.20         1,808.00 Committee Call re: plan, sale, Court's September 11 ruling, case status, options for
                                                 Communications
                                                                                                                 Committee (1.4); email to Committee re: press reports of August 30 hearing (.1).

                                                                                                                 Draft minutes for May 10 Committee meeting (.8); draft agenda for June 15
                                                 Committee
6/14/2018   Fee   Gurfein, Peter J.   0062                                   565.00        3.30         1,864.50 Committee meeting (.4); email Committee re: case status update including sale
                                                 Communications
                                                                                                                 motion and plan issues (2.1).
                                                                                                                 Prep for Committee call (.6); Committee call (1.4); telephone call A. Shapiro re:
                                                 Committee
6/15/2018   Fee   Gurfein, Peter J.   0062                                   565.00        3.40         1,921.00 follow-up to Committee meeting (.1); email memo to Committee re: Debtors' sale
                                                 Communications
                                                                                                                 motion (1.3).
                                                                                                                 Prep for Committee call (.8); attend Equity Committee call (1.2); confer with A.
                                                 Committee
7/23/2018   Fee   Gurfein, Peter J.   0062                                   565.00        3.50         1,977.50 Shapiro re: protocol motion and status conference (.2); case status update memo
                                                 Communications
                                                                                                                 to Committee (1.2); email A. Shapiro re: plan issues (.1).
                                                                                                                 Draft minutes re: January 19, 2018 Committee meeting (1); draft minutes for
                                                 Committee
1/22/2018   Fee   Gurfein, Peter J.   0062                                   565.00        3.80         2,147.00 December 14, 2017 Committee meeting (.9); memo to Committee re: update on
                                                 Communications
                                                                                                                 case status, sale process, plan process, and mediation (1.9).
                                                                                                                 Memo to committee re case status update (1.4); email exchange committee
                                                                                                                 members re follow-up questions pertaining to sale and plan issues (.3); confer with
                                                 Committee
7/20/2018   Fee   Gurfein, Peter J.   0062                                   565.00        3.80         2,147.00 R. Charbonneau re status of the adversary proceeding for report to Committee
                                                 Communications
                                                                                                                 (.2); draft agenda for committee meeting (.8); draft committee minutes (1.1).

                                                 Employment    & Fee                                               Submit LGB interim fee request for January (.2).
2/15/2018   Fee   Gurfein, Peter J.   0065                                   565.00        0.20          113.00
                                                 Application
                                                 Employment    & Fee                                               Review and revise draft invoice for September 2018 (.2).
10/9/2018   Fee   Gurfein, Peter J.   0065                                   565.00        0.20          113.00
                                                 Application
                                                 Employment    & Fee                                               Review and finalize September time for interim fee request (.3); issue interim fee
10/2/2018   Fee   Gurfein, Peter J.   0065                                   565.00        0.40          226.00
                                                 Application                                                       request (.1).
                                                 Employment    & Fee                                               Review and edit December invoice in connection with interim fee request.
1/11/2018   Fee   Gurfein, Peter J.   0065                                   565.00        0.50          282.50
                                                 Application
                                                 Employment    & Fee                                               Review January invoice re: LGB interim fee request (.5).
2/14/2018   Fee   Gurfein, Peter J.   0065                                   565.00        0.50          282.50
                                                 Application
                                                                                                                Finalize December invoice in connection with interim compensation request (.5);
                                                 Employment & Fee
1/12/2018   Fee   Gurfein, Peter J.   0065                                   565.00        0.60          339.00 review and comment on Akerman and Teneo interim fee requests (.1).
                                                 Application
                                                 Employment & Fee                                                  Work on Fourth Interim Fee Application.
1/25/2018   Fee   Gurfein, Peter J.   0065                                   565.00        1.10          621.50
                                                 Application
                                                                                                                Finalize review and revisions to invoices in connection with March interim fee
                                                 Employment & Fee
4/13/2018   Fee   Gurfein, Peter J.   0065                                   565.00        1.10          621.50 request (.9); letter to UST re: March interim fee request (.1); email J. Chubak and
                                                 Application
                                                                                                                H. Winsberg re: interim fee request redactions (.1).
                                                 Employment & Fee                                               Review and edit time entries re: August time (1.1); issue letter re: interim
9/17/2018   Fee   Gurfein, Peter J.   0065                                   565.00        1.20          678.00
                                                 Application                                                    compensation (.1).
                                                 Employment & Fee                                               Work on LGB fee application (1.1); review and comment on Akerman fee
2/9/2018    Fee   Gurfein, Peter J.   0065                                   565.00        1.30          734.50
                                                 Application                                                    application (.2).
                                                                                                                Further comments and revisions to liquidation analysis (.4); email A. Ettinger re:
                                                                                                                potential purchasers for assets (.1); review and revise Notice of Errata re: plan and
                                                                                                                disclosure statement (.3); confer with J. Neary re: withdrawal of Intervention
9/3/2018    Fee   Gurfein, Peter J.   0065       Chapter 11 Plan             565.00        1.50          847.50
                                                                                                                motion (.1); review oppositions to Intervention Motion (.5); email to B. Wainger, R.
                                                                                                                McFarland, K. Porter, re: withdrawal of Intervention Motion (.1).

                                                 Employment & Fee                                                  Work on interim fee application.
8/1/2018    Fee   Gurfein, Peter J.   0065                                   565.00        2.20         1,243.00
                                                 Application
                                                 Employment & Fee                                                Finalize draft of Fourth Interim Fee Application (2.8); email fee application to J.
1/30/2018   Fee   Gurfein, Peter J.   0065                                   565.00        2.90         1,638.50
                                                 Application                                                     Brown for review re: local rules (.1).
                                                 Employment & Fee                                                Work on Fourth Interim Fee Application narrative (2.8); review interim fee
1/29/2018   Fee   Gurfein, Peter J.   0065                                   565.00        3.00         1,695.00
                                                 Application                                                     statement from Debtors' counsel (.2).
                                                                                                                 Telephone call J. Cavender re: proposed amendment to las Vegas lease and long
                                                                                                                 term negotiations (.2); review Las Vegas lease and proposed amendment to Las
                                                 Leases & Executroy
1/8/2018    Fee   Gurfein, Peter J.   0069                                   565.00        1.30           734.50 Vegas lease (.8); email B. Murphy and B. Williams re: Las Vegas lease amendment
                                                 Contracts
                                                                                                                 (.2); email J. Cavender re: Las Vegas lease amendment (.1)
                                              Case 3:16-bk-02232-JAF         Doc 150   Filed 08/13/19     Page 96 of 111
                                                                      Fifth Interim Fee Application
                                                                   January 01, 2018 - October 31, 2018


                                                  Litigation / Adversary                                           Email exchanges J. Henshall and R. Charbonneau re: resolution of EC v. Sellers.
9/6/2018     Fee   Gurfein, Peter J.   0070                                  565.00        0.10            56.50
                                                  Proceeding
                                                                                                                   Confer with R. Charbonneau re: Equity Committee v. Sellers status conference.
                                                  Litigation / Adversary
9/20/2018    Fee   Gurfein, Peter J.   0070                                  565.00        0.10            56.50
                                                  Proceeding
                                                  Litigation / Adversary                                           Telephone call R. Charbonneau re: claims detail and related issues.
10/16/2018   Fee   Gurfein, Peter J.   0070                                  565.00        0.10            56.50
                                                  Proceeding
                                                                                                                Email exchange B. Wainger re: D&O insurance coverage and discussions with
                                                  Litigation / Adversary
7/30/2018    Fee   Gurfein, Peter J.   0070                                  565.00        0.20          113.00 insurance carriers (.1); confer with R. Charbonneau re: D&O coverage
                                                  Proceeding
                                                                                                                communications with carriers (.1).
                                                  Litigation / Adversary                                        Email exchanges with R. Charbonneau re: status of adversary proceeding,
9/24/2018    Fee   Gurfein, Peter J.   0070                                  565.00        0.20          113.00
                                                  Proceeding                                                    discovery, and mediation.
                                                                                                                Email R. Charbonneau re: D&O insurance coverage letter and open issues re:
                                                  Litigation / Adversary
7/23/2018    Fee   Gurfein, Peter J.   0070                                  565.00        0.30          169.50 settlements (.1); outline argument re: court order granting standing to Equity
                                                  Proceeding
                                                                                                                Committee to prosecute and settle D&O claims (.2).
                                                                                                                Review proposed scheduling order re: EC v. Sellers et al. (.1); email exchanges R.
                                                  Litigation / Adversary
9/25/2018    Fee   Gurfein, Peter J.   0070                                  565.00        0.30          169.50 Charbonneau re: status conference and proposed schedule (.2).
                                                  Proceeding
                                                                                                                Review and comment on proposed form of scheduling order for Equity Committee
                                                  Litigation / Adversary
9/28/2018    Fee   Gurfein, Peter J.   0070                                  565.00        0.40          226.00 v. Sellers (.2); email exchanges with R. Charbonneau re: prosecution of Equity
                                                  Proceeding
                                                                                                                Committee v. Sellers (.2).
                                                                                                                Review proposed revision to sale order re: discovery protocol and D&O claims (.2);
                                                  Litigation / Adversary
10/18/2018   Fee   Gurfein, Peter J.   0070                                  565.00        0.40          226.00 email exchanges R. Charbonneau and J. Brown re: proposed revision to sale order
                                                  Proceeding
                                                                                                                re: D&O claims (.2).
                                                  Litigation / Adversary                                        E-mail exchanges J. Brown and R. Charbonneau re issues pertaining to insurance
7/16/2018    Fee   Gurfein, Peter J.   0070                                  565.00        0.50          282.50
                                                  Proceeding                                                    coverage issues and correspondence with debtors.
                                                                                                                Review and markup proposed form of order re: discovery protocol (.2); review
                                                  Litigation / Adversary
10/24/2018   Fee   Gurfein, Peter J.   0070                                  565.00        0.50          282.50 D&O policies in response to inquiries from J. Martorella and forward copies of
                                                  Proceeding
                                                                                                                policies to J. Martorella (.3).
                                                  Litigation / Adversary                                        Review filed complaint re: D&O claims (.6); draft update for website on filing of
6/5/2018     Fee   Gurfein, Peter J.   0070                                  565.00        0.90          508.50
                                                  Proceeding                                                    D&O adversary proceeding (.3).
                                                  Litigation / Adversary                                        Work on limited opposition to Euclid trustee Motion.
6/1/2018     Fee   Gurfein, Peter J.   0070                                  565.00        1.00          565.00
                                                  Proceeding
                                                  Litigation / Adversary                                        Confer with R. Charbonneau re: D&O insurance coverage (.3); letter to H.
7/27/2018    Fee   Gurfein, Peter J.   0070                                  565.00        1.00          565.00
                                                  Proceeding                                                    Winsberg and B. Wainger re: D&O insurance coverage (.7).
                                                                                                                Review email of correspondence between Debtors and carriers re: D&O coverage
                                                  Litigation / Adversary                                        (.8); telephone call B. Wainger re: correspondence with carriers and privilege (.1);
7/31/2018    Fee   Gurfein, Peter J.   0070                                  565.00        1.00          565.00
                                                  Proceeding                                                    confer with R. Charbonneau re: D&O correspondence (.1).

                                                                                                                Review and revise draft motion from R. Charbonneau re: discovery protocol re:
                                                  Litigation / Adversary
10/1/2018    Fee   Gurfein, Peter J.   0070                                  565.00        1.30          734.50 discovery and preservation of records in relation to sale motion (1.1); email
                                                  Proceeding
                                                                                                                exchange R. Charbonneau re: discovery protocol (.2).
                                                  Litigation / Adversary                                        Organize files for Euclid trustee motion argument and prepare argument (1.4).
6/5/2018     Fee   Gurfein, Peter J.   0070                                  565.00        1.40          791.00
                                                  Proceeding
                                                                                                                 Review and revise motion to establish protocol for preservation of assets in light of
                                                  Litigation / Adversary
10/3/2018    Fee   Gurfein, Peter J.   0070                                  565.00        1.50           847.50 impending sale of estate's assets (1.4); confer with R. Charbonneau re: hearing on
                                                  Proceeding
                                                                                                                 protocol motion (.1).
                                                                                                                 Review Sale Order re: potential impact on D&O claims (.5); email memo re:
                                                                                                                 concerns about sale order and D&O claims to R. Charbonneau and J. Brown (.2);
                                                  Litigation / Adversary                                         draft proposed language to amend Sale Order (.3); email to H. Winsberg and M.
10/17/2018   Fee   Gurfein, Peter J.   0070                                  565.00        1.50           847.50
                                                  Proceeding                                                     Brooks re: amendment to sale order (.2); review Debtors' objection to Discovery
                                                                                                                 Protocol Motion (.2); email R. Charbonneau re: objection to discovery protocol
                                                                                                                 motion (.1).
                                                                                                                 Review Debtors' opposition and arguments re: appointment of Trustee including
                                                                                                                 [redacted] term sheet exhibit to opposition and review legal arguments and
                                                  Litigation / Adversary
6/6/2018     Fee   Gurfein, Peter J.   0070                                  565.00        5.70         3,220.50 research same (4.6); prep for argument re: Trustee motion (.6); confer with J.
                                                  Proceeding
                                                                                                                 Brown re: trustee motion and arguments (.2); confer with H. Siegel re: trustee
                                                                                                                 motion (.3).
1/11/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50 Email J. Cavender, B. Wainger re: tourism at Titanic wreck site.
3/22/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50 Email S. Roach re: execution of amendment to confidentiality agreement.
                                                                                                                 Email S. Roach re: executed confidentiality agreement between Equity Committee
3/26/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50
                                                                                                                 and Debtors (.1).
4/10/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50 Review stay relief draft order and comment on same (.1).
                                                                                                                 Review article re: Titanic exploration and email to B. Wainger and H. Winsberg re:
5/1/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50
                                                                                                                 same (.1).
6/8/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50 Email M. Brooks and R. Charbonneau re: stay of adversary proceeding.
6/29/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50 Review court ruling re: Euclid trustee motion.
                                                                                                                 Telephone call J. Chubak re: moratorium on professional fees; email to estate
                                                                                                                 professionals re: moratorium on payment of professional fees; email from B.
7/2/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50
                                                                                                                 Wainger re: moratorium on fees; email exchange H. Winsberg re: moratorium on
                                                                                                                 professional fee payments.
                                                                                                                 Email exchange M. Brooks re committee confidentiality agreement extension.
8/1/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50
                                                                                                                   Email H. Winsberg re debtors filing of 8K and Darryl Davis employment issues (.1).
8/4/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.10            56.50

1/3/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.20          113.00 Confer with B. Murphy and B. Williams re: sale status.
1/16/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.20          113.00 Review interim fee requests of estate professionals (.2).
2/15/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.20          113.00 Update Committee website re: mediation motion (.2).
                                                                                                                Review stay relief motion re: Orlando lease (.1); confer with H. Winsberg, M.
3/13/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.20          113.00
                                                                                                                Brooks re: Orlando lease status (.1).
3/21/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.20          113.00 Email exchange M. Brooks re: Orlando lease issues (.2).
                                                                                                                Confer with B. Murphy re: J. Henschel objection to Lincoln International interim fee
7/17/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.20          113.00
                                                                                                                request.
8/2/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.20          113.00 Finalize confidentiality extension and agree with M. Brooks re: same.
2/6/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.30          169.50 Review periodic report filed in EDVA (.3).
2/14/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.30          169.50 Draft notice for website re: mediation (.3).
5/10/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.30          169.50 Review Debtors' written responses to inquiries re: Debtors' finances (.3).
                                                                                                                Review report re: venue revenue (.2); confer with B. Murphy re: venue revenue
4/19/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.40          226.00
                                                                                                                report (.1); review March hour detail for Teneo (.1).
                                                                                                                Review Orlando lease settlement (.3); review summary of Orlando lease settlement
6/14/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.40          226.00
                                                                                                                from Teneo (.1).
7/10/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.40          226.00 Review fee statements of estate professionals (.4).
7/16/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.40          226.00 Review Kaleo Legal and Troutman Sanders interim fee invoices for June.
                                                                                                                Telephone call J. Brown re: negotiation of exit financing (.2); telephone call F.
7/17/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.40          226.00
                                                                                                                Gerber re potential plan sponsor (.2).
                                                                                                                Drafted and reviewed time for Fourth Interim Fee Application for Compensation.
1/22/2018    Fee   Meza, Erik          0081       Case Administration        160.00        2.00          320.00
                                                                                                                Review analysis of Monthly Operating reports (.4); confer with Lincoln re: DIP
5/23/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.60          339.00
                                                                                                                requirements per MORs (.2).
                                                                                                                Confer with Lincoln International re debtors' financial reports (.3); email M Brooks
                                                                                                                re executed confidentiality agreement (.1); Email exchange H Winsberg re debtor's
8/6/2018     Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.60          339.00
                                                                                                                case administration (.1); telephone call H Winsberg re case administration (.1).

                                                                                                                Review financials filed by Debtors (.4); confer with Teneo re: analysis of financials
9/21/2018    Fee   Gurfein, Peter J.   0081       Case Administration        565.00        0.60          339.00
                                                                                                                (.2).
1/29/2018    Fee   Meza, Erik          0081       Case Administration        160.00        2.50          400.00 Revised Fourth Interim Fee Application for Compensation.
2/15/2018    Fee   Meza, Erik          0081       Case Administration        160.00        2.50          400.00 Drafted January, 2018 Interim Fee Request.
                                                       Case 3:16-bk-02232-JAF         Doc 150   Filed 08/13/19      Page 97 of 111
                                                                              Fifth Interim Fee Application
                                                                           January 01, 2018 - October 31, 2018


5/14/2018    Fee        Meza, Erik              0081       Case Administration        160.00       2.50             400.00 Draft April 2018 interim fee request.
6/14/2018    Fee        Meza, Erik              0081       Case Administration        160.00       2.50             400.00 Draft May 2018 interim fee request.
7/13/2018    Fee        Meza, Erik              0081       Case Administration        160.00       2.50             400.00 Draft June 2018 interim fee request.
8/14/2018    Fee        Meza, Erik              0081       Case Administration        160.00       2.50             400.00 Draft July 2018 interim fee request.
10/15/2018   Fee        Meza, Erik              0081       Case Administration        160.00       2.50             400.00 Draft September 2018 interim fee request.
                                                                                                                           Review MORs and financial analysis of Teneo re: operational economics (.8).
2/21/2018    Fee        Gurfein, Peter J.       0081       Case Administration        565.00       0.80             452.00
                                                                                                                           Review NY Landlord lease settlement order (.1); update Committee website re:
3/14/2018    Fee        Gurfein, Peter J.       0081       Case Administration        565.00       0.80             452.00
                                                                                                                           lease settlement order (.7).
5/21/2018    Fee        Gurfein, Peter J.       0081       Case Administration        565.00       0.80             452.00 Draft limited opposition to Euclid Trustee Motion (.8).
                                                                                                                           Confer with J. Brown re: moratorium on fees and re: discovery (.3); email
7/3/2018     Fee        Gurfein, Peter J.       0081       Case Administration        565.00       0.80             452.00 exchange H. Winsberg re: moratorium on payment of fees (.1); review fee
                                                                                                                           applications filed by Debtors’ professionals (.4).
3/14/2018    Fee        Meza, Erik              0081       Case Administration        160.00       3.00             480.00 Draft February 2018 interim fee request.
4/13/2018    Fee        Meza, Erik              0081       Case Administration        160.00       3.00             480.00 Draft March 2018 interim fee request.
                                                                                                                           Edit Committees' website re: notice of sale and auction process (.3); draft
9/17/2018    Fee        Gurfein, Peter J.       0081       Case Administration        565.00       0.90             508.50 additional insert to website re: Court's ruling on plan and disclosure statement (.6).

                                                                                                                           Review company's response to equity committee questions re: financial information
4/9/2018     Fee        Gurfein, Peter J.       0081       Case Administration        565.00       1.00             565.00 (.2); court appearance (telephonic) re: Orlando lease stay relief motion (.8).

                                                                                                                           Draft letter to Debtors re: Confidentiality Agreement and Equity Committee
10/19/2018   Fee        Gurfein, Peter J.       0081       Case Administration        565.00       1.10             621.50 interests in case (1); confer with J. Brown re: draft correspondence with Debtors
                                                                                                                           re: Confidentiality Agreement (.1).
1/11/2018    Fee        Meza, Erik              0081       Case Administration        160.00       4.00             640.00 Drafted December, 2017 Interim Fee Request.
9/17/2018    Fee        Meza, Erik              0081       Case Administration        160.00       4.00             640.00 Draft August 2018 interim fee request.
                                                                                                                           Email exchange B. Wainger re: 3d party rights and tourism at Titanic wreck site
1/12/2018    Fee        Gurfein, Peter J.       0081       Case Administration        565.00       1.30             734.50
                                                                                                                           (.1); review case law re: scope of RMST salvage rights (1.2).
                                                                                                                           Review financials for 2017 issued by Debtors (.4); email exchange with B. Murphy
2/7/2018     Fee        Gurfein, Peter J.       0081       Case Administration        565.00       1.30             734.50 re: inquiries relating to 2017 financials (.2); review Debtors' responses to Equity
                                                                                                                           Committee financial inquires (.7).
                                                                                                                           Review Premier March financials and email FA's re: same (.1); work on liquidation
4/20/2018    Fee        Gurfein, Peter J.       0081       Case Administration        565.00       1.30             734.50 analysis from sale process (1); email J. Brown, B. Miller re: retention of counsel
                                                                                                                           (.2).
                                                                                                                           Attend hearing (telephonic) re: NY Tax claims (.5); review settlement of NY Tax
3/1/2018     Fee        Gurfein, Peter J.       0081       Case Administration        565.00       1.60             904.00 claim (.2); email H. Winsberg re: status of claims (.1); draft amendment to
                                                                                                                           confidentiality agreement (.8).
                                                                                                                           Review Debtor's report re: NOLs (.7); confer with W. Sullivan re: NOL report (.3);
2/8/2018     Fee        Gurfein, Peter J.       0081       Case Administration        565.00       1.80           1,017.00
                                                                                                                           review financial report (.8).
                                                                                                                           Review pleadings and organize outline for presentation to court re: motion to
1/10/2018    Fee        Gurfein, Peter J.       0081       Case Administration        565.00       3.80           2,147.00 extend time to file disclosure statement (2.1); review case law from objection and
                                                                                                                           opposing briefs (1.7).
                                                                                                                           Finalize argument re: Euclid Trustee Motion (1); confer with J. Brown re Euclid
6/7/2018     Fee        Gurfein, Peter J.       0081       Case Administration        565.00       3.90           2,203.50 Trustee motion argument (.3); attend Court hearing re: Euclid Trustee motion
                                                                                                                           (2.6).
                                                                                                                           Non-working travel to Jacksonville for hearing on motion to extend time to file
1/10/2018    Fee        Gurfein, Peter J.       0455       Travel                     565.00       6.80               0.00
                                                                                                                           disclosure statement. (All travel time written off)
1/12/2018    Fee        Gurfein, Peter J.       0455       Travel                     565.00       8.50               0.00 Travel time from Jacksonville hearing. (All travel time written off)
2/25/2018    Fee        Gurfein, Peter J.       0455       Travel                     565.00       6.50               0.00 Travel to Atlanta for plan mediation. (Time not charged to estate).
2/28/2018    Fee        Gurfein, Peter J.       0455       Travel                     565.00       7.00               0.00 Travel from Atlanta for mediation. (Time not charged to estate).
6/5/2018     Fee        Gurfein, Peter J.       0455       Travel                     565.00       7.50               0.00 Travel to Florida for hearing re: Euclid Trustee Motion.
6/6/2018     Fee        Gurfein, Peter J.       0455       Travel                     565.00       3.00               0.00 Travel to Jacksonville for hearing re: Euclid Trustee Motion.
                                                                                                                           Travel: Jacksonville to Los Angeles returning from hearing re: Euclid Trustee
6/7/2018     Fee        Gurfein, Peter J.       0455       Travel                     565.00      10.00               0.00
                                                                                                                           Motion.
                                                                                                                           Travel from Los Angeles to Jacksonville for Status Conference on plan and sale
7/22/2018    Fee        Gurfein, Peter J.       0455       Travel                     565.00       8.00               0.00
                                                                                                                           process.
7/25/2018    Fee        Gurfein, Peter J.       0455       Travel                     565.00      10.50               0.00 Travel from Jacksonville to Los Angeles.
8/20/2018    Fee        Gurfein, Peter J.       0455       Travel                     565.00      10.50               0.00 Travel to Norfolk for District Court Status Conference (10.5) (N/C).
8/21/2018    Fee        Gurfein,   Peter   J.   0455       Travel                     565.00      11.50               0.00   Travel time from Norfolk (11.5) (N/C).
8/23/2018    Fee        Gurfein,   Peter   J.   0455       Travel                     565.00      11.50               0.00 Travel time from Atlanta (11.5) (N/C).
8/23/2018    Fee        Gurfein,   Peter   J.   0455       Travel                     565.00      10.00               0.00 Travel time to Atlanta (10) (N/C).
8/28/2018    Fee        Gurfein,   Peter   J.   0455       Travel                     565.00      11.50               0.00 Travel time to Jacksonville (11.5)(N/C).
                                                           Communication with                                              Telephone call J. Hess, equity holder, re: case status and respond to questions
1/16/2018    Fee        Gurfein, Peter J.       B151                                  565.00       0.20             113.00
                                                           Equity Holders                                                  from Mr. Hess (.2).
                                                           Communication with                                              Email exchange A. Shapiro re: responses to inquiries from equity holders re: plan
9/16/2018    Fee        Gurfein, Peter J.       B151                                  565.00       0.20             113.00
                                                           Equity Holders                                                  and sale process.
2/18/2018    Expenses                           0001       CourtCall                                                $30.00 Court Call (ID No. 8798971).
3/1/2018     Expenses                           0001       CourtCall                                                $30.00 CourtCall with Judge Paul M. Glenn
4/9/2018     Expenses                           0001       CourtCall                                                $37.00 Court Call with Judge Paul M. Glenn, Court Call (ID No. 8958341).
                                                                                                                           Court Call (ID No. 9377934) re Motion to Establish Document Retention Protocols.
10/19/2018                                      0001       CourtCall                                                $58.00
             Expenses
2/1/2018     Expenses                           0008       FedEx                                                  $203.45 Fed Ex shipment to: Akerman LLP.
7/1/2018     Expenses                           0008       FedEx                                                   $99.78 FedEx Charges (June)
7/30/2018    Expenses                           0008       FedEx                                                  $117.18 FedEx Charges (July)
                                                                                                                          Mailed deposition materials to GlassRatner in Atlanta, GA for deposition of Marshall
8/23/2018                                       0008       FedEx                                                  $237.50
             Expenses                                                                                                     Glade to be held on August 24, 2018.
                                                                                                                          JND Corporate Restructuring; Invoice # 2304
1/31/2018                                       0017       Third Party Service Fees                               $291.08
             Expenses
                                                                                                                             JND Corporate Restructuring (Invoice No. 2345 services).
2/28/2018                                       0017       Third Party Service Fees                               $282.38
             Expenses
                                                                                                                             JND Corporate Restructuring (Invoice No. 2382 - March services).
3/31/2018                                       0017       Third Party Service Fees                               $667.02
             Expenses
                                                                                                                             JND Corporate Restructuring (Invoice No. 2420 - April services).
4/30/2018                                       0017       Third Party Service Fees                               $184.44
             Expenses
                                                                                                                             JND Corp. Restructuring - Invoice 2458 (May services)
5/31/2018                                       0017       Third Party Service Fees                               $216.66
             Expenses
                                                                                                                             JND Corporate Restructuring (Invoice No. 2502 - June services).
6/30/2018                                       0017       Third Party Service Fees                               $469.20
             Expenses
                                                                                                                             JND Corporate Restructuring (Invoice No. 2535 – July services).
7/31/2018                                       0017       Third Party Service Fees                               $421.86
             Expenses
                                                                                                                           Elevate Services, Inc. Subscription (Service Period 7-10-18 – 8-10-18) re Troutman
8/10/2018                                       0017       Third Party Service Fees                               $299.00
             Expenses                                                                                                      Discovery.
                                                                                                                           Elevate Services, Inc. Subscription (Service Period 8-10-18 – 9-10-18) re Troutman
8/10/2018                                       0017       Third Party Service Fees                                $299.00
             Expenses                                                                                                      Discovery.
                                                                                                                           Veritext Legal Solutions; Invoice # FLA3458516
8/24/2018                                       0017       Third Party Service Fees                              $1,734.00
             Expenses
                                                                                                                             JND Corporate Restructuring; Invoice # 2574
8/31/2018                                       0017       Third Party Service Fees                               $200.20
             Expenses
                                                                                                                             Elevate Services, Inc. Subscription (Service Period 9-10-18 – 10-10-18) re
9/10/2019                                       0017       Third Party Service Fees                               $299.00
             Expenses                                                                                                        Troutman Discovery.
                                                                                                                             JND Corporate Restructuring (I nvoice No. 2612 - Sept. services).
9/30/2018                                       0017       Third Party Service Fees                               $122.22
             Expenses
                                                                                                                             Elevate Services, Inc. Subscription (Service Period 10-10-18 – 11-10-18) re
10/10/2018                                      0017       Third Party Service Fees                               $299.00
             Expenses                                                                                                        Troutman Discovery.
                                                                                                                             JND Corporate Restructuring (I nvoice No. 2644 - Sept. services).
10/31/2018                                      0017       Third Party Service Fees                               $387.50
             Expenses
                              Case 3:16-bk-02232-JAF         Doc 150        Filed 08/13/19      Page 98 of 111
                                                      Fifth Interim Fee Application
                                                   January 01, 2018 - October 31, 2018


                                                                                                      Travel: Airfare and Hotel (PJG) - Jacksonville hearing re Disclosure Statement and
1/10/2018              0058       Travel Expense                                             $1,182.05
            Expenses                                                                                  meeting re plan of reorganization.
                                                                                                      Transportation and Meals (PJG) - Jacksonville hearing re Disclosure Statement and
1/10/2018              0058       Travel Expense                                              $175.73
            Expenses                                                                                  meeting re plan of reorganization.
2/25/2018   Expenses   0058       Travel Expense                                              $475.26 Travel: Hotel (Heller) – Atlanta Mediation conference.
2/25/2018   Expenses   0058       Travel Expense                                              $475.26 Travel: Hotel (Shapiro) – Atlanta Mediation conference.
2/25/2018   Expenses   0058       Travel Expense                                             $1,448.97 Travel: Airfare and Hotel (Gurfein) – Atlanta Mediation conference.
2/28/2018   Expenses   0058       Travel Expense                                                $82.90 Transportation and Meals – Atlanta Mediation conference.
                                                                                                         Travel: Airfare and Hotel – Jacksonville hearing re Motion to Appoint Trustee.
6/5/2018               0058       Travel Expense                                             $1,171.07
            Expenses
                                                                                                         Transportation and Meals – Jacksonville hearing re Motion to Appoint Trustee.
6/7/2018               0058       Travel Expense                                              $254.34
            Expenses
7/22/2018   Expenses   0058       Travel Expense                                             $1,318.20 Travel: Airfare and Hotel – Jacksonville hearing re Debtors’ Sale Motion.
7/24/2018   Expenses   0058       Travel Expense                                                $11.74 Transportation re Claim Objection Hearing in Jacksonville, FL.
                                                                                                         Travel: Transportation and Meals – Jacksonville hearing re Debtors’ Sale Motion.
7/25/2018              0058       Travel Expense                                              $139.77
            Expenses
8/20/2018   Expenses   0058       Travel Expense                                              $823.59 Travel: Airfare - District Court Status Conference Hearing in Norfolk, VA.
8/21/2018   Expenses   0058       Travel Expense                                               $76.78 Parking re Status Conference Hearing in Norfolk, VA.
8/21/2018   Expenses   0058       Travel Expense                                              $118.10 Meals re Status Conference Hearing in Norfolk, VA.
8/23/2018   Expenses   0058       Travel Expense                                              $757.59 Travel: Airfare and Hotel - Deposition of Marshall Glade in Atlanta, GA.
8/24/2018   Expenses   0058       Travel Expense                                                 $9.69 Meals re Glass Ratner Deposition in Atlanta, GA.
8/24/2018   Expenses   0058       Travel Expense                                                $41.78 Parking re Glass Ratner Deposition in Atlanta, GA.
8/24/2018   Expenses   0058       Travel Expense                                                $23.49 Transportation re Glass Ratner Deposition in Atlanta, GA.
8/28/2018   Expenses   0058       Travel Expense                                               $21.21 Parking re Disclosure Statement Hearing in Jacksonville, FL.
                                                                                                      Travel: Airfare and Hotel - Disclosure Statement Hearing in Jacksonville, FL.
8/28/2018              0058       Travel Expense                                              $991.76
            Expenses
                                                                                                         Travel: Airfare and Hotel - Disclosure Statement Hearing in Jacksonville, FL.
8/29/2018              0058       Travel Expense                                                $11.81
            Expenses
8/30/2018   Expenses   0058       Travel Expense                                                $19.36 Transportation re Disclosure Statement Hearing in Jacksonville, FL.


                                                        Total Fees:                  $547,543.10
                                                        Total Expenses:               $16,615.92
                                                        Total Amount Due:          $ 564,159.02



                                                        Timekeeper Summary
                                                           Hour         Rate            Value
                                  Peter Gurfein           831.80        565          $469,967.00
                                  Jon L. R. Dalberg       141.60        510          $72,216.10
                                  Erik Meza                33.50        160           $5,360.00
                                                                   Case 3:16-bk-02232-JAF     Doc 150    Filed 08/13/19               Page 99 of 111

                                                                                      Sixth Interim Fee Application
                                                                                   November 1, 2018 - August 12, 2019


  Entry      Fee/Exp. Timekeeper          Task     Task Matter          Rate      Hours       Amount                                                                  Narrative
  Date         Type      Name             Code                                    Worked

                                                                                                              Review pleadings and periodic reports filed in District Court re: approval of RMST stock sale.
11/6/2018    Fee     Gurfein, Peter J.   0055    Asset Disposition       565.00        0.60         339.00


                                                                                                              Telephone call from interested party re: status of sale process.
11/16/2018   Fee     Gurfein, Peter J.   0055    Asset Disposition       565.00        0.10          56.50


                                                                                                              Review pleadings filed in District Court re: Admiralty Court's approval of sale.
11/16/2018   Fee     Gurfein, Peter J.   0055    Asset Disposition       565.00        0.40         226.00


                                                                                                              Review newly filed pleadings in District Court re: Admiralty Court's approval of RMST stock sale.
11/19/2018   Fee     Gurfein, Peter J.   0055    Asset Disposition       565.00        0.30         169.50


                                                                                                              Review newly filed pleadings in District Court Re: Motion to Approve RMST Sale Motion.
11/26/2018   Fee     Gurfein, Peter J.   0055    Asset Disposition       565.00        0.30         169.50


                                                                                                              Review newly filed pleadings in District Court re: approval of sale of RMST Stock.
11/27/2018   Fee     Gurfein, Peter J.   0055    Asset Disposition       565.00        0.30         169.50


                                                                                                              Read and assess Debtors’ Chapter 11 Plan and Disclosure Statement (2.6); confer with J Brown re: equity holders’
                                                                                                              interests affected by Plan (.2).
5/17/2019    Fee     Gurfein, Peter J.   0060    Chapter 11 Plan         565.00        2.80        1,582.00


                                                                                                              Review Plan of Liquidation and Disclosure Statement (1); email R Charbonneau re: interplay between plan exculpation
                                                                                                              provisions and D&O litigation (.6).
6/4/2019     Fee     Gurfein, Peter J.   0060    Chapter 11 Plan         565.00        1.60         904.00


                                                                                                              Email memo to Committee re: status of sale efforts and pending sale hearing.
                                                 Committee
11/1/2018    Fee     Gurfein, Peter J.   0062                            565.00        0.60         339.00
                                                 Communications

                                                                                                           Draft Agenda for Committee meeting (.1); draft minutes for November 1 Committee meeting (.3); memo to Committee
                                                 Committee                                                 re: case status, D&O claims, District Court status, and Debtors intentions re: liquidation (.6); email exchange F. Gerber re:
11/6/2018    Fee     Gurfein, Peter J.   0062                            565.00        1.10         621.50
                                                 Communications                                            case status (.1).

                                                                                                              Memo to Committee re: case status update and status of sale.
                                                 Committee
11/19/2018   Fee     Gurfein, Peter J.   0062                            565.00        0.40         226.00
                                                 Communications

                                                                                                              Memo to Committee re: status of District Court sale motion.
                                                 Committee
11/26/2018   Fee     Gurfein, Peter J.   0062                            565.00        0.30         169.50
                                                 Communications

                                                                                                              Email memo to Committee re: case status and open issues re: sale, Confidentiality Agreement, and D&O litigation.
                                                 Committee
11/29/2018   Fee     Gurfein, Peter J.   0062                            565.00        0.70         395.50
                                                 Communications

                                                                                                              Review and revise proposed emergency motion resolving Confidentiality Agreement (.6); confer with J. Brown re:
                                                 Committee                                                    emergency motion (.1).
11/30/2018   Fee     Gurfein, Peter J.   0062                            565.00        0.70         395.50
                                                 Communications

                                                                                                              Email Committee memo re: case status, District Court status, proposals for addressing Committee fiduciary duties, and
                                                 Committee                                                    update on communications with Debtors.
12/3/2018    Fee     Gurfein, Peter J.   0062                            565.00        1.10         621.50
                                                 Communications

                                                                                                              Prep for Committee call (.3); attend Committee call (.8).
                                                 Committee
12/4/2018    Fee     Gurfein, Peter J.   0062                            565.00        1.10         621.50
                                                 Communications

                                                                                                              Draft minutes of December 3 Equity Committee call (.8); email minutes to Committee with proposed action plan (.1);
                                                 Committee                                                    email exchanges with Committee confirming action plan (.2).
12/5/2018    Fee     Gurfein, Peter J.   0062                            565.00        1.10         621.50
                                                 Communications

                                                                                                              Email memo to Committee re: status of discussions re: confidentiality agreement termination and status of Equity
                                                 Committee                                                    Committee.
12/11/2018   Fee     Gurfein, Peter J.   0062                            565.00        0.40         226.00
                                                 Communications

                                                                                                           Review District Court order approving sale of RMST stock to PAHL (.2); email memo to Committee re: District Court order
                                                 Committee                                                 approving sale of RMST stock and status of Debtors' response to substituting plaintiff for adversary proceeding and status
12/21/2018   Fee     Gurfein, Peter J.   0062                            565.00        0.80         452.00
                                                 Communications                                            of confidentiality agreement (.6).

                                                                                                              Email memo to Committee re: case status update and open matters pertaining to confidentiality and re: substitute plaintiff
                                                 Committee                                                    for adversary proceeding.
12/27/2018   Fee     Gurfein, Peter J.   0062                            565.00        0.50         282.50
                                                 Communications

                                                                                                              Email memo to Equity Committee re: status of sale and approval of sale by District Court and case status update.
                                                 Committee
12/28/2018   Fee     Gurfein, Peter J.   0062                            565.00        0.30         169.50
                                                 Communications

                                                                                                              Email to Committee and email exchanges with Committee members re: US Trustee's Notice of Disbanding Equity
                                                                                                              Committee.
                                                 Committee
2/6/2019     Fee     Gurfein, Peter J.   0062                            565.00        0.10          56.50
                                                 Communications


                                                                                                              Prepare October time entries for submission under interim compensation order (.3); letter to M. Suarez, U.S. Trustee re:
                                                 Employment & Fee                                             submission of Interim Fee Request for October (.1).
11/16/2018   Fee     Gurfein, Peter J.   0065                            565.00        0.40         226.00
                                                 Application

                                                                                                              Draft narrative for Fifth Interim Fee Application.
                                                 Employment & Fee
11/16/2018   Fee     Gurfein, Peter J.   0065                            565.00        2.60        1,469.00
                                                 Application

                                                                                                              Work on Narrative and review time entries for Fifth Interim Fee Application.
                                                 Employment & Fee
11/17/2018   Fee     Gurfein, Peter J.   0065                            565.00        2.00        1,130.00
                                                 Application

                                                                                                              Review and finalize interim fee request letter for November time (.4); work on Fifth Interim Fee Application narrative
                                                 Employment & Fee                                             (2.1).
12/12/2018   Fee     Gurfein, Peter J.   0065                            565.00        2.50        1,412.50
                                                 Application

                                                                                                              Work on supplement to Fifth Interim Fee Application narrative.
                                                 Employment & Fee
12/28/2018   Fee     Gurfein, Peter J.   0065                            565.00        0.90         508.50
                                                 Application

                                                                                                              Review transcript of October 18 hearing re: issues relevant to drafting supplement to fee applications.
                                                 Employment & Fee
12/29/2018   Fee     Gurfein, Peter J.   0065                            565.00        0.70         395.50
                                                 Application
                                                           Case 3:16-bk-02232-JAF    Doc 150     Filed 08/13/19               Page 100 of 111

                                                                             Sixth Interim Fee Application
                                                                          November 1, 2018 - August 12, 2019


                                                                                                       Draft supplement to Fifth Interim Fee Application (1.3); confer with J. Brown re: supplementing fee applications (.2).
                                              Employment & Fee
12/31/2018   Fee   Gurfein, Peter J.   0065                      565.00       1.50         847.50
                                              Application

                                                                                                       Prepare invoice for December under interim fee order.
                                              Employment & Fee
1/14/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.50         282.50
                                              Application

                                                                                                       Email interim payment request letter to M. Suarez.
                                              Employment & Fee
1/17/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.10             56.50
                                              Application

                                                                                                       Confer with J. Brown re: supplement to fee applications.
                                              Employment & Fee
1/28/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.20         113.00
                                              Application

                                                                                                       Review and research case law cited by creditors committee in preparation for supplement to Fifth Interim Fee Application
                                              Employment & Fee                                         (4.2); draft synopses and responses to case law cited by creditors committee in fee objection for supplement to Fifth
2/14/2019    Fee   Gurfein, Peter J.   0065                      565.00       6.70        3,785.50
                                              Application                                              interim Fee Application (2.5).

                                                                                                       Further revisions to supplement to Fifth Interim Fee Application (1.6); organize exhibits in support of supplement to Fifth
                                              Employment & Fee                                         Interim Fee Application (1.1)
2/19/2019    Fee   Gurfein, Peter J.   0065                      565.00       2.70        1,525.50
                                              Application

                                                                                                       Edit and revise supplement to Fifth Interim Fee Application.
                                              Employment & Fee
2/25/2019    Fee   Gurfein, Peter J.   0065                      565.00       4.80        2,712.00
                                              Application

                                                                                                       Draft additional sections for inclusion in supplement to Fifth Interim Fee Application.
                                              Employment & Fee
2/28/2019    Fee   Gurfein, Peter J.   0065                      565.00       3.60        2,034.00
                                              Application

                                                                                                       Final review of supplement to fee application (.6); email to J Chubak re withdrawal of creditors committee fee objection
                                              Employment & Fee                                         (.2).
3/11/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.80         452.00
                                              Application

                                                                                                       Finalize invoice for submission under interim fee order and submit same to M Suarez.
                                              Employment & Fee
3/15/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.30         169.50
                                              Application

                                                                                                       Work on finalizing revisions to supplement to fee application and revisions to exhibits.
                                              Employment & Fee
3/24/2019    Fee   Gurfein, Peter J.   0065                      565.00       1.60         904.00
                                              Application

                                                                                                       Review and revise discovery demands (.6); email J Brown re: status of filing fee application supplement (.1).
                                              Employment & Fee
4/1/2019     Fee   Gurfein, Peter J.   0065                      565.00       0.70         395.50
                                              Application

                                                                                                       Review and finalize March invoice (.1); draft letter to J Suarez re: payment of March invoice under interim compensation
                                              Employment & Fee                                         order and issue same (.1)
4/15/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.20         113.00
                                              Application

                                                                                                   Work on draft Sixth Interim and Final Fee Application (1.1); review and markup time entries for submission with Sixth
                                              Employment & Fee                                     Interim and Final Fee Application (1.9); email exchange with J Brown re: exhibits to Supplement to Fifth interim fee
4/18/2019    Fee   Gurfein, Peter J.   0065                      565.00       3.20        1,808.00
                                              Application                                          applications. (.2)

                                                                                                       Draft narrative for Final Fee Application.
                                              Employment & Fee
5/9/2019     Fee   Gurfein, Peter J.   0065                      565.00       1.20         678.00
                                              Application

                                                                                                       Prepare April invoice for submission under Interim Order (.3); prepare letter to M Suarez re: interim compensation (.1);
                                              Employment & Fee                                         continue preparation of final fee application (.2).
5/13/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.60         339.00
                                              Application

                                                                                                       Review Court’s order vacating Interim Payment Order (.1); confer with J Brown re: submission of fee applications and
                                              Employment & Fee                                         conference with other professionals (.1); telephone call J Chubak re: Court's order vacating interim fee order (.1).
5/14/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.30         169.50
                                              Application

                                                                                                  Telephone call J Chubak re: Creditor Committee's refusal to settle fee issues raised by Court’s order vacating interim fee
                                              Employment & Fee                                    order and insistence upon prosecuting fee issues (.2); confer with J Brown re: his conversations with other professionals
5/15/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.30         169.50
                                              Application                                         re: fee issues (.1);

                                                                                                       Telephone call J Chubak re: fee issues (.1); confer with J Brown re: discussions with Debtors re: fee issues (.1).
                                              Employment & Fee
5/16/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.20         113.00
                                              Application

                                                                                                       Email exchange and telephone call with J Chubak re: resolution of fee issues (.1); work on Final Fee Application in light of
                                              Employment & Fee                                         discussions with counsel re: fee issues (1.1).
5/17/2019    Fee   Gurfein, Peter J.   0065                      565.00       1.20         678.00
                                              Application

                                                                                                       Work on drafting Final Fee Application (1.3); research re: fee issues (1.1).
                                              Employment & Fee
5/22/2019    Fee   Gurfein, Peter J.   0065                      565.00       2.40        1,356.00
                                              Application

                                                                                                       Review Creditors Committee responses to discovery requests relating to fee objection (.2); research “contested matter”
                                              Employment & Fee                                         under Bankruptcy Rules in connection with Creditors Committee’s response to discovery (.5).
5/23/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.70         395.50
                                              Application

                                                                                                       Review email from M Brooks and proposal re: resolution of fee issues (.2); confer with J Brown re: same (.1).
                                              Employment & Fee
5/24/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.30         169.50
                                              Application

                                                                                                       Confer with J Brown re: fee issues, (.1); draft response to M Brooks proposal re: fee concessions (.3).
                                              Employment & Fee
5/28/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.40         226.00
                                              Application

                                                                                                       Analysis of fees and discounts previously provided to Equity Committee (.8); draft section of final fee application relating
                                                                                                       to fees (1.1).
                                              Employment & Fee
5/30/2019    Fee   Gurfein, Peter J.   0065                      565.00       1.90        1,073.50
                                              Application


                                                                                                       Draft inserts to final fee application and update entries.
                                              Employment & Fee
6/4/2019     Fee   Gurfein, Peter J.   0065                      565.00       1.00         565.00
                                              Application

                                                                                                       Review and comment on proposed resolution of professionals’ fee issues.
                                              Employment & Fee
6/10/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.20         113.00
                                              Application

                                                                                                       Review fee mediation motion.
                                              Employment & Fee
6/18/2019    Fee   Gurfein, Peter J.   0065                      565.00       0.30         169.50
                                              Application
                                                             Case 3:16-bk-02232-JAF     Doc 150     Filed 08/13/19               Page 101 of 111

                                                                                Sixth Interim Fee Application
                                                                             November 1, 2018 - August 12, 2019


                                                                                                      Analysis of filed fee mediation motion and fee application process (.7); research case law and local rules re: mediation
                                              Employment & Fee                                        and professional fee applications (.6); draft opposition to fee mediation motion (1); confer with J Brown re: opposition to
6/19/2019    Fee   Gurfein, Peter J.   0065                         565.00       2.40        1,356.00
                                              Application                                             fee mediation motion (.1).

                                                                                                          Review, edit, and finalize opposition to fee mediation motion (.6); confer with J Brown re: finalizing opposition to fee
                                              Employment & Fee                                            mediation motion and status of discussions re: resolution of fee issues (.1).
6/20/2019    Fee   Gurfein, Peter J.   0065                         565.00       0.70         395.50
                                              Application

                                                                                                          Confer with J Brown re: status of discussions re fee resolution and terms for resolution of fee issues.
                                              Employment & Fee
6/21/2019    Fee   Gurfein, Peter J.   0065                         565.00       0.10             56.50
                                              Application

                                                                                                          Attend hearing re: fee mediation motion.
                                              Employment & Fee
6/24/2019    Fee   Gurfein, Peter J.   0065                         565.00       0.60         339.00
                                              Application

                                                                                                          Review order denying Mediation Motion; email J Brown re: fee mediation motion and resolution of professionals' fee
                                              Employment & Fee                                            issues.
6/27/2019    Fee   Gurfein, Peter J.   0065                         565.00       0.10             56.50
                                              Application

                                                                                                          Review email from R Lynch re: submission of time entries to US Trustee (.1); confer with S Hazard and A Mendes re:
                                              Employment & Fee                                            response to US Trustee request (.3).
7/10/2019    Fee   Gurfein, Peter J.   0065                         565.00       0.40         226.00
                                              Application

                                                                                                          Review electronic time entries for submission to US Trustee in LEDES format per request of R Lynch.
                                              Employment & Fee
7/22/2019    Fee   Mendes, Adenice     0065                         200.00       4.50         900.00
                                              Application

                                                                                                          Review revised electronic time entries for submission to US Trustee per request of R Lynch.
                                              Employment & Fee
7/26/2019    Fee   Gurfein, Peter J.   0065                         565.00       1.20         678.00
                                              Application

                                                                                                          Continue review of electronic time entries for submission to US Trustee in LEDES format per request of R Lynch.
                                              Employment & Fee
7/29/2019    Fee   Mendes, Adenice     0065                         200.00       4.00         800.00
                                              Application

                                                                                                          Prepare spreadsheets in LEDES format for all Fee Applications per instructions and request of R. Lynch.
                                              Employment & Fee
7/30/2019    Fee   Mendes, Adenice     0065                         200.00       3.50         700.00
                                              Application

                                                                                                          Email exchange R Lynch re: submissions of electronic time records (.1); confer with A Mendes and S Hazard re: timing for
                                              Employment & Fee                                            submission (.2).
7/31/2019    Fee   Gurfein, Peter J.   0065                         565.00       0.30         169.50
                                              Application


                                              Employment & Fee                                            Finish reviewing time entries for submission of the 6th Fee Application (.5); prepare LEDES file for 6th Fee Application
7/31/2019    Fee   Mendes, Adenice     0065                         200.00       2.30         460.00
                                              Application                                                 (1.8).

                                              Employment & Fee                                            Review time entries formatted per UST direction.
8/1/2019     Fee   Gurfein, Peter J.   0065                         565.00       0.80         452.00
                                              Application
                                              Employment & Fee                                            Confer with J deKoe re: resolution of fee issues.
8/2/2019     Fee   Gurfein, Peter J.   0065                         565.00       0.20         113.00
                                              Application
                                                                                                     Confer with A Mendes re: formatting of previously entered time entries (.1); review additional re-formatted time entries
                                              Employment & Fee
8/5/2019     Fee   Gurfein, Peter J.   0065                         565.00       0.30         169.50 (.2).
                                              Application

                                                                                                     Review Teneo final fee application (.2); draft insert to Teneo fee application re: case status (.2); final review of re-
                                              Employment & Fee
8/7/2019     Fee   Gurfein, Peter J.   0065                         565.00       0.90         508.50 formatted time entries (.4); email to R Lynch with re-formatted time entries per UST directions (.1).
                                              Application

                                              Employment & Fee                                       Email exchange J Chubak and J Brown re: fee resolution (.4); draft additional provisions and edit final fee application
8/8/2019     Fee   Gurfein, Peter J.   0065                         565.00       1.50         847.50 (1.1).
                                              Application

                                              Employment & Fee                                            Review and addition of re-formatted time entries.
8/8/2019     Fee   Mendes, Adenice     0065                         200.00       3.10         620.00
                                              Application
                                              Employment & Fee                                            Review final time entries for inclusion in fee application (.4); revise draft narrative to update fee application (3.6).
8/9/2019     Fee   Gurfein, Peter J.   0065                         565.00       4.00        2,260.00
                                              Application
                                                                                                          Final review and addition of re-formatted time entries.
                                              Employment & Fee
8/9/2019     Fee   Mendes, Adenice     0065                         200.00       4.50         900.00
                                              Application

                                                                                                          Finalize fee application for filing (.5); insert additonal legal arguments re: fee issues (3.2).
                                              Employment & Fee
8/10/2019    Fee   Gurfein, Peter J.   0065                         565.00       3.70        2,090.50
                                              Application
                                              Employment & Fee                                            Review and formatting of the Final Fee Application.
8/12/2019    Fee   Mendes, Adenice     0065                         200.00       4.00         800.00
                                              Application
                                                                                                          Review and markup proposed order re: relief from stay to pay insurance proceeds to defendants (.2); confer with R.
                                                                                                          Charbonneau re: comments to proposed order re: stay relief (.1).
11/21/2018   Fee   Gurfein, Peter J.   0070   Litigation            565.00       0.30         169.50


                                                                                                          Confer with R. Charbonneau re: relief from stay consent motion and order.
12/11/2018   Fee   Gurfein, Peter J.   0070   Litigation            565.00       0.10             56.50


                                                                                                          Research re: [disbanding Committee] (.2); confer with J Brown re: [research re: disbanding committee] (.1).
11/1/2018    Fee   Gurfein, Peter J.   0081   Case Administration   565.00       0.30         169.50


                                                                                                          Confer with J Brown re: case status and discussions with interested parties.
11/5/2018    Fee   Gurfein, Peter J.   0081   Case Administration   565.00       0.10             56.50


                                                                                                          Confer with J Brown re: case status and discussions with interested parties.
11/6/2018    Fee   Gurfein, Peter J.   0081   Case Administration   565.00       0.10             56.50


                                                                                                          Draft October 2018 interim fee request.
11/14/2018   Fee   Meza, Erik          0081   Case Administration   160.00       2.00         320.00


                                                                                                          Email H. Winsberg and M. Brooks re: follow-up to demand for resolution of confidentiality agreement.
11/21/2018   Fee   Gurfein, Peter J.   0081   Case Administration   565.00       0.10             56.50


                                                                                                          Email exchange M. Brooks re: termination of confidentiality agreement and related issues.
11/26/2018   Fee   Gurfein, Peter J.   0081   Case Administration   565.00       0.10             56.50


                                                                                                     Call with M. Brooks and B. Resweber re: confidentiality agreement termination and resolution of open issues (.2); draft
                                                                                                     stipulation re: termination of confidentiality agreement (.5); confer with J. Brown re: agreed order re: confidentiality
11/27/2018   Fee   Gurfein, Peter J.   0081   Case Administration   565.00       0.90         508.50
                                                                                                     agreement (.2).

                                                                                                     Confer with E. Moreno and J. Brown re: issues pertaining to resolution of confidentiality Agreement (.2); review and
                                                                                                     revise draft consent motion re: confidentiality agreement (.3); email M. Brooks and B. Resweber re: proposed consent
11/28/2018   Fee   Gurfein, Peter J.   0081   Case Administration   565.00       0.90         508.50
                                                                                                     motion (.1); email response from M. Brooks re: draft consent order (.1) review Creditors Committee objection to
                                                                                                     allowance and payment of Glass Ratner indemnity motion (.2).
                                                                  Case 3:16-bk-02232-JAF            Doc 150          Filed 08/13/19            Page 102 of 111

                                                                                        Sixth Interim Fee Application
                                                                                     November 1, 2018 - August 12, 2019


                                                                                                                         Review and comment on Debtors proposed confidentiality statement re termination of confidentiality (.3); confer with J.
                                                                                                                         Brown re: Debtors' proposed confidentiality statement (.1).
12/9/2018    Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.40               226.00


                                                                                                                         Confer with J. Brown re: negotiations with M. Brooks over confidentiality agreement and motion to appoint substitute
                                                                                                                         plaintiff in adversary proceeding.
12/11/2018   Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.20               113.00


                                                                                                                         Review and comment on draft confidentiality termination statement from M. Brooks.
12/11/2018   Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.20               113.00


                                                                                                                         Update website re: April 21 District Court order approving sale of RMST stock to PAHL; email J. Chubak re: continued
                                                                                                                         operation of website under orders entered re: Committees' obligations under Code section 1102(b)(3).
12/28/2018   Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.40               226.00


                                                                                                                         Draft November 2018 interim fee request.
12/31/2018   Fee        Meza, Erik          0081   Case Administration      160.00           1.00               160.00


                                                                                                                         Email J. Chubak re: Rule 2019 statement and demand for information on creditors committee members' financial interests
                                                                                                                         in estate.
1/1/2019     Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.20               113.00


                                                                                                                         Telephone call J. Chubak re: creditors committee financial interests in estate.
1/7/2019     Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.10                56.50

                                                                                                                         Email from J. Chubak re: claims held by creditors committee members.
1/8/2019     Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.10                56.50
                                                                                                                         Email M. Brooks re: confidentiality agreement motion.
1/9/2019     Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.20               113.00
                                                                                                                         Review website analytics in connection with supplementing fifth interim fee application.
1/10/2019    Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.20               113.00
                                                                                                                         Review and comment on Debtors' proposed agreed order re: confidentiality agreement.
1/15/2019    Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.20               113.00
                                                                                                                       Review Debtor's revised proposed order re: confidentiality (.1); email response to J. Brown re: Debtors' proposed order
1/18/2019    Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.20               113.00 re: confidentiality (.1).

                                                                                                                       Confer with J. Brown re: emergency motion for termination of confidentiality and M. Brooks response to settlement
1/21/2019    Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.50               282.50 discussions (.3); email A. Shapiro re: professional fees and expenses (.1); email M. Brooks re: phishing email from
                                                                                                                       Daoping Bao, cases status, and January 24 hearing (.1).
                                                                                                                       Review proposed debtor's order re: termination of confidentiality (.1); email M. Brooks re: filing of motion to appoint
1/23/2019    Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.50               282.50 Healy responsible party (.1); email memo to Committee re: status of motions and disbanding of committee (.2); email
                                                                                                                       committee re: Daoping Bao Richmond news interview (.1).
                                                                                                                       Attend hearing (telephonic) re: confidentiality termination and motion to appoint responsible person (.4); confer with J.
1/24/2019    Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.80               452.00 Brown re: disbanding committee and entry of orders (.1); email committee re: court's action and hearing and status of
                                                                                                                       disbanding committee (.2); email committee re: District Court order re: sale and status of sale (.1).
                                                                                                                       Revise letter to J. Chubak re: sanctions (.3); confer with J. Brown re: issuance of letter to J. Chubak (.1).
1/31/2019    Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.40               226.00

                                                                                                                       Review letter from US Trustee disbanding Equity Committee and draft notice to Committees' website re: disbanding of
2/6/2019     Fee        Gurfein, Peter J.   0081   Case Administration      565.00           0.10                56.50 Equity Committee.


1/24/2019                                   0001   CourtCall                                                    $30.00 Court Call re Motion to Appoint Responsible Person (ID No.9554043)
             Expenses

6/4/2019                                    0001   CourtCall                                                    $30.00 Hearing re Debtors' Disclosure Statement (Court Call ID: 9822148).
             Expenses
                                                   Third Party Service
11/30/2018                                  0017                                                               $528.66 JND Corporate Restructuring (Invoice No. 2678 - Nov. services).
             Expenses                              Fees
                                                   Third Party Service
12/31/2018                                  0017                                                               $163.76 JND Corporate Restructuring (Invoice No. 2703 – Dec. services)
             Expenses                              Fees
                                                   Third Party Service
2/28/2019                                   0017                                                               $129.28 Stretto web hosting service.
             Expenses                              Fees
                                                   Telephone
12/31/2018                                  0022                                                                $34.54 AT Conference Call -- Charges for December 2018
             Expenses                              Conference Calls


                                                                         Total Fees:                     $55,041.00
                                                                         Total Expenses:                    $916.24
                                                                         Total Amount Due:          $    55,957.24



                                                                         Timekeeper Summary
                                                                          Hour        Rate                Value
                                                   Peter Gurfein          87.40       565               $49,381.00
                                                   Adenice Mendes         25.90       200               $5,180.00
                                                   Erik Meza              3.00        160                $480.00
Case 3:16-bk-02232-JAF   Doc 150   Filed 08/13/19   Page 103 of 111




                EXHIBIT B
                                         Case 3:16-bk-02232-JAF      Doc 150           Filed 08/13/19            Page 104 of 111




                                                      First Interim Fee Application
                                                  August 31, 2016 - November 30, 2016
                      Expense Code
 Entry Date                                Task Code     Amount                                             Narrative
                       Description

9/18/2016     CourtCall                   0001                    $30.00 CourtCall with Hon. Paul Glenn



10/1/2016     CourtCall                   0001                    $30.00 Court Call with Hon. Paul Glenn



10/5/2016     CourtCall                   0001                    $30.00 Court Call with Hon. Paul Glenn



                                                                           Printed 120 tw-sided copies of Periodic Reports in USCD Case RMS Titanic,
9/13/2016     Photocopies                 0004                    $19.20
                                                                           Inc. v. The Wrecked and Abandonded Vessel for Review by P. Gurfein.


                                                                           UpShot Services LLC; Invoice # 1703 (Service of documents to Equity
10/14/2016    Third Party Service Fees    0017               $1,530.00
                                                                           Holders)



10/31/2016    Third Party Service Fees    0017                $758.26 UpShot - Invoice 1709 (Service of Documents)



                                                                           Travel expense, including, hotel, airline, car rental, and meals for P. Gurfein
11/14/2016    Travel Expense              0058               $1,855.41
                                                                           to Jacksonville, Florida



9/22/2016     Transcript                                          $49.50 J&J Court Transcripts; Invoice # 2016-01936


                                          Total             $4,302.37



                                                    Second Interim Fee Application
                                                   December 1, 2016 - April 30, 2017
                      Expense Code
 Entry Date                                Task Code     Amount                                             Narrative
                       Description

1/23/2017     CourtCall                   0001                    $30.00 Court Call hearing with Judge Paul Glenn



2/20/2017     CourtCall                   0001                    $30.00 Court Call hearing with Judge Paul Glenn.


                                                                           Printed copies for service of Notices of Issuance of Subpoenas.

                                                                           Notice of Issuance of Subpoena to JP Morgan Chase & Co. - 17 pages. 38
12/22/2016    Photocopies                 0004                $255.36
                                                                           Service Copies. $.16 for double sided copies = $109.44
                                                                           Notice of Issuance of Subpoena to Premier Exhibitions, Inc. - 23 pages. 38
                                                                           Service Copies. $.16 for double sided copies = $145.92


2/3/2017      Photocopies                 0004                     $2.88 Notice of Appearance in French Adversary case.



2/8/2017      Photocopies                 0004                $106.56 For service of Notices of Issuance of Subpoenas.



2/10/2017     Photocopies                 0004                    $59.20 Prints re: Service of Notice of Issuance of Subpoena upon Larkin Fowler


                                                                           Hearing Binders to Akerman LLP in Jacksonville, FL. The receipt number for
1/6/2017      FedEx                       0008                $189.99
                                                                           this shipment is 880155523681.


3/1/2017      FedEx                       0008                $363.32 FedEx charges for February.



12/31/2016    LEXIS                       0010                $123.00 LexisNexis research charges (December)



                                                                           Service of Notices of Issuance of Subpoenas to both JP Morgan Chase & Co.
                                                                           and Premier Exhibitions, Inc. 38 Total Copies Mailed.
12/22/2016    Postage                     0012                    $66.64
                                                                           30 Copies mailed within United States at $1.57 per mail = $47.10
                                                                           2 Copies mailed to China at $6.04 = $12.08
                                                                           6 Copies mailed to Canada and Italy at $2.90 = $17.46



2/3/2017      Postage                     0012                     $4.99 Service of Notice of Apperarance in French Adversary case.
                                           Case 3:16-bk-02232-JAF      Doc 150           Filed 08/13/19           Page 105 of 111




2/8/2017      Postage                       0012                    $73.05 For service of Notices of Issuance of Subpoena.


                                                                             US Mail Delivery re: Service of Notice of Issuance of Subpoena upon Larkin
2/10/2017     Postage                       0012                    $30.11
                                                                             Fowler


12/31/2016    Messenger                     0016                  $652.00 Nationwide Legal Support - Invoice 149418 (December services)



1/1/2017      Messenger                     0016                  $652.00 Nationwide Legal Support - Invoice 149418 (December services)



2/28/2017     Messenger                     0016                  $772.00 Nationwide Legal Services - Invoice 150741 (February services)



12/31/2016    Third Party Service Fees      0017                  $717.90 UpShot Services, LLC - Invoice 1786



2/28/2017     Third Party Service Fees      0017                  $945.00 LitBros Discovery; Invoice # 1251


                                                                             Paid Invoice for Upshot Services dba JND Corporate Restructuring for
3/31/2017     Third Party Service Fees      0017                 $1,896.56
                                                                             services rendered thru March 31, 2017.


4/1/2017      Third Party Service Fees      0017                 $1,896.56 UpShot Services, LLC - Invoice 1902



4/30/2017     Third Party Service Fees      0017                  $299.00 Wind Legal costs for use of Relativity for month of April, 2017



4/30/2017     Third Party Service Fees      0017                  $299.00 Wind Legal costs for use of Relativity for month of March, 2017



12/31/2016    Telephone Conference Calls    0022                  $169.96 AT Conference Services - Invoice 989230-1216 (December calling charges)



2/1/2017      Telephone Conference Calls    0022                  $225.01 AT Conference - Invoice 997991-0117 (January conferece calling services)


                                                                             AT Conference - Invoice 1006997-0217 (February conference calling
2/28/2017     Telephone Conference Calls    0022                  $305.76
                                                                             services)


1/8/2017      Travel Expense                0058                 $1,107.10 Airfare ($658.20); Hotel ($379.68) & Meals ($69.22)



1/8/2017      Travel Expense                0058                  $124.76 Transportation/taxi fees for P. Gurfein



1/10/2017     Travel Expense                0058                  $448.90 Omni Hotel on 01/10/17.



3/6/2017      Travel Expense                0058                    $37.00 Taxi to Hotel



3/6/2017      Travel Expense                0058                    $45.58 Parking LAX



3/6/2017      Travel Expense                0058                  $241.40 Airfare



3/6/2017      Travel Expense                0058                  $306.74 Hotel charge


                                                                             Technical support fees to fix mistakes in discovery files sent by Troutman
4/3/2017      Litigation Support Vendor E118 E118                 $175.00
                                                                             Sanders.

                                            TOTAL              $12,652.33




                                                         Third Interim Fee Application
                                                         May 1, 2017 - August 31, 2017
                   Expense Code
 Entry Date                                  Task Code      Amount                                           Narrative
                    Description

5/1/2017      CourtCall                     0001                    $67.00 April Court Call charges



6/8/2017      CourtCall                     0001                    $30.00 CourtCall hearing with Judge Paul Glenn
                                           Case 3:16-bk-02232-JAF      Doc 150           Filed 08/13/19           Page 106 of 111




7/1/2017      CourtCall                     0001                    $37.00 CourtCall hearing with Judge Paul M. Glenn (06/29/17)



                                                                             Court Call re hearings on Fourth Motion to Extend Exclusivity, Motion to
8/31/2017     CourtCall                     0001                    $51.00
                                                                             Allow Debtors to Implement Key Employee Retention Plan, and MSJ.



6/8/2017      Third Party Service Fees      0017                $1,350.40 UpShot Services LLC dba JND Corporate Restructuring - Website Services



5/17/2017     Telephone Conference Calls    0022                 $194.65 AT - Conference Calling charges for April



5/31/2017     Telephone Conference Calls    0022                 $289.70 AT Conference Calling charges for May



8/18/2017     Other                         0055                $2,029.70 TransWest Investigations, Inc.; Invoice # 71205



6/28/2017     Travel Expense                0058                 $494.80 Airline charge - Cancellation of non-refundable flight.



8/15/2017     Travel Expense                0058                $1,963.64 Travel expenses for P. Gurfein


                                            TOTAL              $6,507.89




                                                        Fourth Interim Fee Application
                                                    September 1, 2017 - December 31, 2017
                      Expense Code
 Entry Date                                  Task Code      Amount                                           Narrative
                       Description
                                                                             Court Call re Hearing re Motion to Allow Entry of a Consent Order Granting
10/18/2017    CourtCall                     0001                    $30.00
                                                                             Relief from the Automatic Stay.

11/27/2017    CourtCall                     0001                    $37.00 Telephonic appearance for RMS Titanic Inc. (Case No. 16-02230) hearing.


9/11/2017     Third Party Service Fees      0017                $2,836.34 JND Corporate Restructuring; Invoice # 2108


10/31/2017    Third Party Service Fees      0017                 $898.60 JND Corporate Restructuring Invoice #2182.


11/6/2017     Third Party Service Fees      0017                 $898.60 JND Corporate Restructuring (Invoice No. 2182 - September services)


11/30/2017    Third Party Service Fees      0017                 $615.24 JND Corporate Restructuring - Invoice 2217


12/31/2017    Third Party Service Fees      0017                 $617.74 JND Corporate Restructuring (Invoice No. 2265 - December services).

                                            TOTAL              $5,933.52




                                                         Fifth Interim Fee Application
                                                      January 1, 2018 - October 31, 2018
                      Expense Code
 Entry Date                                  Task Code      Amount                                           Narrative
                       Description

2/18/2018     CourtCall                     0001                    $30.00 Court Call (ID No. 8798971).



3/1/2018      CourtCall                     0001                    $30.00 CourtCall with Judge Paul M. Glenn



4/9/2018      CourtCall                     0001                    $37.00 Court Call with Judge Paul M. Glenn, Court Call (ID No. 8958341).


                                                                             Court Call (ID No. 9377934) re Motion to Establish Document Retention
10/19/2018    CourtCall                     0001                    $58.00
                                                                             Protocols.


2/1/2018      FedEx                         0008                 $203.45 Fed Ex shipment to: Akerman LLP.



7/1/2018      FedEx                         0008                    $99.78 FedEx Charges (June)



7/30/2018     FedEx                         0008                 $117.18 FedEx Charges (July)


                                                                             Mailed deposition materials to GlassRatner in Atlanta, GA for deposition of
8/23/2018     FedEx                         0008                 $237.50
                                                                             Marshall Glade to be held on August 24, 2018.
                                        Case 3:16-bk-02232-JAF      Doc 150         Filed 08/13/19           Page 107 of 111




1/31/2018    Third Party Service Fees    0017                $291.08 JND Corporate Restructuring; Invoice # 2304



2/28/2018    Third Party Service Fees    0017                $282.38 JND Corporate Restructuring (Invoice No. 2345 services).



3/31/2018    Third Party Service Fees    0017                $667.02 JND Corporate Restructuring (Invoice No. 2382 - March services).



4/30/2018    Third Party Service Fees    0017                $184.44 JND Corporate Restructuring (Invoice No. 2420 - April services).                 0


5/31/2018    Third Party Service Fees    0017                $216.66 JND Corp. Restructuring - Invoice 2458 (May services)



6/30/2018    Third Party Service Fees    0017                $469.20 JND Corporate Restructuring (Invoice No. 2502 - June services).



7/31/2018    Third Party Service Fees    0017                $421.86 JND Corporate Restructuring (Invoice No. 2535 – July services).


                                                                        Elevate Services, Inc. Subscription (Service Period 7-10-18 – 8-10-18) re
8/10/2018    Third Party Service Fees    0017                $299.00
                                                                        Troutman Discovery.

                                                                        Elevate Services, Inc. Subscription (Service Period 8-10-18 – 9-10-18) re
8/10/2018    Third Party Service Fees    0017                $299.00
                                                                        Troutman Discovery.


8/24/2018    Third Party Service Fees    0017               $1,734.00 Veritext Legal Solutions; Invoice # FLA3458516



8/31/2018    Third Party Service Fees    0017                $200.20 JND Corporate Restructuring; Invoice # 2574


                                                                        Elevate Services, Inc. Subscription (Service Period 9-10-18 – 10-10-18) re
9/10/2019    Third Party Service Fees    0017                $299.00
                                                                        Troutman Discovery.


9/30/2018    Third Party Service Fees    0017                $122.22 JND Corporate Restructuring (I nvoice No. 2612 - Sept. services).


                                                                        Elevate Services, Inc. Subscription (Service Period 10-10-18 – 11-10-18) re
10/10/2018   Third Party Service Fees    0017                $299.00
                                                                        Troutman Discovery.


10/31/2018   Third Party Service Fees    0017                $387.50 JND Corporate Restructuring (I nvoice No. 2644 - Sept. services).


                                                                        Travel: Airfare and Hotel (PJG) - Jacksonville hearing re Disclosure
1/10/2018    Travel Expense              0058               $1,182.05
                                                                        Statement and meeting re plan of reorganization.

                                                                        Transportation and Meals (PJG) - Jacksonville hearing re Disclosure
1/10/2018    Travel Expense              0058                $175.73
                                                                        Statement and meeting re plan of reorganization.


2/25/2018    Travel Expense              0058                $475.26 Travel: Hotel (Heller) – Atlanta Mediation conference.



2/25/2018    Travel Expense              0058                $475.26 Travel: Hotel (Shapiro) – Atlanta Mediation conference.



2/25/2018    Travel Expense              0058               $1,448.97 Travel: Airfare and Hotel (Gurfein) – Atlanta Mediation conference.



2/28/2018    Travel Expense              0058                    $82.90 Transportation and Meals – Atlanta Mediation conference.


                                                                        Travel: Airfare and Hotel – Jacksonville hearing re Motion to Appoint
6/5/2018     Travel Expense              0058               $1,171.07
                                                                        Trustee.

                                                                        Transportation and Meals – Jacksonville hearing re Motion to Appoint
6/7/2018     Travel Expense              0058                $254.34
                                                                        Trustee.


7/22/2018    Travel Expense              0058               $1,318.20 Travel: Airfare and Hotel – Jacksonville hearing re Debtors’ Sale Motion.



7/24/2018    Travel Expense              0058                    $11.74 Transportation re Claim Objection Hearing in Jacksonville, FL.


                                                                        Travel: Transportation and Meals – Jacksonville hearing re Debtors’ Sale
7/25/2018    Travel Expense              0058                $139.77
                                                                        Motion.


8/20/2018    Travel Expense              0058                $823.59 Travel: Airfare - District Court Status Conference Hearing in Norfolk, VA.



8/21/2018    Travel Expense              0058                    $76.78 Parking re Status Conference Hearing in Norfolk, VA.
                                           Case 3:16-bk-02232-JAF      Doc 150         Filed 08/13/19            Page 108 of 111




8/21/2018     Travel Expense                0058                $118.10 Meals re Status Conference Hearing in Norfolk, VA.



8/23/2018     Travel Expense                0058                $757.59 Travel: Airfare and Hotel - Deposition of Marshall Glade in Atlanta, GA.



8/24/2018     Travel Expense                0058                     $9.69 Meals re Glass Ratner Deposition in Atlanta, GA.



8/24/2018     Travel Expense                0058                    $41.78 Parking re Glass Ratner Deposition in Atlanta, GA.



8/24/2018     Travel Expense                0058                    $23.49 Transportation re Glass Ratner Deposition in Atlanta, GA.



8/28/2018     Travel Expense                0058                    $21.21 Parking re Disclosure Statement Hearing in Jacksonville, FL.



8/28/2018     Travel Expense                0058                $991.76 Travel: Airfare and Hotel - Disclosure Statement Hearing in Jacksonville, FL.



8/29/2018     Travel Expense                0058                    $11.81 Travel: Airfare and Hotel - Disclosure Statement Hearing in Jacksonville, FL.



8/30/2018     Travel Expense                0058                    $19.36 Transportation re Disclosure Statement Hearing in Jacksonville, FL.

                                            TOTAL            $16,615.92




                                                       Sixth Interim Fee Application
                                                    November 1, 2018 - August 12, 2019
                   Expense Code
 Entry Date                                  Task Code    Amount                                           Narrative
                    Description
1/24/2019     CourtCall                     0001                    $30.00 Court Call re Motion to Appoint Responsible Person (ID No.9554043)


6/4/2019      CourtCall                     0001                    $30.00 Hearing re Debtors' Disclosure Statement (Court Call ID: 9822148).


11/30/2018    Third Party Service Fees      0017                $528.66 JND Corporate Restructuring (Invoice No. 2678 - Nov. services).


12/31/2018    Third Party Service Fees      0017                $163.76 JND Corporate Restructuring (Invoice No. 2703 – Dec. services)


2/28/2019     Third Party Service Fees      0017                $129.28 Stretto web hosting service.


12/31/2018    Telephone Conference Calls    0022                    $34.54 AT Conference Call -- Charges for December 2018

                                            TOTAL              $916.24
Case 3:16-bk-02232-JAF   Doc 150   Filed 08/13/19   Page 109 of 111




               EXHIBIT C
              Case 3:16-bk-02232-JAF             Doc 150          Filed 08/13/19       Page 110 of 111



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION
                                         www.flmb.uscourts.gov

    In re:
                                                                       Case No.: 3:16-bk-02232-JAF
    PREMIER EXHIBITIONS, INC., et al.,
                                                                       Chapter 11
          Debtors. 1
    ________________________________/                                  (Jointly Administered)

                  ORDER ALLOWING COMPENSATION AND
       REIMBURSEMENT OF EXPENSES OF LANDAU GOTTFRIED & BERGER LLP

             THIS CASE came before the Court on the Final Application (the "Application")2 (Doc.

_____) of Landau Gottfried & Berger LLP ("LGB"), counsel for the Committee of Equity Security

Holders of Premier Exhibitions, Inc., for the allowance of compensation for services rendered and

reimbursement of expenses. The Court having held a hearing on September 12, 2019 at which

good cause for the approval of the Application was shown it is

             ORDERED:

             1.     The Application is approved.

             2.     LGB is allowed compensation of $55,041.00 for professional services rendered and

$916.24 for the reimbursement of expenses incurred during the period from November 1, 2018

through August 12, 2019.




1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number
include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and Exhibitions
International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC, Inc. (9246);
Premier Merchandising, LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Chapter 11 case of RMS Titanic,
Inc. (3162) was dismissed by Court Order entered March 11, 2019 (Doc. 1336). The Debtors’ service address is 3045
Kingston Court, Suite I, Peachtree Corners, Georgia 30071.

2
    Defined terms from the Application are incorporated herein.


49814262;1
             Case 3:16-bk-02232-JAF      Doc 150      Filed 08/13/19    Page 111 of 111



         3.      The interim compensation and reimbursement of expenses allowed to LGB on its

First Application (Doc. 383), Second Application (Doc. 610), Third Application (Doc. 760),

Fourth Application (Doc. 949), Fifth Application (Doc. 1275), and Sixth Application (Doc. ____)

are hereby confirmed, and LGB is hereby allowed compensation totaling $1,510,819.00 for

services rendered to the Equity Committee from August 31, 2016, through August 12, 2019,

$46,928.27 for reimbursement of expenses in connection with such services, for a total award of

$1,557,747.27.

         4.      The Debtors are authorized and directed to pay LGB all fees and expenses allowed by

this Order and not previously paid.

         Dated: _________________, 2019, at Jacksonville, Florida.




                                               ______________________________
                                               Jerry A. Funk
                                               United States Bankruptcy Judge

Attorney Jacob A. Brown is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within three days of entry of this order.




                                                  2
49814262;1
